          Exhibit 1
Redline of Third Amended Plan
                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


In re:                                                            Chapter 11

BOY SCOUTS OF AMERICA AND                                         Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                                  (Jointly Administered)
                              Debtors.


 PROPOSED AMENDMENTS TO SECONDTHIRD AMENDED CHAPTER 11 PLAN OF
                       REORGANIZATION FOR
           BOY SCOUTS OF AMERICA AND DELAWARE BSA, LLC

WHITE & CASE LLP                                               MORRIS, NICHOLS, ARSHT & TUNNELL LLP
Jessica C. Lauria (admitted pro hac vice)                      Derek C. Abbott (No. 3376)
1221 Avenue of the Americas                                    Andrew R. Remming (No. 5120)
New York, New York 10020                                       Eric W. Moats (No. 6441)
Telephone: (212) 819-8200                                      Paige N. Topper (No. 6470)
Email: jessica.lauria@whitecase.com                            1201 North Market Street, 16th Floor
                                                               P.O. Box 1347
– and –                                                        Wilmington, Delaware 19899-1347
                                                               Telephone: (302) 658-9200
WHITE & CASE LLP                                               Email: dabbott@morrisnichols.com
Michael C. Andolina (admitted pro hac vice)                           aremming@morrisnichols.com
Matthew E. Linder (admitted pro hac vice)                             emoats@morrisnichols.com
Laura E. Baccash (admitted pro hac vice)                              ptopper@morrisnichols.com
Blair M. Warner (admitted pro hac vice)
111 South Wacker Drive
Chicago, Illinois 60606
Telephone: (312) 881-5400
Email: mandolina@whitecase.com
       mlinder@whitecase.com
       laura.baccash@whitecase.com
       blair.warner@whitecase.com

Attorneys for the Debtors and Debtors in Possession

Dated: May 16June 17, 2021
       Wilmington, Delaware


1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
    number, are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The Debtors’ mailing
    address is 1325 W. Walnut Hill Ln., Irving, TX 75038.
                                     TABLE OF CONTENTS

Article I. Definitions and Rules of Interpretation                                       1
        A.     Definitions                                                               1
        B.     Interpretation; Application of Definitions and Rules of Construction   3638
        C.     Reference to Monetary Figures                                          3738
        D.     Consent Rights                                                         3738
        E.     Controlling Document                                                   3739
Article II. Administrative Expense and Priority Claims                                3839
        A.     Administrative Expense Claims                                          3839
        B.     Priority Tax Claims                                                    4041
Article III. Classification and Treatment of Claims and Interests                     4041
        A.     Classification of Claims and Interests                                 4041
        B.     Treatment of Claims and Interests                                      4142
        C.     Elimination of Vacant Classes                                          4850
        D.     Cramdown                                                               4850
Article IV. Settlement Trust                                                          4950
        A.     Establishment of the Settlement Trust                                  4950
        B.     Purposes of the Settlement Trust                                       4950
        C.     Transfer of Claims to the Settlement Trust                             4951
        D.     Transfer of Settlement Trust Assets to the Settlement Trust            5051
        E.     Settlement Trustee                                                     5153
        F.     Settlement Trust Advisory Committee                                    5153
        G.     Future Claimants’ Representative                                         53
        H.     Trust Distribution Procedures                                          5253
        HI.    Settlement Trust Expenses                                              5253
        IJ.    Indemnification by Settlement Trust                                    5254
        JK.    Investment Guidelines                                                  5254
        KL.    Excess Settlement Trust Assets                                         5254
        LM. CooperationDocument Agreement                                             5254
        MN. Privileged Information                                                    5254
        NO. No Liability                                                              5355
        OP.    U.S. Federal Income Tax Treatment of the Settlement Trust              5355
        PQ.    Institution and Maintenance of Legal and Other Proceedings             5355
        QR.    Notation on Claims Register Regarding Abuse Claims                     5355


                                                     ii
Article V. Means for Implementation of the Plan                                       5456
        A.    General                                                                 5456
        B.    Operations of the Debtors between Confirmation and the Effective Date   5456
        C.    BSA Governance Documents                                                5456
        D.    Continued Legal Existence of BSA                                        5456
        E.    Reorganized BSA’s Directors and Senior Management                       5456
        F.    Dissolution of Delaware BSA                                             5456
        G.    Due Authorization                                                       5456
        H.    Cancellation of Interests                                               5557
        I.    Restatement of Indebtedness                                             5557
        J.    Cancellation of Liens                                                   5557
        K.    Effectuating Documents and Further Transactions                         5557
        L.    Sources of Consideration for Distributions                              5658
        M.    Calculation of Minimum Unrestricted Cash and Investments                  59
        N.    Resolution of Abuse Claims                                              5759
        NO. Funding by the Settlement Trust                                           5759
        OP.   Core Value Cash Pool                                                    5759
        PQ.   Creditor Representative                                                 5760
        QR.   Residual Cash in Core Value Cash Pool                                   5760
        RS.   Compromise and Settlement of Claims, Interests and Controversies        5860
        S
        T.    Payment of Coalition Restructuring Expenses                               63
        U.    Good-Faith Compromise and Settlement                                    6064
        T.    Estimation of Direct Abuse Claims                                         61
        U
        V.    Restated Debt and Security Documents                                    6164
        VW. Foundation Loan                                                           6467
        W
        X.    BSA Global Resolution Note                                                67
        Y.    Pension Plan                                                            6468
        XZ.   Single Satisfaction of Allowed General Unsecured Claims                 6568
        YAA. Exemption from Certain Transfer Taxes and Recording Fees                 6569
        BB.   Additional Undertakings of the Debtors                                    69




                                              iii
Article VI. Executory Contracts and Unexpired Leases                                        6569
        A.    Assumption and Rejection of Executory Contracts and Unexpired Leases          6569
        B.    Rejection Damages Claims                                                      6670
        C.    Cure of Defaults under Executory Contracts and Unexpired Leases               6771
        D.    Dispute Resolution                                                            6872
        E.    Contracts and Leases Entered into After the Petition Date                     6872
        F.    Directors and Officers Insurance Policies                                     6872
        G.    Insurance Policies                                                              69
        H.    Compensation and Benefits Programs                                            6973
        IH.   Restoration Plan and Deferred Compensation Plan                               7074
        JI.   Workers’ Compensation Program                                                 7074
        KJ.   Indemnification Obligations                                                   7074
        LK.   Gift Annuity Agreements and Life-Income Agreements                            7175
        ML. Modifications, Amendments, Supplements, Restatements, or Other
            Agreements                                                                      7175
        NM. Reservation of Rights                                                           7175
        ON. Nonoccurrence of Effective Date; Bankruptcy Code Section 365(d)(4)              7175
Article VII. Provisions Governing Distributions                                             7275
        A.    Applicability                                                                 7275
        B.    Distributions Generally                                                       7275
        C.    Distributions on Account of Certain Claims Allowed as of the Effective Date
              7276
        D.    Distributions on Account of Allowed General Unsecured Claims                  7276
        E.    Distributions on Account of Disputed Claims Allowed After the Effective
              Date                                                                          7276
        F.    Rights and Powers of Disbursing Agent                                         7276
        G.    Delivery of Distributions and Undeliverable or Unclaimed Distributions        7376
        H.    Undeliverable and Non-Negotiated Distributions                                7377
        I.    Manner of Payment under the Plan                                              7478
        J.    Satisfaction of Claims                                                        7478
        K.    Minimum Cash Distributions                                                    7478
        L.    Postpetition Interest                                                         7478
        M.    Setoffs                                                                       7578
        N.    Claims Paid or Payable by Third Parties                                       7579
        O.    Compliance with Tax Requirements and Allocations                              7579


                                                  iv
Article VIII. Procedures for Resolving Contingent, Unliquidated, and Disputed Claims   7679
        A.    Applicability                                                            7679
        B.    Allowance of Claims                                                      7680
        C.    Claims Administration Responsibilities                                   7680
        D.    Estimation of Claims                                                     7680
        E.    No Distributions Pending Allowance                                       7781
        F.    Distributions after Allowance                                            7781
        G.    Disputed Claims Reserve                                                  7781
        H.    Adjustment to Claims Register without Objection                          7882
        I.    Time to File Objections to Claims                                        7882
        J.    Treatment of Untimely Claims                                             7882
Article IX. Conditions Precedent to Confirmation and Effective Date                    7882
        A.    Conditions Precedent to Confirmation of the Plan                         7882
        B.    Conditions Precedent to the Effective Date                               8085
        C.    Waiver of Conditions Precedent                                           8286
        D.    Substantial Consummation of the Plan                                     8286
        E.    Vacatur of Confirmation Order; Non-Occurrence of Effective Date          8286
Article X. Effect of Plan Confirmation                                                 8287
        A.    Vesting of Assets in Reorganized BSA                                     8287
        B.    Retention of Certain Causes of Action                                    8387
        C.    Binding Effect                                                           8387
        D.    Pre-Confirmation Injunctions and Stays                                   8388
        E.    Discharge                                                                8388
        F.    Channeling Injunction                                                    8489
        G.    Provisions Relating to Channeling Injunctions                            8690
        H.    Insurance Entity Injunction                                              8791
        I.    Injunction against Interference with Plan                                8993
        J.    Releases                                                                 8993
        K.    Exculpation                                                              9296
        L.    Injunctions Related to Releases and Exculpation                          9297
        M.    Insurance Provisions 93 Applicable under Global Resolution Plan            98
        N.    Insurance Provisions Applicable under BSA Toggle Plan                      98
        O.    Reservation of Rights                                                    9499
        OP.   Disallowed Claims                                                        9599


                                               v
        PQ.    No Successor Liability                                               9599
        QR.    Indemnities                                                         95100
        RS.    The Official Committees and the Future Claimants’ Representative    96100
Article XI. Retention of Jurisdiction                                              96101
        A.     Jurisdiction                                                        96101
        B.     General Retention                                                   97101
        C.     Specific Purposes                                                   97102
        D.     Courts of Competent Jurisdiction                                    99104
Article XII. MISCELLANEOUS PROVISIONS                                             100104
        A.     Closing of Chapter 11 Cases                                        100104
        B.     Amendment or Modification of the Plan                              100105
        C.     Revocation or Withdrawal of Plan                                   100105
        D.     Request for Expedited Determination of Taxes                       101105
        E.     Non-Severability of Plan Provisions                                101106
        F.     Notices                                                            101106
        G.     Notices to Other Persons                                           102107
        H.     Governing Law                                                      102107
        I.     Immediate Binding Effect                                           102107
        J.     Timing of Distributions or Actions                                 102107
        K.     Deemed Acts                                                        103107
        L.     Entire Agreement                                                   103107
        M.     Plan Supplement                                                    103108
        N.     Withholding of Taxes                                               103108
        O.     Payment of Quarterly Fees                                          103108
        P.     Duty to Cooperate                                                  103108
        Q.     Effective Date Actions Simultaneous                                103108
        R.     Consent to Jurisdiction                                            103108




                                               vi
                                        EXHIBITS

Exhibit A-1    Global Resolution Plan TDP
Exhibit A-2    BSA Toggle Plan TDP
Exhibit B-1    Settlement Trust Agreement (Global Resolution Plan)
Exhibit B-2    Settlement Trust Agreement (BSA Toggle Plan)
Exhibit C      Contributing Chartered Organization Settlement Contribution
Exhibit D      Contributing Chartered Organizations
Exhibit E      Foundation Loan Facility Term Sheet
Exhibit F      Local Council Settlement Contribution
Exhibit G      Local Councils
Exhibit H      Related Non-Debtor Entities
Exhibit I      Hartford Insurance Settlement Agreement
Exhibit J      Non-Monetary Commitments


                                      SCHEDULES

Schedule 1     Artwork
Schedule 2     BSA Insurance Policies
Schedule 3     Local Council Insurance Policies
Schedule 4     Oil and Gas Interests


                         PLAN SUPPLEMENT DOCUMENTS

Amended BSA Bylaws
Assumed Contracts and Unexpired Leases Schedule
Cooperation Agreement
BSA Global Resolution Note
Creditor Representative
Directors and Officers of Reorganized BSA
Document Agreement (Global Resolution Plan)
Document Agreement (BSA Toggle Plan)
Foundation Loan Agreement
Leaseback Requirement Agreement
Rejected Contracts and Unexpired Leases Schedule
Restated 2010 Bond Documents
Restated 2012 Bond Documents
Restated Credit Facility Documents
Restated Security Agreement
Settlement Trust Advisory Committee
Settlement Trustee




                                            vii
                                        INTRODUCTION

        Boy Scouts of America and Delaware BSA, LLC, the non-profit corporations that are
debtors and debtors in possession in the above-captioned chapter 11 cases, hereby propose this
plan of reorganization pursuant to section 1121(a) of the Bankruptcy Code. Capitalized terms
used herein shall have the meanings ascribed to such terms in Article I.A. The Plan constitutes
two alternative plans of reorganization for the Debtors. If the conditions set forth in this Plan are
met, the Plan shall constitute a Global Resolution Plan and shall provide for the global resolution
of Abuse Claims against the Debtors, Related Non-Debtor Entities, Local Councils, Contributing
Chartered Organizations, and Settling Insurance Companies, and their respective
Representatives. If the conditions set forth in the Plan are not met, the Plan shall constitute a
BSA Toggle Plan and shall provide for the resolution of Abuse Claims and other Claims only
against the Debtors, Related Non-Debtor Entities, and their respective Representatives. The
Debtors are the proponents of the Plan within the meaning of section 1129 of the Bankruptcy
Code. Reference is made to the Disclosure Statement for a discussion of the Debtors’ history,
charitable mission, operations, projections for those operations, risk factors, and certain related
matters. The Disclosure Statement also provides a summary and analysis of the Plan. YOU
ARE URGED TO READ THE DISCLOSURE STATEMENT AND THE PLAN WITH CARE
IN EVALUATING HOW THE PLAN WILL AFFECT YOUR CLAIM(S) BEFORE VOTING
TO ACCEPT OR REJECT THE PLAN.

                                           ARTICLE I.

                   DEFINITIONS AND RULES OF INTERPRETATION

      A.      Definitions. The capitalized terms used in the Plan shall have the respective
meanings set forth below.

              1.     “2010 Bond” means The County Commission of Fayette County (West
       Virginia) Commercial Development Revenue Bond (Arrow WV Project) Series 2010B in
       an aggregate principal amount of $50,000,000, issued by the Bond Issuer pursuant to the
       2010 Bond Agreement, the proceeds of which were loaned to the BSA pursuant to the
       2010 Note.

              2.     “2010 Bond Agreement” means that certain Bond Purchase and Loan
       Agreement dated as of November 5, 2010, by and among the Bond Issuer, JPM, the BSA
       and Arrow, as amended, restated, supplemented or otherwise modified from time to time.

               3.      “2010 Bond Claim” means any Claim against the Debtors arising under,
       derived from, or based upon the 2010 Bond Documents, including any Claim for
       obligations, indebtedness, and liabilities of the BSA arising pursuant to any of the 2010
       Bond Documents, whether now existing or hereafter arising, whether direct, indirect,
       related, unrelated, fixed, contingent, liquidated, unliquidated, joint, several, or joint and
       several, including the obligation of the BSA to repay the 2010 Note, interest on the 2010
       Note, and all fees, costs, expenses and obligations of any kind or character due or
       recoverable from the Debtors under the 2010 Bond Documents.
        4.     “2010 Bond Documents” means collectively, the 2010 Bond, the 2010
Bond Agreement, the 2010 Note, the Prepetition Security Documents (2019), the
Prepetition Security Agreement (2020) (in the case of the Prepetition Security Documents
(2019) and the Prepetition Security Agreement (2020), solely as such documents and
agreements pertain to obligations under the other 2010 Bond Documents), and all
documentation executed and delivered in connection therewith, as amended, restated,
supplemented or otherwise modified from time to time.

        5.      “2010 Credit Agreement” means that certain Credit Agreement dated as of
August 11, 2010, by and between the BSA, as borrower, and JPM, as lender, as amended
by that certain First Amendment to Credit Agreement dated as of November 5, 2010, that
certain Second Amendment to Credit Agreement dated as of November 11, 2011, that
certain Third Amendment to Credit Agreement dated as of March 9, 2012, that certain
Fourth Amendment to Credit Agreement dated as of April 25, 2016, that certain Fifth
Amendment to Credit Agreement dated as of March 2, 2017, that certain Sixth
Amendment to Credit Agreement dated as of February 15, 2018, and that certain Seventh
Amendment to Credit Agreement, dated as of March 21, 2019, pursuant to which JPM
agreed to make term loans to the BSA in an aggregate amount of $25,000,000 and agreed
to make revolving loans to the BSA and issue letters of credit on behalf of the BSA in an
aggregate amount not to exceed $75,000,000.

        6.      “2010 Credit Facility Claim” means any Claim against the Debtors arising
under, derived from, or based upon the 2010 Credit Facility Documents, including any
Claim for obligations, indebtedness, and liabilities of the BSA arising pursuant to any of
the 2010 Credit Facility Documents, whether now existing or hereafter arising, whether
direct, indirect, related, unrelated, fixed, contingent, liquidated, unliquidated, joint,
several, or joint and several, including the obligation of the BSA to pay principal and
interest, and all fees, costs, expenses and other obligations of any kind or character due or
recoverable under the 2010 Credit Facility Documents.

        7.     “2010 Credit Facility Documents” means, collectively, the 2010 Credit
Agreement, the Prepetition Security Documents (2019), the Prepetition Security
Agreement (2020) (in the case of the Prepetition Security Documents (2019) and the
Prepetition Security Agreement (2020), solely as such documents and agreements pertain
to obligations under the other 2010 Credit Facility Documents), and all documentation
executed and delivered in connection therewith, as amended, restated, supplemented or
otherwise modified from time to time.

        8.      “2010 Note” means that certain Promissory Note – 2010B executed by the
BSA, as borrower, and payable to the order of the Bond Issuer in the original principal
amount of $50,000,000, which note was pledged by the Bond Issuer to JPM pursuant to
the 2010 Bond Agreement to secure the repayment of the 2010 Bond, as amended,
restated, supplemented or otherwise modified from time to time.

       9.      “2012 Bond” means The County Commission of Fayette County (West
Virginia) Commercial Development Revenue Bond (Arrow WV Project), Series 2012, in
an aggregate principal amount of $175,000,000, issued by the Bond Issuer pursuant to the


                                          2
2012 Bond Agreement, the proceeds of which were loaned to the BSA pursuant to the
2012 Note.

       10.   “2012 Bond Agreement” means that certain Bond Purchase and Loan
Agreement dated as of March 9, 2012, between the Bond Issuer, JPM, the BSA and
Arrow, as amended, restated, supplemented or otherwise modified from time to time.

        11.     “2012 Bond Claim” means any Claim against the Debtors arising under,
derived from, or based upon the 2012 Bond Documents, including any Claim for
obligations, indebtedness, and liabilities of the BSA arising pursuant to any of the 2012
Bond Documents, whether now existing or hereafter arising, whether direct, indirect,
related, unrelated, fixed, contingent, liquidated, unliquidated, joint, several, or joint and
several, including the obligation of the BSA to repay the 2012 Note, interest on the 2012
Note, and all fees, costs, expenses and obligations of any kind or character due or
recoverable from the Debtors under the 2012 Bond Documents.

        12.    “2012 Bond Documents” means collectively, the 2012 Bond, the 2012
Bond Agreement, the 2012 Note, the Prepetition Security Documents (2019), the
Prepetition Security Agreement (2020) (in the case of the Prepetition Security Documents
(2019) and the Prepetition Security Agreement (2020), solely as such documents and
agreements pertain to obligations under the other 2012 Bond Documents), and all
documentation executed and delivered in connection therewith, as amended, restated,
supplemented or otherwise modified from time to time.

        13.     “2012 Note” means that certain Promissory Note – 2012, executed by the
BSA, as borrower, and payable to the order of the Bond Issuer in the original principal
amount of $175,000,000, which note was pledged by the Bond Issuer to JPM pursuant to
the 2012 Bond Agreement to secure the repayment of the 2012 Bond, as amended,
restated, supplemented or otherwise modified from time to time.

        14.    “2019 RCF Agreement” means that certain Credit Agreement, dated as of
March 21, 2019, by and between the BSA, as borrower, and JPM, as lender, pursuant to
which JPM agreed to make revolving loans to the BSA and issue letters of credit on
behalf of the BSA in an aggregate amount not to exceed $71,500,000, the maturity date of
which was extended pursuant to that certain Consent to Extension of Maturity Date dated
as of January 16, 2020.

        15.     “2019 RCF Claim” means any Claim against the Debtors arising under,
derived from, or based upon the 2019 RCF Documents, including any Claim for
obligations, indebtedness, and liabilities of the BSA arising pursuant to any of the 2019
RCF Documents, whether now existing or hereafter arising, whether direct, indirect,
related, unrelated, fixed, contingent, liquidated, unliquidated, joint, several, or joint and
several, including the obligation of the BSA to pay principal and interest, and all fees,
costs, expenses and other obligations of any kind or character due or recoverable under
the 2019 RCF Documents.




                                          3
        16.     “2019 RCF Documents” means, collectively, the 2019 RCF Agreement,
the Prepetition Security Documents (2019), the Prepetition Security Agreement (2020) (in
the case of the Prepetition Security Documents (2019) and the Prepetition Security
Agreement (2020), solely as such documents and agreements pertain to obligations under
the other 2019 RCF Documents), and all documentation executed and delivered in
connection therewith, as amended, restated, supplemented or otherwise modified from
time to time.

        17.    “Abuse” means sexual conduct or misconduct, sexual abuse or
molestation, sexual exploitation, indecent assault or battery, rape, pedophilia,
ephebophilia, sexually related psychological or emotional harm, humiliation, anguish,
shock, sickness, disease, disability, dysfunction, or intimidation, any other sexual
misconduct or injury, contacts or interactions of a sexual nature, including the use of
photography, video, or digital media, or other physical abuse or bullying or harassment
without regard to whether such physical abuse or bullying is of a sexual nature, between a
child and an adult, between a child and another child, or between a non-consenting adult
and another adult, in each instance without regard to whether such activity involved
explicit force, whether such activity involved genital or other physical contact, and
whether there is or was any associated physical, psychological, or emotional harm to the
child or non-consenting adult.

        18.     “Abuse Claim” means a liquidated or unliquidated Claim against a
Protected Party that is attributable to, arises from, is based upon, relates to, or results
from, in whole or in part, directly, indirectly, or derivatively, alleged Abuse that occurred
prior to the Petition Date, including any such Claim that seeks monetary damages or other
relief, under any theory of law or equity whatsoever, including vicarious liability,
respondeat superior, conspiracy, fraud, including fraud in the inducement, any
negligence-based or employment-based theory, including negligent hiring, selection,
supervision, retention or misrepresentation, any other theory based on misrepresentation,
concealment, or unfair practice, public or private nuisance, or any other theory, including
any theory based on public policy or any act or failure to act by a Protected Party or any
other Person for whom any Protected Party is alleged to be responsible. Notwithstanding
the foregoing,; provided, however, that if the Plan is Confirmed as a Global Resolution
Plan, then, with respect to any Contributing Chartered Organization, the term “Abuse
Claim” shall be limited to any such Claim that is attributable to, arises from, is based
upon, relates to, or results from, Abuse that occurred prior to the Petition Date: (a) in
connection with the Contributing Chartered Organization’s sponsorship of one or more
Scouting units; or (b) that has been asserted in a proof of claim filed in the Chapter 11
Cases asserting a Direct Abuse Claim. Abuse Claims include any Future Abuse Claims,
any Indirect Abuse Claims, and any Claim that is attributable to, arises from, is based
upon, relates to, or results from, alleged Abuse regardless of whether, as of the Petition
Date, such Claim is barred by any applicable statute of limitations.

        19.    “Abuse Claims Settlement” has the meaning ascribed to such term in
Article V..RS.




                                          4
        20.    “Accrued Professional Fees” means, as of any date, and regardless of
whether such amounts are billed or unbilled, all of a Professional’s accrued fees and
reimbursable expenses for services rendered in the Chapter 11 Cases up to and including
such date, whether or not such Professional has then filed an application for the
Allowance and payment of such fees and expenses: (a) to the extent that any such fees
and expenses have not been previously paid; and (b) after each Professional has applied
to such accrued fees and expenses the balance of any retainer that has been provided by
the Debtors to such Professional. No amount of a Professional’s fees or expenses denied
by a Final Order of the Bankruptcy Court shall constitute Accrued Professional Fees.

       21.    “Ad Hoc Committee” means the Ad Hoc Committee of Local Councils of
the Boy Scouts of America.

        22.     “Administrative Expense Claim” means any right to payment from the
Debtors that constitutes a cost or expense of administration incurred during the Chapter
11 Cases of the kind specified under 503(b) of the Bankruptcy Code and entitled to
priority under sections 507(a)(2), 507(b), or 1114(e)(2) of the Bankruptcy Code,
including: (a) the actual and necessary costs and expenses of preserving the Estates or
continuing the operations of the Debtors incurred during the period from the Petition Date
to the Effective Date; (b) Professional Fee Claims; and (c) Quarterly Fees.

        23.    “Affiliate” has the meaning ascribed to such term in section 101(2) of the
Bankruptcy Code. With respect to any Person that is not a Debtor in the Chapter 11
Cases, the term “Affiliate” shall apply to such Person as if the Person were a Debtor.

        24.     “Affirmation Order” means an order of the District Court affirming
Confirmation of the Plan and issuing or affirming the issuance of the Channeling
Injunction in favor of the Protected Parties.

       25.    “Allowed” has the following meanings for Non-Abuse Claims:

               a.     with respect to any Claim that is asserted to constitute an
       Administrative Expense Claim: (i) a Claim that represents an actual and necessary
       cost or expense of preserving the Estates or continuing the operations of the
       Debtors incurred during the period from the Petition Date to the Effective Date for
       which a request for payment is filed, (A) to the extent such Claim is determined
       by the Debtors to constitute an Administrative Expense Claim or allowed by a
       Final Order of the Bankruptcy Court or (B) as to which no objection to allowance
       has been interposed and not withdrawn within the applicable period fixed by the
       Plan or applicable law; (ii) other than with respect to a Professional Fee Claim, a
       Claim that arises during the period from the Petition Date to the Effective Date for
       which a request for payment is filed that is Disputed by the Debtors, which Claim
       is allowed in whole or in part by a Final Order of the Bankruptcy Court to the
       extent that such allowed portion is determined by a Final Order to constitute a cost
       or expense of administration under sections 503(b) and 507(a)(1) of the
       Bankruptcy Code; (iii) a Claim that arises during the period from the Petition Date
       to the Effective Date in the ordinary course of the Debtors’ non-profit operations


                                         5
       that is determined by the Debtors to constitute an Administrative Expense Claim;
       or (iv) a Professional Fee Claim, to the extent allowed by a Final Order of the
       Bankruptcy Court;

              b.     with respect to any 2010 Credit Facility Claim, 2019 RCF Claim,
       2010 Bond Claim, or 2012 Bond Claim, any such Claim that is expressly allowed
       as provided under Article III; and

                c.      with respect to any Priority Tax Claim, Other Priority Claim, Other
       Secured Claim, Convenience Claim, General Unsecured Claim, Non-Abuse
       Litigation Claim, or any portion of any of the foregoing, a Claim that is: (i) listed
       in the Schedules as not being disputed, contingent or unliquidated and with
       respect to which no contrary or superseding Proof of Claim has been filed, and
       that has not been paid pursuant to an order of this Court prior to the Effective
       Date; (ii) evidenced by a Proof of Claim filed on or before the applicable Bar
       Date, not listed in the Schedules as disputed, contingent or unliquidated, and as to
       which no objection has been filed on or before the Claims Objection Deadline;
       (iii) not the subject of an objection to Allowance, which Claim (A) was filed on or
       before the Claims Objection Deadline and (B) has not been settled, waived,
       withdrawn or Disallowed pursuant to a Final Order; or (iv) expressly Allowed (x)
       pursuant to a Final Order, (y) pursuant to an agreement between the holder of such
       Claim and the Debtors or Reorganized BSA, as applicable, or (z) pursuant to the
       terms of the Plan. For the avoidance of doubt, the holder of a Claim evidenced by
       a Proof of Claim filed after the applicable Bar Date shall not be treated as a
       creditor with respect to such Claim for the purposes of voting and distribution.

       “Allowance” and “Allowing” have correlative meanings.

      26.     “Amended BSA Bylaws” means the amended and restated bylaws of the
BSA, substantially in the form contained in the Plan Supplement.

       27.    “Arrow” means Arrow WV, Inc., a West Virginia non-profit corporation.

       28.    “Arrow Collateral Assignment” means that certain Collateral Assignment
of Promissory Note and Credit Line Deed of Trust, dated as of March 21, 2019, by and
between the BSA, as assignor, and JPM, as lender, pursuant to which BSA assigned the
Arrow Intercompany Note and Arrow Deed of Trust to JPM to secure the obligations
under the 2010 Credit Facility Documents, the 2019 RCF Documents, the 2010 Bond
Documents, and the 2012 Bond Documents.

       29.     “Arrow Deed of Trust” means that certain Credit Line Deed of Trust,
dated as of June 30, 2010, made and executed by Arrow, as grantor, to Leslie
Miller-Stover, as trustee, for the benefit of the BSA, as amended by that certain First
Amendment to Credit Line Deed of Trust, dated as of March 21, 2019.




                                         6
       30.    “Arrow Intercompany Note” means that certain Amended and Restated
Promissory Note dated as of March 21, 2019, issued by Arrow to the BSA in an original
principal amount of $350,000,000.

       31.     “Artwork” means the artwork listed on Schedule 1.

        32.    “Assumed Contracts and Unexpired Leases Schedule” means the schedule
of Executory Contracts or Unexpired Leases to be assumed by the BSA under the Plan
and the Cure Amount for each such Executory Contract or Unexpired Lease, as set forth
in the Plan Supplement, as may be amended, modified, or supplemented from time to
time in accordance with the terms hereof.

        33.    “Avoidance Actions” means any and all actual or potential avoidance,
recovery, subordination or other Claims, causes of action or remedies that may be brought
by or on behalf of the Debtors or their Estates or other authorized parties in interest under
the Bankruptcy Code or applicable non-bankruptcy law, including Claims, Causes of
Action or remedies under sections 502, 510, 542, 544, 545, 547 through 553, and 724(a)
of the Bankruptcy Code, or under similar or related local, state, federal, or foreign statutes
or common law, including preference and fraudulent transfer and conveyance laws, in
each case whether or not litigation to prosecute such Claim(s), Cause(s) of Action or
remedy(ies) were commenced prior to the Effective Date.

       34.    “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§
101–1532, as in effect on the Petition Date, together with all amendments, modifications,
and replacements of the foregoing that are made retroactive to the Petition Date, as the
same may exist on any relevant date to the extent applicable to the Chapter 11 Cases.

        35.     “Bankruptcy Court” means the United States Bankruptcy Court for the
District of Delaware or such other court having jurisdiction over the Chapter 11 Cases.

        36.    “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure as
promulgated by the United States Supreme Court under 28 U.S.C. § 2075, as applicable
to the Chapter 11 Cases, and the general, local, and chambers rules of the Bankruptcy
Court, each as amended from time to time.

       37.    “Bar Date” means (a) November 16, 2020 for any Claim (other than an
Administrative Expense Claim or a Claim of a Governmental Unit), or (b) August 17,
2020 for any Claim of a Governmental Unit, in each case as established by the Bar Date
Order.

        38.    “Bar Date Order” means the Order, Pursuant to 11 U.S.C. §§ 502(b)(9),
Bankruptcy Rules 2002 and 3003(c)(3), and Local Rules 2002-1(e), 3001-1, and 3003-1,
(I) Establishing Deadlines for Filing Proofs of Claim, (II) Establishing the Form and
Manner of Notice Thereof, (III) Approving Procedures for Providing Notice of Bar Date
and Other Important Information to Abuse Survivors, and (IV) Approving Confidentiality
Procedures for Abuse Survivors, entered by the Bankruptcy Court on May 26, 2020 at



                                           7
Docket No. 695, as amended, modified or supplemented by order of the Bankruptcy
Court from time to time.

       39.      “Bond Issuer” means The County Commission of Fayette County (West
Virginia) in its capacity as the issuer under the 2010 Bond Agreement and the 2012 Bond
Agreement.

       40.     “BSA” means Boy Scouts of America, a congressionally chartered
non-profit corporation under title 36 of the United States Code.

       41.      “BSA Charter” means the congressional charter of the BSA, enacted on
June 15, 1916, as amended.

        42.    “BSA Global Resolution Note” means an unsecured promissory note in
the principal amount of $80,000,000, substantially in the form contained in the Plan
Supplement, to be issued to the Settlement Trust by Reorganized BSA on the Effective
Date (only if the Plan is Confirmed as a Global Resolution Plan) in accordance with
Article V.S.3 and Article V.X.

        43.    42. “BSA Insurance Policies” means any and all known and unknown
contracts, binders, certificates or insurance policies currently or previously in effect at any
time on or before the Effective Date naming the Debtors, or either of them, or any
predecessor, subsidiary, or past or present Affiliate of the Debtors, as an insured (whether
as the primary or an additional insured), or otherwise alleged to afford the Debtors
insurance coverage, upon which any claim could have been, has been, or may be made
with respect to any Abuse Claim, including the policies listed on Schedule 2. For the
avoidance of doubt, BSA Insurance Policies shall not include: (a) any policy providing
reinsurance to any Settling Insurance Company; (b) any D&O Liability Insurance Policy;
or (c) any Local Council Insurance Policy.

       44.     43. “BSA Settlement Trust Contribution” means:

              a.     all of the Net Unrestricted Cash and Investments, which are
       forecasted to total approximately $90,000,000, subject to potential variance
       depending upon the timing of the Effective Date;

              b.      if the Plan is Confirmed as a Global Resolution Plan, the BSA
       Global Resolution Note, in the principal amount of $80,000,000, subject to the
       terms of Article V.S.3;

               c.      b. the BSA’s right, title and interest in and to (i) Scouting
       University, (ii) the Artwork, and (iii) the Oil and Gas Interestswhich are deemed
       to be valued at approximately $59,000,000;

               d.     c. all of the BSA’s right, title and interest in and to the Warehouse
       and Distribution Center, subject to the Leaseback Requirement, or the proceeds of
       a third-party sale-leaseback of the Warehouse and Distribution Center for fair
       market value, which is valued at approximately $11,600,000;

                                           8
               e.     the BSA’s right, title and interest in and to the Oil and Gas
       Interests, which are valued at approximately $7,600,000;

              f.     the net proceeds of the sale of Scouting University, which equal
       approximately $1,962,000;

               g.     d. to the maximum extent permitted by applicable law, any and all
       of the Debtors’ rights, titles, privileges, interests, claims, demands or entitlements,
       as of the Effective Date, to any proceeds, payments, benefits, Causes of Action,
       choses in action, defense, or indemnity, now existing or hereafter arising, accrued
       or unaccrued, liquidated or unliquidated, matured or unmatured, disputed or
       undisputed, fixed or contingent, arising under or attributable to: (i) the BSA
       Insurance Policies (subject to Article IV.D.3 and Article IV.D.4 with respect to
       Insured Non-Abuse Claims), the Insurance Coverage, the Insurance Settlement
       Agreements, and claims thereunder and proceeds thereof; (ii) the Insurance
       Actions; and (iii) the Insurance Action Recoveries; and

               h.     e. the Debtors’ Settlement Trust Causes of Action; and

              i.     f. the assignment of any and all Perpetrator Indemnification Claims
       held by the BSA.

For the avoidance of doubt, the BSA Settlement Trust Contribution shall not include: (i)
the proceeds of the Foundation Loan Facility; (ii) any Causes of Action against Released
Parties or holders of General Unsecured Claims, Non-Abuse Litigation Claims, or
Convenience Claims released by the Debtors and their Estates under Article X.J; or (iii) if
the Plan is Confirmed as a BSA Toggle Plan, the rights of any Person, other than the
Debtors, arising under or attributable to the BSA Insurance Policies, the Insurance
Coverage, the Insurance Actions, the Insurance Action Recoveries, or any other rights
under or with respect to the BSA Insurance Policies.

       45.     44. “BSA Toggle Plan” means the Plan, as modified by the applicable
provisions set forth herein, if the Bankruptcy Court concludes that (a) the Plan has not
been accepted by a sufficient number of holders of Direct Abuse Claims that have voted
to accept or reject the Plan, or (b) the provisions of the Plan applicable to the Abuse
Claims Settlement do not satisfy applicable requirements for approval under the
Bankruptcy Code or Bankruptcy Rules.

        46.   45. “BSA Toggle Plan TDP” means the Trust Distribution Procedures of
the Boy Scouts of America Settlement Trust for the BSA Toggle Plan, substantially in the
form attached hereto as Exhibit A-2, as the same may be amended or modified from time
to time.

        47.    46. “Business Day” means any day, other than a Saturday, Sunday or
“legal holiday” as such term is defined in Bankruptcy Rule 9006(a).

       48.     47. “Cash” means legal tender of the United States of America.


                                          9
       49.     48. “Cash Collateral Order” means the Final Order (I) Authorizing the
Debtors to Utilize Cash Collateral Pursuant to 11 U.S.C. § 363; (II) Granting Adequate
Protection to the Prepetition Secured Party Pursuant to 11 U.S.C. §§ 105(a), 361, 362,
363, 503, and 507; and (III) Granting Related Relief, entered by the Bankruptcy Court on
April 15, 2020 at Docket No. 433.

        50.     49. “Causes of Action” means any claims, interests, damages, remedies,
causes of action, demands, rights, actions (including Avoidance Actions), suits,
obligations, liabilities, accounts, defenses, offsets, powers, privileges, licenses, liens,
indemnities, guaranties, and franchises of any kind or character whatsoever, whether
known or unknown, foreseen or unforeseen, existing or hereinafter arising, contingent or
non-contingent, liquidated or unliquidated, choate or inchoate, secured or unsecured,
capable of being asserted, directly or derivatively, matured or unmatured, suspected or
unsuspected, in contract, tort, law, equity, or otherwise, whether arising before, on, or
after the Petition Date. Causes of Action also include: (a) all rights of setoff,
counterclaim, or recoupment and claims under contracts or for breaches of duties imposed
by law or in equity; (b) the right to object to or otherwise contest Claims or Interests; (c)
such claims and defenses as fraud, mistake, duress, and usury, and any other defenses set
forth in section 558 of the Bankruptcy Code; and (d) any claim under any local, state,
federal or foreign law, including, without limitation, any fraudulent transfer or similar
claim.

       51.     50. “Channeling Injunction” means the permanent injunction provided for
in Article X.F with respect to Abuse Claims against the Protected Parties to be issued
pursuant to the Confirmation Order.

       52.   51. “Chapter 11 Cases” means the cases filed by the Debtors under chapter
11 of the Bankruptcy Code, which are jointly administered under Case No. 20-10343
(LSS).

       53.     52. “Chartered Organizations” means each and every civic, faith-based,
educational or business organization, governmental entity or organization, other entity or
organization, or group of individual citizens, in each case presently or formerly
authorized by the BSA to operate, sponsor or otherwise support one or more Scouting
units.

      54.    53. “Claim” means any “claim,” as defined in section 101(5) of the
Bankruptcy Code, which, for the avoidance of doubt, shall include any Abuse Claim.

        55.    54. “Claims Objection Deadline” means the deadline for filing an
objection to any Administrative Expense Claim (other than a Professional Fee Claim),
Priority Tax Claim, Other Priority Claim, Other Secured Claim, Convenience Claim,
General Unsecured Claim, or Non-Abuse Litigation Claim, which deadline shall be: (a)
180 days after the Effective Date with respect to all such Claims and Interests other than
Convenience Claims, General Unsecured Claims, and Non-Abuse Claims, subject to any
extensions approved by an order of the Bankruptcy Court; and (b) sixty (60) days after the
Effective Date with respect to Convenience Claims, General Unsecured Claims, and


                                         10
Non-Abuse Litigation Claims, subject to any extensions approved by an order of the
Bankruptcy Court with the consent of the Creditor Representative (such consent not to be
unreasonably withheld); provided, however, that the Debtors shall not be bound by the
Claims Objection Deadline with respect to any Claim filed after the Bar Date; provided
further, however, that the Claims Objection Deadline shall not apply to Abuse Claims,
which shall be administered exclusively in accordance with the Settlement Trust
Documents.

        56.    55. “Claims Record Date” means the Voting Deadline, which is the date
on which the transfer register for each Class of Non-Abuse Claims against or Interests in
the Debtors, as such register is maintained by the Debtors or their agents, shall be deemed
closed.

       57.     56. “Claims Register” means the official register of Claims maintained by
the Notice and Claims Agent in the Chapter 11 Cases.

        58.     57. “Class” means each category of holders of Claims or Interests as set
forth in Article III pursuant to sections 1122 and 1123(a)(1) of the Bankruptcy Code.

       59.     “Coalition” means the Coalition of Abused Scouts for Justice, an ad hoc
committee composed of thousands of holders of Direct Abuse Claims that filed a notice
of appearance in the Chapter 11 Cases on July 24, 2020 at Docket No. 1040.

       60.     “Coalition Restructuring Expenses” means the unreimbursed reasonable
and documented professional or advisory fees and expenses incurred by the Coalition
from July 24, 2020 up to and including the Effective Date, in each case in accordance
with the terms of the applicable professional or advisory engagement letters, if any, up to
an amount equal to $10,500,000, plus, if the Bankruptcy Court authorizes the Debtors to
pay ongoing reasonable and documented fees and expenses of the Coalition during the
course of the Chapter 11 Cases, an additional amount of up to $950,000 per month
commencing on the date the Bankruptcy Court authorizes such payment up to and
including the Effective Date of the Plan.

       61.      58. “Common-Interest Communications with Insurers” means documents,
information, or communications that are subject to the attorney-client privilege,
attorney-work product doctrine, or other privilege or protection from disclosure, and are
shared between or among the Debtors and any Insurance Company or its Representatives,
including documents that reflect defense strategy, case evaluations, discussions of
settlements or resolutions, and communications regarding underlying litigation.

       62.    59. “Compensation and Benefits Programs” means all employment
agreements and policies, and all employment, compensation, and benefit plans, policies,
savings plans, retirement plans (including the Pension Plan), deferred compensation
plans, supplemental executive retirement plans, healthcare plans, disability plans,
severance benefit agreements, plans or policies, incentive plans, life and accidental death
and dismemberment insurance plans, and programs of the Debtors, and all amendments
and modifications thereto, applicable to the Debtors’ employees, former employees,


                                        11
retirees, and non-employee directors, and the employees, retirees and non-employee
directors of the Local Councils and the Related Non-Debtor Entities. Notwithstanding
the foregoing, the Compensation and Benefits Programs shall not include the Deferred
Compensation Plan or the Restoration Plan.

       63.    60. “Compensation Procedures Order” means the Order (I) Approving
Procedures for (A) Interim Compensation and Reimbursement of Expenses of Retained
Professionals and (B) Expense Reimbursement for Official Committee Members and (II)
Granting Related Relief entered by the Bankruptcy Court on April 6, 2020 at Docket No.
341.

      64.     61. “Confirmation” means the entry of the Confirmation Order by the
Bankruptcy Court on the docket of the Chapter 11 Cases. Confirmed, Confirmable, and
Confirmability shall have correlative meanings.

        65.   62. “Confirmation Date” means the date on which the Bankruptcy Court
enters the Confirmation Order on the docket of the Chapter 11 Cases within the meaning
of Bankruptcy Rules 5003 and 9021.

       66.    63. “Confirmation Hearing” means the hearing(s) held by the Bankruptcy
Court under section 1128 of the Bankruptcy Code at which the Debtors seek entry of the
Confirmation Order.

        67.    64. “Confirmation Order” means the order of the Bankruptcy Court
confirming the Plan pursuant to section 1129 of the Bankruptcy Code, which must be in
form and substance acceptable to JPM and the Creditors’ Committee in accordance with
their respective consent rights under the JPM / Creditors’ Committee Term Sheet, as
incorporated by reference in Article I.D.

       68.    65. “Confirmation Scheduling Motion” means the Debtors’ Motion for
Entry of Order (I) Scheduling Certain Dates and Deadlines in Connection with
Confirmation of the Debtors’ Plan of Reorganization, (II) Establishing Certain
Protocols, and (III) Granting Related Relief, filed with the Bankruptcy Court on April 15,
2021 at Docket No. 2618.

       69.     66. “Contributing Chartered Organization Settlement Contribution”
means, if the Plan is Confirmed as a Global Resolution Plan:

              a.     the contributions to the Settlement Trust by the Contributing
       Chartered Organizations, as set forth on Exhibit C;

               b.     to the maximum extent permitted by applicable law, any and all of
       the Contributing Chartered Organizations’ rights, titles, privileges, interests,
       claims, demands or entitlements, as of the Effective Date, to any proceeds,
       payments, benefits, Causes of Action, choses in action, defense, or indemnity,
       now existing or hereafter arising, accrued or unaccrued, liquidated or
       unliquidated, matured or unmatured, disputed or undisputed, fixed or contingent,
       arising under or attributable to: (i) the BSA Insurance Policies (subject to Article

                                        12
       IV.D.3 and Article IV.D.4 with respect to Insured Non-Abuse Claims), the
       Insurance Coverage, the Insurance Settlement Agreements, and claims thereunder
       and proceeds thereof; (ii) the Insurance Actions; and (iii) the Insurance Action
       Recoveries;

               c.      the waiver, release, and expungement from the Claims Register, as
       of the Effective Date, of any and all Claims that have been asserted in the Chapter
       11 Cases by or on behalf of any Contributing Chartered Organization, including
       any Indirect Abuse Claims, without any further notice to or action, order, or
       approval of the Bankruptcy Court, and the agreement of each Contributing
       Chartered Organization not to file or assert any Claim or Claims against the
       Debtors or Reorganized BSA arising from any act or omission of the Debtors on
       or prior to the Confirmation Date; and

              d.     the assignment of any and all Perpetrator Indemnification Claims
       held by the Contributing Chartered Organizations.

       70.     67. “Contributing Chartered Organizations” means the Chartered
Organizations listed on Exhibit D hereto.

        71.    68. “Convenience Claim” means any Claim that would otherwise be a
General Unsecured Claim that is Allowed in an amount of $50,000 or less; provided that
a holder of a General Unsecured Claim that is Allowed in an amount greater than $50,000
may irrevocably elect, as evidenced on the Ballot (as defined in the Voting Procedures)
timely and validly submitted by such holder (or other writing acceptable to the Debtors),
to have such Claim irrevocably reduced to $50,000 and treated as a Convenience Claim
(upon Allowance) for purposes of the Plan, in full and final satisfaction of such Claim;
provided further that a General Unsecured Claim may not be subdivided into multiple
Convenience Claims. The holder of an Allowed Non-Abuse Litigation Claim may elect
to have such Allowed Claim treated as a Convenience Claim solely in accordance with
the terms of Article III.B.9. For the avoidance of doubt, the holder of an Abuse Claim
(including Direct Abuse Claims and Indirect Abuse Claims) may not elect to have such
Claim treated as a Convenience Claim.

        69.     “Cooperation Agreement” means that certain Cooperation Agreement,
substantially in the form contained in the Plan Supplement, among the Debtors and the
Settlement Trust and including, solely if the Plan is Confirmed as a Global Resolution
Plan, the Local Councils, and the Contributing Chartered Organizations.

       72.    70. “Core Value Cash Pool” means Cash in the aggregate amount of
$25,000,000 for purposes of making Distributions to holders of Allowed General
Unsecured Claims and, subject to the terms of Article III.B.9, holders of Allowed
Non-Abuse Litigation Claims. Reorganized BSA shall fund the Core Value Cash Pool in
accordance with Article V.OP.




                                        13
       73.    71. “Creditor Representative” means the creditor representative to be
appointed as of the Effective Date in accordance with Article V.OP. The Creditor
Representative will be identified in the Plan Supplement.

       74.     72. “Creditor Representative Fee Cap” the maximum amount of
reasonable compensation and reimbursement of expenses that shall payable by
Reorganized BSA to the Creditor Representative on account of its services, which shall
be equal to $100,000.

        75.    73. “Creditors’ Committee” means the official committee of unsecured
creditors appointed by the United States Trustee in the Chapter 11 Cases under section
1102(a) of the Bankruptcy Code.

       76.    74. “Cure Amount” means, with respect to any Executory Contract or
Unexpired Lease sought to be assumed or assumed and assigned by the Debtors, the
monetary amount, if any, required to cure the Debtors’ defaults under any such Executory
Contract or Unexpired Lease (or such lesser amount as may be agreed upon by the
non-Debtor party to an Executory Contract or Unexpired Lease) at the time such
Executory Contract or Unexpired Lease is assumed by the Debtors pursuant to sections
365 or 1123 of the Bankruptcy Code.

       77.    75. “Cure and Assumption Notice” means the notice of proposed
assumption of, and proposed Cure Amount payable in connection with, an
Executory Contract or Unexpired Lease (and, to the extent the Debtors seek to assume
and assign any such Executory Contract or Unexpired Lease pursuant to the Plan,
adequate assurance of future performance within the meaning of section 365 of the
Bankruptcy Code), to be served in accordance with Article VI.C.

        78.    76. “D&O Liability Insurance Policies” means all insurance policies issued
at any time to any of the Debtors for directors’, managers’, and officers’ liability
(including any “tail policy” or run-off coverage) and all agreements, documents, or
instruments relating thereto.

       79.     77. “De Minimis Asset” means any miscellaneous asset that is valued by
the Debtors at $10,000 or less and that is located at the premises subject to any Unexpired
Leases rejected by the Debtors pursuant to sections 365 or 1123 of the Bankruptcy Code,
including furniture and equipment.

       80.     78. “Debtors” means the BSA and Delaware BSA, the non-profit
corporations that are debtors and debtors in possession in the Chapter 11 Cases.

        81.    79. “Deferred Compensation Plan” means the Boy Scouts of America
457(b) Plan, a non-qualified deferred compensation plan under section 457(b) of the
Internal Revenue Code, which allows eligible BSA and Local Council employees to make
elections to defer the payment of a certain amount or percentage of their regular base
salary or bonus for future payment.



                                        14
         82.   80. “Delaware BSA” means Delaware BSA, LLC, a Delaware limited
liability company.

      83.    81. “Direct Abuse Claim” means an Abuse Claim that is not an Indirect
Abuse Claim.

        84.     82. “Disallowed” means, as to any Administrative Expense Claim, Priority
Tax Claim, Other Priority Claim, Other Secured Claim, Convenience Claim, General
Unsecured Claim, or Non-Abuse Litigation Claim, any such Claim or portion thereof
that: (a) has been disallowed, denied, dismissed, expunged, or overruled pursuant to the
terms of the Plan or a Final Order of the Bankruptcy Court or any other court of
competent jurisdiction or by a settlement; (b) has been listed on the Schedules at an
amount of $0.00 or as contingent, disputed, or unliquidated and as to which a
Bar Date has been established but no Proof of Claim has been timely filed or
deemed timely filed with the Bankruptcy Court pursuant to either the
Bankruptcy Code or any Final Order of the Bankruptcy Court, including the
Bar Date Order, or otherwise deemed timely filed under applicable law; or (c)
has not been scheduled and as to which a Bar Date has been established but no
Proof of Claim has been timely filed, such that the creditor holding such Claim shall
not be treated as a creditor with respect to such claim for the purposes of voting and
distribution. “Disallowance” and “Disallowing” have correlative meanings. With respect
to any 2010 Credit Facility Claim, 2019 RCF Claim, 2010 Bond Claim, 2012 Bond
Claim, Direct Abuse Claim, Indirect Abuse Claim, or Interest, the term “Disallowed”
shall not apply.

      85.    83. “Disbursing Agent” means, with respect to all Claims other than
Abuse Claims, Reorganized BSA or a Person or Persons selected by the Debtors or
Reorganized BSA to make or facilitate Distributions contemplated under the Plan.

       86.     84. “Discharge Injunction” means the injunction issued in accordance with
sections 524 and 1141 of the Bankruptcy Code and contained in Article X.E.2 of the Plan.

       87.    85. “Discharges” means the discharges set forth in Article X.E.

        88.    86. “Disclosure Statement” means the disclosure statement for the Plan,
including all exhibits and schedules thereto, as the same may be amended, supplemented
or otherwise modified from time to time, as approved by the Bankruptcy Court pursuant
to section 1125 of the Bankruptcy Code, which must be in form and substance reasonably
acceptable to JPM and the Creditors’ Committee.

        89.   87. “Disclosure Statement Order” means one or more orders entered by the
Bankruptcy Court, in form and substance reasonably acceptable to the Debtors, JPM and
the Creditors’ Committee: (a) finding that the Disclosure Statement (including any
amendment, supplement, or modification thereto) contains adequate information pursuant
to section 1125 of the Bankruptcy Code; (b) fixing the amounts of Claims solely for
voting purposes and not for purposes of distributions; (c) approving the Voting
Procedures; and (d) authorizing solicitation of the Plan.

                                       15
        90.     88. “Disputed” means, as to any Administrative Expense Claim, Priority
Tax Claim, Other Priority Claim, Other Secured Claim, Convenience Claim, General
Unsecured Claim, or Non-Abuse Litigation Claim, any such Claim (or portion thereof) (a)
that is neither Allowed nor Disallowed, (b) that is listed on the Schedules as “disputed,”
“contingent,” or “unliquidated” or (c) for which a Proof of Claim has been filed or a
written request for payment has been made to the extent that any party in interest has
interposed a timely objection to such Claim, which objection has not been withdrawn or
adjudicated pursuant to a Final Order. The term “Disputed” does not apply to Abuse
Claims.

       91.    89. “Disputed Claims Reserve” means the reserve of Cash within the Core
Value Cash Pool to be Distributed to holders of Disputed General Unsecured Claims, if
and when such Disputed Claims become Allowed, which shall be funded with amounts
and on terms acceptable to the Creditor Representative.

        92.     90. “Distribution” means the payment or delivery of Cash, property, or
interests in property, as applicable, to holders of Allowed Non-Abuse Claims under the
terms of the Plan. “Distributed” and “Distribution” have correlative meanings.

        93.     91. “Distribution Date” means the dates on which the Disbursing Agent
makes a Distribution, or causes a Distribution to be made, from the Core Value Cash Pool
to holders of Allowed General Unsecured Claims and, subject to the terms of Article
III.B.9, holders of Allowed Non-Abuse Litigation Claims. Each Distribution Date shall
occur as soon as practicable after Reorganized BSA makes each semi-annual installment
payment of the Core Value Cash Pool in accordance with Article V.OP.

       94.   92. “District Court” means the United States District Court for the District
of Delaware.

       95.      “Document Agreement” means the Document Agreement (Global
Resolution Plan) or the Document Agreement (BSA Toggle Plan), as applicable,
substantially in the form contained in the Plan Supplement, between Reorganized BSA
and the Settlement Trust and including, solely if the Plan is Confirmed as a Global
Resolution Plan, the Local Councils and the Contributing Chartered Organizations.

       96.     93. “Effective Date” means the first Business Day on which all of the
conditions precedent to the occurrence of the Effective Date set forth in Article IX.B shall
have been satisfied or waived pursuant to Article IX.C.

        97.     94. “Encumbrance” means, with respect to any property (whether real or
personal, tangible or intangible), any mortgage, Lien, pledge, charge, security interest,
assignment, or encumbrance of any kind or nature in respect of such property, including
any conditional sale or other title retention agreement, any security agreement, and the
filing of, or agreement to give, any financing statement under the Uniform Commercial
Code or comparable law of any jurisdiction, to secure payment of a debt or performance
of an obligation.



                                         16
      98.    95. “Entity” means an entity as defined in section 101(15) of the
Bankruptcy Code.

       99.    96. “Estate” means, as to each Debtor, the estate created for such Debtor in
its Chapter 11 Case under sections 301 and 541 of the Bankruptcy Code upon the
commencement of the applicable Debtor’s Chapter 11 Case.

        100. 97. “Estate Causes of Action” means any and all Causes of Action owned,
held, or capable of being asserted by or on behalf of either Debtor or its Estate, whether
known or unknown, in law, at equity or otherwise, whenever and wherever arising under
the laws of any jurisdiction, including actions that: (a) arise out of or are based on breach
of contract, fraudulent conveyances and transfers, breach of fiduciary duty, breach of duty
of loyalty or obedience, legal malpractice, recovery of attorneys’ fees, turnover of
property and avoidance or recovery actions of the Debtors or their respective Estates,
including actions that constitute property of the Estate under section 541 of the
Bankruptcy Code that are or may be pursued by a representative of the Estates, including
pursuant to section 323 of the Bankruptcy Code, and actions, including Avoidance
Actions, that may be commenced by a representative of the Estates under section 362 or
chapter 5 of the Bankruptcy Code, seeking relief in the form of damages (actual and
punitive), imposition of a constructive trust, turnover of property, restitution, and
declaratory relief with respect thereto or otherwise; or (b) seek to impose any liability
upon, or injunctive relief on, any Protected Party or to satisfy, in whole or in part, any
Abuse Claim.

        101. 98. “Excess Cash and Investments” means, as of any date on or after the
Effective Date, the unrestricted Cash and balance sheet investments owned by
Reorganized BSA that are not subject to legally enforceable restrictions on the use or
disposition of such assets for a particular purpose.

        102.   99. “Excess Cash Sweep” has the meaning ascribed to such term in Article
V.UV.

        103. 100. “Exculpated Parties” means, collectively, the following Persons: (a)
the Debtors; (b) Reorganized BSA; (c) the Creditors’ Committee; (d) the members of the
Creditors’ Committee in their capacities as such; (e) the Creditor Representative; and (f)
all of such Persons’ current officers and directors, former officers and directors who
served in such capacity during the pendency of the Chapter 11 Cases but are no longer
officers or directors as of the Effective Date, employees, volunteers, agents, attorneys,
financial advisors, accountants, investment bankers, consultants, representatives, and
other professionals.

       104. 101. “Executory Contract” means any executory contract to which BSA is
a party that is subject to assumption or rejection under sections 365 or 1123 of the
Bankruptcy Code.

       105. 102. “Expedited Distribution” means a one-time Cash payment from the
Settlement Trust in the amount of $1,500.00, conditioned upon Confirmation of the Plan


                                         17
as a Global Settlement Plan and satisfaction of the criteria set forth in the Global
Resolution Plan TDP.

       106. 103. “Fee Examiner” means Justin H. Rucki of Rucki Fee Review, LLC,
in his capacity as the fee examiner appointed pursuant to the Order Appointing Fee
Examiner and Establishing Related Procedures for the Review of Applications of
Retained Professionals, entered by the Bankruptcy Court on September 18, 2020 at
Docket No. 1342, or any successor appointed by the Bankruptcy Court.

         107. 104. “Final Order” means an order or judgment of the Bankruptcy Court
(or other court of competent jurisdiction) that has not been reversed, vacated, stayed,
modified or amended, and as to which (a) the time to appeal, petition for certiorari or
move for a new trial, reargument or rehearing has expired and as to which no appeal,
petition for certiorari or other proceedings for a new trial, reargument or rehearing shall
then be pending, or (b) if an appeal, writ of certiorari, new trial, reargument or rehearing
thereof has been sought, such order or judgment of the Bankruptcy Court (or other court
of competent jurisdiction) shall have been affirmed by the highest court to which such
order was appealed, or certiorari shall have been denied or a new trial, reargument or
rehearing shall have been denied with prejudice or resulted in no modification of such
order, and the time to take any further appeal, petition for certiorari or move for a new
trial, reargument or rehearing shall have expired; provided, however, that the possibility
that a motion pursuant to section 502(j) or 1144 of the Bankruptcy Code or under Rule 59
or Rule 60 of the Federal Rules of Civil Procedure, or any analogous rule under the
Bankruptcy Rules, may be filed with respect to such order shall not cause such order to
not be a Final Order.

       108. 105. “Florida Sea Base Assignment” means the Assignment of
Agreements, Licenses, Permits and Contracts, dated as of March 21, 2019, by and from
the BSA, as assignor, and JPM, as assignee, which secures the BSA’s obligations under
the 2010 Credit Agreement, the 2010 Bond Agreement, the 2012 Bond Agreement, and
the 2019 RCF Agreement.

       109. 106. “Florida Sea Base Mortgage” means the Mortgage, Security
Agreement, Assignment of Rents and Leases and Fixture Filing, dated as of March 21,
2019, by and from the BSA, as mortgagor, and JPM, as mortgagee, which secures the
BSA’s obligations under the 2010 Credit Agreement, the 2010 Bond Agreement, the
2012 Bond Agreement, and the 2019 RCF Agreement.

        110. 107. “Foundation” means the National Boy Scouts of America Foundation,
a District of Columbia nonprofit corporation.

        111. 108. “Foundation Loan” means the new second-lien term loan lending
facility pursuant to which the Foundation, as lender, shall make a term loan to
Reorganized BSA, as borrower, in the principal amount of $42,800,000, which is equal to
the appraised value of the Summit Bechtel Reserve. The material terms of the
Foundation Loan are set forth on the term sheet attached hereto as Exhibit E, which is
qualified in its entirety by reference to the Foundation Loan Agreement.


                                         18
        112. 109. “Foundation Loan Agreement” means the credit agreement governing
the Foundation Loan, dated as of the Effective Date, the form of which shall be included
in the Plan Supplement.

        113. 110. “Future Abuse Claim” means any Direct Abuse Claim against any
Protected Party that is attributable to, arises from, is based upon, relates to, or results
from, in whole or in part, directly, indirectly, or derivatively, alleged Abuse that occurred
prior to the Petition Date but which, as of the date immediately preceding the Petition
Date, was held by a Person who, as of such date, (a) had not attained eighteen (18) years
of age, or (b) was not aware of such Direct Abuse Claim as a result of “repressed
memory,” to the extent the concept of repressed memory is recognized by the highest
appellate court of the state or territory where the claim arose. Notwithstanding the
foregoing,; provided, however, that if the Plan is Confirmed as a Global Resolution Plan,
then, with respect to any Contributing Chartered Organization, the term “Future Abuse
Claim” shall be limited to any such Direct Abuse Claim that is attributable to, arises
from, is based upon, relates to, or results from, Abuse that occurred prior to the Petition
Date in connection with the Contributing Chartered Organization’s sponsorship of one or
more Scouting units.

        114. 111. “Future Claimants’ Representative” means James L. Patton, Jr., the
legal representative appointed by the Bankruptcy Court for holders of Future Abuse
Claims, or any successor legal representative appointed by the Bankruptcy Court.

        115. 112. “General Unsecured Claim” means any Claim against the Debtors
that is not an Administrative Expense Claim, a Priority Tax Claim, an Other Priority
Claim, an Other Secured Claim, a 2010 Credit Facility Claim, a 2019 RCF Claim, a 2010
Bond Claim, a 2012 Bond Claim, a Convenience Claim, a Non-Abuse Litigation Claim, a
Direct Abuse Claim, or an Indirect Abuse Claim. Claims arising under the Deferred
Compensation Plan or the Restoration Plan shall be deemed to be General Unsecured
Claims.

        116. 113. “Gift Annuity Agreements” mean the charitable gift annuity
agreements described in the Debtors’ Motion for Entry of Interim and Final Orders (I)
Authorizing Debtors to (A) Maintain and Administer Prepetition Customer, Scout, and
Donor Programs and Practices and (B) Pay and Honor Related Prepetition Obligations,
and (II) Granting Related Relief, filed by the Debtors on the Petition Date at Docket No.
8.

       117. 114. “Global Resolution Plan” means the Plan, as modified by the
applicable provisions set forth herein, if the Bankruptcy Court concludes that (a) the Plan
has been accepted by a sufficient number of holders of Direct Abuse Claims that have
voted to accept or reject the Plan, or (b) the provisions of the Plan applicable to the Abuse
Claims Settlement satisfy applicable requirements for approval under the Bankruptcy
Code or Bankruptcy Rules.

      118. 115. “Global Resolution Plan TDP” means the Trust Distribution
Procedures of the Boy Scouts of America Settlement Trust for the Global Resolution


                                         19
Plan, substantially in the form attached hereto as Exhibit A-1, as the same may be
amended or modified from time to time.

        119. 116. “Governmental Unit” means a governmental unit as defined in
section 101(27) of the Bankruptcy Code.

        120. 117. “Hartford” means Hartford Accident and Indemnity Company, First
State Insurance Company, Twin City Fire Insurance Company and Navigators Specialty
Insurance Company and each of their past, present and future direct or indirect parents,
subsidiaries, affiliates and controlled entities, and each of their respective officers,
directors, stockholders, members, partners, managers, employees, predecessors,
successors and assigns, each in their capacity as such.

       121. 118. “Hartford Insurance Settlement Agreement” means the Settlement
Agreement and Release entered into as of April 15, 2021 by and between Hartford and
the BSA (as defined in such agreement), a copy of which was attached as Exhibit A to the
Second Mediators’ Report filed in the Chapter 11 Cases on April 16, 2021 at Docket No.
2624 and which is attached hereto as Exhibit I, as such Settlement Agreement and
Release may be amended in accordance with its terms from time to time.

        122. 119. “Hartford Policies” shall have the meaning set forth for such
capitalized term in the Section entitled “Definitions” in the Hartford Insurance Settlement
Agreement.

        123. 120. “Hartford Settlement Contribution” shall mean the “Settlement
Amount” as defined in the Hartford Insurance Settlement Agreement (but which amount
shall be subject to the terms and conditions set forth in the Hartford Insurance Settlement
Agreement).

       124. 121. “Headquarters” means that certain parcel of real property owned by
the BSA located at 1325 West Walnut Hill Lane, Irving, Texas 75038, together with the
buildings, structures, fixtures, additions, enlargements, extensions, modifications, repairs,
replacements and other improvements now or hereafter located thereon.

       125. 122. “Headquarters Assignment” means that certain Assignment of
Agreements, Licenses, Permits and Contracts, dated as of March 21, 2019, by and from
the BSA, as assignor, and JPM, as assignee, which secures the BSA’s obligations under
the 2010 Credit Agreement, the 2010 Bond Agreement, the 2012 Bond Agreement, and
the 2019 RCF Agreement.

       126. 123. “Headquarters Deed of Trust” means that certain Deed of Trust,
Security Agreement, Assignment of Rents and Leases and Fixture Filing, dated as of
March 21, 2019, by and between the BSA and JPM.

        127. “High Adventure Base Participant” means a registered Youth Member
who has paid the participation fee (which has not been refunded in whole or in part) for
attending a BSA program at one of the four high adventure bases (Florida Sea Base,
Northern Tier, Philmont or Summit Bechtel Reserve). High Adventure Base Participants

                                         20
do not include Youth Members attending a Jamboree, an Order of the Arrow program, or
an event sponsored by the World Organization of the Scouting Movement (WOSM) or a
member of WOSM other than the BSA.

       128. 124. “Impaired” means “impaired” within the meaning of section 1124 of
the Bankruptcy Code.

       129. 125.        “Indemnification Obligations” means each of the Debtors’
indemnification obligations in place as of the Effective Date, whether in the bylaws,
limited liability company agreements, or other organizational or formation documents,
board resolutions, management or indemnification agreements, employment or other
contracts, or otherwise, for the past and present directors, officers, employees, attorneys,
accountants, investment bankers, and other professionals and agents who provided
services to the Debtors before, on, or after the Petition Date.

       130. 126. “Indirect Abuse Claim” means a liquidated or unliquidated Abuse
Claim for contribution, indemnity, reimbursement, or subrogation, whether contractual or
implied by law (as those terms are defined by the applicable non-bankruptcy law of the
relevant jurisdiction), and any other derivative Abuse Claim of any kind whatsoever,
whether in the nature of or sounding in contract, tort, warranty or any other theory of law
or equity whatsoever, including any indemnification, reimbursement, hold-harmless or
other payment obligation provided for under any prepetition settlement, insurance policy,
program agreement or contract.

        131. 127. “Injunctions” means the Discharge Injunction, the Channeling
Injunction, the Insurance Entity Injunction (if the Plan is Confirmed as a Global
Resolution Plan), the Release Injunctions, and any other injunctions entered by the
Bankruptcy Court or the District Court in connection with Confirmation of the Plan.

        132. 128. “Insurance Action” means any claim, Cause of Action, or right of the
Debtors, and, if the Plan is Confirmed as a Global Resolution Plan, the Local Councils
and Contributing Chartered Organizations, or any of them, under the laws of any
jurisdiction, against any Non-Settling Insurance Company, arising from or related to: (a)
any such Non-Settling Insurance Company’s failure to provide coverage or otherwise pay
under Insurance Coverage; (b) the refusal of any Non-Settling Insurance Company to
compromise and settle any Abuse Claim under or pursuant to any Insurance Policy; (c)
the interpretation or enforcement of the terms of any Insurance Policy with respect to any
Abuse Claim; (d) any conduct by any Non-Settling Insurance Company constituting “bad
faith” conduct that could give rise to extra-contractual damages, or other wrongful
conduct under applicable law; or (e) any other claims under, arising out of or relating to
an Insurance Policy or Insurance Coverage, including the Insurance Coverage Actions.
For the avoidance of doubt, if the Plan is Confirmed as a Global Resolution Plan, no
claim, Cause of Action, or right of the Debtors, the Local Councils, or the Contributing
Chartered Organizations, or any of them, against any Settling Insurance Company shall be
deemed an Insurance Action.




                                         21
        133. 129. “Insurance Action Recoveries” means (a) Cash derived from and paid
by an Insurance Company pursuant to an Insurance Settlement Agreement, (b) the right to
receive proceeds of Insurance Coverage (including any receivables), and (c) the right to
receive the proceeds or benefits of any Insurance Action.

        134. 130. “Insurance Assignment” means the assignment and transfer to the
Settlement Trust of (a) the Insurance Actions, (b) the Insurance Action Recoveries, (c) the
Insurance Settlement Agreements, (d) the Insurance Coverage, and (e) all other rights or
obligations under or with respect to the Insurance Policies (but not the policies
themselves); provided, however, that if the Plan is Confirmed as a BSA Toggle Plan,
such assignment and transfer will be limited to the rights and obligations of the Debtors
and the Related Non-Debtor Entities, and all such Persons’ Representatives. The
Insurance Assignment does not include any rights or obligations under or with respect to
any Insurance Policies that are the subject of an Insurance Settlement Agreement.

       135. 131. “Insurance Company” means any insurance company, insurance
syndicate, coverholder, insurance broker or syndicate insurance broker, guaranty
association, or any other Entity that has issued, or that has any actual, potential,
demonstrated, or alleged liabilities, duties, or obligations under or with respect to, any
Insurance Policy.

       136. 132. “Insurance Coverage” means all of the rights, benefits or insurance
coverage under any Insurance Policy related to Abuse Claims, whether known or
unknown to the Debtors or the Local Councils, that is not the subject of an Insurance
Settlement Agreement, including the right to payment or reimbursement of liability,
indemnity or defense costs arising from or related to Abuse Claims or Settlement Trust
Expenses.

         137. 133. “Insurance Coverage Actions” means any and all pending coverage
litigation between the BSA and any Insurance Company as of the Effective Date,
including: (a) Boy Scouts of America, et al. v. Insurance Company of North America et
al., Case No. DC-18-11896, pending in the 192nd Judicial District Court of Dallas
County, Texas; (b) Boy Scouts of America, et al. v. Hartford Accident and Indemnity Co.,
et al., Case No. DC-18-07313, pending in the District Court of Dallas County, 95th
Judicial District; (c) National Surety Corp. v. Boy Scouts of America, et al., Case No.
2017-CH-14975, pending in the Circuit Court of Cook County, Illinois, Chancery
Division; and (d) Hartford Accident and Indemnity Co. and First State Ins. Co. v. Boy
Scouts of America, et al., Adv. Pro. No. 20-50601 (LSS), pending before the Bankruptcy
Court.

        138. 134. “Insurance Coverage Defense” means all rights and defenses that any
Insurance Company may have under any Insurance Policy and applicable law with respect
to a claim seeking insurance coverage or to an Insurance Action, but Insurance Coverage
Defenses do not include any defense that the Plan or any of the other Plan Documents do
not comply with the Bankruptcy Code. Upon entry of the Confirmation Order in the
Chapter 11 Cases determining that the Bankruptcy Code authorizes the Insurance
Assignment notwithstanding any terms or provisions of the Insurance Policies that any


                                        22
Insurance Company asserts or may assert otherwise prohibits the Insurance Assignment,
an Insurance Coverage Defense shall not include any defense that the Insurance
Assignment is prohibited by the Insurance Policies or applicable non-bankruptcy law.

        139.   135. “Insurance Entity Injunction” means the injunction described in
Article X.H.

       140. 136. “Insurance Policies” means (a) if the Plan is Confirmed as a Global
Resolution Plan, collectively, the BSA Insurance Policies and the Local Council
Insurance Policies; and (b) if the Plan is Confirmed as a BSA Toggle Plan, the BSA
Insurance Policies.

        141. 137. “Insurance Settlement Agreement” means (a) the Hartford Insurance
Settlement Agreement and (b) any other settlement agreement entered into after the
Petition Date and before the Confirmation Date by and among (ai) any Insurance
Company, on the one hand, and (bii) one or more of the Debtors and/or any other
Protected Party, on the other hand, inunder which an Insurance Policy and/or the Debtors
and/or other Protected Parties’ rights thereunder with respect to Abuse Claims or
Non-Abuse Litigation Claims are, subject to Confirmation of the Plan as a Global
Resolution Plan, released. All Insurance Settlement Agreements related to Specified
Insurance Policies must be acceptable to the Creditors’ Committee.

       142. 138. “Insured Non-Abuse Claim” means any Non-Abuse Claim to the
extent such Claim is or is alleged to be covered by an insurance policy (including any
Insurance Policy) issued or allegedly issued to the Debtors or, if the Plan is Confirmed as
a Global Resolution Plan, one or more of the Local Councils. Insured Non-Abuse Claims
include Non-Abuse Litigation Claims.

        143. 139. “Interest” means any “equity security” as defined in section 101(16)
of the Bankruptcy Code.

        144. 140. “Internal Revenue Code” means title 26 of the United States Code, 26
U.S.C. §§ 1 et seq., as in effect on the Petition Date, together with all amendments,
modifications, and replacements of the foregoing as the same may exist on any relevant
date to the extent applicable to the Chapter 11 Cases.

       145. 141. “JPM” means JPMorgan Chase Bank, National Association and any
successors and assigns.

        146. 142. “JPM / Creditors’ Committee Settlement” has the meaning ascribed
to such term in Article V..RS.

       147. 143. “JPM / Creditors’ Committee Term Sheet” means that certain
settlement term sheet appended as Exhibit A to the First Mediators’ Report filed on
March 1, 2021 at Docket No. 2292.

       148. 144. “JPM Exit Fee” means an exit fee to be paid by Reorganized BSA on
the Effective Date, in an amount equal to the aggregate principal amount due and owing

                                        23
as of the Effective Date, plus the undrawn amount of any letters of credit then
outstanding, under the Restated 2010 Bond Documents, the Restated 2012 Bond
Documents and the Restated Credit Facility Documents, multiplied by 0.50%.

        149. 145. “Leaseback Requirement” means the requirement that Reorganized
BSA be entitled to lease the Warehouse and Distribution Center from the Settlement
Trust for fair market value so long as the Settlement Trust holds title to such premises
and that any sale or other transfer of the Warehouse and Distribution Center by the
Settlement Trust be subject to Reorganized BSA’s right to lease such premises from any
Person that acquires the Warehouse and Distribution Center from the Settlement Trust (or
any subsequent acquirer) for fair market value for a term of not less than two years with
fivefour two-year options to renew at the option of Reorganized BSA. An agreement
reflecting the terms of the Leaseback Requirement shall be filed with the Plan
Supplement.

      150. 146. “Lien” means any “lien” as defined in section 101(37) of the
Bankruptcy Code.

        151. 147. “Life-Income Agreement” means the agreements described in the
Supplement to Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing
Debtors to (A) Maintain and Administer Prepetition Customer, Scout, and Donor
Programs and Practices and (B) Pay and Honor Related Prepetition Obligations, and
(II) Granting Related Relief, filed by the Debtors on March 3, 2020 at Docket No. 134.

        152. 148. “Local Council Insurance Policies” means any and all known and
unknown contracts, binders, certificates or insurance policies currently or previously in
effect at any time on or before the Effective Date naming the Local Councils, or any of
them, or any predecessor, subsidiary, or past or present Affiliate of any Local Council, as
an insured (whether as the primary or an additional insured), or otherwise alleged to
afford any Local Council insurance coverage, upon which any claim could have been, has
been or may be made with respect to any Abuse Claim, including the policies identified
on Schedule 3. Notwithstanding the foregoing, Local Council Insurance Policies shall
not include any policy providing reinsurance to any Settling Insurance Company. For the
avoidance of doubt, Local Council Insurance Policies do not include any BSA Insurance
Policy or any insurance policy issued at any time to any of the Local Councils for
directors’, managers’, and officers’ liability (including any “tail policy” or run-off
coverage) or any agreements, documents, or instruments relating thereto.

      153. 149. “Local Council Settlement Contribution” means, if the Plan is
Confirmed as a Global Resolution Plan:

               a.      the contributions to the Settlement Trust by the Local Councils, as
       set forth on Exhibit F;

               b.     to the maximum extent permitted under applicable law, any and all
       of the Local Councils’ rights, titles, privileges, interests, claims, demands or
       entitlements, as of the Effective Date, to any proceeds, payments, benefits, Causes


                                        24
       of Action, choses in action, defense, or indemnity, now existing or hereafter
       arising, accrued or unaccrued, liquidated or unliquidated, matured or unmatured,
       disputed or undisputed, fixed or contingent, arising under or attributable to: (i) the
       BSA Insurance Policies (subject to Article IV.D.3 and Article IV.D.4 with respect
       to Insured Non-Abuse Claims), the Insurance Coverage, the Insurance Settlement
       Agreements, and claims thereunder and proceeds thereof (but not the policies
       themselves); (ii) the Insurance Actions; and (iii) the Insurance Action Recoveries;

                c.     to the maximum extent permitted under applicable law, any and all
       of the Local Councils’ rights, titles, privileges, interests, claims, demands or
       entitlements, as of the Effective Date, to any proceeds, payments, benefits, Causes
       of Action, choses in action, defense, or indemnity, now existing or hereafter
       arising, accrued or unaccrued, liquidated or unliquidated, matured or unmatured,
       disputed or undisputed, fixed or contingent, arising under or attributable to: (i) the
       Local Council Insurance Policies (subject to Article IV.D.3 and Article IV.D.4
       with respect to Insured Non-Abuse Claims), the Insurance Coverage, the
       Insurance Settlement Agreements, and claims thereunder and proceeds thereof;
       (ii) the Insurance Actions; and (iii) the Insurance Action Recoveries;

               d.     the waiver, release, and expungement from the Claims Register, as
       of the Effective Date, of any and all Claims that have been asserted in the Chapter
       11 Cases by or on behalf of any Local Council, including any Indirect Abuse
       Claims, without any further notice to or action, order, or approval of the
       Bankruptcy Court, and the agreement of each Local Council not to file or assert
       any Claim or Claims against the Debtors or Reorganized BSA arising from any
       act or omission of the Debtors on or prior to the Confirmation Date; and

              e.      the assignment of any and all Perpetrator Indemnification Claims
       held by the Local Councils.

       154. 150. “Local Councils” means, collectively, each and every current or
former local council of the BSA, including each and every current local council of the
BSA as listed on Exhibit G hereto, “supporting organizations” within the meaning of 26
U.S.C. § 509 with respect to any Local Council, and all Entities that hold, own, or operate
any camp or other real property that is operated in the name of or for the benefit of any
Local Council.

        155. 151. “Mediators” means the Honorable Kevin J. Carey (Ret.), Paul A.
Finn, and Timothy V.P. Gallagher, each of whom is appointed by the Bankruptcy Court
as a mediator in the Chapter 11 Cases under the Order (I) Appointing Mediators, (II)
Referring Certain Matters to Mediation, and (III) Granting Related Relief entered on
June 9, 2020 at Docket No. 812.

        156. 152. “Net Unrestricted Cash and Investments” means all of the
Unrestricted Cash and Investments as of the Effective Date, after Reorganized BSA has
received the proceeds of the Foundation Loan, less (a) $75,000,00025,000,000 (subject to
potential variance as set forth in Article V.M), which shall be funded first from the


                                         25
proceeds of the Foundation Loan, (b) an amount of Cash equal to the JPM Exit Fee, (c)
an amount of Cash sufficient to fund all unpaid Allowed Administrative Expense Claims,
(d) without duplication, an amount of Cash sufficient to fund the Professional Fee
Reserve, (e) an amount of Cash sufficient to fund the Coalition Restructuring Expenses,
(f) an amount of Cash equal to the Creditor Representative Fee Cap, (fg) the amount of
Cash estimated to be required to satisfy Allowed Priority Tax Claims, Allowed Other
Priority Claims, Allowed Secured Claims, and Allowed Convenience Claims, and (gh) an
amount of Cash sufficient to fund all accrued but unpaid interest and reasonable fees and
expenses of JPM as of the Effective Date to the extent not paid pursuant to the Cash
Collateral Order.

      157. 153. “Non-Abuse Claim” means any Claim against the Debtors that is not
an Abuse Claim.

         158. 154. “Non-Abuse Litigation Claim” means any Claim that is a prepetition
unsecured non-priority Claim against the Debtors relating to pending or threatened
litigation against one or both of the Debtors that does not relate to Abuse. For the
avoidance of doubt, Non-Abuse Litigation Claims include all personal injury or wrongful
death Claims against the Debtors that do not relate to Abuse and all Claims against the
Debtors asserted by the Girl Scouts of the United States of America and do not include
any Administrative Expense Claims that may be asserted by holders of Non-Abuse
Litigation Claims.

        159. 155. “Non-Settling Insurance Company” means any Insurance Company to
the extent it is not a Settling Insurance Company.

       160. 156. “Northern Tier Assignment” means that certain Assignment of
Agreements, Licenses, Permits and Contracts, dated as of March 21, 2019, by and from
the BSA, as assignor, and JPM, as assignee, which secures the BSA’s obligations under
the 2010 Credit Agreement, the 2010 Bond Agreement, the 2012 Bond Agreement, and
the 2019 RCF Agreement.

       161. 157. “Northern Tier Mortgage” means that certain Mortgage, Security
Agreement, Assignment of Rents and Leases and Fixture Filing, dated as of March 21,
2019, by and from the BSA, as mortgagor, and JPM, as mortgagee, which secures the
BSA’s obligations under the 2010 Credit Agreement, the 2010 Bond Agreement, the
2012 Bond Agreement, and the 2019 RCF Agreement.

       162. 158. “Notice and Claims Agent” means Omni Agent Solutions, in its
capacity as “claims and noticing agent” for the Debtors, and any successor thereto.

       163. 159. “Official Committees” means the Tort Claimants’ Committee and the
Creditors’ Committee.

        164. 160. “Oil and Gas Interests” means those certain mineral or royalty
interests owned by the BSA, consisting of approximately 1,027 properties located in
Alabama, Arkansas, California, Florida, Georgia, Illinois, Louisiana, Michigan,


                                       26
Mississippi, Nebraska, New Mexico, North Dakota, Oklahoma, Oregon, Texas, South
Dakota and Wyoming. The Oil and Gas Interests include those listed on Schedule 4.

        165. 161. “Other Priority Claim” means any Claim against the Debtors that is
entitled to priority in right of payment under section 507(a) of the Bankruptcy Code, other
than an Administrative Expense Claim or a Priority Tax Claim.

        166. 162. “Other Secured Claim” means any Secured Claim against the Debtors
other than any 2010 Credit Facility Claim, 2019 RCF Claim, 2010 Bond Claim, or 2012
Bond Claim.

        167. 163. “Pension Plan” means the Boy Scouts of America Retirement Plan
for Employees, a single-employer, qualified, defined benefit pension plan that is subject
to the Employee Retirement Income Security Act of 1974, as amended, and the Internal
Revenue Code, of which BSA is the sponsor.

        168. 164. “Perpetrator” means any individual who personally committed or is
alleged to have personally committed an act of Abuse that forms the basis for an Abuse
Claim. The term “Perpetrator” does not include any individual who did not personally
commit or is not alleged to have personally committed an act of Abuse that forms the
basis for an Abuse Claim, against whom an Abuse Claim is nevertheless asserted, or may
be asserted, by virtue of such individual’s position or service as an employee or volunteer
of the Debtors or as a Scout participant, or, if the Plan is Confirmed as a Global
Resolution Plan, by virtue of such individual’s position or service as an employee or
volunteer of a Local Council or a Chartered Organization or as a Scout participant.

       169. 165. “Perpetrator Indemnification Claim” means a Claim against a
Perpetrator for indemnification or contribution arising from or relating to an Abuse
Claim.

      170. 166. “Person” has the meaning set forth in section 101(41) of the
Bankruptcy Code.”

       171.    167. “Petition Date” means February 18, 2020.

       172. 168. “Philmont Assignment” means that certain Assignment of
Agreements, Licenses, Permits and Contracts, dated as of March 21, 2019, by and from
the BSA, as assignor, and JPM, as assignee, which secures the BSA’s obligations under
the 2010 Credit Agreement, the 2010 Bond Agreement, the 2012 Bond Agreement, and
the 2019 RCF Agreement.

       173. 169. “Philmont Mortgage” means that certain Mortgage, Security
Agreement, Assignment of Rents and Leases and Fixture Filing, dated as of March 21,
2019, by and from the BSA, as mortgagor, and JPM, as mortgagee, which secures the
BSA’s obligations under the 2010 Credit Agreement, the 2010 Bond Agreement, the
2012 Bond Agreement, and the 2019 RCF Agreement.




                                        27
      174. 170. “Plan” means this SecondThird Amended Plan of Reorganization for
Boy Scouts of America and Delaware BSA, LLC filed by the Debtors, as the same may be
amended or modified from time to time pursuant to section 1127 of the Bankruptcy Code.

        175. 171. “Plan Documents” means, collectively, the Plan, the Disclosure
Statement, the Disclosure Statement Order, each of the documents comprising the Plan
Supplement, and all of the exhibits and schedules attached to any of the foregoing
(including the Settlement Trust Documents, the Cooperation Agreement, and, if the Plan
is Confirmed as a Global Resolution Plan, the Hartford Insurance Settlement Agreement).
The Plan Documents shall be in form and substance reasonably acceptable to JPM and
the Creditors’ Committee.

         176. 172. “Plan Supplement” means the compilation of documents and forms of
documents, agreements, schedules, exhibits, and annexes to the Plan, which the Debtors
shall file no later than fourteen (14) days before the Voting Deadline, unless otherwise
ordered by the Bankruptcy Court, and additional documents filed with the Bankruptcy
Court before the Effective Date as amendments, modifications or supplements to the Plan
Supplement. The Plan Supplement will include the following: (a) the Amended BSA
Bylaws; (b) the Assumed Contracts and Unexpired Leases Schedule; (c) the form of the
BSA Global Resolution Note; (d) the CooperationDocument Agreement (Global
Resolution Plan); (e) the Document Agreement (BSA Toggle Plan); (df) the name of the
Creditor Representative; (eg) changes, if any, to Reorganized BSA’s directors and
officers; (fh) the form of the Foundation Loan Agreement; (gi) the form of agreement
reflecting the terms of the Leaseback Requirement; (hj) the Rejected Contracts and
Unexpired Leases Schedule; (ik) the forms of the Restated 2010 Bond Documents; (jl)
the forms of the Restated 2012 Bond Documents; (km) the forms of the Restated Credit
Facility Documents; (ln) the form of the Restated Security Agreement; (mo) the names of
the initial members of the Settlement Trust Advisory Committee; and (np) the name of
the initial Settlement Trustee; provided that the Plan Documents listed in clauses (b) and
(hj) of the foregoing sentence will be revised, in the Debtors’ discretion, subject to Article
VI, to account for any additional Executory Contracts or Unexpired Leases to be assumed
or rejected in advance of the Confirmation Hearing. The Plan Supplement shall be served
only on those parties that have requested notice in the Chapter 11 Cases pursuant to
Bankruptcy Rule 2002 and any party in interest who requests in writing a copy from
counsel to the Debtors. Once the Plan Supplement is filed, a copy will also be available
for review on the Notice and Claims Agent’s website free of charge at
https://omniagentsolutions.com/BSA. The Plan Supplement shall be in form and
substance reasonably acceptable to JPM and the Creditors’ Committee.

        177. 173. “Prepetition Debt and Security Documents” means, collectively, the
2010 Credit Facility Documents, the 2019 RCF Documents, the 2010 Bond Documents,
the 2012 Bond Documents, the Prepetition Security Documents (2019), and the
Prepetition Security Agreement (2020).

      178. 174. “Prepetition Security Agreement (2019)” means that certain Third
Amended and Restated Security Agreement, dated as of March 21, 2019, by and among
the BSA and Arrow, as debtors, JPM, in its capacity as collateral agent, JPM, in its


                                          28
capacity as the lender under each of the 2010 Credit Agreement and the 2019 RCF
Agreement, and as holder under each of the 2010 Bond Agreement and the 2012 Bond
Agreement.

       179. 175. “Prepetition Security Agreement (2020)” means that certain Consent
and Security Agreement dated as of February 3, 2020, by and among Delaware BSA, the
BSA, JPM, as collateral agent, and JPM, in its capacity as the lender under the 2010
Credit Agreement and the 2019 RCF Agreement, and as holder under the 2010 Bond
Agreement and the 2012 Bond Agreement.

        180. 176. “Prepetition Security Documents (2019)” means, collectively, the
Prepetition Security Agreement (2019), the Florida Sea Base Mortgage, the Florida Sea
Base Assignment, the Headquarters Deed of Trust, the Headquarters Assignment, the
Northern Tier Mortgage, the Northern Tier Assignment, the Philmont Mortgage, the
Philmont Assignment, and the Arrow Collateral Assignment.

        181. 177. “Priority Tax Claim” means any Claim of a Governmental Unit
against the Debtors that is entitled to priority in payment under section 507(a)(8) of the
Bankruptcy Code.

        182. 178. “Privileged Information” means any privileged information that
relates, in whole or in part, to any Abuse Claim, including: (a) the Debtors’ books and
records transferred to the Settlement Trust in accordance with the CooperationDocument
Agreement; (b) any privileged information containing a factual or legal analysis or review
of any Abuse Claim; (c) any privileged information evaluating the reasonableness,
effectiveness, or Confirmability of the Plan or any other chapter 11 plan filed or that
could be filed in the Chapter 11 Cases; (d) any privileged information exchanged by the
Debtors or their professionals, on the one hand, and any of the Related Non-Debtor
Entities, Local Councils, the Ad Hoc Committee, either Official Committee, the Future
Claimants’ Representative, or their respective Representatives, on the other hand, related
to the Plan, the Plan Documents, or the Abuse Claims; and (e) information shared
pursuant to that certain Joint Defense, Common Interest, and Confidentiality Agreement
among the BSA, the Ad Hoc Committee, and each Local Council that executed a joinder
to said agreement that was acknowledged in writing by the BSA and the Ad Hoc
Committee; and (f) any privileged information containing a factual or legal analysis of the
Debtors’ potential exposure in connection with any Abuse Claim or any litigation related
thereto. For the avoidance of doubt, Privileged Information shall not include any
Common-Interest Communications with Insurers.

        183. 179. “Pro Rata” means, at any time, with respect to any Claim, the
proportion that the amount of such Claim in a particular Class or group of Classes bears
to the aggregate amount of all Claims (including Disputed Claims) in such Class or group
of Classes, unless in each case the Plan provides otherwise.

        184. 180. “Pro Rata Share” means the proportion that an Allowed Claim in a
particular Class bears to the aggregate amount of all Allowed Claims in that Class.



                                        29
       185. 181. “Professional” means any Person retained by the Debtors, the Tort
Claimants’ Committee, the Creditors’ Committee, or the Future Claimants’
Representative pursuant to a Final Order of the Bankruptcy Court entered under sections
327, 328, 363, or 1103 of the Bankruptcy Code.

        186. 182. “Professional Fee Claim” means any Claim of a Professional or other
Person for Allowance by the Bankruptcy Court and payment by the Debtors of
compensation for services rendered and/or reimbursement of costs or expenses incurred
in the Chapter 11 Cases for the period from the Petition Date to and including the
Effective Date under sections 328, 330, 331, or 503(b) of the Bankruptcy Code.

       187. 183. “Professional Fee Reserve” means a segregated account funded from
Unrestricted Cash and Investments on hand of the Debtors as of the Effective Date in an
amount equal to the Professional Fee Reserve Amount as of such date, solely for the
purpose of paying all Allowed Professional Fee Claims.

       188. 184. “Professional Fee Reserve Amount” means the aggregate Accrued
Professional Fees as of the Effective Date, as estimated by the Professionals in
accordance with Article II.A.2.

       189. 185. “Proof of Claim” means any proof of claim filed with the Bankruptcy
Court or the Notice and Claims Agent pursuant to section 501 of the Bankruptcy Code
and Bankruptcy Rules 3001 or 3002 that asserts a Claim against either of the Debtors.

       190.   186. “Protected Parties” means:

               a.      if the Plan is Confirmed as a Global Resolution Plan, the following
       Persons: (i) the Debtors; (ii) Reorganized BSA; (iii) the Related Non-Debtor
       Entities; (iv) the Local Councils; (v) the Contributing Chartered Organizations;
       (vi) the Settling Insurance Companies, including Hartford; and (vii) all of such
       Persons’ Representatives; provided, however, that no Perpetrator is or shall be a
       Protected Party. Notwithstanding the foregoing, if the Plan is Confirmed as a
       Global Resolution Plan, a Contributing Chartered Organization shall be a
       Protected Party only with respect to any Abuse ClaimsClaim that aroseis
       attributable to, arises from, is based upon, relates to, or results from, Abuse that
       occurred prior to the Petition Date: (a) in connection with the Contributing
       Chartered Organization’s sponsorship of one or more Scouting units; or (b) that
       has been asserted in a proof of claim filed in the Chapter 11 Cases asserting a
       Direct Abuse Claim.

               b.      if the Plan is Confirmed as a BSA Toggle Plan, the following
       Persons: (i) the Debtors; (ii) Reorganized BSA; (iii) the Related Non-Debtor
       Entities; and (iv) all of such Persons’ Representatives; provided, however, that no
       Perpetrator is or shall be a Protected Party.

       191. 187. “Quarterly Fees” means all fees due and payable pursuant to section
1930(a)(6) of title 28 of the United States Code.


                                        30
        192. 188. “Reinstatement” means (a) leaving unaltered the legal, equitable and
contractual rights to which a Claim entitles the holder of such Claim or (b)
notwithstanding any contractual provision or applicable law that entitles the holder of
such Claim to demand or receive accelerated payment of such Claim after the occurrence
of a default, (i) curing any such default that occurred before or after the Petition Date,
other than a default of a kind specified in section 365(b)(2) of the Bankruptcy Code; (ii)
reinstating the maturity of such Claim as such maturity existed before such default; (iii)
compensating the holder of such Claim for any damages incurred as a result of any
reasonable reliance by such holder on such contractual provision or such applicable law;
(iv) if such Claim arises from any failure to perform a nonmonetary obligation,
compensating the holder of such Claim (other than the Debtors or an “insider” of the
Debtors within the meaning of section 101(31) of the Bankruptcy Code) for any actual
pecuniary loss incurred by such holder as the result of such failure; and (v) not otherwise
altering the legal, equitable or contractual rights to which such Claim entitles the holder
thereof. “Reinstated” has a correlative meaning.

        193. 189. “Rejected Contracts and Unexpired Leases Schedule” means the
schedule of Executory Contracts or Unexpired Leases to be rejected by the BSA under the
Plan, as set forth in the Plan Supplement, as may be amended, modified, or supplemented
from time to time.

        194. 190. “Rejection Damages Bar Date” has the meaning ascribed to such term
in Article VI.B.

        195. 191. “Rejection Damages Claim” means a Claim for damages alleged to
arise from the rejection of an Executory Contract or Unexpired Lease pursuant to section
365 or 1123 of the Bankruptcy Code.

       196. 192. “Related Non-Debtor Entities” means the Entities listed on Exhibit H,
including non-debtor Affiliates of the Debtors that are directly or indirectly wholly owned
by, or subject to the control of, the BSA. For the avoidance of doubt, Related
Non-Debtor Entities do not include Local Councils or Chartered Organizations.

       197.    193. “Release Injunctions” means the injunctions described in Article X.L.

        198. 194. “Released Parties” means, collectively, the following Persons, in each
case in its or their respective capacities as such: (a) the Debtors; (b) Reorganized BSA;
(c) the Related Non-Debtor Entities; (d) the Creditors’ Committee; (e) the members of the
Creditors’ Committee in their capacities as such; (f) JPM; (g) if the Plan is Confirmed as
a Global Resolution Plan, the Settling Insurance Companies, including Hartford; (h) the
Foundation, in its capacity as lender under the Foundation Loan Agreement; (i) the Ad
Hoc Committee; (j) the members of the Ad Hoc Committee in their capacities as such; (k)
the Creditor Representative; (l) the Mediators; and (m) all of such Persons’
Representatives; provided, however, that no Perpetrator is or shall be a Released Party;
provided further, that the definition of “Released Parties” shall in all instances be subject
to Article X.J.



                                         31
       199.    195. “Releases” means the releases set forth in Article X.J.

        200. 196. “Releasing Claim Holder” means, collectively, (a) all holders of
Claims that vote to accept the Plan and do not opt out of the releases set forth in Article
X.J.4; (b) all holders of Claims that are presumed to accept the Plan, except for holders of
such Claims that file a timely objection to the releases set forth in Article X.J.4; (c) all
holders of Claims entitled to vote on the Plan and who vote against the Plan and do not
opt out of the releases provided for in the Plan, (d) all holders of Claims entitled to vote
on the Plan and who do not vote for or against the Plan or who abstain from voting on the
Plan but, in either case, do not opt out of the releases set forth in Article X.J.4, except for
those holders of Claims whose solicitation packages were returned to the Debtors or their
agent(s) as undeliverable and those holders of Claims that were not sent a solicitation
package because a prior mailing sent to them in the Chapter 11 Cases was returned as
undeliverable, in each case, unless such holders otherwise have received notice of the
Chapter 11 Cases; and (ed) all of such Persons’ predecessors, successors and assigns,
subsidiaries, affiliates, current and former officers, directors, principals, shareholders,
members, partners, employees, agents, advisory board members, financial advisors,
attorneys, accountants, investment bankers, consultants, representatives, management
companies, and other professionals, and all such Persons’ respective heirs, executors,
estates, servants and nominees, in their respective capacities as such.

       201. 197. “Reorganized BSA” means the BSA, as reorganized pursuant to and
under the Plan on or after the Effective Date.

        202. 198. “Representatives” means, with respect to any Person, such Person’s
(a) predecessors, successors, assigns, subsidiaries, and Affiliates, (b) current and former
officers, directors, principals, equity holders, trustees, members, partners, managers,
officials, board members, advisory board members, employees, agents, volunteers,
attorneys, financial advisors, accountants, investment bankers, consultants,
representatives, and other professionals, and (c) respective heirs, executors, estates, and
nominees, in each case solely in its capacity as such.

        203. 199. “Restated 2010 Bond Documents” means those certain restated bond
documents, including a restated revenue bond, bond purchase agreement, promissory
note, security agreement, and all documentation executed and delivered in connection
therewith, in each case containing substantially the same terms as the 2010 Bond
Documents except that: (a) the amortization schedule attached to the 2010 Bond shall be
amended and restated such that (i) interest is payable in monthly installments (at the same
rates in the 2010 Bond Documents) beginning on the date that is one month after the
Effective Date (as to be specified in the Restated 2010 Bond Documents) and ending on
the Restated Maturity Date, and (ii) principal is payable in monthly installments (in the
same monthly amounts as the periodic amortization amounts in the 2010 Bond
Documents) beginning on the date that is two years after the Effective Date (as to be
specified in the Restated 2010 Bond Documents) and ending on the Restated Maturity
Date; and (b) the Restated 2010 Bond Documents shall be guaranteed by Arrow. The
covenants in the Restated 2010 Bond Documents shall be in form and substance
acceptable to JPM and the BSA. The obligations under the Restated 2010 Bond


                                          32
Documents shall be secured by the Restated Security Agreement. The then-current forms
of the Restated 2010 Bond Documents shall be filed with the Plan Supplement.

        204. 200. “Restated 2012 Bond Documents” means those certain restated bond
documents, including a restated revenue bond, bond purchase agreement, promissory
note, security agreement, and all documentation executed and delivered in connection
therewith, in each case containing substantially the same terms as the 2012 Bond
Documents except that: (a) the amortization schedule attached to the 2012 Bond shall be
amended and restated such that (i) interest is payable in monthly installments (at the same
rates in the 2012 Bond Documents) beginning on the date that is one month after the
Effective Date (as to be specified in the Restated 2012 Bond Documents) and ending on
the Restated Maturity Date, and (ii) principal is payable in monthly installments (in the
same monthly amounts as the periodic amortization amounts in the 2012 Bond
Documents) beginning on the date that is two years after the Effective Date (as to be
specified in the Restated 2012 Bond Documents) and ending on the Restated Maturity
Date; and (b) the Restated 2012 Bond Documents shall be guaranteed by Arrow. The
covenants in the Restated 2012 Bond Documents shall be in form and substance
acceptable to JPM and the BSA. The obligations under the Restated 2012 Bond
Documents shall be secured by the Restated Security Agreement. The then-current forms
of the Restated 2012 Bond Documents shall be filed with the Plan Supplement.

        205. 201. “Restated Credit Facility Documents” means those certain restated
revolving credit facility documents, which shall contain substantially the same terms as
the 2010 Credit Facility Documents and the 2019 RCF Documents, as applicable to the
2010 Credit Facility Claims and the 2019 RCF Claims, except that: (a) the revolving
credit facility provided under the 2019 RCF Documents shall be frozen and converted to
a term loan; (b) the Revolving Maturity Date and the Term Loan Maturity Date (each as
defined in the 2010 Credit Facility Documents) and the Maturity Date (as defined in the
2019 RCF Documents) shall be extended to the Restated Maturity Date; (c) interest is
payable in quarterly installments (at the same rates in the Restated 2012 Bond
Documents) beginning on the date that is three months after the Effective Date (as to be
specified in the Restated 2012 Bond Documents) and ending on the Restated Maturity
Date; (d) principal is payable in quarterly monthly installments (at 1/40th of the
outstanding balance on the Effective Date) beginning on the date that is two years after
the Effective Date (as to be specified in the Restated Credit Facility Documents) and
ending on the Restated Maturity Date; and (e) the Restated Credit Facility Documents
shall be guaranteed by Arrow. The covenants in the Restated Credit Facility Documents
shall be in form and substance acceptable to JPM and the BSA. The obligations under
the Restated Credit Facility Documents shall be secured by the Restated Security
Agreement. The then-current forms of the Restated Credit Facility Documents shall be
filed with the Plan Supplement.

        206. 202. “Restated Debt and Security Documents” means, collectively, the
Restated 2010 Bond Documents, the Restated 2012 Bond Documents, the Restated Credit
Facility Documents, and the Restated Security Agreement. The Restated Debt and
Security Documents shall be on terms acceptable to JPM and the BSA, and reasonably
acceptable to the Creditors’ Committee.


                                        33
        207. 203. “Restated Maturity Date” means the maturity date applicable to each
of the Restated Debt and Security Documents in accordance with the terms thereof, which
shall in each case be the date that is ten (10) years after the Effective Date.

        208. 204. “Restated Security Agreement” means that certain restated security
agreement, pursuant to which Reorganized BSA shall grant blanket first-priority liens on
and security interests in all of Reorganized BSA’s assets, including but not limited to all
collateral secured by the Prepetition Security Documents (2019), to JPM to secure
Reorganized BSA’s and Arrow’s obligations under the Restated 2010 Bond Documents,
the Restated 2012 Bond Documents and the Restated Credit Facility Documents. The
then-current form of the Restated Security Agreement shall be filed with the Plan
Supplement.

        209. 205. “Restoration Plan” means the Boy Scouts of America Retirement
Benefit Restoration Plan, a non-qualified defined benefit retirement plan under section
457(f) of the Internal Revenue Code, which provides supplemental retirement benefits to
certain current and former employees of the Debtors or Local Councils.

        210. 206. “Schedules” means, with respect to each Debtor, the schedules of
assets and liabilities and the statement of financial affairs filed by such Debtor with the
Bankruptcy Court pursuant to sections 521 and 1106(a)(2) of the Bankruptcy Code and
Bankruptcy Rule 1007, as such schedules and statements may be amended or
supplemented from time to time prior to the Effective Date.

        211.   207. “Scouting Released Claims” has the meaning ascribed to such term in
Article X.J.

       212. 208. “Scouting University” means that certain parcel of real property
owned by the BSA located at 1301 Solana Boulevard, Westlake, Texas 76262, together
with the buildings, structures, fixtures, additions, enlargements, extensions,
modifications, repairs, replacements and other improvements now or hereafter located
thereon, the sale of which was approved pursuant to the Order, Pursuant to Section 363
of the Bankruptcy Code, Authorizing the Sale of Certain Real Property Located in
Westlake Texas, entered by the Bankruptcy Court on June 14, 2021 at Docket No. 5326..

         213. 209. “Secured” means, with respect to any Claim, the extent to which the
Claim is: (a) secured by a Lien on property of a Debtor’s Estate (i) as set forth in the Plan,
(ii) as agreed to by the holder of such Claim and the Debtors, or (iii) as determined by a
Final Order in accordance with section 506(a) of the Bankruptcy Code; or (b) subject to
any setoff right of the holder of such Claim under section 553 of the Bankruptcy Code,
but, with respect to both of the foregoing clauses (a) and (b), only to the extent of the
value of the interest of such holder in the Estate’s interest in the property securing such
Claim or the amount subject to setoff, as applicable.

       214. 210. “Settlement of Restricted and Core Asset Disputes” has the meaning
ascribed to such term in Article V.RS.3.



                                          34
        215. 211. “Settlement Trust” means the trust organized under the laws of the
state of Delaware and established under Article IV and the Settlement Trust Agreement
for the purposes set forth therein, including assuming liability for all Abuse Claims,
holding, preserving, maximizing, and administering the Settlement Trust Assets, and
directing the processing, liquidation and payment of all compensable Abuse Claims in
accordance with the Settlement Trust Documents.

       216. 212. “Settlement Trust Advisory Committee” means the committee
appointed and serving in accordance with Article IV and the Settlement Trust Agreement,
which shall have the powers, duties and obligations set forth in the applicable Settlement
Trust Agreement. The initial members of the Settlement Trust Advisory Committee shall
be identified in the Plan Supplement.

       217. 213. “Settlement Trust Agreement” means the agreement between the
Debtors and the Settlement Trustee governing the Settlement Trust Agreement (Global
Resolution Plan) or the Settlement Trust Agreement (BSA Toggle Plan), as applicable,
dated as of the Effective Date, substantially in the form attached hereto as Exhibit B-1
and Exhibit B-2, respectively, as the same may be amended or modified from time to
time.

        218. 214. “Settlement Trust Assets” means the following assets and any
income, profits and proceeds realized, received or derived from such assets subsequent to
the transfer of such assets to the Settlement Trust:

                a.    if the Plan is Confirmed as a Global Resolution Plan: (i) the BSA
       Settlement Trust Contribution; (ii) the Local Council Settlement Contribution;
       (iii) the Chartered Organization Settlement Contribution; and (iv) any and all
       other funds, proceeds or other consideration otherwise contributed to the
       Settlement Trust pursuant to the Plan or the Confirmation Order or other Final
       Order of the Bankruptcy Court.

               b.     If the Plan is Confirmed as a BSA Toggle Plan: (i) the BSA
       Settlement Trust Contribution; and (ii) any and all other funds, proceeds or other
       consideration otherwise contributed to the Settlement Trust pursuant to the Plan or
       the Confirmation Order or other Final Order of the Bankruptcy Court. For the
       avoidance of doubt, except as may be provided in any Insurance Settlement
       Agreement, if the Plan is Confirmed as a BSA Toggle Plan, the insurance rights of
       any Person that is not a Protected Party are expressly reserved for such Person,
       and the Plan Documents shall not, and shall not be deemed to, transfer, grant, or
       assign such rights to the Settlement Trust.

       219. 215. “Settlement Trust Causes of Action” means any Estate Cause of
Action and, if the Plan is Confirmed as a Global Resolution Plan, any claim held by any
Local Council or other Person that is or becomes a Protected Party, which Estate Cause of
Action or claim, as applicable, is not otherwise expressly released under the Plan or the
Plan Documents, in each case attributable to: (a) all defenses to any Abuse Claim,
including all defenses under section 502 of the Bankruptcy Code; (b) with respect to


                                        35
Abuse Claims, all rights of setoff, recoupment, contribution, reimbursement, subrogation
or indemnity (as those terms are defined by the non-bankruptcy law of any relevant
jurisdiction) and any other indirect claim of any kind whatsoever, whenever and wherever
arising or asserted; (c) any other claims or rights with respect to Abuse Claims that the
Debtors and, if the Plan is Confirmed as a Global Resolution Plan, the Local Councils or
other Protected Parties, would have had under applicable law if the Chapter 11 Cases had
not occurred and the holder of such Abuse Claim had asserted such claim by initiating
civil litigation against the Debtors, the Local Councils or the Protected Parties (including
any claims and defenses against co-defendants); and (d) any claim, cause of action, or
right of the Debtors or either of themDebtor or, if the Plan is Confirmed as a Global
Resolution Plan, any Local Council or any other Protected Party, under the laws of any
jurisdiction, for reimbursement, indemnity, contribution, breach of contract, or otherwise
arising from or relating to any payments made by the Debtorseither Debtor, any Local
Council or any other Protected Party on account of Abuse Claims prior to the Petition
Date.

       220. 216. “Settlement Trust Documents” means, collectively, (a) the applicable
Settlement Trust Agreement, (b) the Trust Distribution Procedures, (c) the
CooperationDocument Agreement, and (d) any other agreements, instruments and
documents governing the establishment, administration and operation of the Settlement
Trust, which shall be substantially in the forms set forth as exhibits hereto or in the Plan
Supplement, as the same may be amended or modified from time to time in accordance
with the terms thereof.

        221. 217. “Settlement Trust Expenses” means any liabilities, costs, or expenses
of, or imposed upon, or in respect of, the Settlement Trust once established (except for
payments to holders of Abuse Claims on account of such Claims). Settlement Trust
Expenses shall also expressly include (a) any and all liabilities, costs, and expenses
incurred subsequent to the Effective Date in connection with the Settlement Trust Assets
(including, without limitation, the prosecution of any Settlement Trust Causes of Action
and Insurance Actions), in each case whether or not any such action results in a recovery
for the Settlement Trust and (b) the reasonable documented costs and expenses incurred
by Reorganized BSA, the Related Non-Debtor Entities, the Local Councils, the Ad Hoc
Committee, or the Contributing Chartered Organizations in taking any action on behalf of
or at the direction of the Settlement Trust, if any, including, without limitation, any costs
and expenses incurred by Reorganized BSA, the Related Non-Debtor Entities, the Local
Councils or the Contributing Chartered Organizations in being named as a defendant in
any Insurance Action.

         222. 218. “Settlement Trustee” means the individual acceptable to the Debtors
who is appointed by the Bankruptcy Court to serve as trustee of the Settlement Trust
pursuant to the terms of the Plan and the Settlement Trust Agreement or who may
subsequently be appointed pursuant to the terms of the Settlement Trust Agreement. The
initial Settlement Trustee shall be identified in the Plan Supplement.

       223. 219. “Settling Insurance Company” means, solely with respect to
Insurance Policies that are the subject of an Insurance Settlement Agreement, and only if


                                         36
the Plan is Confirmed as a Global Resolution Plan, any Insurance Company that
contributes funds, proceeds or other consideration to or for the benefit of the Settlement
Trust pursuant to an Insurance Settlement Agreement that is approved by an order of the
Bankruptcy Court (including the Confirmation Order) and is designated as a Settling
Insurance Company in the Confirmation Order or the Affirmation Order. Without
limiting the foregoing, subject to Confirmation of the Plan as a Global Resolution Plan
and approval of the Hartford Insurance Settlement Agreement by an order of the
Bankruptcy Court (including in the Confirmation Order), Hartford is a Settling Insurance
Company and shall be designated as such in the Confirmation Order and the Affirmation
Order.

        224. 220. “Specified Insurance Policy” means any Insurance Policy with an
inception date of January 1, 2013 to the present.

       225. 221. “Summit Bechtel Reserve” means the parcels of real property that
comprise the Summit Bechtel Family National Scout Reserve, together with the
buildings, structures, fixtures, additions, enlargements, extensions, modifications, repairs,
replacements and other improvements now or hereafter located thereon.

        226. 222. “Tort Claimants’ Committee” means the official committee of tort
claimants, consisting of survivors of childhood sexual abuse, appointed by the United
States Trustee in the Chapter 11 Cases under section 1102(a) of the Bankruptcy Code.

       227. 223. “Trust Distribution Procedures” means the Global Resolution Plan
TDP or the BSA Toggle Plan TDP, as applicable, substantially in the form attached
hereto as Exhibit A-1 and Exhibit A-2, respectively, as the same may be amended or
modified from time to time.

        228. 224. “Unexpired Lease” means a lease to which BSA is a party, including
any and all pre- and post-petition amendments thereto, that is subject to assumption or
rejection under section 365 of the Bankruptcy Code.

       229. 225. “Unimpaired” means any Claim that is not Impaired, including any
Claim that is Reinstated.

        230. 226. “United States Trustee” means the Office of the United States Trustee
for the District of Delaware.

        231. 227. “Unrestricted Cash and Investments” means all Cash and balance
sheet investments owned by the Debtors as of the date that is immediately prior to the
Effective Date that are not subject to legally enforceable restrictions requiring the use or
disposition of such assets for a particular purpose.

        232. 228. “Volunteer Screening Database” is the database established and
maintained by the BSA to, among other things, track and remove from Scouting volunteer
leaders suspected of having acted in an inappropriate sexual manner with youth
participants in Scouting.


                                         37
              233. 229. “Voting Deadline” means the date by which all Persons entitled to
       vote on the Plan must vote to accept or reject the Plan.

               234. 230. “Voting Procedures” means those certain procedures and
       supplemental procedures approved by the Bankruptcy Court for soliciting and tabulating
       the votes to accept or reject the Plan cast by holders of Claims against the Debtors
       entitled to vote on the Plan. The Voting Procedures shall be in form and substance
       reasonably acceptable to the Creditors’ Committee as they pertain to Convenience
       Claims, General Unsecured Claims and Non-Abuse Litigation Claims.

              235. 231. “Warehouse and Distribution Center” means that certain parcel of
       real property owned by the BSA located at 2109 Westinghouse Boulevard, Charlotte,
       North Carolina 28269, together with the buildings, structures, fixtures, additions,
       enlargements, extensions, modifications, repairs, replacements and other improvements
       now or hereafter located thereon.

              236. 232. “Workers’ Compensation Program” means the Debtors’ (a) written
       contracts, agreements, agreements of indemnity, in each case relating to workers’
       compensation, (b) self-insured workers’ compensation bonds, policies, programs, and
       plans for workers’ compensation and (c) workers’ compensation insurance issued to or
       entered into at any time by any of the Debtors.

               237. “Youth Member” means a youth member of the BSA registered as of
       December 31 of any applicable year in a core program (Cub Scouts, Scouts BSA (in each
       case under age 18), Sea Scouts, Venturing, or Exploring (in each case under age 21)),
       whose registration is current as of such date and who has paid the individual annual
       registration fee (which fee has not been refunded in whole or in part).

        B.       Interpretation; Application of Definitions and Rules of Construction. For
purposes of the Plan, unless otherwise provided herein: (1) whenever from the context it is
appropriate, each term, whether stated in the singular or the plural, will include both the singular
and the plural, and pronouns stated in the masculine, feminine, or neuter gender shall include the
masculine, feminine, and the neuter gender; (2) unless otherwise provided in the Plan, any
reference in the Plan to a contract, instrument, release, or other agreement or document being in a
particular form or on particular terms and conditions means that such document will be
substantially in such form or substantially on such terms and conditions; provided, however, that
the rule of interpretation set forth in clause (2) shall not be imputed to any contract, lease,
instrument, release, or other agreement as to which JPM or the Creditors’ Committee have
consent rights pursuant to the JPM / Creditors’ Committee Term Sheet, and such consent rights
shall be as set forth in the JPM / Creditors’ Committee Term Sheet and incorporated herein
pursuant to Article I.D; (3) any reference in the Plan to an existing document, schedule or exhibit
filed or to be filed means such document, schedule or exhibit, as it may have been or may be
amended, modified, or supplemented pursuant to the Plan; (4) any reference to a Person as a
holder of a Claim or Interest includes that Person’s successors and assigns; (5) unless otherwise
stated, all references in the Plan to Articles are references to Articles of the Plan, as the same may
be amended or modified from time to time in accordance with the terms hereof; (6) the words
“herein,” “hereof,” “hereto,” “hereunder” and other words of similar import refer to the Plan as a


                                                  38
whole and not to any particular Article or clause contained in the Plan; (7) subject to the
provisions of any contract, certificate of incorporation, by-law, instrument, release, or other
agreement or document entered into in connection with the Plan, the rights and obligations
arising pursuant to the Plan shall be governed by, and construed and enforced in accordance with
the applicable federal law, including the Bankruptcy Code and Bankruptcy Rules; (8) any term
used in capitalized form herein that is not otherwise defined but that is used in the Bankruptcy
Code or the Bankruptcy Rules shall have the meaning assigned to that term in the Bankruptcy
Code or the Bankruptcy Rules, as the case may be; (9) any immaterial effectuating provisions
may be interpreted by Reorganized BSA in such a manner that is consistent with the overall
purpose and intent of the Plan all without further notice to or action, order, or approval of the
Bankruptcy Court or any other Person; (10) captions and headings to Articles are inserted for
convenience of reference only and are not intended to be a part of or to affect the interpretation of
the Plan; (11) the rules of construction set forth in section 102 of the Bankruptcy Code shall
apply; (12) any reference to a Person’s “subsidiaries” means its direct and indirect subsidiaries;
and (13) in computing any period of time prescribed or allowed by the Plan, unless otherwise
expressly provided herein, the provisions of Bankruptcy Rule 9006(a) shall apply.

        C.     Reference to Monetary Figures. All references in the Plan to monetary figures
shall refer to the legal tender of the United States of America unless otherwise expressly
provided.

        D.      Consent Rights. Notwithstanding anything herein to the contrary, the consent
rights of JPM and the Creditors’ Committee, respectively, as set forth in the JPM / Creditors’
Committee Term Sheet, with respect to the form and substance of the Plan, all exhibits and
schedules to the Plan, the Plan Supplement, and the other Plan Documents, including any
amendments, restatements, supplements, or other modifications to such documents, and any
consents, waivers, or other deviations under or from any such documents, to the extent they
pertain to the treatment of the 2010 Credit Facility Claims, the 2019 RCF Claims, the 2010 Bond
Claims, or the 2012 Bond Claims (in the case of JPM) or Convenience Claims, General
Unsecured Claims, or Non-Abuse Litigation Claims (in the case of the Creditors’ Committee),
shall be incorporated herein by this reference (including to the applicable definitions in Article
I.A) and fully enforceable as if stated in full herein.

       E.       Controlling Document. In the event of any conflict between the terms and
provisions in the Plan (without reference to the Plan Supplement), on the one hand, and the terms
and provisions in the Disclosure Statement, the Plan Supplement, any other instrument or
document created or executed pursuant to the Plan, or any order (other than the Confirmation
Order) referenced in the Plan (or any exhibits, schedules, appendices, supplements, or
amendments to any of the foregoing), on the other hand, the Plan (without reference to the Plan
Supplement) shall govern and control; provided, however, that in the event of a conflict between
Confirmation Order, on the one hand, and any of the other Plan Documents, on the other hand,
the Confirmation Order shall govern and control in all respects.




                                                 39
                                  ARTICLE II.

         ADMINISTRATIVE EXPENSE AND PRIORITY CLAIMS

A.     Administrative Expense Claims.

        1.     Administrative Expense Claims Generally. Except to the extent that a
holder of an Allowed Administrative Expense Claim agrees to less favorable treatment
with respect to such Allowed Administrative Expense Claim, each holder of an Allowed
Administrative Expense Claim (other than Professional Fee Claims, which are governed
by Article II.A.2) shall receive, on account of and in full and complete settlement, release
and discharge of, and in exchange for, such Claim, payment of Cash in an amount equal
to the unpaid portion of such Allowed Administrative Expense Claim, or such amounts
and on other such terms as may be agreed to by the holders of such Claims, on or as soon
as reasonably practicable after the later of: (a) the Effective Date; (b) the first Business
Day after the date that is thirty (30) calendar days after the date such Administrative
Expense Claim becomes an Allowed Administrative Expense Claim; (c) such other
date(s) as such holder and the Debtors or Reorganized BSA shall have agreed; or (d) such
other date ordered by the Bankruptcy Court; provided, however, that Allowed
Administrative Expense Claims that arise in the ordinary course of the Debtors’
non-profit operations during the Chapter 11 Cases may be paid by the Debtors or
Reorganized BSA in the ordinary course of operations and in accordance with the terms
and conditions of the particular agreements governing such obligations, course of dealing,
course of operations, or customary practice. Notwithstanding anything to the contrary
herein or in the Cash Collateral Order, no Claim on account of any diminution in the
value of the Prepetition Secured Parties’ interests in the Prepetition Collateral (including
Cash Collateral) (as each such capitalized term is defined in the Cash Collateral Order)
from and after the Petition Date shall be Allowed unless such Claim is Allowed by a
Final Order of the Bankruptcy Court.

       2.      Professional Fee Claims.

               a.     Final Fee Applications. All Professionals or other Persons
       requesting the final Allowance and payment of compensation and/or
       reimbursement of expenses pursuant to sections 328, 330, 331 and/or 503(b) for
       services rendered during the period from the Petition Date to and including the
       Effective Date shall file and serve final applications for Allowance and payment
       of Professional Fee Claims on counsel to the Debtors and the United States
       Trustee no later than the first Business Day that is forty-five (45) days after the
       Effective Date. Objections to any Professional Fee Claim must be filed and
       served on Reorganized BSA and the applicable Professional within twenty-one
       (21) calendar days after the filing of the final fee application that relates to the
       Professional Fee Claim (unless otherwise agreed by the Debtors or Reorganized
       BSA, as applicable, and the Professional requesting Allowance and payment of a
       Professional Fee Claim). The Fee Examiner shall continue to act in its appointed
       capacity unless and until all Professional Fee Claims have been approved by order
       of the Bankruptcy Court, and Reorganized BSA shall be responsible to pay the


                                          40
fees and expenses incurred by the Fee Examiner in rendering services after the
Effective Date.

        b.      Professional Fee Reserve. On the Effective Date, the Debtors shall
establish and fund the Professional Fee Reserve with Cash in an amount equal to
the Professional Fee Reserve Amount. Funds held in the Professional Fee
Reserve shall not be considered property of the Debtors’ Estates, Reorganized
BSA, the Settlement Trust, or the Core Value Cash Pool. Professional Fees
owing on account of Allowed Professional Fee Claims shall be paid in Cash from
funds held in the Professional Fee Reserve as soon as reasonably practicable after
such Professional Fee Claims are Allowed by a Final Order of the Bankruptcy
Court or authorized to be paid under the Compensation Procedures Order;
provided, however, that Reorganized BSA’s obligations with respect to Allowed
Professional Fee Claims shall not be limited by or deemed limited to the balance
of funds held in the Professional Fee Reserve. To the extent the funds held in the
Professional Fee Reserve are insufficient to satisfy the Allowed Professional Fee
Claims in full, each holder of an Allowed Professional Fee Claim shall have an
Allowed Administrative Expense Claim for any deficiency, which shall be
satisfied in accordance with Article II.A.1. No Liens, Claims, interests, charges,
or other Encumbrances or liabilities of any kind shall encumber the Professional
Fee Reserve in any way. When all Allowed Professional Fee Claims have been
paid in full, amounts remaining in the Professional Fee Reserve, if any, shall
revert to Reorganized BSA.

        c.      Professional Fee Reserve Amount. To receive payment for
Accrued Professional Fees incurred up to and including the Effective Date,
Professionals shall estimate their Accrued Professional Fees as of the Effective
Date and deliver such estimate to the Debtors at least five (5) Business Days prior
to the anticipated Effective Date. If a Professional does not provide such estimate,
the Debtors may estimate the unbilled fees and expenses of such Professional.
The total amount so estimated will constitute the Professional Fee Reserve
Amount, provided that such estimate will not be considered an admission or
limitation with respect to the fees and expenses of such Professional.

        d.     Post-Effective Date Fees and Expenses. From and after the
Effective Date, any requirement that Professionals comply with sections 327
through 331 or 1103 of the Bankruptcy Code in seeking retention or compensation
for services rendered after such date shall terminate, and Professionals may be
employed and paid in the ordinary course of operations without any further notice
to or action, order, or approval of the Bankruptcy Court. The reasonable and
documented fees and expenses incurred by the Professionals to the Creditors’
Committee after the Effective Date until the complete dissolution of the Creditors’
Committee for all purposes in accordance with Article X.R will be paid by
Reorganized BSA in the ordinary course of business (and not later than thirty (30)
days after submission of invoices).




                                 41
                       e.      Coalition Restructuring Expenses. For the avoidance of doubt, if
               the Plan is Confirmed as a Global Resolution Plan, the Coalition Restructuring
               Expenses shall be paid in accordance with Article V.T, and the terms of this
               Article II.A.2 shall not apply to the Coalition Restructuring Expenses.

        B.      Priority Tax Claims. Except to the extent that a holder of an Allowed Priority Tax
Claim agrees to less favorable treatment, each holder of an Allowed Priority Tax Claim shall
receive on account of and in full and complete settlement, release and discharge of, and in
exchange for, such Allowed Priority Tax Claim, at the sole option of the Debtors or Reorganized
BSA, as applicable: (1) Cash in an amount equal to such Allowed Priority Tax Claim on or as
soon as reasonably practicable after the later of (a) the Effective Date, to the extent such Claim is
an Allowed Priority Tax Claim on the Effective Date; (b) the first Business Day after the date
that is thirty (30) calendar days after the date such Priority Tax Claim becomes an Allowed
Priority Tax Claim; and (c) the date such Allowed Priority Tax Claim is due and payable in the
ordinary course as such obligation becomes due; provided, however, that the Debtors reserve the
right to prepay all or a portion of any such amounts at any time under this option without penalty
or premium; or (2) regular installment payments in Cash of a total value, as of the Effective Date
of the Plan, equal to the Allowed amount of such Claim over a period ending not later than five
years after the Petition Date.

                                          ARTICLE III.

         CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

       A.      Classification of Claims and Interests.

               1.      Grouping of Debtors for Convenience. The Plan is being proposed as a
       joint plan of reorganization of the Debtors for administrative purposes only and
       constitutes a separate chapter 11 plan of reorganization for each Debtor. The Plan is not
       premised upon the substantive consolidation of the Debtors with respect to the Classes of
       Claims or Interests set forth in the Plan.

               2.       Classification in General. For purposes of organization, voting, and all
       matters related to Confirmation, and except as otherwise provided herein, all Claims
       (other than Administrative Expense Claims and Priority Tax Claims) against and Interests
       in the Debtors are classified as set forth in this Article III. In accordance with section
       1123(a)(1) of the Bankruptcy Code, Administrative Expense Claims and Priority Tax
       Claims described in Article II have not been classified and are excluded from the
       following Classes. A Claim or Interest is classified in a particular Class only to the extent
       that the Claim or Interest falls within the description of such Class, and is classified in
       another Class or Classes to the extent that any remainder of the Claim or Interest falls
       within the description of such other Class or Classes. Notwithstanding anything to the
       contrary contained in the Plan, no distribution shall be made on account of any Claim that
       is not Allowed for distribution purposes (if applicable) or any Claim that has been
       satisfied, released, or otherwise settled prior to the Effective Date.




                                                 42
               3.     Summary of Classification. The following table designates the Classes of
        Claims against and Interests in the Debtors and specifies which of those Classes are (a)
        Impaired or Unimpaired by the Plan; (b) entitled to vote to accept or reject the Plan in
        accordance with section 1126 of the Bankruptcy Code; or (c) presumed to accept or
        deemed to reject the Plan.

Class                Claim               Status                        Voting Rights
  1     Other Priority Claims         Unimpaired      Presumed to Accept; Not Entitled to Vote
  2     Other Secured Claims          Unimpaired      Presumed to Accept; Not Entitled to Vote
 3A     2010 Credit Facility Claims   Impaired        Entitled to Vote
 3B     2019 RCF Claims               Impaired        Entitled to Vote
 4A     2010 Bond Claims              Impaired        Entitled to Vote
 4B     2012 Bond Claims              Impaired        Entitled to Vote
  5     Convenience Claims            Impaired        Entitled to Vote
  6     General Unsecured Claims      Impaired        Entitled to Vote
  7     Non-Abuse Litigation Claims   Impaired        Entitled to Vote
  8     Direct Abuse Claims           Impaired        Entitled to Vote
  9     Indirect Abuse Claims         Impaired        Entitled to Vote
 10     Interests in Delaware BSA     Impaired        Deemed to Reject; Not Entitled to Vote

        B.     Treatment of Claims and Interests.

               1.     Class 1 – Other Priority Claims.

                      a.      Classification: Class 1 consists of all Other Priority Claims.

                        b.      Treatment: Except to the extent that a holder of an Allowed Other
               Priority Claim agrees to less favorable treatment of such Claim, in full and final
               satisfaction of such Allowed Other Priority Claim, at the sole option of
               Reorganized BSA: (i) each such holder shall receive payment in Cash in an
               amount equal to such Allowed Other Priority Claim, payable on or as soon as
               reasonably practicable after the last to occur of (x) the Effective Date, (y) the date
               on which such Other Priority Claim becomes an Allowed Other Priority Claim,
               and (z) the date on which the holder of such Allowed Other Priority Claim and the
               Debtors or Reorganized BSA, as applicable, shall otherwise agree in writing; or
               (ii) satisfaction of such Allowed Other Priority Claim in any other manner that
               renders the Allowed Other Priority Claim Unimpaired, including Reinstatement.

                       c.     Voting: Class 1 is Unimpaired, and each holder of an Other
               Priority Claim is conclusively presumed to have accepted the Plan pursuant to
               section 1126(f) of the Bankruptcy Code. Therefore, holders of Other Priority
               Claims are not entitled to vote to accept or reject the Plan, and the votes of such
               holders will not be solicited with respect to Other Priority Claims.

               2.     Class 2 – Other Secured Claims.

                      a.     Classification: Class 2 consists of all Other Secured Claims. To
               the extent that Other Secured Claims are Secured by different collateral or


                                                 43
different interests in the same collateral, such Claims shall be treated as separate
subclasses of Class 2 for purposes of voting to accept or reject the Plan and
receiving Distributions under the Plan.

        b.     Treatment: Except to the extent that a holder of an Allowed Other
Secured Claim agrees to less favorable treatment of such Claim, in full and final
satisfaction of such Allowed Other Secured Claim, each holder of an Allowed
Other Secured Claim will receive, at the sole option of Reorganized BSA: (i) Cash
in an amount equal to the Allowed amount of such Claim, including the payment
of any interest required to be paid under section 506(b) of the Bankruptcy Code,
payable on or as soon as reasonably practicable after the last to occur of (x) the
Effective Date, (y) the date on which such Other Secured Claim becomes an
Allowed Other Secured Claim, and (z) the date on which the holder of such
Allowed Other Secured Claim and the Debtors or Reorganized BSA, as
applicable, shall otherwise agree in writing; (ii) satisfaction of such Other Secured
Claim in any other manner that renders the Allowed Other Secured Claim
Unimpaired, including Reinstatement; or (iii) return of the applicable collateral on
the Effective Date or as soon as reasonably practicable thereafter in satisfaction of
the Allowed amount of such Other Secured Claim.

       c.      Voting: Class 2 is Unimpaired, and each holder of an Other
Secured Claim is conclusively presumed to have accepted the Plan pursuant to
section 1126(f) of the Bankruptcy Code. Therefore, holders of Other Secured
Claims are not entitled to vote to accept or reject the Plan, and the votes of such
holders will not be solicited with respect to Other Secured Claims.

3.     Class 3A – 2010 Credit Facility Claims.

       a.      Classification:   Class 3A consists of all 2010 Credit Facility
Claims.

        b.     Allowance: On the Effective Date, all 2010 Credit Facility Claims
shall be deemed fully Secured and Allowed pursuant to section 506(a) of the
Bankruptcy Code, and not subject to any counterclaim, defense, offset, or
reduction of any kind, in an aggregate amount not less than $80,762,060
(including $44,299,743 of undrawn amounts under letters of credit issued under
the 2010 Credit Facility Documents, provided such letters of credit are drawn on
or before the Effective Date), plus any accrued but unpaid interest and reasonable
fees and expenses as of the Effective Date to the extent not paid pursuant to the
Cash Collateral Order. Because all 2010 Credit Facility Claims are deemed fully
Secured, there are no unsecured 2010 Credit Facility Claims, and the holders of
such Claims do not have or hold any Class 6 Claims against the Debtors on
account of any 2010 Credit Facility Claims.

        c.      Treatment: Except to the extent that a holder of an Allowed 2010
Credit Facility Claim agrees to less favorable treatment of such Claim, in full and
final satisfaction, settlement, release, and discharge of, and in exchange for an


                                 44
Allowed 2010 Credit Facility Claim, each holder of an Allowed 2010 Credit
Facility Claim shall receive a Claim under the Restated Credit Facility Documents
in an amount equal to the amount of such holder’s Allowed 2010 Credit Facility
Claim.

       d.       Voting: Class 3A is Impaired, and each holder of a Allowed 2010
Credit Facility Claim is entitled to vote to accept or reject the Plan.

4.     Class 3B – 2019 RCF Claims.

       a.      Classification: Class 3B consists of all 2019 RCF Claims.

        b.     Allowance: On the Effective Date, all 2019 RCF Claims shall be
deemed fully Secured and Allowed pursuant to section 506(a) of the Bankruptcy
Code, and not subject to any counterclaim, defense, offset, or reduction of any
kind, in an aggregate amount not less than $61,542,720 (including $51,542,720 of
undrawn amounts under letters of credit issued under the 2019 RCF Documents,
provided such letters of credit are drawn on or before the Effective Date), plus any
accrued but unpaid interest and reasonable fees and expenses as of the Effective
Date to the extent not paid pursuant to the Cash Collateral Order. Because all
2019 RCF Claims are deemed fully Secured, there are no unsecured 2019 RCF
Claims, and the holders of such Claims do not have or hold any Class 6 Claims
against the Debtors on account of any 2019 RCF Claims.

        c.      Treatment: Except to the extent that a holder of an Allowed 2019
RCF Claim agrees to less favorable treatment of such Claim, in full and final
satisfaction, settlement, release, and discharge of, and in exchange for an Allowed
2019 RCF Claim, each holder of an Allowed 2019 RCF Claim shall receive a
Claim under the Restated Credit Facility Documents in an amount equal to the
amount of such holder’s Allowed 2019 RCF Claim.

       d.       Voting: Class 3B is Impaired, and each holder of a 2019 RCF
Claim is entitled to vote to accept or reject the Plan.

5.     Class 4A – 2010 Bond Claims.

       a.      Classification: Class 4A consists of all 2010 Bond Claims.

        b.     Allowance: On the Effective Date, all 2010 Bond Claims shall be
deemed fully Secured and Allowed pursuant to section 506(a) of the Bankruptcy
Code, and not subject to any counterclaim, defense, offset, or reduction of any
kind, in an aggregate amount of not less than $40,137,274, plus any accrued but
unpaid interest and reasonable fees and expenses as of the Effective Date to the
extent not paid pursuant to the Cash Collateral Order. Because all 2010 Bond
Claims are deemed fully Secured, there are no unsecured 2010 Bond Claims, and
the holders of such Claims do not have or hold any Class 6 Claims against the
Debtors on account of any 2010 Bond Claims.


                                 45
        c.      Treatment: Except to the extent that a holder of an Allowed 2010
Bond Claim agrees to less favorable treatment of such Claim, in full and final
satisfaction, settlement, release, and discharge of, and in exchange for an Allowed
2010 Bond Claim, each holder of an Allowed 2010 Bond Claim shall receive a
Claim under the Restated 2010 Bond Documents in an amount equal to the
amount of such holder’s Allowed 2010 Bond Claim.

       d.       Voting: Class 4A is Impaired, and each holder of a 2010 Bond
Claim is entitled to vote to accept or reject the Plan.

6.     Class 4B – 2012 Bond Claims.

       a.      Classification: Class 4B consists of all 2012 Bond Claims.

        b.     Allowance: On the Effective Date, all 2012 Bond Claims shall be
deemed fully Secured and Allowed pursuant to section 506(a) of the Bankruptcy
Code, and not subject to any counterclaim, defense, offset, or reduction of any
kind, in an aggregate amount of not less than $145,662,101, plus any accrued but
unpaid interest and reasonable fees and expenses as of the Effective Date to the
extent not paid pursuant to the Cash Collateral Order. Because all 2012 Bond
Claims are deemed fully Secured, there are no unsecured 2012 Bond Claims, and
the holders of such Claims do not have or hold any Class 6 Claims against the
Debtors on account of any 2012 Bond Claims.

        c.      Treatment: Except to the extent that a holder of an Allowed 2012
Bond Claim agrees to less favorable treatment of such Claim, in full and final
satisfaction, settlement, release, and discharge of, and in exchange for an Allowed
2012 Bond Claim, each holder of an Allowed 2012 Bond Claim shall receive a
Claim under the Restated 2012 Bond Documents in an amount equal to the
amount of such holder’s Allowed 2012 Bond Claim.

       d.       Voting: Class 4B is Impaired, and each holder of a 2012 Bond
Claim is entitled to vote to accept or reject the Plan.

7.     Class 5 – Convenience Claims.

       a.      Classification: Class 5 consists of all Convenience Claims.

        b.     Treatment: In full and final satisfaction, settlement, release, and
discharge of, and in exchange for, an Allowed Convenience Claim, each holder of
an Allowed Convenience Claim shall receive, on the Effective Date or within
thirty (30) days following the date that such Convenience Claim becomes
Allowed (if such Claim becomes Allowed after the Effective Date), Cash in an
amount equal to 100% of such holder’s Allowed Convenience Class Claim.

       c.       Voting: Class 5 is Impaired, and each holder of a Convenience
Claim is entitled to vote to accept or reject the Plan.



                                 46
8.     Class 6 – General Unsecured Claims.

       a.      Classification: Class 6 consists of all General Unsecured Claims.

        b.    Treatment: Except to the extent that a holder of an Allowed
General Unsecured Claim agrees to less favorable treatment of such Claim, in
exchange for full and final satisfaction, settlement, release, and discharge of, and
in exchange for, such Allowed General Unsecured Claim (to the extent such
Claim is not an Insured Non-Abuse Claim), each holder of an Allowed General
Unsecured Claim shall receive, subject to the holder’s ability to elect Convenience
Class treatment on account of the Allowed General Unsecured Claim, its Pro Rata
Share of the Core Value Cash Pool up to the full amount of such Allowed General
Unsecured Claim in the manner described in Article VII.

      c.     Voting: Class 6 is Impaired, and each holder of a General
Unsecured Claim is entitled to vote to accept or reject the Plan.

9.     Class 7 – Non-Abuse Litigation Claims.

       a.      Classification:   Class 7 consists of all Non-Abuse Litigation
Claims.

        b.      Treatment: Except to the extent that a holder of an Allowed
Non-Abuse Litigation Claim agrees to less favorable treatment of such Claim, in
full and final satisfaction, settlement, release, and discharge of, and in exchange
for, each Allowed Non-Abuse Litigation Claim, each holder thereof shall, subject
to the holder’s ability to elect Convenience Class treatment as provided in the
following sentence, retain the right to recover up to the amount of such holder’s
Allowed Non-Abuse Litigation Claim from (i) available Insurance Coverage or
the proceeds of any insurance policy of the Debtors, including any Specified
Insurance Policy or D&O Liability Insurance Policy, (ii) applicable proceeds of
any Insurance Settlement Agreements, and (iii) co-liable non-debtors (if any) or
their insurance coverage. Solely to the extent that the holder of an Allowed
Non-Abuse Litigation Claim fails to recover in full from the foregoing sources on
account of such Allowed Claim after exhausting its remedies in respect thereof,
such holder may elect to have the unsatisfied portion of its Allowed Claim treated
as an Allowed Convenience Claim and receive cash in an amount equal to the
lesser of (a) the amount of the unsatisfied portion of the Allowed Non-Abuse
Litigation Claim and (b) $50,000.

        c.     Voting: Class 7 is Impaired, and each holder of a Non-Abuse
Litigation Claim is entitled to vote to accept or reject the Plan.

10.    Class 8 – Direct Abuse Claims.

       a.      Classification: Class 8 consists of all Direct Abuse Claims.

       b.      Treatment:

                                 47
        (i)     Global Resolution Plan. If Class 8 votes to accept the Plan,
the Debtors shall request that the Plan be Confirmed as a Global
Resolution Plan. If the Plan is Confirmed as a Global Resolution Plan, the
Settlement Trust shall receive, for the benefit of holders of Abuse Claims,
the BSA Settlement Trust Contribution, the Local Council Settlement
Contribution, the Contributing Chartered Organization Settlement
Contribution, the Hartford Settlement Contribution (subject to the terms
and conditions set forth in the Hartford Insurance Settlement Agreement),
and the proceeds of any other applicable Insurance Settlement
Agreements.       In addition, each holder of a properly completed
non-duplicative proof of claim asserting a Direct Abuse Claim who filed
such Claim by the Bar Date or was permitted by a Final Order of the
Bankruptcy Court to file a late claim may elect on his or her Ballot to
receive an Expedited Distribution, subject to criteria set forth in the Global
Resolution Plan TDP, in exchange for providing a full and final release in
favor of the DebtorsSettlement Trust, the Related Non-Debtor Entities, the
Local Councils, Contributing Chartered Organizations, and the Settling
Insurance Companies, including HartfordProtected Parties and the
Chartered Organizations; provided, however, that no Expedited
Distribution will be payable to any holder of a Direct Abuse Claim unless
the Plan is Confirmed as a Global Settlement Plan. If and only if the Plan
is Confirmed as a Global Resolution Plan, the Settlement Trust shall make
the Expedited Distributions on one or more dates occurring on or as soon
as reasonably practicable after the laterlatest to occur of (a) the Effective
Date or, (b) the date the applicable holders of Direct Abuse Claims who
have elected to receive an Expedited Distribution have satisfied the criteria
set forth in the Global Resolution Plan TDP, and (c) the date upon which
the Settlement Trust has sufficient Cash to fund the full amount of the
Expedited Distributions while retaining sufficient Cash reserves to fund
applicable Settlement Trust Expenses, as determined by the Settlement
Trustee.

        (ii)    BSA Toggle Plan: If Class 8 does not vote to accept the
Plan or the Bankruptcy Court otherwise concludes that the Global
Resolution Plan is not Confirmable, the Debtors shall request that the Plan
be Confirmed as a BSA Toggle Plan. If the Plan is Confirmed as a BSA
Toggle Plan, the Settlement Trust shall only receive, for the benefit of the
holders of Abuse Claims, the BSA Settlement Trust Contribution, and
shall not receive the Local Council Settlement Contribution, or the
Contributing Chartered Organization Settlement Contribution. In addition,
all elections to receive the Expedited Distribution shall be null and void.
For the avoidance of doubt, if the Plan is Confirmed as a BSA Toggle
Plan, the Settlement Trust shall receive no part of the Hartford Settlement
Contribution.

        (iii) As of the Effective Date, the Protected Parties’ liability for
all Direct Abuse Claims shall be assumed in full by the Settlement Trust

                          48
       without further act, deed, or court order and shall be satisfied solely from
       the Settlement Trust as set forth in the Settlement Trust Documents.
       Pursuant to the Channeling Injunction set forth in Article X.F, each holder
       of a Direct Abuse Claim shall have such holder’s Direct Abuse Claim
       against the Protected Parties (and each of them) permanently channeled to
       the Settlement Trust, and such Direct Abuse Claim shall thereafter be
       asserted exclusively against the Settlement Trust and processed,
       liquidated, and paid in accordance with the terms, provisions, and
       procedures of the Settlement Trust Documents. Holders of Direct Abuse
       Claims shall be enjoined from prosecuting any outstanding, or filing any
       future, litigation, Claims, or Causes of Action arising out of or related to
       such Direct Abuse Claims against any of the Protected Parties and may not
       proceed in any manner against any the Protected Parties in any forum
       whatsoever, including any state, federal, or non-U.S. court or any
       administrative or arbitral forum, and are required to pursue such Direct
       Abuse Claims solely against the Settlement Trust as provided in the
       Settlement Trust Documents.

               (iv)   For the avoidance of doubt, (a) if the Plan is Confirmed as a
       Global Resolution Plan, the Protected Parties shall include: (i) the
       Debtors; (ii) Reorganized BSA; (iii) the Related Non-Debtor Entities; (iv)
       the Local Councils; (v) the Contributing Chartered Organizations; (vi) the
       Settling Insurance Companies, including Hartford; and (vii) all of such
       Persons’ Representatives; and (b) if the Plan is Confirmed as a BSA
       Toggle Plan, the Protected Parties shall include: (i) the Debtors; (ii)
       Reorganized BSA; (iii) the Related Non-Debtor Entities; and (iv) all of
       such Persons’ Representatives.

       c.       Voting: Class 8 is Impaired, and each holder of a Direct Abuse
Claim is entitled to vote to accept or reject the Plan.

11.    Class 9 – Indirect Abuse Claims.

       a.     Classification: Class 9 consists of all Indirect Abuse Claims.

       b.     Treatment:

               (i)     As of the Effective Date, the Protected Parties’ liability for
       all Indirect Abuse Claims shall be assumed in full by the Settlement Trust
       without further act, deed, or court order and shall be satisfied solely from
       the Settlement Trust as set forth in the Settlement Trust Documents solely
       to the extent that an Indirect Abuse Claim has not been deemed withdrawn
       with prejudice, irrevocably waived, released and expunged in connection
       with the Local Council Settlement Contribution, the Contributing
       Chartered Organization Trust Contribution, or the Hartford Insurance
       Settlement Agreement (if the Plan is Confirmed as a Global Resolution
       Plan). Pursuant to the Channeling Injunction set forth in Article X.F, each


                                 49
                      holder of an Indirect Abuse Claim shall have such holder’s Indirect Abuse
                      Claim against the Protected Parties (and each of them) permanently
                      channeled to the Settlement Trust, and such Indirect Abuse Claim shall
                      thereafter be asserted exclusively against the Settlement Trust and
                      processed, liquidated, and paid in accordance with the terms, provisions,
                      and procedures of the Settlement Trust Documents. Holders of Indirect
                      Abuse Claims shall be enjoined from prosecuting any outstanding, or
                      filing any future, litigation, Claims, or Causes of Action arising out of or
                      related to such Abuse Claims against any of the Protected Parties and may
                      not proceed in any manner against any the Protected Parties in any forum
                      whatsoever, including any state, federal, or non-U.S. court or any
                      administrative or arbitral forum, and are required to pursue such Indirect
                      Abuse Claims solely against the Settlement Trust as provided in the
                      Settlement Trust Documents.

                              (ii)   For the avoidance of doubt, (a) if the Plan is Confirmed as a
                      Global Resolution Plan, the Protected Parties shall include: (i) the
                      Debtors; (ii) Reorganized BSA; (iii) the Related Non-Debtor Entities; (iv)
                      the Local Councils; (v) the Contributing Chartered Organizations; (vi) the
                      Settling Insurance Companies, including Hartford; and (vii) all of such
                      Persons’ Representatives; and (b) if the Plan is Confirmed as a BSA
                      Toggle Plan, the Protected Parties shall include: (i) the Debtors; (ii)
                      Reorganized BSA; (iii) the Related Non-Debtor Entities; and (iv) all of
                      such Persons’ Representatives.

                     c.       Voting: Class 9 is Impaired, and each holder of an Indirect Abuse
              Claim is entitled to vote to accept or reject the Plan.

              12.     Class 10 – Interests in Delaware BSA.

                      a.     Classification: Class 10 consists of all Interests in Delaware BSA.

                     b.      Treatment: On the Effective Date, Interests in Delaware BSA shall
              be deemed cancelled without further action by or order of the Bankruptcy Court
              and shall be of no further force or effect, whether surrendered for cancellation or
              otherwise.

                     c.     Voting: Class 10 is Impaired, and each holder of an Interest in
              Delaware BSA shall be conclusively deemed to have rejected the Plan pursuant to
              section 1126(g) of the Bankruptcy Code. Therefore, holders of Interests in
              Delaware BSA are not entitled to vote to accept or reject the Plan, and the votes of
              such holders will not be solicited with respect to Interests in Delaware BSA.

        C.     Elimination of Vacant Classes. Any Class of Claims against or Interests in the
Debtors that, as of the commencement of the Confirmation Hearing, does not have at least one
holder of a Claim or Interest that is Allowed in an amount greater than zero for voting purposes
shall be considered vacant, deemed eliminated from the Plan for purposes of voting to accept or


                                               50
reject the Plan, and disregarded for purposes of determining whether the Plan satisfies section
1129(a)(8) of the Bankruptcy Code with respect to that Class.

        D.     Cramdown. If any Class is deemed to reject the Plan or is entitled to vote on the
Plan and does not vote to accept the Plan, the Debtors may (a) seek Confirmation of the Plan
under section 1129(b) of the Bankruptcy Code or (b) amend or modify the Plan in accordance
with the terms hereof and the Bankruptcy Code. If a controversy arises as to whether any Claims
are, or any class of Claims is, impaired, the Bankruptcy Court shall, after notice and a hearing,
determine such controversy on or before the Confirmation Date.

                                         ARTICLE IV.

                                   SETTLEMENT TRUST

        A.      Establishment of the Settlement Trust. The Settlement Trust shall be established
on the Effective Date in accordance with the Plan Documents irrespective of whether the Plan is
Confirmed as a Global Resolution Plan or a BSA Toggle Plan. The Settlement Trust shall be a
“qualified settlement fund” within the meaning of the Treasury Regulations issued under Section
468B of the Internal Revenue Code, with respect to which Reorganized BSA shall, if the Plan is
Confirmed as a Global Resolution Plan, timely make an election to treat the Settlement Trust as a
“grantor trust” for U.S. federal income tax purposes and, to the extent permitted under applicable
law, for state and local income tax purposes.

       B.      Purposes of the Settlement Trust.

               1.      The purposes of the Settlement Trust shall be to assume liability for all
       Abuse Claims, to hold, preserve, maximize and administer the Settlement Trust Assets,
       and to direct the processing, liquidation and payment of all compensable Abuse Claims in
       accordance with the Settlement Trust Documents. The Settlement Trust shall resolve
       Abuse Claims in accordance with the Settlement Trust Documents in such a way that the
       holders of Abuse Claims are treated equitably and reasonably in light of the finite assets
       available to satisfy such claims.

               2.     In the event of a conflict between the terms or provisions of the Plan and
       the Settlement Trust Documents, the terms of the Plan shall control.

       C.      Transfer of Claims to the Settlement Trust.

              1.       On the Effective Date or as otherwise provided herein, and without further
       action of any Person, the Settlement Trust shall assume the liabilities, obligations, and
       responsibilities of the Protected Parties for all Abuse Claims, financial or otherwise.
       These assumptions by the Settlement Trust shall not affect (a) the application of the
       Discharge Injunction or the Channeling Injunction or (b) any Non-Settling Insurance
       Company’s obligation under any Insurance Policy that is not the subject of an Insurance
       Settlement Agreement.

             2.      Except as otherwise expressly provided in the Plan, the Settlement Trust
       Agreement, or the Trust Distribution Procedures, the Settlement Trust shall have control

                                                51
over the Settlement Trust Causes of Action and the Insurance Actions, and the Settlement
Trust shall thereby become the estate representative pursuant to section 1123(b)(3)(B) of
the Bankruptcy Code with the exclusive right (except as otherwise provided in Article
IV.D.5) to enforce each of the Settlement Trust Causes of Action and the Insurance
Actions, and the proceeds of the recoveries on any of the Settlement Trust Causes of
Action or the Insurance Actions shall be deposited in and become the property of the
Settlement Trust, and the Settlement Trust shall have the right to enforce the Plan and any
of the other Plan Documents (including the CooperationDocument Agreement) according
to their respective terms, including the right to receive the Settlement Trust Assets as
provided in the Plan; provided, however, that (a) the Settlement Trust shall have no other
rights against the Protected Parties except to enforce the Plan and any of the other Plan
Documents; (b) the Settlement Trust Causes of Action and the Insurance Actions shall
not include any Claims or Interests fully and finally released, compromised, or settled
pursuant to the Plan or any Plan Documents, including if the Plan is Confirmed as a
Global Resolution Plan, any Claims against Hartford released, compromised and settled
under the Hartford Insurance Settlement Agreement; and (c) for the avoidance of doubt,
the Settlement Trust Causes of Action and the Insurance Actions do not include any
rights of the Protected Parties arising under the Channeling Injunction or any of the
Injunctions, Releases, or Discharges granted under the Plan and the Confirmation Order.

D.     Transfer of Settlement Trust Assets to the Settlement Trust.

        1.      Transfers on the Effective Date. On the Effective Date, subject to Article
IV.D.2, all right, title, and interest in and to the Settlement Trust Assets and any proceeds
thereof shall be automatically, and without further act or deed, transferred to, vested in,
and assumed by the Settlement Trust free and clear of all Encumbrances or Claims or
other interests of any Person, subject to the Channeling Injunction and other provisions of
the Plan.

        2.     Transfers after the Effective Date. To the extent any of the Settlement
Trust Assets are not transferred to the Settlement Trust by operation of law on the
Effective Date pursuant to the Plan, then when such assets accrue or become transferable
subsequent to the Effective Date, they shall automatically and immediately transfer to the
Settlement Trust free and clear of all Encumbrances and Claims or other interests of any
Person, subject to the Channeling Injunction and other provisions of the Plan. To the
extent that any action of a Protected Party is required to effectuate such transfer, such
Protected Party shall promptly transfer, assign, and contribute, such remaining Settlement
Trust Assets to the Settlement Trust. In the event a Protected Party breaches any
obligation contained in this section, the Settlement Trust will have no adequate remedy at
law and shall be entitled to preliminary and permanent declaratory and injunctive relief.
This Article IV.D.2 applies, without limitation, to (a) that portion of the Local Council
Settlement Contribution required to be contributed to the Settlement Trust after the
Effective Date, if the Plan is Confirmed as a Global Resolution Plan, and (b) the transfer
to the Settlement Trust of the Warehouse and Distribution Center, subject to the
Leaseback Requirement.




                                         52
               3.      Insured Non-Abuse Claims. The Insurance Assignment shall not, and
       shall not be deemed to, transfer, grant, or assign to the Settlement Trust any insurance
       rights of any Person that pertain to any Insured Non-Abuse Claims. The insurance rights
       of any Person that pertain to Insured Non-Abuse Claims are expressly reserved for the
       such Persons, and the Plan Documents shall not, and shall not be deemed to, transfer,
       grant, or assign such rights to the Settlement Trust.

               4.       Specified Insurance Policies. Notwithstanding the Insurance Assignment,
       with respect to any Specified Insurance Policy, and except as may otherwise be provided
       in an Insurance Settlement Agreement, the right of the Debtors and Reorganized BSA
       (and any other named or additional insureds under such Specified Insurance Policy) are
       expressly reserved to (a) tender any Insured Non-Abuse Claims to the Specified Insurance
       Policies and (b) access the limits of liability of the Specified Insurance Policies to settle
       or otherwise resolve Insured Non-Abuse Claims. Further, the Settlement Trust cannot
       settle, compromise, or otherwise resolve any rights, duties, or obligations under the
       Specified Insurance Policies without the express written consent and approval of the
       Debtors or Reorganized BSA, as applicable, and the Creditors’ Committee, prior to its
       dissolution. Nonetheless, the Settlement Trust shall have the same rights, if any, as the
       Protected Parties with respect to any Specified Insurance Policy insofar as the Settlement
       Trust may (i) tender Abuse Claims to the Specified Insurance Policies and (ii) access the
       limits of liability of the Specified Insurance Policies to pay Abuse Claims pursuant to the
       Trust Distribution Procedures.

               5.      Settlement Trust Causes of Action. The transfer of the Settlement Trust
       Causes of Action to the Settlement Trust, insofar as they relate to the ability to defend
       against or reduce the amount of Abuse Claims, shall be considered the transfer of a
       non-exclusive right enabling the Settlement Trust to defend itself against asserted Abuse
       Claims, which transfer shall not impair, affect, alter, or modify the right of any Person,
       including the Protected Parties, an insurer or alleged insurer, or co-obligor or alleged
       co-obligor, sued on account of an Abuse Claim or on account of any asserted right
       relating to any BSA Insurance Policy or Local Council Insurance Policy alleged to
       provide insurance coverage for an Abuse Claim, to assert each and every defense or basis
       for claim reduction such Person could have asserted had the Settlement Trust Causes of
       Action not been assigned to the Settlement Trust (including any defense or basis for claim
       reduction that any Insurance Company or other insurer or alleged insurer could have
       asserted under section 502 of the Bankruptcy Code, applicable non-bankruptcy law, or
       any BSA Insurance Policy, Local Council Insurance Policy or other agreement with
       respect to (a) any alleged liability of BSA or any Local Council, Contributing Chartered
       Organization or any other insured Person for any Abuse Claim or (b) any alleged liability
       of any Insurance Company or other insurer or alleged insurer to provide indemnity or
       defense relating to any Abuse Claim or any alleged extracontractual liability of any
       Insurance Company or other insurer or alleged insurer relating to any Abuse Claim).

        E.     Settlement Trustee. There shall be one Settlement Trustee, who shall be
appointed by the Bankruptcy Court in the Confirmation Order. The initial Settlement Trustee
shall be the Person identified in the Plan Supplement. Any successor Settlement Trustee shall be
appointed in accordance with the terms of the Settlement Trust Agreement. For purposes


                                                53
performing his or her duties and fulfilling his or her obligations under the Settlement Trust and
the Plan, the Settlement Trustee shall be deemed to be, and the Confirmation Order shall provide
that he or she is, a “party in interest” within the meaning of section 1109(b) of the Bankruptcy
Code. The Settlement Trustee shall be the “administrator” of the Settlement Trust as such term
is used in Treas. Reg. Section 1.468B-2(k)(3).

        F.     Settlement Trust Advisory Committee.           The Settlement Trust Advisory
Committee shall be established pursuant to the Settlement Trust Agreement. TheIf the Plan is
Confirmed as a Global Resolution Plan, the initial Settlement Trust Advisory Committee shall
have threeseven (37) members, each of whom shall be reasonably acceptable to the Debtors, and
shall have the functions, duties, and rights provided in the Settlement Trust Agreement (Global
Resolution Plan). If the Plan is Confirmed as a BSA Toggle Plan, the initial Settlement Trust
Advisory Committee shall have three (3) members, each of whom shall be reasonably acceptable
to the Debtors, and shall have the functions, duties, and rights provided in the Settlement Trust
Agreement (BSA Toggle Plan). Each member of the Settlement Trust Advisory Committee shall
serve in accordance with the terms and conditions of the applicable Settlement Trust Agreement.

         G.     Future Claimants’ Representative. If the Plan is Confirmed as a Global
Resolution Plan, the Settlement Trust Agreement shall provide for the continuation of the Future
Claimants’ Representative to represent the interests of holders of Future Abuse Claims. The
initial Future Claimants’ Representative shall be James L. Patton, Jr. so long as he is the Future
Claimants’ Representative in the Chapter 11 Cases as of the Effective Date.

        H.     G. Trust Distribution Procedures. On the Effective Date, the Settlement Trust
shall implement the Trust Distribution Procedures in accordance with the terms of the Settlement
Trust Agreement. From and after the Effective Date, the Settlement Trustee shall have the
authority to administer, amend, supplement, or modify the Trust Distribution Procedures solely
in accordance with the terms thereof and the Settlement Trust Agreement.

        I.     H. Settlement Trust Expenses. The Settlement Trust shall pay all Settlement
Trust Expenses from the Settlement Trust Assets. The Settlement Trust shall bear sole
responsibility with respect to the payment of the Settlement Trust Expenses. Additionally, the
Settlement Trust shall promptly pay all reasonable and documented Settlement Trust Expenses
incurred by any Protected Party for any and all liabilities, costs or expenses as a result of taking
action on behalf of or at the direction of the Settlement Trust.

        J.      I. Indemnification by Settlement Trust. From and after the Effective Date, the
Settlement Trust shall indemnify each of the Protected Parties, to the fullest extent lawful, from
and against any and allpermitted by applicable law, Reorganized BSA and each of the Local
Councils for any documented out-of-pocket losses, costs, and expenses (including judgments,
attorneys’ fees and expenses) incurred by Reorganized BSA or any Local Council on or after the
Effective Date attributable to any Abuse Claim that is channeled to the Settlement Trust if the
holder of such Abuse Claim seeks to hold Reorganized BSA or such Local Council liable for
such Abuse Claim in violation of the terms of the Confirmation Order. Other than this
indemnification obligation, the Settlement Trust shall not be required to indemnify any Protected
Parties for any claims, liabilities, losses, actions, suits, proceedings, third-party subpoenas,



                                                 54
damages, costs and expenses, (including full reimbursement of all fees and expenses of counsel),
as incurred,any liabilities related to, arising out of, or in connection with, any Abuse Claim.

       K.      J. Investment Guidelines. All monies held in the Settlement Trust shall be
invested, subject to the investment limitations and provisions enumerated in the Settlement Trust
Agreement.

       L.     K. Excess Settlement Trust Assets. To the extent any Settlement Trust Assets
remain at such time as the Settlement Trust is dissolved under the terms of the Settlement Trust
Documents, any remaining Settlement Trust Assets shall be distributed to Reorganized BSA.

        M.     L. CooperationDocument Agreement. The DebtorsIf the Plan is Confirmed as a
Global Resolution Plan, Reorganized BSA, the Local Councils, the Contributing Chartered
Organizations and the Settlement Trust shall enter into the CooperationDocument Agreement on
the Effective Date, substantially in the form contained in the Plan Supplement. If the Plan is
Confirmed as a Global ResolutionBSA Toggle Plan, (a) the Local Councils and Contributing
Chartered Organizations shall also be parties to the CooperationDocument Agreement will be
between Reorganized BSA and (b) the CooperationSettlement Trust only. The Document
Agreement shall provide for copies of certain documents, books and records of the Debtors
(including all portions of the Volunteer Screening Database relating to allegations of Abuse set
forth in Proofs of Claim)Reorganized BSA and, if the Plan is Confirmed as a Global Resolution
Plan, the Local Councils, and Contributing Chartered Organizations, to be shared withtransferred
to the Settlement Trust. Under the Document Agreement, Reorganized BSA shall turn over to
the Settlement Trust a copy of the Volunteer Screening Database and copies of all troop rosters in
Reorganized BSA’s possession, custody, or control, in a manner permitting appropriate access by
the holder of a Direct Abuse Claim to the portion of the Volunteer Screening Database and the
troop rosters, if any, that relates to such holder or the Direct Abuse Claim asserted by such
holder. The Document Agreement shall also provide that Reorganized BSA and, if the Plan is
Confirmed as a Global Resolution Plan, the Local Councils and the Contributing Chartered
Organizations, will provide the Settlement Trust with reasonable go-forward discovery support
regarding records and documents related to Abuse Claims.                  The parties to the
CooperationDocument Agreement shall be bound by the terms thereof.

        N.      M. Privileged Information. The transfer or assignment of any Privileged
Information to the Settlement Trustee shall not result in the destruction or waiver of any
applicable privileges pertaining thereto. Further, with respect to any privileges: (a) they are
transferred to or contributed for the sole purpose of enabling the Settlement Trustee to perform
their duties to administer the Settlement Trust and for no other reason; (b) they are vested solely
in the Settlement Trustee and not in the Settlement Trust, the Settlement Trust Advisory
Committee, or any other Person, committee or subcomponent of the Settlement Trust, or any
other Person (including counsel and other professionals) who has been engaged by, represents or
has represented any holder of an Abuse Claim; (c) they shall be preserved and not waived; and
(d) no privileged information shall be publicly disclosed by the Settlement Trustee or the
Settlement Trust or communicated to any Person not entitled to receive such information or in a
manner that would diminish the protected status of any such information. Notwithstanding the
foregoing, (i) nothing herein shall preclude the Settlement Trustee from providing information
received pursuant to this section to any Insurance Company as necessary to preserve, secure, or


                                                55
obtain the benefit of any rights under any Insurance Policy and (ii) the transfer or assignment of
any Privileged Information shall not include any Common-Interest Communications with
Insurers.

        O.      N. No Liability. The Protected Parties shall neither have nor incur any liability to,
or be subject to any right of action by, any Person for any act, omission, transaction, event, or
other circumstance in connection with or related to the Settlement Trust, the Settlement Trustee,
or the Settlement Trust Documents, including the administration of Abuse Claims and the
distribution of Settlement Trust Assets by the Settlement Trust, or any related agreement.

        P.     O. U.S. Federal Income Tax Treatment of the Settlement Trust. The Settlement
Trust shall be a “qualified settlement fund” within the meaning of the Treasury Regulations
issued under Section 468B of the Internal Revenue Code. The Settlement Trust shall file (or
cause to be filed) statements, returns, or disclosures relating to the Settlement Trust that are
required by any Governmental Unit. The Settlement Trustee shall be responsible for the payment
of any taxes imposed on the Settlement Trust or the Settlement Trust Assets, including estimated
and annual U.S. federal income taxes in accordance with the terms of the Settlement Trust
Agreement. The Settlement Trustee may request an expedited determination of taxes on the
Settlement Trust under section 505(b) of the Bankruptcy Code for all returns filed for, or on
behalf of, the Settlement Trust for all taxable periods through the dissolution of the Settlement
Trust.

        Q.      P. Institution and Maintenance of Legal and Other Proceedings. As of the
Effective Date, the Settlement Trust shall be empowered to initiate, prosecute, defend, settle,
maintain, administer, preserve, pursue, and resolve all legal actions and other proceedings related
to any asset, liability, or responsibility of the Settlement Trust, including the Insurance Actions,
Abuse Claims, and the Settlement Trust Causes of Action. Without limiting the foregoing, on
and after the Effective Date, the Settlement Trust shall be empowered to initiate, prosecute,
defend, settle, maintain, administer, preserve, pursue, and resolve all such actions, in the name of
the Debtors or Reorganized BSA, if deemed necessary or appropriate by the Settlement Trust.
The Settlement Trust shall be responsible for the payment of all damages, awards, judgments,
settlements, expenses, costs, fees, and other charges incurred on or after the Effective Date
arising from, relating to, or associated with any legal action or other proceeding which is the
subject of this Article IV.PQ and shall pay Indirect Abuse Claims, in accordance with the Trust
Distribution Procedures, that may arise from deductibles, self-insured retentions, retrospective
premium adjustments, or other charges. Furthermore, without limiting the foregoing, the
Settlement Trust shall be empowered to maintain, administer, preserve, or pursue the Insurance
Coverage and the Insurance Action Recoveries.

       R.      Q. Notation on Claims Register Regarding Abuse Claims. On the Effective Date,
all Abuse Claims filed against the Debtors in the Chapter 11 Cases shall be marked on the
Claims Register as “Channeled to the Settlement Trust” and resolved exclusively in accordance
with the Trust Distribution Procedures.




                                                 56
                                           ARTICLE V.

                     MEANS FOR IMPLEMENTATION OF THE PLAN

       A.      General. On and after the Confirmation Date, the Debtors shall be empowered
and authorized to take or cause to be taken, prior to the Effective Date, all actions consistent with
the Plan as may be necessary or appropriate to enable them to implement the provisions of the
Plan before, on, or after the Effective Date, including the creation of the Settlement Trust and the
preparations for the transfer of the Settlement Trust Assets to the Settlement Trust.

       B.      Operations of the Debtors between Confirmation and the Effective Date. The
Debtors shall continue to operate as debtors and debtors in possession during the period from the
Confirmation Date to the Effective Date.

       C.      BSA Governance Documents. From and after the Effective Date, Reorganized
BSA shall be governed pursuant to the BSA Charter and the Amended BSA Bylaws. The
Amended BSA Bylaws shall contain such provisions as are necessary to satisfy the provisions of
the Plan, subject to further amendment thereof after the Effective Date as permitted by applicable
law. Under the BSA Charter, the BSA has no power to issue certificates of stock, its object and
purpose being solely of a charitable character and not for pecuniary profit; accordingly, the
requirement of section 1123(a)(6) does not apply to the BSA.

       D.      Continued Legal Existence of BSA. The BSA shall continue to exist on and after
the Effective Date, with all of the powers it is entitled to exercise under applicable law and
pursuant to the BSA Charter and the Amended BSA Bylaws, subject to further amendment of the
Amended BSA Bylaws after the Effective Date, as permitted by applicable law.

       E.    Reorganized BSA’s Directors and Senior Management. Pursuant to section
1129(a)(5) of the Bankruptcy Code, to the extent that there are anticipated changes in
Reorganized BSA’s directors and officers, the Debtors will identify any such changes in the Plan
Supplement. On and after the Effective Date, the Amended BSA Bylaws, as such may be
amended thereafter from time to time, shall govern the designation and election of directors of
Reorganized BSA.

        F.      Dissolution of Delaware BSA. On the Effective Date, Delaware BSA’s members,
directors, officers and employees shall be deemed to have resigned, and Delaware BSA shall be
deemed to have dissolved for all purposes and be of no further legal existence under any
applicable state or federal law, without the need for any further action or the filing of any plan of
dissolution, notice, or application with the Secretary of State of the State of Delaware or any
other state or government authority, and without the need to pay any franchise or similar taxes to
effectuate such dissolution. Any Allowed Claims against Delaware BSA will be treated as set
forth in Article III.B.

        G.     Due Authorization. As of the Effective Date, all actions contemplated by the Plan
that require corporate action of the Debtors, or either of them, including actions requiring a vote
of the National Executive Board or the National Executive Committee of the BSA or the sole
member of Delaware BSA, and execution of all documentation incident to the Plan, shall be


                                                 57
deemed to have been authorized, approved, and, to the extent taken prior to the Effective Date,
ratified in all respects without any requirement of further action by the Bankruptcy Court,
members, officers, or directors of the Debtors, Reorganized BSA, or any other Person.

        H.      Cancellation of Interests. As of the Effective Date, in accordance with Article
III.B.12, Interests in Delaware BSA shall be deemed cancelled without further action by or order
of the Bankruptcy Court and shall be of no further force or effect.

       I.      Restatement of Indebtedness.

               1.      Except as otherwise provided in the Plan, or in any contract, instrument,
       release or other agreement or document entered into or delivered in connection with the
       Plan, and subject to the treatment afforded to holders of Allowed Claims in Class 3A, 3B,
       4A, or 4B under Article III, on the Effective Date, all Prepetition Debt and Security
       Documents, including all agreements, instruments, and other documents evidencing or
       issued pursuant to the 2010 Credit Facility Documents, the 2019 RCF Documents, the
       2010 Bond Documents, the 2012 Bond Documents, or any indebtedness or other
       obligations thereunder, and any rights of any holder in respect thereof, shall be deemed
       amended and restated in the form of the Restated Debt and Security Documents on the
       terms set forth herein.

              2.      Any provision in any document, instrument, lease, or other agreement that
       causes or effectuates, or purports to cause or effectuate, a default, termination, waiver, or
       other forfeiture of, or by, the Debtors as a result of the satisfactions, Injunctions,
       Releases, Discharges and other transactions provided for in the Plan shall be deemed null
       and void and shall be of no force or effect. Nothing contained herein shall be deemed to
       cancel, terminate, release, or discharge the obligation of the Debtors or any of their
       counterparties under any Executory Contract or Unexpired Lease to the extent such
       Executory Contract or Unexpired Lease has been assumed by the Debtors pursuant to a
       Final Order of the Bankruptcy Court, including the Confirmation Order.

        J.     Cancellation of Liens. Except as otherwise provided in the Plan, on the Effective
Date, any Lien securing any Allowed Secured Claim (other than a Lien securing any Allowed
Secured Claim that is Reinstated pursuant to the Plan, including, for avoidance of doubt, the liens
securing the Restated Debt and Security Documents) shall be deemed released and the holder of
such Allowed Secured Claim shall be authorized and directed to release any collateral or other
property of any Debtor (including any cash collateral) held by such holder and to take such
actions as may be requested by the Debtors (or Reorganized BSA, as the case may be) to
evidence the release of such Lien, including the execution, delivery, and filing or recording of
such releases as may be requested by the Debtors (or Reorganized BSA, as the case may be).

        K.     Effectuating Documents and Further Transactions. The Chief Executive Officer
and President, the Chief Financial Officer, and the General Counsel of the BSA isare authorized
to execute, deliver, file or record such contracts, instruments, releases, indentures, and other
agreements or documents and take or direct such actions as may be necessary or appropriate to
effectuate and further evidence the terms and conditions of the Plan in the name of and on behalf
of Reorganized BSA, without the need for any approvals, authorizations, actions, or consents.


                                                58
L.     Sources of Consideration for Distributions.

        1.      Global Resolution Plan. If the Plan is Confirmed as a Global Resolution
Plan, distributions under the Plan shall be funded from the following sources:

             a.     the Debtors shall fund Distributions on account of and satisfy
       Allowed General Unsecured Claims exclusively from the Core Value Cash Pool;

               b.     the Settlement Trust shall fund distributions on account of and
       satisfy compensable Abuse Claims in accordance with the Global Resolution Plan
       TDP from (a) the BSA Settlement Trust Contribution, (b) the Local Council
       Settlement Contribution, (c) the Contributing Chartered Organization Settlement
       Contribution, (d) the Hartford Settlement Contribution, and (e) any and all other
       funds, proceeds or other consideration otherwise contributed to the Settlement
       Trust pursuant to the Plan or the Confirmation Order or other Final Order of the
       Bankruptcy Court;

              c.      the Debtors shall satisfy 2010 Credit Facility Claims, 2019 RCF
       Claims, 2010 Bond Claims, and 2012 Bond Claims in accordance with the terms
       of the Restated 2010 Bond Documents, the Restated 2012 Bond Documents and
       the Restated Credit Facility Documents, as applicable; and

              d.      the Debtors shall fund Distributions on account of and satisfy all
       other Allowed Claims with Unrestricted Cash and Investments on hand on or after
       the Effective Date in accordance with the terms of the Plan and the Confirmation
       Order.

        2.      BSA Toggle Plan. If the Plan is Confirmed as a BSA Toggle Plan,
distributions under the Plan shall be funded from the following sources:

             a.     the Debtors shall fund Distributions on account of and satisfy
       Allowed General Unsecured Claims exclusively from the Core Value Cash Pool;

               b.    the Settlement Trust shall fund distributions on account of and
       satisfy compensable Abuse Claims in accordance with the BSA Toggle Plan TDP
       from the BSA Settlement Trust Contribution;

              c.      the Debtors shall satisfy 2010 Credit Facility Claims, 2019 RCF
       Claims, 2010 Bond Claims, and 2012 Bond Claims in accordance with the terms
       of the Restated 2010 Bond Documents, the Restated 2012 Bond Documents and
       the Restated Credit Facility Documents, as applicable; and

              d.      the Debtors shall fund Distributions on account of and satisfy all
       other Allowed Claims with Unrestricted Cash and Investments on hand on or after
       the Effective Date in accordance with the terms of the Plan and the Confirmation
       Order.




                                       59
        M.     Calculation of Minimum Unrestricted Cash and Investments. Irrespective of
whether the Plan is Confirmed as a Global Resolution Plan or a BSA Toggle Plan, the minimum
amount of Unrestricted Cash and Investments to be retained by Reorganized BSA on the
Effective Date shall be:

               1.     $25,000,000 if the Effective Date occurs on or before September 30, 2021;

              2.    $37,000,000 if the Effective Date occurs on or after October 1, 2021 but
       before November 1, 2021;

              3.    $36,000,000 if the Effective Date occurs on or after November 1, 2021 but
       before December 1, 2021;

               4.    $40,000,000 if the Effective Date occurs on or after December 1, 2021 but
       before January 1, 2022;

              5.     $57,000,000 if the Effective Date occurs on or after January 1, 2022 but
       before February 1, 2022;

              6.     $41,000,000 if the Effective Date occurs on or after February 1, 2022 but
       before March 1, 2022;

              7.     $55,000,000 if the if the Effective Date occurs on or after March 1, 2022
       but before April 1, 2022; and

               8.     $54,000,000 if the Effective Date occurs on or after April 1, 2022.

        N.     M. Resolution of Abuse Claims. All Abuse Claims shall be channeled to and
resolved by the Settlement Trust in accordance with the Trust Distribution Procedures, subject to
the right of any Non-Settling Insurance Company to raise any valid Insurance Coverage Defense
in response to a demand by the Settlement Trust that such insurer handle, defend, or pay any such
Claim, including any right of such Insurance Company to assert any defense that could, but for
the Settlement Trust’s assumption of the liabilities, obligations, and responsibilities of the
Protected Parties for Abuse Claims, have been raised by the Debtors or other applicable
Protected Party with respect to such Claim.

        O.      N. Funding by the Settlement Trust. The Settlement Trust shall have no
obligation to fund costs or expenses other than those set forth in the Plan or the Settlement Trust
Documents, as applicable.

        P.     O. Core Value Cash Pool. Reorganized BSA shall deposit Cash into the Core
Value Cash Pool by making four semi-annual installment payments equal to $6,250,000.
Reorganized BSA shall make the first deposit six (6) months after the Effective Date; the second
installment on the first anniversary after the Effective Date; the third installment eighteen (18)
months after the Effective Date; and the fourth installment on the second anniversary of the
Effective Date.




                                                60
        Q.      P. Creditor Representative. The Creditor Representative shall be appointed as of
the Effective Date and shall be responsible for assisting Reorganized BSA and its professionals
in their efforts to efficiently reconcile Convenience Claims, General Unsecured Claims, and
Non-Abuse Litigation Claims. The identity of the Creditor Representative shall be determined
by the Creditors’ Committee, with the consent of the Debtors (such consent not to be
unreasonably withheld). The Debtors or Reorganized BSA, as applicable, will use commercially
reasonable efforts to assist the Creditor Representative in reconciling Convenience Claims,
General Unsecured Claims, and Non-Abuse Litigation Claims on or before the applicable Claims
Objection Deadline. The reasonable fees and actual and necessary costs and expenses of the
Creditor Representative shall be paid by Reorganized BSA up to the Creditor Representative Fee
Cap, and Reorganized BSA shall have no obligation to compensate or reimburse the costs or
expenses of the Creditor Representative beyond the amount of the Creditor Representative Fee
Cap.

        R.      Q. Residual Cash in Core Value Cash Pool. To the extent any Cash remains in
the Core Value Cash Pool after all Allowed General Unsecured Claims have been satisfied in
full, such remaining Cash shall: (i) first, on account of any Allowed Non-Abuse Litigation
Claims that shall not have elected to be treated as an Allowed Convenience Claim under Article
III.B.9 to satisfy any deficiency in payments of such Allowed Claims from available Insurance
Coverage, from applicable proceeds of any Insurance Settlement Agreements, and from co-liable
non-debtors (if any) or their insurance coverage; (ii) second, to pay interest to holders of Allowed
General Unsecured Claims in accordance with Article VII.L; and (iii) third irrevocably re-vest in
Reorganized BSA.

        S.      R. Compromise and Settlement of Claims, Interests and Controversies. Pursuant
to section 1123(b)(3)(A) of the Bankruptcy Code and Bankruptcy Rule 9019 and in consideration
for the distributions and other benefits provided under the Plan and the Plan Documents, as of the
Effective Date, the provisions of the Plan, including the Abuse Claims Settlement (if the Plan is
Confirmed as a Global Resolution Plan), the Hartford Insurance Settlement Agreement (if the
Plan is Confirmed as a Global Resolution Plan), the JPM / Creditors’ Committee Settlement, and
the Settlement of Restricted and Core Asset Disputes set forth in this Article V.RS, shall
constitute good-faith compromises and settlements of Claims, Interests, and controversies among
the parties thereto relating to the contractual, legal, equitable and subordination rights that
holders of Claims or Interests may have with respect to any Claim or Interest under the Plan or
any Distribution to be made on account of an Allowed Claim. The Plan shall be deemed a
motion, proposed by the Debtors and joined by the parties to the Abuse Claims Settlement (if the
Plan is Confirmed as a Global Resolution Plan), the Hartford Insurance Settlement Agreement (if
the Plan is Confirmed as a Global Resolution Plan), the JPM / Creditors’ Committee Settlement,
and the Settlement of Restricted and Core Asset Disputes, and the entry of the Confirmation
Order shall constitute the Bankruptcy Court’s approval of the compromise and settlement of all
such Claims, Interests, and controversies among the parties thereto, as well as a finding by the
Bankruptcy Court that such compromise or settlement is in the best interests of the Debtors, their
Estates, and holders of such Claims and Interests, and is fair, equitable and reasonable.

               1.     Abuse Claims Settlement. The provisions of this Article V.R.1 shall only
       apply if the Plan is Confirmed as a Global Resolution Plan. The treatment provided for
       Abuse Claims under the Plan incorporates and reflects a proposed compromise and


                                                 61
settlement of all Abuse Claims against the Protected Parties, and the Scouting Released
Claims against the Local Councils and Contributing Chartered Organizations (the “Abuse
Claims Settlement”), and the Plan constitutes a request for the Bankruptcy Court to
authorize and approve the Abuse Claims Settlement. The following constitutes the
provisions and conditions of the Abuse Claims Settlement:

             a.      Local Council Settlement Contribution. The Local Councils shall
       make, cause to be made, or be deemed to have made, as applicable, the Local
       Council Settlement Contribution.

              b.     Contributing Chartered Organization Settlement Contribution. The
       Contributing Chartered Organizations will make, cause to be made, or be deemed
       to have made, as applicable, the Contributing Chartered Organization Settlement
       Contribution.

                c.      Claims Deemed Withdrawn with Prejudice By Settling Insurance
       Companies. On the Effective Date, any and all Claims that have been asserted in
       the Chapter 11 Cases by or on behalf of any Settling Insurance Company shall be
       deemed withdrawn with prejudice and irrevocably waived, released and expunged
       from the Claims Register without any further notice to or action, order, or
       approval of the Bankruptcy Court. Further, no Settling Insurance Company shall
       file or assert any Claim or Claims against the Debtors or Reorganized BSA arising
       from any act or omission of the Debtors prior to the Confirmation Date.

               d.     Injunctions and Releases.       Notwithstanding anything to the
       contrary set forth in the Plan or any other document filed with the Bankruptcy
       Court, the Injunctions and Releases contained in Article X shall not be effective:
       (i) as to the Local Councils, untilif any part of the Local Council Settlement
       Contribution shall have been madeis not contributed to the Settlement Trust as
       described on Exhibit F; (ii) as to the Contributing Chartered Organizations, until
       the Contributing Chartered Organization Settlement Contribution shall have been
       made; and (iii) as to any Settling Insurance Company, until such Settling
       Insurance Company shall have made its contribution to the Settlement Trust
       pursuant to an Insurance Settlement Agreement.

       2.       JPM / Creditors’ Committee Settlement. The provisions of this Article
V.RS.2 apply irrespective of whether the Plan is Confirmed as a Global Resolution Plan
or a BSA Toggle Plan. The treatment provided for under the Plan for Allowed 2010
Credit Facility Claims, Allowed 2019 RCF Claims, Allowed 2010 Bond Claims, Allowed
2012 Bond Claims, Allowed Convenience Claims, Allowed General Unsecured Claims,
and Allowed Non-Abuse Litigation Claims, together with the terms and conditions of the
JPM / Creditors’ Committee Term Sheet, reflects a proposed compromise and settlement
by and among the Debtors, the Creditors’ Committee and JPM (the “JPM / Creditors’




                                       62
          Committee Settlement”).2 The following constitutes the provisions and conditions of the
          JPM / Creditors’ Committee Settlement:

                          a.     Allowance and Treatment of 2010 Credit Facility Claims, 2019
                  RCF Claims, 2010 Bond Claims and 2012 Bond Claims. The 2010 Credit Facility
                  Claims, the 2019 RCF Claims, the 2010 Bond Claims and the 2012 Bond Claims
                  shall be Allowed in the amounts set forth in Article III.B and receive the treatment
                  afforded to such Claims thereunder. The Debtors acknowledge and agree that the
                  Claims held by JPM (the 2010 Credit Facility Claims, the 2019 RCF Claims, the
                  2010 Bond Claims and the 2012 Bond Claims), are core to the Debtors’ charitable
                  mission and were incurred in furtherance of the Debtors’ charitable mission.

                         b.      Treatment of Convenience Claims, General Unsecured Claims, and
                  Non-Abuse Litigation Claims. Convenience Claims, General Unsecured Claims,
                  and Non-Abuse Litigation Claims shall receive the treatment afforded to such
                  Claims under Article III.B. The Debtors acknowledge and agree that General
                  Unsecured Claims, Convenience Claims, and Non-Abuse Litigation Claims are
                  held by creditors who are core to the Debtors’ charitable mission or creditors
                  whose Claims in such Classes, if Allowed, were incurred in furtherance of the
                  Debtors’ charitable mission; accordingly, payments by Reorganized BSA under
                  the Plan on account of such Allowed Claims, if applicable, will be made from
                  Cash relating to Reorganized BSA’s core assets.

                         c.      Challenge Period. As of the Effective Date, (i) the Challenge
                  Period (as defined in the Cash Collateral Order) shall be deemed to have expired
                  with respect to the Creditors’ Committee; (ii) the Stipulations (as defined in the
                  Cash Collateral Order) and other admissions, agreements and releases set forth in
                  the Cash Collateral Order shall be final and binding on the Creditors’ Committee.
                  The ability of any other party to bring a Challenge Proceeding (as defined in the
                  Cash Collateral Order) shall be governed by the terms and conditions of the Cash
                  Collateral Order.

                  3.     Settlement of Restricted and Core Asset Disputes. The provisions of this
          Article V.R.3 apply irrespective of whether the Plan is Confirmed as a Global Resolution
          Plan or a BSA Toggle Plan. The Debtors have agreed under the Plan to: (a) fund the Core
          Value Cash Pool, in the amount of $25,000,000; and (b) make the BSA Settlement Trust
          Contribution, including all of the Net Unrestricted Cash and Investments. The proceeds
          of the Foundation Loan, in the amount of $42,800,000 (which Reorganized BSA will use
          exclusively for working capital and general corporate purposes), will permit the Debtors
          to contribute to the Settlement Trust a substantial amount of core value consideration in
          Cash on the Effective Date. The foregoing components of the consideration proposed to
          be provided by the Debtors to holders of certain Claims under the Plan constitute aAs a
          proposed compromise and settlement of any and all disputes between and among the Tort
          Claimants’ Committee, the Future Claimants’ Representative, the Creditors’ Committee,
2     In the event of a conflict between the terms and conditions of the Plan, on the one hand, and the
    terms and conditions of the JPM / Creditors’ Committee Term Sheet, on the other hand, the
    terms of the Plan shall control.


                                                    63
           and the Debtors concerning the Debtors’ restricted and/or core assets, including the
           claims asserted in the complaint filed by the Tort Claimants’ Committee in the adversary
           proceeding entitled Official Tort Claimants’ Committee of Boy Scouts of America and
           Delaware BSA, LLC v. Boy Scouts of America and Delaware BSA, LLC, Adv. Pro. No.
           21-50032 (LSS) (the “Settlement of Restricted and Core Asset Disputes”), the Debtors
           have proposed to: (a) reduce the minimum amount of Unrestricted Cash and Investments
           to be retained by Reorganized BSA on the Effective Date from $75,000,000 to
           $25,000,000 (subject to potential variance as set forth in Article V.M); and (b) issue the
           BSA Global Resolution Note to the Settlement Trust as of the Effective Date in
           accordance with Article V.X. As further consideration in connection with the Settlement
           of Restricted and Core Asset Disputes, the Debtors have agreed under the Plan to: (i) fund
           the Core Value Cash Pool, in the amount of $25,000,000; and (ii) make the BSA
           Settlement Trust Contribution, including all of the Net Unrestricted Cash and
           Investments. The proceeds of the Foundation Loan, in the amount of $42,800,000 (which
           Reorganized BSA will use exclusively for working capital and general corporate
           purposes), will permit the Debtors to contribute to the Settlement Trust a substantial
           amount of core value consideration in Cash on the Effective Date.

                   4.      Hartford Insurance Settlement. The provisions of this Article V.RS.4,
           shall apply only if the Plan is Confirmed as a Global Resolution Plan.3
             The Plan incorporates the Hartford Insurance Settlement Agreement, which is attached
           hereto as Exhibit I, and the Plan shall constitute a motion by the Debtors for the
           Bankruptcy Court to approve, pursuant to sections 363, 1123 and 1141 of the Bankruptcy
           Code and Bankruptcy Rule 9019, (ai) the Hartford Insurance Settlement Agreement, (bii)
           the sale by the Debtors and the purchase by Hartford of the Hartford Policies, free and
           clear of all Interests of any Person (as such terms are defined in the Hartford Insurance
3
      Confirmation of the Global Resolution Plan requires that the Plan has been accepted by a sufficient number of
    holders of Direct Abuse Claims. After the announcement of the Hartford Insurance Settlement Agreement on
    April 16, 2021, the Tort Claimants’ Committee, the Coalition, and the Future Claimants’ Representative expressed
    vehement opposition to the settlement in numerous filings, statements and appearances before the Bankruptcy
    Court. Although the Debtors were hopeful that continued mediation sessions might result in a resolution of the
    issues between Hartford, on the one hand, and the Tort Claimants’ Committee, the Coalition, and the Future
    Claimants’ Representative, on the other hand, after four weeks of additional mediation, the parties remain at an
    impasse. Indeed, on June 9, 2021, the Debtors received a letter from the Tort Claimants’ Committee, the
    Coalition, and the Future Claimants’ Representative stating that the holders of Direct Abuse Claims who they
    represent will not, under any circumstances, support any plan of reorganization that includes the terms and
    provisions of the Hartford Insurance Settlement Agreement. They further represented that the holders of Direct
    Abuse Claims who they represent would vote to reject any plan of reorganization that includes the terms and
    provisions of the Hartford Insurance Settlement Agreement. In light of the opposition of all of the parties
    representing holders of Direct Abuse Claims to the Hartford Insurance Settlement Agreement, it appears the
    Global Resolution Plan cannot be confirmed to the extent it includes the Hartford Insurance Settlement
    Agreement unless modifications are made to the Hartford Insurance Settlement Agreement that are agreeable to
    the holders of Direct Abuse Claims. If the parties continue to remain at an impasse, the Debtors will seek a
    determination from the Bankruptcy Court at the hearing on the Disclosure Statement on the Debtors’ obligations
    with respect to further pursuit of the Hartford Insurance Settlement Agreement. In light of the opposition of the
    Tort Claimants’ Committee, the Coalition, and the Future Claimants’ Representative, the Bankruptcy Court may
    conclude the Debtors are not obligated to pursue the Hartford Insurance Settlement Agreement and, in that
    event, the Debtors shall amend the Plan to remove all provisions pertaining to the approval of the Hartford
    Insurance Settlement Agreement.


                                                           64
       Settlement Agreement; for the avoidance of doubt, the term “Interests” as used in this
       Article V.RS.4 shall have the meaning given to the term “‘Interests” in the Hartford
       Insurance Settlement Agreement, rather than as such term is defined in Article I of this
       Plan), and (ciii) the settlement, compromise and release of the Hartford Released Claims
       (as defined in the Hartford Insurance Settlement Agreement) as provided in Section IV.A
       of the Hartford Insurance Settlement Agreement. The Confirmation Order shall
       constitute the Bankruptcy Court’s approval of such motion pursuant to sections 363, 1123
       and 1141 of the Bankruptcy Code and Bankruptcy Rule 9019 and shall include findings
       of fact and conclusions of law pertaining to such approval, in form and substance
       acceptable to Hartford.

         T.     Payment of Coalition Restructuring Expenses. If the Plan is Confirmed as a
Global Resolution Plan, then on the Effective Date or as soon as practicable after receipt of final
invoices of Coalition Restructuring Expenses, Reorganized BSA shall pay the unreimbursed
Coalition Restructuring Expenses in Cash. Estimated final Coalition Restructuring Expenses
shall be invoiced prior to and as of the Effective Date, and such invoices shall be delivered to the
Debtors at least five (5) Business Date before the anticipated Effective Date; provided, however,
that under no circumstances shall the Debtors or Reorganized BSA have any obligation to (1) pay
or reimburse the Coalition, any of its members, or any Persons affiliated with the Coalition for
any costs, fees or expenses other than the Coalition Restructuring Expenses in the amount set
forth herein or (2) pay or reimburse any Coalition Restructuring Expenses that constitute
transaction, success or similar contingent fees. Notwithstanding anything to the contrary in the
Plan, the Coalition Restructuring Expenses shall not be subject to the terms of Article II.A.2. If
the Plan is Confirmed as a BSA Toggle Plan, neither the Debtors nor Reorganized BSA shall
have any obligation to pay or reimburse the Coalition, any of its members, or any persons
affiliated with the Coalition for any costs, fees or expenses.

        U.      S. Good-Faith Compromise and Settlement. The Plan (including its incorporation
of the Abuse Claims Settlement and the Hartford Insurance Settlement Agreement if the Plan is
Confirmed as a Global Resolution Plan, the JPM / Creditors’ Committee Settlement, and the
Settlement of Restricted and Core Asset Disputes), the Plan Documents, and the Confirmation
Order constitute a good-faith compromise and settlement of Claims, Interests and controversies
based upon the unique circumstances of these Chapter 11 Cases, and none of the foregoing
documents, the Disclosure Statement, or any other papers filed in furtherance of Confirmation,
nor any drafts of such documents, may be offered into evidence or deemed as an admission in
any context whatsoever beyond the purposes of the Plan, in any other litigation or proceeding,
except as necessary, and as admissible in such context, to enforce their terms before the
Bankruptcy Court or any other court of competent jurisdiction. The Plan, the Abuse Claims
Settlement, the Hartford Insurance Settlement (if the Plan is Confirmed as a Global Resolution
Plan), the JPM / Creditors’ Committee Settlement, the Settlement of Restricted and Core Asset
Disputes, the Plan Documents, and the Confirmation Order will be binding as to the matters and
issues described therein, but will not be binding with respect to similar matters or issues that
might arise in any other litigation or proceeding in which none of the Debtors, Reorganized BSA,
the Protected Parties, or the Settlement Trust is a party.

       T.    Estimation of Direct Abuse Claims. If and only if the Plan is confirmed as a
Global Resolution Plan, the Bankruptcy Court shall, at the Confirmation Hearing, conduct an


                                                 65
estimation of the Debtors’ aggregate liability on account of Direct Abuse Claims in accordance
with the procedures set forth in the Bankruptcy Court’s order granting the Confirmation
Scheduling Motion. This estimation will, among other things, provide a basis for the Bankruptcy
Court and the parties to assess the estimated aggregate value of the Direct Abuse Claims as that
value is relevant to determining whether the settlements proposed in the Plan, including
Insurance Settlement Agreements and the Abuse Claims Settlement, should be approved under
section 1123(b)(3)(A) of the Bankruptcy Code as compromises that are fair, reasonable, and in
the best interests of the estate with respect to disputed claims, disputed liabilities, and disputed
issues. As set forth in the order granting the Confirmation Scheduling Motion, the Debtors shall
offer evidence at the Confirmation Hearing in support of the estimation, and other parties shall be
permitted to submit evidence in support of, or to dispute, the evidence offered by the Debtors.
The Confirmation Order will contain the Bankruptcy Court’s findings of fact and conclusions of
law with regard to the Debtors’ estimated aggregate liability on account of Direct Abuse Claims,
which findings of fact and conclusions of law shall, by their terms, be subject to Article X.M of
the Plan and, for the avoidance of doubt, shall only be for purposes of Confirmation of the Plan
and shall not constitute a trial or hearing on the merits or an adjudication or judgment, or
accelerate the obligations, if any, of any Insurance Company under its Insurance Policies. If the
Plan is Confirmed as a BSA Toggle Plan, there shall be no such estimation, and the provisions of
this Article V.T shall not apply.

       V.      U. Restated Debt and Security Documents.

                1.    On the Effective Date, the Prepetition Debt and Security Documents shall
       be amended and restated in the form of the Restated Debt and Security Documents, and
       Reorganized BSA, JPM and Arrow shall, and shall be authorized, to execute, deliver and
       enter into the Restated Debt and Security Documents as of such date, in principal
       amounts equal to the Allowed amounts set forth in Article III.B.3, Article III.B.4, Article
       III.B.5, and Article III.B.6 without the need for any further corporate action or any further
       notice to or order of the Bankruptcy Court. The Debtors or Reorganized BSA, as
       applicable, JPM, and Arrow shall take all actions necessary to continue the Debtors’
       obligations under the Prepetition Debt and Security Documents, as amended and restated
       by the Restated Debt and Security Documents and to give effect to the Restated Debt and
       Security Documents, including surrendering any debt instruments or securities that are no
       longer applicable under the Restated Debt and Security Documents to the Debtors or
       Reorganized BSA.

               2.      Except as otherwise modified by the Restated Debt and Security
       Documents, all Liens, mortgages and security interests securing the obligations arising
       under the Restated Debt and Security Documents that were collateral securing the
       Debtors’ obligations under the Prepetition Debt and Security Documents as of the
       Petition Date are unaltered by the Plan, and all such Liens, mortgages and security
       interests are reaffirmed and perfected with respect to the Restated Debt and Security
       Documents to the same extent, in the same manner and on the same terms and priorities
       as they were under the Prepetition Debt and Security Documents, except as the foregoing
       may be modified pursuant to the Restated Debt and Security Documents. All Liens and
       security interests granted and continuing pursuant to the Restated Debt and Security
       Documents shall be (a) valid, binding, perfected, and enforceable Liens and security


                                                 66
interests in the personal and real property described in and subject to such documents,
with the priorities established in respect thereof under applicable non-bankruptcy law; (b)
granted in good faith and deemed not to constitute a fraudulent conveyance or fraudulent
transfer; and (c) not otherwise subject to avoidance, recharacterization, or subordination
(whether equitable, contractual or otherwise) under any applicable law. The Debtors,
Reorganized BSA, Arrow, and JPM are authorized to make, and to the extent required by
the Restated Debt and Security Documents, the Debtors, Reorganized BSA, Arrow will
make, all filings and recordings, and obtain all governmental approvals and consents
necessary (but otherwise consistent with the consents and approvals obtained in
connection with the Prepetition Debt and Security Documents) to establish, attach and
perfect such Liens and security interests under any applicable law (it being understood
that perfection shall occur automatically by virtue of the entry of the Confirmation Order
and any such filings, recordings, approvals, and consents shall not be required), and will
thereafter cooperate to make all other filings and recordings that otherwise would be
necessary under applicable law to give notice of such Liens and security interests to third
parties. For purposes of all mortgages and deposit account control agreements that
secured the obligations arising under the Prepetition Debt and Security Documents, the
Restated Debt and Security Documents are deemed an amendment and restatement of the
Prepetition Debt and Security Documents, and such mortgages and control agreements
shall survive the Effective Date, shall not be cancelled, and shall continue to secure
Reorganized BSA’s obligations under the Restated Debt and Security Documents, except
as expressly set forth therein.

       3.     The definitive terms of the Restated Debt and Security Documents shall be
(x) acceptable to JPM and the BSA, (y) reasonably acceptable to the Creditors’
Committee, and (z) substantially the same as the Prepetition Debt and Security
Documents, except that, as to be specified in the Restated Debt and Security Documents:

               a.     the maturity dates under the Restated 2010 Bond Documents, the
       Restated 2012 Bond Documents, and the Restated Credit Facility Documents will
       be the Restated Maturity Date;

              b.     principal under the Restated 2010 Bond Documents and the
       Restated 2012 Bond Documents shall be payable in monthly installments, in the
       same monthly amounts as the prepetition periodic amortization amounts,
       beginning on the date that is two (2) years after the Effective Date and ending on
       the Restated Maturity Date; provided, that the scheduled principal amounts
       payable under the Restated 2010 Bond Documents and the Restated 2012 Bond
       Documents shall be reduced, on a pro rata basis, by an amount equal to the Excess
       Cash and Investments, if any, that are remitted to JPM under the Excess Cash
       Sweep;

              c.     interest under the Restated 2010 Bond Documents and the Restated
       2012 Bond Documents shall be payable in monthly installments, at the currently
       applicable existing rates in the 2010 Bond Documents and the 2012 Bond
       Documents, beginning on the date that is one month after the Effective Date and
       ending on the Restated Maturity Date;


                                        67
               d.      principal under the Restated Credit Facility Documents shall be
       payable in quarterly installments, set at 1/40th of the outstanding balance on the
       Effective Date, beginning on the date that is two (2) years after the Effective Date
       and ending on the Restated Maturity Date; provided, that the principal amounts
       payable under the Restated Credit Facility Documents shall be reduced, on a pro
       rata basis, by an amount equal to the Excess Cash and Investments, if any, that are
       remitted to JPM under the Excess Cash Sweep;

               e.     interest under the Restated Credit Facility Documents shall be
       payable in quarterly installments at the applicable existing rates in the Prepetition
       Debt and Security Documents, beginning on the date that is three (3) months after
       the Effective Date and ending on the Restated Maturity Date;

               f.       all of the obligations of Reorganized BSA under the Restated Debt
       and Security Documents shall be secured by first-priority liens on and security
       interests in all of the assets of Reorganized BSA;

              g.     all of the obligations of Reorganized BSA under the Restated Debt
       and Security Documents shall be guaranteed by Arrow; and

               h.      beginning on December 31 of the calendar year that is two (2)
       years after the Effective Date and continuing on December 31 of each successive
       calendar year until December 31 of the calendar year that is immediately prior to
       the calendar year of the Restated Maturity Date, Reorganized BSA shall remit to
       JPM, as soon as reasonably practicable but in no case later than thirty (30) days of
       such date, twenty-five percent (25%) of the Excess Cash and Investments in
       excess of $75,000,000, if any, as of such date, measured on a pro forma basis after
       having given effect to the principal payment, if any, due on February 15 of the
       following year under the BSA Global Resolution Note, if applicable (the “Excess
       Cash Sweep”), and JPM shall apply any such amounts on a pro rata basis to the
       unpaid principal balances under the Restated Debt and Security Documents. For
       the avoidance of doubt, no payments shall be made on account of the Excess Cash
       Sweep until the last Distribution is made on account of Allowed General
       Unsecured Claims.

W.     V. Foundation Loan.

        1.      On the Effective Date, the Foundation Loan Agreement and any applicable
collateral and other loan documents governing the Foundation Loan shall be executed and
delivered, and Reorganized BSA shall be authorized to execute, deliver and enter into, the
Foundation Loan Agreement and related documentation governing the Foundation Loan
without the need for any further corporate action or any further notice to or order of the
Bankruptcy Court.

       2.     As of the Effective Date, upon the granting of Liens in accordance with the
Foundation Loan Agreement and any applicable collateral and other loan documents
governing the Foundation Loan, all of the Liens and security interests granted thereunder


                                        68
       (a) shall be deemed to have been granted, (b) shall be legal, binding, automatically
       perfected, non-avoidable, and enforceable Liens on, and security interests in, the
       applicable collateral as of the Effective Date in accordance with the respective terms of
       the Foundation Loan Agreement and related documentation, subject to the Liens and
       security interests set forth in the Restated Debt and Security Documents, as permitted
       under the Foundation Loan Agreement and related documentation. All Liens and security
       interests granted pursuant to the Foundation Loan Agreement and related documentation
       shall be (i) valid, binding, perfected, and enforceable Liens and security interests in the
       personal and property described in and subject to such documents, with the priorities
       established in respect thereof under applicable non-bankruptcy law; (ii) granted in good
       faith and deemed not to constitute a fraudulent conveyance or fraudulent transfer; and (c)
       not otherwise subject to avoidance, recharacterization, or subordination (whether
       equitable, contractual or otherwise) under any applicable law. The Debtors, Reorganized
       BSA, Arrow, and the Foundation are authorized to make, and to the extent contemplated
       by the Foundation Loan Agreement and related documentation, the Debtors, Reorganized
       BSA, Arrow will make, all filings and recordings, and obtain all governmental approvals
       and consents necessary to establish, attach and perfect such Liens and security interests
       under any applicable law (it being understood that perfection shall occur automatically by
       virtue of the entry of the Confirmation Order and any such filings, recordings, approvals,
       and consents shall not be required), and will thereafter cooperate to make all other filings
       and recordings that otherwise would be necessary under applicable law to give notice of
       such Liens and security interest to third parties.

        X.      BSA Global Resolution Note. On the Effective Date, if the Plan is Confirmed as
a Global Resolution Plan, Reorganized BSA shall be authorized to execute, issue and deliver the
BSA Global Resolution Note to the Settlement Trust and execute and deliver any related
documentation governing the BSA Global Resolution Note without the need for any further
corporate action or any further notice to or order of the Bankruptcy Court. The BSA Global
Resolution Note will be due ninety-one (91) days after the Restated Maturity Date and shall bear
interest at a rate of 5.5% per annum, payable semi-annually, subject to a payment-in-kind
election for the eighteen (18) months immediately following the Effective Date. Principal under
the BSA Global Resolution Note shall be payable in annual installments due on February 15 of
each year during the term of the BSA Global Resolution Note, commencing on February 15 of
the second year following the Effective Date. Such annual principal payments shall be equal to
the sum of the following calculation: (a) $4,500,000; plus (b) $3.50 multiplied by the aggregate
number of Youth Members as of December 31 of the preceding year up to the forecasted number
of Youth Members for such year as set forth in the Debtors’ five-year business plan; plus (c) $50
multiplied by the aggregate number of High Adventure Base Participants during the preceding
calendar year; plus (d) $50 multiplied by the aggregate number of Youth Members in excess of
the forecasted number of Youth Members for such year, excluding the portion of the excess that
is comprised of members under the ScoutReach program, as set forth in the Debtors’ five-year
business plan; plus (e) $150 multiplied by the aggregate number of High Adventure Base
Participants, excluding those attending events with a registration fee of less than $300, in excess
of the forecasted number of High Adventure Base Participants for such year as set forth in the
Debtors’ five-year business plan. The forecast for years after 2025 shall be deemed to be the
forecast for calendar year 2025. The BSA Global Resolution Note may be prepaid at any time
without penalty.

                                                69
        Y.      W. Pension Plan. No provision contained in the Plan, Confirmation Order, the
Bankruptcy Code (including section 1141 of the Bankruptcy Code), or any other document filed
or order entered in the Chapter 11 Cases shall be construed to exculpate, discharge, release or
relieve the Debtors, the Local Councils, or any other party, in any capacity, from any liability or
responsibility to any Person with respect to the Pension Plan under any law, governmental policy,
or regulatory provision. The Pension Plan shall not be enjoined or precluded from enforcing any
such liability or responsibility as a result of any of the provisions of the Plan (including those
provisions providing for exculpation, satisfaction, release and discharge of Claims against the
Debtors), the Confirmation Order, the Bankruptcy Code (including section 1141 of the
Bankruptcy Code), or any other document filed or order entered in the Chapter 11 Cases. The
Settlement Trust shall not have any liability to any Person on account of the Pension Plan,
including liability as a member of a “Controlled Group” as defined in 29 U.S.C. §
1301(a)(14)(A) or on any other basis whatsoever.

As of the Effective Date, Reorganized BSA shall assume and continue the Pension Plan to the
extent of its obligations under the Pension Plan and applicable law, including, as applicable, (1)
satisfaction of the minimum funding requirements under 26 U.S.C. §§ 412 and 430 and 29
U.S.C. §§ 1082 and 1083, (2) payment of all required Pension Benefit Guaranty Corporation
premiums in accordance with 29 U.S.C. §§ 1306 and 1307, and (3) administration of the Pension
Plan in all material respects in accordance with the applicable provisions of the Employee
Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§ 1301 et seq., and the Internal
Revenue Code. Notwithstanding the foregoing, Reorganized BSA reserves all of its rights under
the Pension Plan. All Proofs of Claim filed by the Pension Benefit Guaranty Corporation with
respect to the Pension Plan shall be deemed withdrawn on the Effective Date.

        Z.       X. Single Satisfaction of Allowed General Unsecured Claims. In no event shall
any holder of an Allowed General Unsecured Claim recover more than the full amount of its
Allowed General Unsecured Claim from the Core Value Cash Pool (plus interest from the Core
Value Cash Pool at the federal judgment rate to the extent applicable under the terms hereof), and
to the extent that the holder of an Allowed General Unsecured Claim has received, or in the
future receives, payment on account of such Allowed General Unsecured Claim from a party that
is not a Debtor or Reorganized BSA, such holder shall repay, return, or deliver to the Core Value
Cash Pool any Distribution held by or transferred to such holder to the extent the holder’s total
recovery on account of its Allowed General Unsecured Claim from the third party and from the
Core Value Cash Pool exceeds the amount of such holder’s Allowed General Unsecured Claim
(plus interest from the Core Value Cash Pool at the federal judgment rate to the extent applicable
under the terms hereof).

        AA.     Y. Exemption from Certain Transfer Taxes and Recording Fees. To the
maximum extent permitted pursuant to section 1146(a) of the Bankruptcy Code and applicable
law, any transfers of property pursuant to the Plan, including any transfers to the Settlement Trust
by the Debtors, the Local Councils, the Contributing Chartered Organizations, and the Settling
Insurance Companies, and payments by Reorganized BSA to or from the Core Value Cash Pool,
shall not be taxed under any law imposing a stamp tax or similar tax.

       BB.     Additional Undertakings of the Debtors.



                                                 70
       1.      Within ninety (90) days after the occurrence of the Effective Date,
Reorganized BSA shall retain a professional consultant to evaluate its youth protection
programs. To promote its efforts to continuously improve its culture of youth protection
awareness and safety at all levels of Scouting, Reorganized BSA commits to take
appropriate measures to enhance its youth protection programs consistent with
professional recommendations.

       2.      To further promote healing and reconciliation, and to continue the
Debtors’ efforts to prevent Abuse from occurring in Scouting in the future, the Debtors
and Reorganized BSA agree to the non-monetary commitments set forth on Exhibit J.

                                 ARTICLE VI.

         EXECUTORY CONTRACTS AND UNEXPIRED LEASES

A.     Assumption and Rejection of Executory Contracts and Unexpired Leases.

        1.     On the Effective Date, except as otherwise provided herein, all Executory
Contracts and Unexpired Leases shall be deemed assumed by Reorganized BSA without
the need for any further notice to or action, order, or approval of the Bankruptcy Court
under sections 365 or 1123 of the Bankruptcy Code, except for Executory Contracts or
Unexpired Leases: (a) that are identified on the Rejected Contracts and Unexpired Leases
Schedule; (b) that previously expired or terminated pursuant to their terms; (c) that the
Debtors have previously assumed or rejected pursuant to a Final Order of the Bankruptcy
Court; (d) that are the subject of a motion to reject that remains pending as of the
Effective Date; (e) as to which the effective date of rejection will occur (or is requested
by the Debtors to occur) after the Effective Date; or (f) as to which the Debtors or
Reorganized BSA, as applicable, determine, in the exercise of their reasonable
business judgment, that the Cure Amount, as determined by a Final Order or
as otherwise finally resolved, would render assumption of such Executory
Contract or Unexpired Lease unfavorable to Debtors or Reorganized BSA;
provided that the Debtors reserve the right to seek enforcement of an assumed or assumed
and assigned Executory Contract or Unexpired Lease following the Confirmation Date,
including seeking an order of the Bankruptcy Court rejecting such Executory Contract or
Unexpired Lease for cause.

        2.      Entry of the Confirmation Order shall constitute an order of the
Bankruptcy Court approving the assumption or rejection, as applicable, of Executory
Contracts or Unexpired Leases pursuant to the Plan, pursuant to sections 365 and 1123 of
the Bankruptcy Code. Except as otherwise set forth herein, the assumption or rejection of
an Executory Contract or Unexpired Lease pursuant to the Plan shall be effective as of the
Effective Date; provided that the rejection of an Unexpired Lease shall be effective as of
the later of: (a) the Effective Date; and (b) the date on which the leased premises are
unconditionally surrendered to the non-Debtor counterparty to the rejected Unexpired
Lease. Reorganized BSA is authorized to abandon any De Minimis Assets at or on the
premises subject to an Unexpired Lease that is rejected pursuant to the Plan, and the



                                        71
       non-Debtor counterparty to such Unexpired Lease may dispose of any such De Minimis
       Assets remaining at or on the leased premises on the applicable lease rejection date.

               3.     Each Executory Contract or Unexpired Lease assumed pursuant to the
       Plan or a Final Order of the Bankruptcy Court shall re-vest in and be fully enforceable by
       Reorganized BSA in accordance with its terms, except as such terms may have been
       modified by the provisions of the Plan, the Confirmation Order, or any Final Order of the
       Bankruptcy Court authorizing and providing for its assumption. Any motions to assume
       Executory Contracts or Unexpired Leases pending on the Effective Date shall be subject
       to approval by a Final Order on or after the Effective Date but may be withdrawn, settled,
       or otherwise prosecuted by Reorganized BSA.

        B.      Rejection Damages Claims. Unless otherwise provided by a Final Order of the
Bankruptcy Court, all Proofs of Claim for Rejection Damages Claims, if any, shall be filed
within thirty (30) days after the latest to occur of: (1) the date of entry of an order of the
Bankruptcy Court (including the Confirmation Order) approving such rejection; (2) the effective
date of the rejection of such Executory Contract or Unexpired Lease; or (3) the Effective Date (as
applicable, the “Rejection Damages Bar Date”). Claims arising from the rejection of an
Executory Contract or an Unexpired Lease shall be classified as General Unsecured Claims and
subject to the provisions of Article VII and the applicable provisions of the Bankruptcy Code and
the Bankruptcy Rules. Any holder of a Rejection Damages Claim that is required to file a
Proof of Claim in accordance with this Article VI.B but fails to do so on or before the
Rejection Damages Bar Date shall not be treated as a creditor with respect to such Claim
for the purposes of voting or Distributions, and such Rejection Damages Claim shall be
automatically Disallowed, forever barred from assertion, and unenforceable against the
Debtors, their Estates, Reorganized BSA, or its or their respective property, whether by
setoff, recoupment, or otherwise, without the need for any objection by the Debtors or
Reorganized BSA or further notice to, or action, order, or approval of the Bankruptcy
Court, and such Rejection Damages Claim shall be deemed fully satisfied, released, and
discharged.

       C.      Cure of Defaults under Executory Contracts and Unexpired Leases.

              1.    Any monetary defaults under each Executory Contract and
       Unexpired Lease to be assumed pursuant to the Plan shall be satisfied,
       pursuant to section 365(b)(1) of the Bankruptcy Code, by payment of the
       Cure Amount in Cash on the Effective Date or in the ordinary course of the
       Debtors’ or Reorganized BSA’s non-profit operations, subject to the limitation
       described below.

               2.      Except as otherwise provided in the Plan, the Debtors shall, on or before
       the date of filing of the Plan Supplement, cause the Cure and Assumption Notices to be
       served on counterparties to Executory Contracts and Unexpired Leases to be
       assumed pursuant to the Plan. Any objection by a non-Debtor counterparty to
       an Executory Contract or Unexpired Lease to the assumption, assumption and
       assignment, the related Cure Amount, or adequate assurance, must be filed,


                                                72
served, and actually received by the Debtors on or prior to the deadline for
filing objections to the Plan (or such later date as may be provided in the
applicable Cure and Assumption Notice); provided that each counterparty to an
Executory Contract or Unexpired Lease (a) that the Debtors later determine to assume or
(b) as to which the Debtors modify the applicable Cure Amount, must object to the
assumption or Cure Amount, as applicable, by the earlier of: (i) fourteen (14) days
after the Debtors serve such counterparty with a corresponding Cure and Assumption
Notice; and (ii) the Confirmation Hearing. Any counterparty to an Executory
Contract or Unexpired Lease that fails to timely object to the proposed
assumption of any Executory Contract or Unexpired Lease shall be forever
barred, estopped, and enjoined from contesting the Debtors’ assumption of the
applicable Executory Contract or Unexpired Lease and from requesting payment of
a Cure Amount that differs from the amounts paid or proposed to be paid by the
Debtors or Reorganized BSA, in each case without the need for any objection by the
Debtors or Reorganized BSA or any further notice to or action, order, or approval
of the Bankruptcy Court. Reorganized BSA may settle any dispute regarding a
Cure Amount without any further notice to or action, order, or approval of the
Bankruptcy Court.

       3.     To the maximum extent permitted by law, to the extent any
provision in any Executory Contract or Unexpired Lease assumed, or
assumed and assigned, pursuant to the Plan restricts or prevents, or purports
to restrict or prevent, or is breached or would be deemed breached by, the
assumption or assumption and assignment of such Executory Contract or
Unexpired Lease (including any change of control or similar provision), then
such provision shall be deemed preempted and modified such that neither the
Debtors’ assumption or assumption and assignment of the Executory Contract or
Unexpired Lease nor any of the transactions contemplated by the Plan shall
entitle the non-debtor counterparty to terminate or modify such Executory
Contract or Unexpired Lease or to exercise any other purported default-related
rights thereunder.

        4.     The Debtors’ assumption or assumption and assignment of any
Executory Contract or Unexpired Lease pursuant to the Plan or otherwise, and
payment of any applicable Cure Amount in accordance with the procedures set
forth in this Article VI.C, shall result in the full release and satisfaction of any
Claims or defaults, whether monetary or nonmonetary, including defaults of
provisions restricting the change in control or ownership interest composition or
other bankruptcy-related defaults, arising under any assumed, or assumed and
assigned, Executory Contract or Unexpired Lease at any time prior to the effective
date of assumption. Any and all Proofs of Claim based upon Executory Contracts
or Unexpired Leases that have been assumed in the Chapter 11 Cases, including
pursuant to the Confirmation Order, shall be deemed Disallowed and expunged as
of the later of: (a) the date of entry of an order of the Bankruptcy Court (including
the Confirmation Order) approving such assumption; (b) the effective date of such


                                       73
       assumption; or (c) the Effective Date, in each case without the need for any
       objection by the Debtors or Reorganized BSA or any further notice to or action,
       order, or approval of the Bankruptcy Court.

        D.      Dispute Resolution. In the event of a timely filed objection regarding: (1) a Cure
Amount; (2) the ability of Reorganized BSA or any assignee to provide adequate assurance of
future performance within the meaning of section 365 of the Bankruptcy Code under the
Executory Contract or Unexpired Lease to be assumed; or (3) any other matter pertaining to
assumption or the requirements of section 365(b)(1) of the Bankruptcy Code, such dispute shall
be resolved by a Final Order of the Bankruptcy Court (which may be the Confirmation Order) or
as may be agreed upon by the Debtors or Reorganized BSA, as applicable, and the
counterparty to the Executory Contract or Unexpired Lease. The Debtors or Reorganized BSA,
applicable, shall pay the applicable Cure Amount as soon as reasonably practicable after entry of
a Final Order resolving such dispute and approving such assumption, or as may otherwise be
agreed upon by the Debtors or Reorganized BSA, as applicable, and the counterparty to the
Executory Contract or Unexpired Lease. To the extent that a dispute regarding the applicable
Cure Amount is resolved or determined unfavorably to the Debtors, the Debtors may, in their
discretion, reject the applicable Executory Contract or Unexpired Lease after such determination,
which rejection shall supersede, nullify, and render of no force or effect any earlier assumption or
assumption and assignment. Under no circumstances shall the status of payment of a Cure
Amount required by section 365(b)(1) of the Bankruptcy Code following the entry of a Final
Order resolving the dispute and approving the assumption prevent or delay implementation of the
Plan or the occurrence of the Effective Date.

        E.     Contracts and Leases Entered into After the Petition Date. Contracts and leases
entered into after the Petition Date by the BSA, including any Executory Contracts and
Unexpired Leases assumed by BSA, will be performed by the BSA or Reorganized BSA in the
ordinary course of its charitable non-profit operations. Accordingly, such contracts and leases
(including any assumed Executory Contract and Unexpired Leases) shall survive and remain
unaffected by entry of the Confirmation Order.

         F.     Directors and Officers Insurance Policies. All of the Debtors’ unexpired D&O
Liability Insurance Policies shall be treated as and deemed to be Executory Contracts under the
Plan. Notwithstanding anything in the Plan to the contrary, on the Effective Date, Reorganized
BSA shall be deemed to have assumed all unexpired D&O Liability Insurance Policies with
respect to the Debtors’ directors, managers, officers, and employees serving on or prior to the
Petition Date pursuant to sections 365 and 1123 of the Bankruptcy Code and this Article VI.
Entry of the Confirmation Order will constitute the Bankruptcy Court’s approval of the
Reorganized BSA’s assumption of each of the unexpired D&O Liability Insurance Policies.
Notwithstanding anything to the contrary contained in the Plan, entry of the Confirmation
Order shall not discharge, impair, or otherwise modify any indemnity obligations assumed as a
result of the foregoing assumption of the D&O Liability Insurance Policies and related
documents, and each such indemnity obligations will be deemed and treated as an Executory
Contract that has been assumed by the Reorganized Debtors under the Plan as to which no
Proof of Claim need be filed. Entry of the Confirmation Order will constitute the Bankruptcy


                                                 74
Court’s approval of Reorganized BSA’s foregoing assumption of the unexpired D&O Liability
Insurance Policies.

      F.     G. Insurance Policies.

              1.       Notwithstanding anything to the contrary herein, all BSA Insurance
      Policies and D&O Liability Insurance Policies issued or entered into prior to the
      Petition Date shall not be considered Executory Contracts and shall neither be assumed
      nor rejected by the Debtors; provided, however, that to the extent any BSA Insurance
      Policy or D&O Liability Insurance Policy is determined to be an Executory Contract,
      then, subject to Article IV.PQ, and notwithstanding anything contained in the Plan to the
      contrary, the Plan will constitute a motion to assume such BSA Insurance Policy or D&O
      Liability Insurance Policy and pay all future obligations, if any, in respect thereof and,
      subject to the occurrence of the Effective Date, the entry of the Confirmation Order will
      constitute approval of such assumption pursuant to section 365(a) of the Bankruptcy
      Code and a finding by the Bankruptcy Court that each such assumption is in the best
      interestinterests of the Debtors, their respective Estates and all parties in interest. Unless
      otherwise determined by the Bankruptcy Court pursuant to a Final Order or agreed by the
      parties thereto prior to the Effective Date, no payments are required to cure any defaults
      of any Debtor existing as of the Confirmation Date with respect to any BSA Insurance
      Policy or any D&O Liability Insurance Policy; and prior payments for premiums or
      other charges made prior to the Petition Date under or with respect to any BSA Insurance
      Policy or any D&O Liability Insurance Policy shall be indefeasible. Moreover, as of
      the Effective Date, all payments of premiums or other charges made by the Debtors on or
      after the Petition Date under or with respect to any BSA Insurance Policy or any D&O
      Liability Insurance Policy shall be deemed to have been authorized, approved, and
      ratified in all respects without any requirement of further action by the Bankruptcy Court.
      Notwithstanding anything to the contrary contained herein, Confirmation shall not
      discharge, impair or otherwise modify any obligations assumed by the foregoing
      assumption, and each such obligation shall be deemed and treated as an Executory
      Contract that has been assumed by the Debtors under the Plan as to which no Proof of
      Claim need be filed.

             2.      Notwithstanding anything to the contrary contained in the Plan,
      entry of the Confirmation Order shall not discharge, impair, or otherwise modify
      any indemnity obligations assumed as a result of the foregoing assumption of
      the D&O Liability Insurance Policies and related documents, and each such
      indemnity obligations will be deemed and treated as an Executory Contract
      that has been assumed by the Reorganized Debtors under the Plan as to
      which no Proof of Claim need be filed.

              3.      2. Other than the permissibility of the Insurance Assignment, which is to
      be determined by or in connection with Confirmation, the rights and obligations of the
      parties under the Insurance Policies, including the question of whether any breach has
      occurred, shall be determined under applicable law.



                                                75
       G.      H. Compensation and Benefits Programs. Other than those Compensation and
Benefits Programs assumed by the Debtors prior to entry of the Confirmation Order, if any, all of
the Compensation and Benefits Programs entered into before the Petition Date and not since
terminated shall be deemed to be, and shall be treated as though they are, Executory Contracts
under the Plan. Entry of the Confirmation Order will constitute the Bankruptcy Court’s
approval of Reorganized BSA’s assumption and continued maintenance and sponsorship of each
of such Compensation and Benefits Plan under sections 365 and 1123 of the Bankruptcy Code,
and the Debtors’ and Reorganized BSA’s obligations under the Compensation and Benefits
Programs shall survive and remain unaffected by entry of the Confirmation Order and be fulfilled
in the ordinary course of the Debtors’ and Reorganized BSA’s non-profit operations.
Compensation and Benefits Programs assumed by the Debtors prior to entry of the Confirmation
Order shall continue to be fulfilled in the ordinary course of the Debtors’ non-profit operations
from and after the date of any order of the Bankruptcy Court authorizing the assumption of such
Compensation and Benefits Program. All Claims filed on account of an amounts asserted to be
owed under Compensation and Benefits Programs shall be deemed satisfied and expunged from
the Claims Register as of the Effective Date without any further notice to or action, order, or
approval of the Bankruptcy Court.

       H.     I. Restoration Plan and Deferred Compensation Plan. On the Effective Date the
Restoration Plan and the Deferred Compensation Plan shall be terminated and, to the extent
applicable, shall be deemed rejected by Reorganized BSA pursuant to section 365 of the
Bankruptcy Code and this Article VI. Claims arising from the Debtors’ rejection of the
Restoration Plan and the Deferred Compensation Plan shall be treated as General Unsecured
Claims hereunder. Holders of Allowed Claims arising from such rejection shall be entitled to a
recovery from the Core Value Cash Pool in accordance with the applicable terms of the Plan.

        I.     J. Workers’ Compensation Program. As of the Effective Date, the Debtors and
Reorganized BSA shall continue to honor their obligations under: (a) all applicable workers’
compensation laws in all applicable states; and (b) the Workers’ Compensation Program. All
Proofs of Claims on account of workers’ compensation, including the Workers’ Compensation
Program, shall be deemed withdrawn automatically and without any further notice to or action,
order, or approval of the Bankruptcy Court; provided, however, that nothing in the Plan shall
limit, diminish, or otherwise alter the Debtors’ or Reorganized BSA’s defenses, Causes of
Action, or other rights under applicable non-bankruptcy law with respect to the Workers’
Compensation Programs; provided further, however, that nothing herein shall be deemed to
impose any obligations on the Debtors or their insurers in addition to what is provided for under
the terms of the Workers’ Compensation Programs and applicable state law.

       J.     K. Indemnification Obligations.

              1.      Notwithstanding anything in the Plan to the contrary, each Indemnification
       Obligation shall be assumed by Reorganized BSA effective as of the Effective Date,
       pursuant to sections 365 and 1123 of the Bankruptcy Code or otherwise, except for any
       Indemnification Obligation that is or is asserted to be owed to or for the benefit of any
       Perpetrator. Subject to the foregoing sentence, each Indemnification Obligation shall
       remain in full force and effect, shall not be modified, reduced, discharged, impaired, or
       otherwise affected in any way, and shall survive Unimpaired and unaffected, irrespective

                                                76
       of when such obligation arose. For the avoidance of doubt, this Article VI.K affects only
       the obligations of the Debtors and Reorganized BSA with respect to any Indemnification
       Obligations owed to or for the benefit of past and present directors, officers, employees,
       attorneys, accountants, investment bankers, and other professionals and agents of the
       Debtors, and shall have no effect on nor in any way discharge or reduce, in whole or in
       part, any obligation of any other Person owed to or for the benefit of such directors,
       officers, employees, attorneys, accountants, investment bankers, and other professionals
       and agents of the Debtors.

               2.     All Proofs of Claim filed on account of an Indemnification Obligation to a
       current or former director, officer, or employee shall be deemed satisfied and expunged
       from the Claims Register as of the Effective Date to the extent such Indemnification
       Obligation is assumed (or honored or reaffirmed, as the case may be) pursuant to the
       Plan, without any further notice to or action, order, or approval of the Bankruptcy Court.

       K.     L. Gift Annuity Agreements and Life-Income Agreements. The Gift Annuity
Agreements and Life-Income Agreements shall be deemed to be, and shall be treated as though
they are, Executory Contracts under the Plan, and entry of the Confirmation Order will
constitute the Bankruptcy Court’s approval of the Debtors’ assumption of each of such
Executory Contract.

        L.       M. Modifications, Amendments, Supplements, Restatements, or Other
Agreements. Unless otherwise provided in the Plan, each Executory Contract or Unexpired
Lease that is assumed shall include all modifications, amendments, supplements, restatements, or
other agreements that in any manner affect such Executory Contract or Unexpired Lease, and
Executory Contracts and Unexpired Leases related thereto, if any, including easements, licenses,
permits, rights, privileges, immunities, options, rights of first refusal, and any other interests,
unless the Debtors reject or repudiate any of the foregoing agreements. Modifications,
amendments, and supplements to, or restatements of, prepetition Executory Contracts and
Unexpired Leases that have been executed by the Debtors during the Chapter 11 Cases shall not
be deemed to alter the prepetition nature of the Executory Contract or Unexpired Lease, or the
validity, priority, or amount of any Claims that may arise in connection therewith.

         M.     N. Reservation of Rights. Neither the inclusion of any Executory Contract or
Unexpired Lease on the Schedules, a Cure and Assumption Notice, or the Rejected Executory
contracts and Unexpired Leases Schedule, nor anything contained in any Plan Document, shall
constitute an admission by the Debtors that a contract or lease is in fact an Executory Contract or
Unexpired Lease or that Reorganized BSA has any liability thereunder. If there is a dispute as of
the Confirmation Date regarding whether a contract or lease is or was executory or unexpired at
the time of assumption, the Debtors, or, after the Effective Date, Reorganized BSA, shall have
thirty (30) days following entry of a Final Order resolving such dispute to alter their treatment of
such contract or lease, including by rejecting such contract or lease nunc pro tunc to the
Confirmation Date.

        N.     O. Nonoccurrence of Effective Date; Bankruptcy Code Section 365(d)(4). If the
Effective Date fails to occur, the Bankruptcy Court shall retain jurisdiction with respect to any



                                                 77
request to further extend the deadline for assuming or rejecting Unexpired Leases under
section 365(d)(4) of the Bankruptcy Code.

                                        ARTICLE VII.

                      PROVISIONS GOVERNING DISTRIBUTIONS

       A.     Applicability. None of the terms or provision of this Article VII shall apply to
Abuse Claims, which shall be exclusively processed, liquidated and paid by the Settlement Trust
in accordance with the Settlement Trust Documents.

       B.      Distributions Generally. The Disbursing Agent shall make all Distributions to
appropriate holders of Allowed Claims in accordance with the terms of the Plan.

       C.     Distributions on Account of Certain Claims Allowed as of the Effective Date.
Except as otherwise provided in the Plan, on or as soon as practicable after the Effective Date,
the Disbursing Agent shall make Distributions in Cash in amounts equal to all Allowed
Administrative Expense Claims, Allowed Priority Tax Claims, Allowed Other Priority Claims,
Allowed Other Secured Claims, and Allowed Convenience Claims.

       D.     Distributions on Account of Allowed General Unsecured Claims. On each
Distribution Date, the Disbursing Agent shall Distribute to each holder of an Allowed General
Unsecured Claim an amount equal to such holder’s Pro Rata Share of (1) the total balance of the
Core Value Cash Pool as of such date, less (2) the balance of the Disputed Claims Reserve.

        E.     Distributions on Account of Disputed Claims Allowed After the Effective Date.
Distributions on account of any Disputed Claim shall be made to the extent such Claim is
Allowed in accordance with the provisions of Article VIII. Except as otherwise provided in the
Plan, the Confirmation Order, another order of the Bankruptcy Court, or as agreed to by the
relevant parties, Distributions under the Plan on account of Disputed Claims that become
Allowed after the Effective Date shall be made as soon as practicable after the Disputed Claim
becomes an Allowed Claim.

       F.     Rights and Powers of Disbursing Agent.

                1.    The Disbursing Agent shall make all Distributions to the appropriate
       holders of Allowed Claims in accordance with the terms of the Plan, including this
       Article VII. Except as otherwise ordered by the Bankruptcy Court, the Disbursing Agent
       shall not be required to give any bond or surety or other security for the performance of
       its duties.

               2.      The Disbursing Agent shall be empowered to: (a) effect all actions and
       execute all agreements, instruments, and other documents necessary to perform its duties
       under the Plan; (b) make all Distributions contemplated hereby; (c) employ professionals
       to represent it with respect to its responsibilities; and (d) exercise such other powers as
       may be vested in the Disbursing Agent by order of the Bankruptcy Court, pursuant to the
       Plan, or as deemed by the Disbursing Agent to be necessary and proper to implement the


                                               78
       provisions hereof. The Disbursing Agent may request an expedited determination of
       taxes under section 505(b) of the Bankruptcy Code for all returns for all taxable periods
       through the date on which final Distributions are made.

       G.      Delivery of Distributions and Undeliverable or Unclaimed Distributions.

               1.      Claims Record Date. As of the close of business on the Claims Record
       Date, the various transfer registers for each of the Classes of Claims as maintained by the
       Debtors or their agents shall be deemed closed for purposes of determining whether a
       holder of such a Claim is a record holder entitled to a Distribution under the Plan, and
       there shall be no further changes in the record holders or the permitted designees with
       respect to such Claims. The Debtors or Reorganized BSA, as applicable, shall have no
       obligation to recognize any transfer or designation of such Claims occurring after the
       close of business on the Claims Record Date. With respect to payment of any Cure
       Amounts or assumption disputes, neither the Debtors nor Reorganized BSA shall have
       any obligation to recognize or deal with any party other than the non-Debtor party to the
       applicable Executory Contract or Unexpired Lease as of the close of business on the
       Claims Record Date, even if such non-Debtor party has sold, assigned, or otherwise
       transferred its Claim for a Cure Amount.

              2.      Delivery of Distributions. If a Person holds more than one Claim in any
       one Class, in the Disbursing Agent’s sole discretion, all such Claims will be aggregated
       into one Claim and one Distribution will be made with respect to the aggregated Claim.

               3.     Special Rules for Distributions to Holders of Disputed Claims. Except as
       otherwise provided in the Plan or agreed to by the relevant parties: (a) no partial payments
       and no partial Distributions shall be made with respect to a Disputed Claim until all such
       disputes in connection with such Disputed Claim have been resolved by settlement or
       Final Order; and (b) any Person that holds both an Allowed Claim and a Disputed Claim
       shall not receive any Distribution on account of the Allowed Claim unless and until all
       objections to the Disputed Claim have been resolved by settlement or Final Order or the
       Disputed Claims have been Allowed or expunged. Any Distributions arising from
       property Distributed to holders of Allowed Claims in a Class and paid to such holders
       under the Plan shall also be paid, in the applicable amounts, to any holder of a Disputed
       Claim in such Class that becomes an Allowed Claim after the date or dates that such
       Distributions were earlier paid to holders of Allowed Claims in such Class.

       H.      Undeliverable and Non-Negotiated Distributions.

               1.     Undeliverable Distributions. If any Distribution to a holder of an Allowed
Claim is returned to Reorganized BSA as undeliverable, no further Distributions shall be made to
such holder unless and until Reorganized BSA is notified in writing of such holder’s then-current
address or other necessary information for delivery, at which time such previously undeliverable
Distribution shall be made to such holder within ninety (90) days of receipt of such holder’s
then-current address or other necessary information; provided, however, that any such
undeliverable Distribution shall be deemed unclaimed property under section 347(b) of the
Bankruptcy Code at the expiration of 180 days after the date of the initial attempted Distribution.


                                                79
After such date, all unclaimed property or interests in property shall revert to Reorganized BSA
automatically and without the need for any notice to or further order of the Bankruptcy Court
(notwithstanding any applicable non-bankruptcy escheatment, abandoned, or unclaimed property
laws to the contrary), and the right, title, and interest of any holder to such property or interest in
property shall be discharged and forever barred; provided that Distributions made from the Core
Value Cash Pool and returned as undeliverable shall revert to the Core Value Cash Pool.

                2.      Non-Negotiated Distributions. If any PlanDistribution to a holder of an
Allowed Claim is not negotiated for a period of 180 days after the Distribution, then such
Distribution shall be deemed unclaimed property under section 347(b) of the Bankruptcy Code
and re-vest in Reorganized BSA or re-vest in the Core Value Cash Pool if such Distribution was
made from the Core Value Cash Pool. After such date, all non-negotiated property or interests in
property shall revert to Reorganized BSA automatically and without the need for any notice to or
further order of the Bankruptcy Court (notwithstanding any applicable non-bankruptcy
escheatment, abandoned, or unclaimed property laws to the contrary), and the right, title, and
interest of any holder to such property or interest in property shall be discharged and forever
barred.

        I.     Manner of Payment under the Plan. Except as otherwise specifically provided in
the Plan, at the option of Reorganized BSA, any Cash payment to be made hereunder may be
made by a check or wire transfer or as otherwise required or provided in applicable agreements
or customary practices of Reorganized BSA.

        J.       Satisfaction of Claims. Except as otherwise specifically provided in the Plan, any
Distributions to be made on account of Allowed Claims under the Plan shall be in complete and
final satisfaction, settlement, and discharge of and exchange for such Allowed Claims.

       K.      Minimum Cash Distributions. Reorganized BSA shall not be required to make
any Distribution of Cash less than twenty dollars ($20) to any holder of an Allowed Claim;
provided, however, that if any Distribution is not made pursuant to this Article VII.K, such
Distribution shall be added to any subsequent Distribution to be made on behalf of the holder’s
Allowed Claim.

        L.      Postpetition Interest. Except as provided in the Cash Collateral Order or in the
following sentence, interest shall not accrue on Impaired Claims; no holder of an Impaired Claim
shall be entitled to interest accruing on or after the Petition Date on any such Impaired Claim,
and interest shall not accrue or be paid on any Disputed Claim in respect of the period from the
Petition Date to the date a Distribution is made thereon if and after such Disputed Claim
becomes an Allowed Claim. Notwithstanding the foregoing, each holder of an Allowed General
Unsecured Claim shall accrue interest on the Allowed amount of such Claim at the federal
judgment rate applicable on the Effective Date; provided, that such interest shall be payable to
each such holder only from the Core Value Cash Pool and only to the extent that the Core Value
Cash Pool shall have been sufficient: (i) first, to satisfy the full amount of all Allowed General
Unsecured Claims; and (ii) second, on account of any Allowed Non-Abuse Litigation Claims that
shall not have elected to be treated as an Allowed Convenience Claim under Article III.B.9, to
satisfy any deficiency in payments of such Allowed Claims from available Insurance Coverage,
from applicable proceeds of any Insurance Settlement Agreements, and from co-liable


                                                  80
non-debtors (if any) or their insurance coverage. Neither the Debtors nor Reorganized BSA shall
have any independent obligation to pay interest for or on account of any Allowed General
Unsecured Claims other than from the Core Value Cash Pool in accordance with the terms of this
Article VII.L.

        M.     Setoffs. The Debtors and Reorganized BSA may, pursuant to the applicable
provisions of the Bankruptcy Code, or applicable non-bankruptcy law, set off against any
applicable Allowed Claim (before any Distribution is made on account of such Claim) any and
all claims, rights, Causes of Action, debts or liabilities of any nature that the Debtors or
Reorganized BSA may hold against the holder of such Allowed Claim; provided, however, that
the failure to effect such a setoff shall not constitute a waiver or release of any such claims,
rights, Causes of Action, debts or liabilities.

       N.      Claims Paid or Payable by Third Parties.

                1.      Claims Paid by Third Parties. A Claim shall be reduced in full, and such
Claim shall be Disallowed without an objection to such Claim having to be filed and without any
further notice to or action, order, or approval of the Bankruptcy Court, to the extent that the
holder of such Claim receives payment in full on account of such Claim from a party that is not a
Debtor or Reorganized BSA. To the extent a holder of a Claim receives a Distribution on
account of such Claim and receives payment from a party that is not a Debtor or Reorganized
BSA on account of such Claim, such holder shall repay, return, or deliver any Distribution held
by or transferred to such holder to Reorganized BSA to the extent the holder’s total recovery on
account of such Claim from the third party and under the Plan exceeds the amount of such Claim
as of the date of any such Distribution under the Plan.

                2.      Non-Abuse Claims Payable from Insurance. No Distributions under the
Plan shall be made on account of any Allowed Non-Abuse Claim that is payable pursuant to an
insurance policy until the holder of such Allowed Non-Abuse Claim has exhausted all remedies
with respect to such insurance policy, including pursuing such insurance through litigation and
obtaining entry of a final, non-appealable order. To the extent that one or more of the Insurance
Companies satisfies in full or in part an Allowed Non-Abuse Claim, then immediately upon such
satisfaction, the portion of the Claim so satisfied may be expunged from the Claims Register by
the Notice and Claims Agent without an objection to such Claim having to be filed and without
any further notice to or action, order, or approval of the Bankruptcy Court.

       O.      Compliance with Tax Requirements and Allocations.

                1.       In connection with the Plan and all Distributions hereunder, the Disbursing
Agent shall comply with all tax withholding and reporting requirements imposed on them by any
federal, state or local taxing authority, and all Distributions pursuant to the Plan shall be subject
to such withholding and reporting requirements. Notwithstanding any provision in the Plan to
the contrary, the Disbursing Agent shall be authorized to take all actions necessary or appropriate
to comply with such withholding and reporting requirements, including liquidating a portion of
the Distribution to be made under the Plan to generate sufficient funds to pay applicable
withholding taxes, withholding Distributions pending receipt of information necessary to



                                                 81
facilitate such Distributions including tax certification forms, or establishing any other
mechanisms it believes are reasonable and appropriate.

               2.      For tax purposes, Distributions in full or partial satisfaction of Allowed
Claims shall be allocated first to the principal amount of Allowed Claims, with any excess
allocated to unpaid interest that accrued on such Claim.

                                       ARTICLE VIII.

            PROCEDURES FOR RESOLVING CONTINGENT, UNLIQUIDATED,
                           AND DISPUTED CLAIMS

       A.     Applicability. All Disputed Claims against the Debtors, other than Administrative
Expense Claims, shall be subject to the provisions of this Article VIII. All Administrative
Expense Claims shall be determined and, if Allowed, paid in accordance with Article II. None of
the terms or provision of this Article VIII shall apply to Abuse Claims, which shall be
exclusively processed, liquidated and paid by the Settlement Trust in accordance with the
Settlement Trust Documents.

        B.    Allowance of Claims. After the Effective Date, Reorganized BSA shall have and
retain any and all rights and defenses that the Debtors, or either of them, had with respect to
any Claim immediately before the Effective Date. Except as expressly provided in the Plan or in
any order entered in the Chapter 11 Cases before the Effective Date (including the
Confirmation Order), no Claim shall become an Allowed Claim unless and until such Claim
becomes Allowed by Final Order of the Bankruptcy Court or by agreement between the Debtors
or Reorganized BSA, on the one hand, and the holder of such Claim, on the other.

       C.      Claims Administration Responsibilities.

              1.    Except as otherwise expressly provided in the Plan, from and after
       the Effective Date, Reorganized BSA shall have the authority (a) to file,
       withdraw, or litigate to judgment objections to Claims; (b) to settle or
       compromise any Disputed Claim without any further notice to or action,
       order, or approval by the Bankruptcy Court; and (c) to administer and adjust
       the Claims Register to reflect any such settlements or compromises without
       any further notice to or action, order, or approval by the Bankruptcy Court.

              2.     Reorganized BSA shall consult with the Creditor Representative in
       connection with the reconciliation, settlement and administration of Convenience Claims,
       General Unsecured Claims and Non-Abuse Litigation Claims and shall use commercially
       reasonable efforts to resolve such Claims before the applicable Claims Objection
       Deadline.

       D.     Estimation of Claims. The Debtors (before the Effective Date) or Reorganized
BSA (on and after the Effective Date) may at any time request that the Bankruptcy Court
estimate any Disputed Claim pursuant to section 502(c) of the Bankruptcy Code regardless of


                                               82
whether an objection was previously filed with the Bankruptcy Court with respect to such Claim
or whether the Bankruptcy Court has ruled on any such objection, and the Bankruptcy Court shall
retain jurisdiction to estimate any Claim at any time during litigation concerning any objection to
such Claim, including during the pendency of any appeal relating to any such objection. In the
event that the Bankruptcy Court estimates any Disputed Claim, that estimated amount will
constitute either the Allowed amount of such Claim or a maximum limitation on such Claim
against any Person. If the estimated amount of a Claim constitutes a maximum limitation on
such Claim, the Debtors (before the Effective Date) or Reorganized BSA (on and after the
Effective Date) may elect to pursue any supplemental proceedings to object to any ultimate
Distribution on such Claim. All of the objection, estimation, settlement, and resolution
procedures set forth in the Plan are cumulative and not necessarily exclusive of one another.
Claims may be estimated and subsequently compromised, objected to, settled, withdrawn, or
resolved by any mechanism approved by the Bankruptcy Court.

        E.     No Distributions Pending Allowance. No Distributions or other consideration
shall be paid with respect to any Claim that is a Disputed Claim unless and until all objections to
such Disputed Claim are resolved and such Disputed Claim becomes an Allowed Claim by Final
Order of the Bankruptcy Court or agreement between the Debtors or Reorganized BSA, on the
one hand, and the holder of such Claim, on the other.

        F.    Distributions after Allowance. To the extent that a Disputed Claim (or a portion
thereof) becomes an Allowed Claim, Distributions (if any) shall be made to the holder of such
Allowed Claim in accordance with the provisions of the Plan.

        G.      Disputed Claims Reserve. The provisions of this Article VIII.G apply only to the
extent that any General Unsecured Claims remain Disputed as of any Distribution Date.

               1.      If any General Unsecured Claims remain Disputed as of any Distribution
       Date, the undistributed portion of the Core Value Cash Pool shall be held in a segregated
       account. Subject to definitive guidance from the IRS or a court of competent jurisdiction
       to the contrary, or the receipt of a determination from the IRS, the Disbursing Agent shall
       treat the Disputed Claims Reserve as a “disputed ownership fund” governed by Treasury
       Regulation section 1.468B-9 and, to the extent permitted by applicable law, report
       consistently with the foregoing for state and local income tax purposes. All parties
       (including the Debtors, Reorganized BSA, the Disbursing Agent, and holders of General
       Unsecured Claims) shall be required to report for tax purposes in a manner consistent
       with the foregoing. The Disputed Claims Reserve shall be responsible for payment, out
       of the assets of the Disputed Claims Reserve, of any taxes imposed on the Disputed
       Claims Reserve or its assets.

              2.      The Debtors or Reorganized BSA, as applicable, with the consent of the
       Creditor Representative, shall determine the amount of the Disputed Claims Reserve, if
       applicable, as of the initial Distribution Date, based on the least of: (a) the asserted
       amount of the Disputed General Unsecured Claims in the applicable Proofs of Claim; (b)
       the amount, if any, estimated by the Bankruptcy Court pursuant to (i) section 502(c) of
       the Bankruptcy Code or (ii) Article VIII.D if, after the Effective Date, a motion is filed by
       Reorganized BSA to estimate such Claim; (c) the amount otherwise agreed to by the


                                                83
       Debtors (or Reorganized BSA, if after the Effective Date) and the holders of such
       Disputed General Unsecured Claims; or (d) any amount otherwise approved by the
       Bankruptcy Court. Upon each Distribution Date, Reorganized BSA shall deposit into the
       Disputed Claims Reserve an amount of Cash equal to the amount sufficient to make the
       Distributions to which holders of Disputed General Unsecured Claims would be entitled
       under the Plan as of the applicable Distribution Date if the Disputed General Unsecured
       Claims were Allowed Claims as of such date.

                3.      If a Disputed General Unsecured Claim becomes an Allowed Claim after
       the first Distribution Date, the Disbursing Agent shall, on the next Distribution Date after
       the Disputed General Unsecured Claim becomes an Allowed Claim (or, if the Disputed
       General Unsecured Claim becomes an Allowed Claim after the final Distribution Date, as
       soon as practicable after Allowance), Distribute to the holder of such Claim, exclusively
       from the Disputed Claims Reserve, the amount of Cash that such holder would have
       received in that Distribution and all prior Distributions (if any) if such holder’s General
       Unsecured Claim had been Allowed as of the Effective Date, net of any allocable taxes
       imposed thereon or otherwise payable by the Disputed Claims Reserve.

              4.      If a Disputed Claim is Disallowed, in whole or in part, then on the
       Distribution Date next following the date of Disallowance, Cash shall be released from
       the Disputed Claims Reserve and placed in the Core Value Cash Pool, which Cash shall
       then be unreserved and unrestricted, and which shall be available for Distribution to
       holders of Allowed General Unsecured Claims.

              5.       If any assets remain in the Disputed Claims Reserve after all Disputed
       General Unsecured Claims have been resolved, such assets shall be placed in the Core
       Value Cash Pool and distributed Pro Rata to all holders of Allowed General Unsecured
       Claims on the next Distribution Date (or, if all Disputed General Unsecured Claims are
       resolved after the final Distribution Date, as soon as practicable thereafter).

        H.     Adjustment to Claims Register without Objection. Any duplicate Proof of Claim
that has been paid or satisfied, or any Proof of Claim that is clearly marked as amended or
superseded by a subsequently filed Proof of Claim that remains on the Claims Register, may be
adjusted or expunged on the Claims Register by the Notice and Claims Agent at the direction of
Reorganized BSA upon stipulation between the parties in interest without an objection having to
be filed and without any further notice to or action, order, or approval of the Bankruptcy Court.

        I.     Time to File Objections to Claims. Any objections to Claims must be filed on or
before the applicable Claims Objection Deadline, as such deadline may be extended from time to
time. The expiration of the Claims Objection Deadline shall not limit or affect the Debtors’ or
Reorganized BSA’s rights to dispute Claims asserted in the ordinary course of the Debtors or
Reorganized BSA’s non-profit operations other than through a Proof of Claim.

        J.      Treatment of Untimely Claims. Except as provided herein or otherwise agreed,
any and all creditors that have filed Proofs of Claim after the applicable Bar Date shall not be
treated as a creditor with respect to such Claim for the purposes of voting and distribution.



                                                84
                                       ARTICLE IX.

     CONDITIONS PRECEDENT TO CONFIRMATION AND EFFECTIVE DATE

      A.     Conditions Precedent to Confirmation of the Plan.

       Confirmation of the Plan shall not occur unless each of the following conditions
precedent has been satisfied or waived in accordance with Article IX.C.

             1.    The Bankruptcy Court shall have entered the Disclosure Statement Order,
      in form and substance reasonably acceptable to the Debtors, JPM, and the Creditors’
      Committee.

              2.    The Debtors, JPM, and the Creditors’ Committee shall have approved of
      or accepted the Confirmation Order in accordance with their respective consent rights
      under the JPM / Creditors’ Committee Term Sheet, as incorporated by reference in
      Article I.D;

              3.     The Bankruptcy Court shall have made such findings and determinations
      regarding the Plan as shall enable the entry of the Confirmation Order and any other order
      in conjunction therewith, in form and substance acceptable to the Debtors. These
      findings and determinations are designed, among other things, to ensure that the
      Injunctions, Releases and Discharges set forth in Article X shall be effective, binding and
      enforceable and shall, among other things, provide that:

                    a.      the Plan complies with all applicable provisions of the Bankruptcy
             Code, including that the Plan be proposed in good faith and that the Confirmation
             Order not be procured by fraud;

                     b.     the Channeling Injunction and the Insurance Entity Injunction (if
             the Plan is Confirmed as a Global Resolution Plan) are to be implemented in
             connection with the Settlement Trust and shall be in full force and effect on the
             Effective Date;

                      c.     upon the Effective Date, the Settlement Trust shall assume the
             liabilities of the Protected Parties with respect to Abuse Claims and have
             exclusive authority as of the Effective Date to satisfy or defend such Abuse
             Claims;

                       d.   the Settlement Trust will be funded with the Settlement Trust
             Assets;

                   e.      the Settlement Trust will use the Settlement Trust Assets to resolve
             Abuse Claims;

                    f.     the terms of the Discharge Injunction, the Channeling Injunction,
             the Release Injunctions, and the Insurance Entity Injunction (if the Plan is
             Confirmed as a Global Resolution Plan), including any provisions barring actions


                                              85
against third parties, are set out in conspicuous language in the Plan and in the
Disclosure Statement;

        g.      the Future Claimants’ Representative was appointed by the
Bankruptcy Court as part of the proceedings leading to the issuance of the
Channeling Injunction and the Insurance Entity Injunction (if the Plan is
Confirmed as a Global Resolution Plan) for the purpose of, among other things,
protecting the rights of persons who might subsequently assert Abuse Claims of
the kind that are addressed in the Channeling Injunction and the Insurance Entity
Injunction (if the Plan is Confirmed as a Global Resolution Plan), which will be
transferred to and assumed by the Settlement Trust;

        h.     the Plan complies with section 105(a) of the Bankruptcy Code to
the extent applicable;

       i.      the Injunctions are essential to the Plan and the Debtors’
reorganization efforts;

       j.     the Bankruptcy Code authorizes the Insurance Assignment
notwithstanding any terms of the Insurance Policies, the Insurance Settlement
Agreements, or provisions of applicable non-bankruptcy law that any Insurance
Company may otherwise argue prohibit the Insurance Assignment;

       k.     the Insurance Settlement Agreements are approved, and any
Insurance Company that has contributed funds, proceeds or other consideration to
or for the benefit of the Settlement Trust pursuant to an Insurance Settlement
Agreement is designated as a Settling Insurance Company;

       l.     if the Plan is sought to be Confirmed as a Global Resolution Plan,
the Abuse Claims Settlement represents a sound exercise of the Debtors’ business
judgment, is in the best interest of the Debtors’ Estates, complies with section
1123 of the Bankruptcy Code, and is approved pursuant to section 1123 of the
Bankruptcy Code and Bankruptcy Rule 9019;

        m.     the JPM / Creditors’ Committee Settlement represents a sound
exercise of the Debtors’ business judgment, is in the best interest of the Debtors’
Estates, complies with section 1123 of the Bankruptcy Code, and is approved
pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019;

       n.     the Settlement of Restricted and Core Asset Disputes represents a
sound exercise of the Debtors’ business judgment, is in the best interest of the
Debtors’ estates, complies with section 1123 of the Bankruptcy Code, and is
approved pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule
9019; and

        o.     if the Plan is sought to be Confirmed as a Global Resolution Plan,
the Hartford Insurance Settlement Agreement, including the sale of the Hartford
Policies free and clear of all Interests of any Person (as such terms are defined in

                                 86
              the Hartford Insurance Settlement Agreement) is approved in accordance with the
              findings of fact and conclusions of law made by the Bankruptcy Court pursuant to
              Article V.RS.4;

                      p.       if the Plan is sought to be Confirmed as a Global Resolution Plan,
              the Plan, the Plan Documents, and the Confirmation Order shall be binding on all
              parties in interest;

                     q.      if the Plan is sought to be Confirmed as a Global Resolution Plan,
              the Allowed Claim Amount (as defined in the Global Resolution Plan TDP) and
              procedures included in the Global Resolution Plan TDP pertaining to the
              allowance of Abuse Claims are fair and reasonable based on the evidentiary
              record offered to the Bankruptcy Court;

                      r.      if the Plan is sought to be Confirmed as a Global Resolution Plan,
              the right to payment that the holder of an Abuse Claim has against the Debtors or
              another Protected Party is the allowed value of such Abuse Claim as liquidated in
              accordance with the Global Resolution Plan TDP and is not (i) the initial or
              supplemental payment percentages established under the Global Resolution Plan
              TDP to make distributions to holders of allowed Abuse Claims or (ii) the
              contributions made by the Debtors or any Protected Party to the Settlement Trust;
              and

                      s.     if the Plan is sought to be Confirmed as a Global Resolution Plan,
              the Plan and the Global Resolution Plan TDP were proposed in good faith and are
              sufficient to satisfy the requirements of section 1129(a)(3) of the Bankruptcy
              Code.

       B.     Conditions Precedent to the Effective Date.

       Notwithstanding any other provision of the Plan or the Confirmation Order, the Effective
Date shall occur on the first Business Day on which each of the following conditions precedent
has been satisfied or waived pursuant to Article IX.C:

               1.     if the Plan is Confirmed as a Global Resolution Plan, the Confirmation
       Order shall have been submitted to the District Court for affirmation, the District Court
       shall have entered the Affirmation Order in form and substance acceptable to the Debtors,
       and the Confirmation Order and the Affirmation Order shall have become Final Orders;
       provided, however, that the Effective Date may occur when the Confirmation Order or
       the Affirmation Order are not Final Orders at the sole option of the Debtors unless the
       effectiveness of the Confirmation Order or the Affirmation Order, as applicable, shall
       have been stayed or vacated, in which case the Effective Date may be the first Business
       Day immediately following the expiration or other termination of any stay of
       effectiveness of the Confirmation Order or the Affirmation Order;




                                               87
              2.     the Settlement Trust Assets shall, simultaneously with the occurrence of
       the Effective Date or as otherwise provided herein, be transferred to, vested in, and
       assumed by the Settlement Trust in accordance with Article IV and Article V;

              3.       the Settlement Trust Documents and other applicable Plan Documents
       necessary or appropriate to implement the Plan shall have been executed, delivered and, if
       applicable, filed with the appropriate governmental authorities;

               4.     the Restated Debt and Security Documents shall have been duly executed
       and delivered by all of the Entities that are parties thereto and all conditions precedent
       (other than any conditions related to the occurrence of the Effective Date) to the
       effectiveness thereof shall have been satisfied or duly waived in writing in accordance
       with the terms of the Restated Debt and Security Documents and the closing shall have
       occurred thereunder;

               5.      the Foundation Loan Agreement and any applicable collateral and other
       loan documents governing the Foundation Loan shall have been duly executed and
       delivered by all of the Entities that are parties thereto and all conditions precedent (other
       than any conditions related to the occurrence of the Effective Date) to the effectiveness
       thereof shall have been satisfied or duly waived in writing in accordance with the terms of
       the Foundation Loan Agreement and related documentation, and the closing shall have
       occurred thereunder;

              6.      the Debtors shall have adequately funded the Professional Fee Reserve so
       as to permit the Debtors to make Distributions on account of Allowed Professional Fee
       Claims in accordance with Article II;

               7.      the Debtors shall have obtained all authorizations, consents, certifications,
       approvals, rulings, opinions or other documents that are necessary to implement and
       effectuate the Plan;

              8.      all payments required to be made pursuant to the terms of the Cash
       Collateral Order shall have been paid;

               9.      all actions, documents, and agreements necessary to implement and
       effectuate the Plan shall have been effected or executed; and

               10.    the Debtors shall have filed a notice of occurrence of the Effective Date.

        C.      Waiver of Conditions Precedent. To the fullest extent permitted by law, each of
the conditions precedent in this Article IX may be waived or modified, in whole or in part, in the
sole discretion of the Debtors and, to the extent the conditions precedent impact the treatment of
General Unsecured Claims, Non-Abuse Litigation Claims, or Convenience Claims, with the
consent of the Creditors’ Committee (not to be unreasonably withheld); provided, that the
conditions precedent set forth in Article IX.B.4 and Article IX.B.8 may be waived only with the
prior written consent of JPM and, if the Plan is Confirmed as a Global Resolution Plan, the
condition precedent set forth in Article IX.A.3.o may be waived only with the prior written
consent of Hartford. Any waiver or modification of a condition precedent under this Article IX

                                                88
may be effectuated at any time, without notice, without leave or order of the Bankruptcy Court or
the District Court, and without any other formal action other than proceedings to confirm or
consummate the Plan. The failure to satisfy or waive any condition precedent to the Effective
Date may be asserted by the Debtors regardless of the circumstances giving rise to the failure of
such condition to be satisfied or waived.

      D.     Substantial Consummation of the Plan. On the Effective Date, the Plan shall be
deemed to be substantially consummated under sections 1101 and 1127(b) of the Bankruptcy
Code.

        E.       Vacatur of Confirmation Order; Non-Occurrence of Effective Date. If the
Confirmation Order is vacated or the Effective Date does not occur within 180 days after entry of
the Confirmation Order (subject to extension by the Debtors in their sole discretion), the Plan
shall be null and void in all respects, and nothing contained in the Plan or the Disclosure
Statement shall (1) constitute a waiver or release of any Causes of Action by or Claims against or
Interests in the Debtors; (2) prejudice in any manner the rights of the Debtors, any holders of a
Claim or Interest or any other Person; (3) constitute an admission, acknowledgment, offer, or
undertaking by the Debtors, any holders, or any other Person in any respect; or (4) be used by the
Debtors or any other Person as evidence (or in any other way) in any litigation, including with
respect to the strengths and weaknesses of positions, arguments or claims of any of the parties to
such litigation.

                                         ARTICLE X.

                           EFFECT OF PLAN CONFIRMATION

        A.      Vesting of Assets in Reorganized BSA. Except as otherwise expressly provided
in the Plan (including with respect to the Core Value Cash Pool), on the Effective Date, pursuant
to sections 1141(b) and 1141(c) of the Bankruptcy Code, all property comprising the Estates
shall vest in Reorganized BSA free and clear of all Liens, Claims, interests, charges, other
Encumbrances and liabilities of any kind. On and after the Effective Date, Reorganized BSA
may continue its operations and may use, acquire, or dispose of property, and compromise or
settle any Claims, Interests, or Causes of Action without supervision or approval of the
Bankruptcy Court and free of any restrictions of the Bankruptcy Code or the Bankruptcy Rules.

        B.      Retention of Certain Causes of Action. In accordance with section 1123(b)(3) of
the Bankruptcy Code, subject to the transfer of the Debtors’ Settlement Trust Causes of Action to
the Settlement Trust under Article IV.D and the Debtors’ and their Estates’ release of certain
Estate Causes of Action under Article X.J, all Causes of Action that a Debtor may hold against
any Person shall vest in Reorganized BSA on the Effective Date. Thereafter, subject to Article
IV.D and Article X.J, Reorganized BSA shall have the exclusive right, authority, and discretion
to determine and to initiate, file, prosecute, enforce, abandon, settle, compromise, release,
withdraw, or litigate to judgment any such Causes of Action, whether arising before or after the
Petition Date, and to decline to do any of the foregoing without the consent or approval of any
third party or further notice to or action, order, or approval of the Bankruptcy Court. No Person
may rely on the absence of a specific reference in the Plan or the Disclosure Statement to any
specific Cause of Action as any indication that the Debtors or Reorganized BSA, as applicable,


                                                89
will not pursue any and all available Causes of Action. The Debtors or Reorganized BSA, as
applicable, expressly reserve all rights to prosecute any and all Causes of Action against any
Person, except as otherwise expressly provided in the Plan, and, therefore, no preclusion
doctrine, including the doctrines of res judicata, collateral estoppel, issue preclusion, claim
preclusion, estoppel (judicial, equitable or otherwise) or laches, shall apply to any Cause of
Action upon, after, or as a consequence of Confirmation or the occurrence of the Effective Date.

        C.     Binding Effect. As of the Effective Date, all provisions of the Plan, including all
agreements, instruments and other documents entered into in connection with the Plan by the
Debtors or Reorganized BSA, the Settlement Trust, or the Protected Parties, shall be binding
upon the Debtors, the Estates, Reorganized BSA, all holders of Claims against and Interests in
the Debtors, each such holder’s respective successors and assigns, and all other Persons that are
affected in any manner by the Plan, regardless of whether the Claim or Interest of such holder is
Impaired under the Plan or whether such holder has accepted the Plan. Except as otherwise
expressly provided in the Plan, all agreements, instruments and other documents filed in
connection with the Plan shall be given full force and effect and shall bind all Persons referred to
therein on and after the Effective Date, whether or not such agreements are actually issued,
delivered or recorded on or after the Effective Date and whether or not such Persons have
actually executed such agreement.

        D.      Pre-Confirmation Injunctions and Stays. All injunctions and stays arising under
or entered during the Chapter 11 Cases, whether under sections 105 or 362 of the Bankruptcy
Code or otherwise, and in existence on the Confirmation Date, shall remain in full force and
effect until the later of the Effective Date and the date indicated in the order providing for such
injunction or stay, if any. The injunctions and stays referenced in this Article X.D includes the
preliminary injunction imposed by the Consent Order Pursuant to 11 U.S.C. §§ 105(a) and 362
Granting the BSA’s Motion for a Preliminary Injunction entered by the Bankruptcy Court on
March 30, 2020 (Adv. Pro. No. 20-50527, Docket No. 54), as extended by the Bankruptcy Court
from time to time.

       E.      Discharge.

               1.       Discharge of the Debtors. Except as expressly provided in the Plan or the
       Confirmation Order, the treatment of Claims under the Plan shall be in exchange for, and
       in complete satisfaction, settlement, discharge, termination and release of, all Claims and
       Interests of any nature whatsoever against or in the Debtors or any of their assets or
       properties based upon any act, omission, transaction, occurrence, or other activity of any
       nature that occurred prior to the Effective Date, and, as of the Effective Date, each of the
       Debtors shall be deemed discharged and released, and each holder of a Claim or Interest
       and any successor, assign, and affiliate of such holder shall be deemed to have forever
       waived, discharged and released each of the Debtors, to the fullest extent permitted by
       section 1141 of the Bankruptcy Code, of and from any and all Claims, Interests, rights
       and liabilities, and all debts of the kind specified in section 502 of the Bankruptcy Code,
       based upon any act, omission, transaction, occurrence, or other activity of any nature that
       occurred prior to the Effective Date, in each case whether or not (a) a Proof of Claim
       based upon such debt is filed or deemed filed under section 501 of the Bankruptcy Code,
       (b) a Claim based upon such debt is Allowed under section 502 of the Bankruptcy Code,


                                                 90
(c) a Claim based upon such debt is or has been Disallowed by order of the Bankruptcy
Court, or (d) the holder of a Claim based upon such debt is deemed to have accepted the
Plan.

        2.     Discharge Injunction. From and after the Effective Date, except as
expressly provided in the Plan or the Confirmation Order, all holders of Claims or
Interests of any nature whatsoever against or in the Debtors or any of their assets or
properties based upon any act, omission, transaction, occurrence, or other activity of any
nature that occurred prior to the Effective Date that are discharged pursuant to the terms
of the Plan shall be precluded and permanently enjoined from taking any of the following
actions on account of, or on the basis of, such discharged Claims and Interests: (a)
commencing or continuing any action or other proceeding of any kind against the
Debtors, Reorganized BSA, the Settlement Trust, or its or their respective property; (b)
enforcing, attaching, collecting, or recovering by any manner or means of judgment,
award, decree or other against the Debtors, Reorganized BSA, the Settlement Trust, or its
or their respective property; (c) creating, perfecting or enforcing any Lien or
Encumbrance of any kind against the Debtors, Reorganized BSA, the Settlement Trust, or
its or their respective property; or (d) commencing or continuing any judicial or
administrative proceeding, in any forum and in any place in the world, that does not
comply with or is inconsistent with the provisions of the Plan or the Confirmation Order.
The foregoing injunction shall extend to the successors and assigns of the Debtors
(including Reorganized BSA) and its and their respective properties and interests in
property. In accordance with the foregoing, except as expressly provided in the Plan or
the Confirmation Order, the Confirmation Order shall be a judicial determination of
discharge or termination of all Claims, Interests and other debts and liabilities against or
in the Debtors pursuant to sections 105, 524 and 1141 of the Bankruptcy Code, and such
discharge shall void any judgment obtained against the Debtors at any time to the extent
such judgment relates to a discharged Claim or Interest.

F.     Channeling Injunction.

       1.     Terms. To preserve and promote the settlements contemplated by
and provided for in the Plan, including the Abuse Claims Settlement, and to
supplement, where necessary, the injunctive effect of the Discharge as provided in
sections 1141 and 524 of the Bankruptcy Code and as described in this Article X,
pursuant to the exercise of the equitable jurisdiction and power of the Bankruptcy
Court and the District Court under section 105(a) of the Bankruptcy Code, the sole
recourse of any holder of an Abuse Claim against a Protected Party on account of
such Abuse Claim shall be to and against the Settlement Trust pursuant to the
Settlement Trust Documents, and such holder shall have no right whatsoever at any
time to assert such Abuse Claim against any Protected Party or any property or
interest in property of any Protected Party. On and after the Effective Date, all
Persons that have held or asserted, currently hold or assert, or that may in the
future hold or assert, any Abuse Claim against the Protected Parties, or any of
them, shall be permanently and forever stayed, restrained and enjoined from taking
any action for the purpose of directly, indirectly, or derivatively collecting,
recovering, or receiving payment, satisfaction, or recovery from any Protected Party


                                         91
with respect to any such Abuse Claim other than from the Settlement Trust
pursuant to the Settlement Trust Documents, including:

             a.     commencing, conducting, or continuing, in any manner,
      whether directly, indirectly, or derivatively, any suit, action, or other
      proceeding of any kind (including a judicial, arbitration, administrative, or
      other proceeding) in any forum in any jurisdiction around the world against
      or affecting any Protected Party or any property or interest in property of
      any Protected Party;

             b.      enforcing, levying, attaching (including any prejudgment
      attachment), collecting or otherwise recovering, by any manner or means,
      either directly or indirectly, any judgment, award, decree, or order against
      or affecting any Protected Party or any property or interest in property of
      any Protected Party;

             c.    creating, perfecting, or otherwise enforcing in any manner,
      whether directly or indirectly, any Encumbrance of any kind against any
      Protected Party or any property or interest in property of any Protected
      Party;

             d.     asserting, implementing or effectuating any setoff, right of
      reimbursement, subrogation, indemnity, contribution, reimbursement, or
      recoupment of any kind, in any manner, directly or indirectly, against any
      obligation due to any Protected Party or any property or interest in property
      of any Protected Party; or

              e.     taking any act in any manner, and in any place whatsoever,
      that does not conform to, or comply with, the provisions of the Plan
      Documents or the Settlement Trust Documents or with regard to any matter
      that is within the scope of the matters designated by the Plan to be subject to
      resolution by the Settlement Trust, except in conformity and compliance with
      the Settlement Trust Documents with respect to any such Abuse Claim.

       2.      Reservations. Notwithstanding anything to the contrary in this
Article X.F, the Channeling Injunction shall not enjoin:

             a.     the rights of holders of Abuse Claims to assert such Abuse
      Claims solely against the Settlement Trust in accordance with the Trust
      Distribution Procedures;

            b.     the rights of holders of Abuse Claims to assert such Abuse
      Claims against anyone other than a Protected Party;

              c.    the right of any Person to assert any Claim, debt, obligation or
      liability for payment of Settlement Trust Expenses solely against the
      Settlement Trust in accordance with the Settlement Trust Documents; or


                                     92
              d.     the Settlement Trust from enforcing its rights under the Plan
       and the Settlement Trust Documents; or

              e.     the rights of the Settlement Trust and Reorganized BSA (to the
       extent permitted or required under the Plan) to prosecute any action against
       any Non-Settling Insurance Company based on or arising from Insurance
       Policies that are not the subject of an Insurance Settlement Agreement,
       subject to any Insurance Coverage Defenses.

G.     Provisions Relating to Channeling Injunctions.

        1.    Modifications. There can be no modification, dissolution, or termination
of the Channeling Injunction, which shall be a permanent injunction.

        2.      Non-Limitation. Nothing in the Plan or the Settlement Trust Documents
shall or shall be construed in any way to limit the scope, enforceability, or effectiveness
of the Channeling Injunction or the Settlement Trust’s assumption of all liability with
respect to Abuse Claims.

       3.      Bankruptcy Rule 3016 Compliance. The Debtors’ compliance with the
requirements of Bankruptcy Rule 3016 shall not constitute or be deemed to constitute an
admission that the Plan provides for an injunction against conduct not otherwise enjoined
under the Bankruptcy Code.

        4.     Enforcement. Any Protected Party may enforce the Channeling Injunction
as a defense to any Claim brought against such Protected Party that is enjoined under the
Plan as to such Protected Party and may seek to enforce such injunction in a court of
competent jurisdiction.

        5.      Contribution Claims. If a Non-Settling Insurance Company asserts that it
has rights, whether legal, equitable, contractual, or otherwise, of contribution, indemnity,
reimbursement, subrogation or other similar claims directly or indirectly arising out of or
in any way relating to such Non-Settling Insurance Company’s payment of loss on behalf
of one or more of the Debtors in connection with any Abuse Claim against a Settling
Insurance Company (collectively, “Contribution Claims”), (a) such Contribution Claims
may be asserted as a defense or counterclaim against the Settlement Trust in any
Insurance Action involving such Non-Settling Insurance Company, and the Settlement
Trust may assert the legal or equitable rights (if any) of the Settling Insurance Company,
and (b) to the extent such Contribution Claims are determined to be valid, the liability (if
any) of such Non-Settling Insurance Company to the Settlement Trust shall be reduced by
the amount of such Contribution Claims.

         6.     No Duplicative Recovery. In no event shall any holder of an Abuse Claim
be entitled to receive any duplicative payment, reimbursement, or restitution from any
Protected Party under any theory of liability for the same loss, damage, or other Claim
that is reimbursed by the Settlement Trust or is otherwise based on the same events, facts,
matters, or circumstances that gave rise to the applicable Abuse Claim.


                                         93
       7.     District Court Approval. The Debtors shall seek entry of the Affirmation
Order, which shall approve (a) the Channeling Injunction and the Settlement Trust’s
assumption of all liability with respect to Abuse Claims and (b) the releases by holders of
Abuse Claims for the benefit of the Protected Parties, each as set forth in this Article X.

H.     Insurance Entity Injunction.

        1.      Purpose. If the Plan is Confirmed as a Global Resolution Plan, then,
to facilitate the Insurance Assignment, protect the Settlement Trust, and preserve
the Settlement Trust Assets, pursuant to the equitable jurisdiction and power of the
Bankruptcy Court and the District Court under section 105(a) of the Bankruptcy
Code, the Bankruptcy Court shall issue the injunction set forth in this Article X.H
(the “Insurance Entity Injunction”); provided, however, that the Insurance Entity
Injunction is not issued for the benefit of any Insurance Company, and no
Insurance Company is a third-party beneficiary of the Insurance Entity Injunction,
except as otherwise specifically provided in any Insurance Settlement Agreement.

        2.     Terms Regarding Claims against Insurance Companies. Subject to
the terms of Article X.E and Article X.F, all Persons that have held or asserted, that
hold or assert, or that may in the future hold or assert any claim or cause of action
(including any Abuse Claim or any claim for or respecting any Settlement Trust
Expense) against any Insurance Company based upon, attributable to, arising out
of, or in any way connected with any Abuse Claim, whenever and wherever arising
or asserted, whether in the United States of America or anywhere else in the world,
whether sounding in tort, contract, warranty, or any other theory of law, equity, or
admiralty, shall be stayed, restrained, and enjoined from taking any action for the
purpose of directly or indirectly collecting, recovering, or receiving payments,
satisfaction, or recovery with respect to any such claim or cause of action, including:

              a.     commencing, conducting, or continuing, in any manner,
       directly or indirectly, any suit, action, or other proceeding of any kind
       (including a judicial, arbitration, administrative, or other proceeding) in any
       forum with respect to any such claim, demand, or cause of action against any
       Insurance Company, or against the property of any Insurance Company,
       with respect to any such claim, demand, or cause of action (including, for the
       avoidance of doubt, directly pursuing any suit, action or other proceeding
       with respect to any such claim, demand, or cause of action against any
       Insurance Company);

              b.     enforcing, levying, attaching, collecting, or otherwise
       recovering, by any means or in any manner, whether directly or indirectly,
       any judgment, award, decree, or other order against any Insurance
       Company, or against the property of any Insurance Company, with respect
       to any such claim or cause of action;

              c.      creating, perfecting, or enforcing in any manner, directly or
       indirectly, any Lien or Encumbrance against any Insurance Company, or the


                                        94
              property of any Insurance Company, with respect to any such claim or cause
              of action; and

                     d.     except as otherwise specifically provided in the Plan, asserting
              or accomplishing any setoff, right of subrogation, indemnity, contribution, or
              recoupment of any kind, directly or indirectly, against any obligation of any
              Insurance Company, or against the property of any Insurance Company,
              with respect to any such claim or cause of action;

provided, however, that (i) the injunction set forth in this Article X.H shall not impair in
any way any (a) actions brought by the Settlement Trust against any Non-Settling
Insurance Company or (b) the rights of any co-insured of the Debtors (x) under any
Insurance Policy that is not the subject of an Insurance Settlement Agreement or against
any Non-Settling Insurance Company, in each case with respect to Insured Non-Abuse
Claims and (y) as specified under any Final Order of the Bankruptcy Court approving an
Insurance Settlement Agreement; and (ii) the Settlement Trust shall have the sole and
exclusive authority at any time to terminate, or reduce or limit the scope of, the injunction
set forth in this Article X.H with respect to any Non-Settling Insurance Company, in
accordance with the Settlement Trust Documents, upon express written notice to such
Non-Settling Insurance Company, except that the Settlement Trust shall not have any
authority to terminate, reduce or limit the scope of the injunction herein with respect to
any Settling Insurance Company so long as, but only to the extent that, such Settling
Insurance Company complies fully with its obligations under any applicable Insurance
Settlement Agreement.

              3.     Reservations. Notwithstanding anything to the contrary in this
       Article X.H, the Insurance Entity Injunction shall not enjoin:

                     a.     the rights of any Person to the treatment accorded them under
              the Plan, as applicable, including the rights of holders of Abuse Claims to
              assert such Claims, as applicable, in accordance with the Trust Distribution
              Procedures;

                     b.     the rights of any Person to assert any claim, debt, obligation,
              cause of action or liability for payment of Settlement Trust Expenses against
              the Settlement Trust;

                     c.      the rights of the Settlement Trust to prosecute any action based
              on or arising from Insurance Policies;

                     d.     the rights of the Settlement Trust to assert any claim, debt,
              obligation, cause of action or liability for payment against an Insurance
              Company based on or arising from the Insurance Policies; or

                     e.     the rights of any Insurance Company to assert any claim, debt,
              obligation, cause of action or liability for payment against any Non-Settling
              Insurance Company.


                                             95
       I.      Injunction against Interference with Plan. Upon entry of the Confirmation
Order, all holders of Claims and Interests shall be precluded and enjoined from taking any
actions to interfere with the implementation and consummation of the Plan.

      J.     Releases.

             1.     Releases by the Debtors and the Estates.

                    a.      Releases by the Debtors and the Estates of the Released
             Parties. As of the Effective Date, except for the rights that remain in effect
             from and after the Effective Date to enforce the Plan and the Confirmation
             Order, pursuant to section 1123(b) of the Bankruptcy Code, for good and
             valuable consideration, the adequacy of which is hereby confirmed, including
             the service of the Released Parties to facilitate and implement the
             reorganization of the Debtors, as an integral component of the Plan, the
             Debtors, Reorganized BSA, and the Estates shall, and shall be deemed to,
             expressly, conclusively, absolutely, unconditionally, irrevocably, and forever
             release and discharge each and all of the Released Parties of and from any
             and all Estate Causes of Action that do not constitute Settlement Trust
             Causes of Action, any and all other Claims, Interests, obligations, rights,
             demands, suits, judgments, damages, debts, remedies, losses and liabilities of
             any nature whatsoever (including any derivative claims or Causes of Action
             asserted or that may be asserted on behalf of the Debtors, Reorganized BSA,
             or the Estates), whether liquidated or unliquidated, fixed or contingent,
             matured or unmatured, known or unknown, foreseen or unforeseen, existing
             or hereinafter arising, in law, equity, contract, tort or otherwise, based on or
             relating to, or in any manner arising from, in whole or in part, any act,
             omission, transaction, event, or other circumstance taking place or existing
             on or before the Effective Date (including before the Petition Date) in
             connection with or related to the Debtors, the Estates, their respective assets
             and properties, the Chapter 11 Cases, the subject matter of, or the
             transactions or events giving rise to, any Claim or Interest that is treated by
             the Plan, the business or contractual arrangements between one or both of
             the Debtors and any Released Party, the restructuring of any Claim or
             Interest that is treated by the Plan before or during the Chapter 11 Cases,
             any of the Plan Documents, or any related agreements, instruments, and
             other documents created or entered into before or during the Chapter 11
             Cases or the negotiation, formulation, preparation or implementation
             thereof, the pursuit of Confirmation, the administration and implementation
             of the Plan, the solicitation of votes with respect to the Plan, the Distribution
             of property under the Plan, or any other act or omission, transaction,
             agreement, event, or other occurrence taking place on or before the Effective
             Date related or relating to the foregoing. Notwithstanding anything to the
             contrary in the foregoing, the releases set forth in this Article X.J.1 shall not,
             and shall not be construed to: (a) release any Released Party from Causes of
             Action arising out of, or related to, any act or omission of a Released Party
             that is a criminal act or that constitutes fraud, gross negligence or willful


                                             96
       misconduct; or (b) release any post-Effective Date obligations of any Person
       under the Plan Documents or any document, instrument, or agreement
       executed to implement the Plan.

               b.    Releases by the Debtors and the Estates of Certain Avoidance
       Actions. As of the Effective Date, for good and valuable consideration, the
       adequacy of which is hereby confirmed, including the service of Creditors’
       Committee and its members in their respective capacities as such in
       facilitating and implementing the reorganization of the Debtors, as an
       integral component of the Plan, the Debtors, Reorganized BSA, and the
       Estates shall, and shall be deemed to, expressly, conclusively, absolutely,
       unconditionally, irrevocably, and forever release and discharge each and all
       holders of General Unsecured Claims, Non-Abuse Litigation Claims, and
       Convenience Claims of and from any and all Avoidance Actions.

        2.      Releases by the Debtors and the Estates of the Local Councils and the
Contributing Chartered Organizations. If the Plan is Confirmed as a Global
Resolution Plan, then, in furtherance of the Abuse Claims Settlement, on the
Effective Date, for good and valuable consideration, the adequacy of which is
hereby confirmed, the Debtors, on their own behalf and as representatives of their
respective Estates, and Reorganized BSA, are deemed to irrevocably and
unconditionally, fully, finally, and forever waive, release, acquit, and discharge each
and all of the Local Councils and Contributing Chartered Organizations of and
from any and all claims, causes of action, suits, costs, debts, liabilities, obligations,
dues, sums of money, accounts, reckonings, bonds, bills, covenants, contracts,
controversies, agreements, promises, damages, judgments, executions and demands
whatsoever, of whatever kind or nature (including, without limitation, those arising
under the Bankruptcy Code), whether known or unknown, suspected or
unsuspected, in law or in equity, which the Debtors, their Estates, or Reorganized
BSA have, had, may have, or may claim to have against any of the Local Councils
and Contributing Chartered Organizations with respect to any Abuse Claims
(collectively, the “Scouting Released Claims”).

       3.      Releases by Holders of Abuse Claims. As of the Effective Date, except
for the rights that remain in effect from and after the Effective Date to enforce the
Plan and the Confirmation Order, pursuant to section 1123(b) of the Bankruptcy
Code, for good and valuable consideration, the adequacy of which is hereby
confirmed, including the service of the Protected Parties to facilitate and implement
the reorganization of the Debtors and the settlements embodied in the Plan,
including the Abuse Claims Settlement, as an integral component of the Plan, and
except as otherwise expressly provided in the Plan or the Confirmation Order, to
the maximum extent permitted under applicable law, as such law may be extended
subsequent to the Effective Date, all holders of Abuse Claims shall, and shall be
deemed to, expressly, conclusively, absolutely, unconditionally, irrevocably, and
forever discharge and release each and all of the Protected Parties and their
respective property and successors and assigns of and from all Abuse Claims and
any and all Claims and Causes of Action whatsoever, whether known or unknown,


                                       97
asserted or unasserted, derivative or direct, foreseen or unforeseen, existing or
hereinafter arising, in law, equity, or otherwise, whether for tort, fraud, contract,
veil piercing or alter-ego theories of liability, successor liability, contribution,
indemnification, joint liability, or otherwise, arising from or related in any way to
such Abuse Claims.

        4.      Releases by Holders of Claims. As of the Effective Date, except for the
rights that remain in effect from and after the Effective Date to enforce the Plan and
the Confirmation Order, for good and valuable consideration, the adequacy of
which is hereby confirmed, including the service of the Released Parties to facilitate
and implement the reorganization of the Debtors and the settlements embodied in
the Plan, as an integral component of the Plan, and except as otherwise expressly
provided in the Plan or the Confirmation Order, to the maximum extent permitted
under applicable law, as such law may be extended subsequent to the Effective Date,
all Releasing Claim Holders shall, and shall be deemed to, expressly, conclusively,
absolutely, unconditionally, irrevocably, and forever release and discharge each and
all of the Released Parties of and from any and all Claims, Interests, obligations,
rights, demands, suits, judgments, damages, debts, remedies, losses and liabilities of
any nature whatsoever (including any derivative claims or Causes of Action asserted
or that may be asserted on behalf of the Debtors, Reorganized BSA, or the Estates),
whether liquidated or unliquidated, fixed or contingent, matured or unmatured,
known or unknown, foreseen or unforeseen, existing or hereinafter arising, in law,
equity, contract, tort or otherwise, based on or relating to, or in any manner arising
from, in whole or in part, any act, omission, transaction, event, or other
circumstance taking place or existing on or before the Effective Date (including
before the Petition Date) in connection with or related to the Debtors, the Estates,
their respective assets and properties, the Chapter 11 Cases, the subject matter of,
or the transactions or events giving rise to, any Claim or Interest that is treated by
the Plan, the business or contractual arrangements between one or both of the
Debtors and any Released Party, the restructuring of any Claim or Interest that is
treated by the Plan before or during the Chapter 11 Cases, any of the Plan
Documents, or any related agreements, instruments, and other documents created
or entered into before or during the Chapter 11 Cases or the negotiation,
formulation, preparation or implementation thereof, the pursuit of Confirmation,
the administration and implementation of the Plan, the solicitation of votes with
respect to the Plan, the Distribution of property under the Plan, or any other act or
omission, transaction, agreement, event, or other occurrence taking place on or
before the Effective Date related or relating to the foregoing; provided, however,
that the releases set forth in this Article X.J.4 shall not, and shall not be construed
to: (a) release any Released Party from Causes of Action arising out of, or related to,
any act or omission of a Released Party that is a criminal act or that constitutes
fraud, gross negligence or willful misconduct; (b) release any post-Effective Date
obligations of any Person under the Plan Documents or any document, instrument,
or agreement executed to implement the Plan; or (c) modify, reduce, impair or
otherwise affect the ability of any holder of a Allowed Non-Abuse Litigation Claim
to recover on account of such Allowed Claim in accordance with Article III.B.9.
Notwithstanding the foregoing or anything to the contrary herein, with respect to

                                       98
       holders of Allowed General Unsecured Claims or Allowed Non-Abuse Litigation
       Claims, nothing in the Plan or the release set forth in Article X.J.4 shall, or shall be
       construed to, release any claims or Causes of Action against any Local Council,
       Chartered Organization, or Insurance Company.

       K.     Exculpation. From and after the Effective Date, none of the Exculpated
Parties shall have or incur any liability to, or be subject to any right of action by, any
Person for any act, omission, transaction, event, or other circumstance occurring on or
before the Effective Date in connection with, relating to or arising out of the Chapter 11
Cases, the negotiation of the Plan Documents, the Releases and Injunctions, the pursuit of
Confirmation of the Plan, the administration, consummation and implementation of the
Plan or the property to be Distributed under the Plan, or the management or operation of
the Debtors (except for any liability that results primarily from such Exculpated Party’s
gross negligence, bad faith or willful misconduct). In all respects, each and all such
Exculpated Parties shall be entitled to rely upon the advice of counsel with respect to their
duties and responsibilities under, or in connection with, the matters referenced in the
preceding sentence. Notwithstanding the foregoing or any provision of the Plan to the
contrary, Sidley Austin LLP (“Sidley”) shall not be an Exculpated Party with respect to
any claims that Century Indemnity Company asserts against Sidley related to Sidley’s
representation of the Debtors prior to the Petition Date.

       L.     Injunctions Related to Releases and Exculpation.

               1.     Injunction Related to Releases. As of the Effective Date, all holders of
       Claims that are the subject of Article X.J are, and shall be, expressly, conclusively,
       absolutely, unconditionally, irrevocably, and forever stayed, restrained, prohibited,
       barred and enjoined from taking any of the following actions against any Released
       Party or its property or successors or assigns on account of or based on the subject
       matter of such Claims, whether directly or indirectly, derivatively or otherwise: (a)
       commencing, conducting or continuing in any manner, directly or indirectly, any
       suit, action or other proceeding (including any judicial, arbitral, administrative or
       other proceeding) in any forum; (b) enforcing, attaching (including, without
       limitation, any prejudgment attachment), collecting, or in any way seeking to
       recover any judgment, award, decree, or other order; (c) creating, perfecting or in
       any way enforcing in any matter, directly or indirectly, any Lien or Encumbrance;
       and/or (d) setting off, seeking reimbursement or contributions from, or subrogation
       against, or otherwise recouping in any manner, directly or indirectly, any amount
       against any liability or obligation that is discharged under Article X.E or released
       under Article X.J; provided, however, that the injunctions set forth in this Article
       X.L.1 shall not, and shall not be construed to, enjoin any holder of a Claim that is
       the subject of Article X.J from taking any action arising out of, or related to, any act
       or omission of a Released Party that is a criminal act or that constitutes fraud, gross
       negligence or willful misconduct.

              2.     Injunction Related to Exculpation. As of the Effective Date, all
       holders of Claims that are the subject of Article X.K are, and shall be, expressly,
       conclusively, absolutely, unconditionally, irrevocably, and forever stayed,


                                              99
       restrained, prohibited, barred and enjoined from taking any of the following actions
       against any Exculpated Party on account of or based on the subject matter of such
       Claims, whether directly or indirectly, derivatively or otherwise: (a) commencing,
       conducting or continuing in any manner, directly or indirectly, any suit, action or
       other proceeding (including any judicial, arbitral, administrative or other
       proceeding) in any forum; (b) enforcing, attaching (including any prejudgment
       attachment), collecting, or in any way seeking to recover any judgment, award,
       decree, or other order; (c) creating, perfecting or in any way enforcing in any
       matter, directly or indirectly, any Lien or Encumbrance; and/or (d) setting off,
       seeking reimbursement or contributions from, or subrogation against, or otherwise
       recouping in any manner, directly or indirectly, any amount against any liability or
       obligation that is discharged under Article X.E or released under Article X.J;
       provided, however, that the injunctions set forth in this Article X.L.2 shall not, and
       shall not be construed to, enjoin any Person that is the subject of Article X.K from
       taking any action arising out of, or related to, any act or omission of a Exculpated
       Party that is a criminal act or that constitutes fraud, gross negligence or willful
       misconduct.

        M.     Insurance Provisions Applicable under Global Resolution Plan. The provisions of
this Article X.M shall apply to all Entities, including all Insurance Companies, only if the Plan is
Confirmed as a Global Resolution Plan.

              1.      Except for the Insurance Assignment, or as otherwise provided in the
       Bankruptcy Code, applicable law, the findings made by the Bankruptcy Court in the
       Confirmation Order or the findings made by the District Court in the Affirmation Order,
       nothing in the Plan shall modify, amend, or supplement, or be interpreted as modifying,
       amending, or supplementing, the terms of any Insurance Policy or rights or obligations
       under an Insurance Policy to the extent such rights and obligations are otherwise available
       under applicable law. The rights and obligations, if any, of any Non-Settling Insurance
       Company relating to or arising out of the Plan Documents, including the Plan, the
       Confirmation Order, and the Affirmation Order, or any provision thereof, shall be
       determined pursuant to the terms and provisions of the Insurance Policies and applicable
       law.

               2.     No provision of the Plan, other than those provisions contained in the
       applicable Injunctions contained in Article X of the Plan, shall be interpreted to affect or
       limit the protections afforded to any Settling Insurance Company by the Channeling
       Injunction.

               3.     Nothing in this Article X.M is intended or shall be construed to preclude
       otherwise applicable principles of res judicata or collateral estoppel from being applied
       against any Person.

        N.    Insurance Provisions Applicable under BSA Toggle Plan. The provisions of this
Article X.N shall apply to all Entities, including all Insurance Companies, only if the Plan is
Confirmed as a BSA Toggle Plan.



                                                100
         1.    Except as provided in the Hartford Insurance Settlement Agreement and
any other Insurance Settlement Agreement, nothingNothing contained in the Plan, the
Plan Documents, orincluding the Plan, the Confirmation Order, and the Affirmation
Order, including any provision that purports to be preemptory or supervening, shall in any
way operate to, or have the effect of, impairing, altering, supplementing, changing,
expanding, decreasing, or modifying (a) the rights or obligations of any Insurance
Company or (b) any rights or obligations of the Debtors arising out of or under any
Insurance Policy. For all issues relating to insurance coverage allegedly provided by
Hartford, the provisions, terms, conditions, and limitations of the Hartford Insurance
Settlement Agreement (if effective in accordance with its terms and conditions and
approved by an order of the Bankruptcy Court) shall control, and for all issues relating to
insurance coverage allegedly provided by any other Settling Insurance Company, the
provisions, terms, conditions, and limitations of the applicable Insurance Settlement
Agreement shall control. For all other issues relating to insurance coverage, the
provisions, terms, conditions, and limitations of the Insurance Policies shall control. For
the avoidance of doubt, nothing contained in the Plan, the Plan Documents, including the
Plan, the Confirmation Order, and the Affirmation Order, or any findings of fact,
conclusions of law or other determinations made in connection therewith (including any
estimation or valuation of Abuse Claims or the Debtors’ liability for Abuse Claims, either
individually or in the aggregate, pursuant to Article V.T or pursuant to any other order or
agreement entered in the Chapter 11 Cases) shall: (x) operate to require any Insurance
Company to indemnify or pay the liability or defense costs of any Protected Party that it
would not have been required to pay in the absence of the Plan, the Plan Documents, the
Confirmation Order, the Affirmation Order, or of such findings, conclusions and
determinations made in connection therewith (including any such estimation or valuation
of Abuse Claims or the Debtors’ liability for Abuse Claims); (y) establish (i) the liability
of the Debtors with respect to any individual Abuse Claim or the Debtors’ aggregate
liability for Abuse Claims or (ii) the liquidated amount of any such Abuse Claim or
Abuse Claims; or (z) impair or affect the right of any Insurance Company or other insurer
or alleged insurer (i) to assert all of its rights and defenses under any BSA Insurance
Policy or Local Council Insurance Policy and applicable law with respect to coverage of
any Abuse Claim or (ii) to assume the defense of any insured Person against any Abuse
Claim in the tort system and to assert all of the insured Person’s defenses to liability in
connection with any such Abuse Claim.

        2.      The Plan, the Plan Documents, andincluding the Plan, the Confirmation
Order, and the Affirmation Order, shall be binding on the Debtors, Reorganized BSA, and
the Settlement Trust. Except as provided in any Insurance Settlement Agreement, theThe
obligations, if any, of the Settlement Trust to pay holders of Abuse Claims shall be
determined pursuant to the Plan and the Plan Documents. Except as provided in Article
X.MN.43, none of (a) the Bankruptcy Court’s or District Court’s approval of the Plan or
the Plan Documents, (b) the Confirmation Order, the Affirmation Order or any findings
or conclusions entered with respect to Confirmation, or (c) any estimation or valuation of
Abuse Claims, either individually or in the aggregate (including any agreement as to the
valuation of Abuse Claims) in the Chapter 11 Cases shall, with respect to any Insurance
Company, constitute or be deemed to constitute a trial or hearing on the merits or an


                                        101
       adjudication or judgment, or accelerate the obligations, if any, of any Insurance Company
       under its Insurance Policies.

               3.     No provision of the Plan, other than those provisions contained in the
       applicable Injunctions contained in Article X of the Plan, shall be interpreted to affect or
       limit the protections afforded to any Settling Insurance Company by the Channeling
       Injunction or the Insurance Entity Injunction (if the Plan is Confirmed as a Global
       Resolution Plan).

               3.     4. Nothing in this Article X.MN is intended or shall be construed to
       preclude otherwise applicable principles of res judicata or collateral estoppel from being
       applied against any Insurance Company with respect to any issue that is actually litigated
       by such Insurance Company as part of its objections, if any, to Confirmation or as part of
       any contested matter or adversary proceeding filed by such Insurance Company in
       conjunction with or related to Confirmation. Plan objections that are withdrawn prior to
       the conclusion of the Confirmation Hearing shall be deemed not to have been actually
       litigated.

        O.     N. Reservation of Rights. Notwithstanding any other provision of the Plan to the
contrary, no provision of this Article X shall be deemed or construed to satisfy, discharge, release
or enjoin claims by the Settlement Trust, Reorganized BSA, or any other Person, as the case may
be, against (1) the Settlement Trust for payment of Abuse Claims in accordance with the Trust
Distribution Procedures, (2) the Settlement Trust for the payment of Settlement Trust Expenses,
or (3) any Insurance Company that has not performed under an Insurance Policy or an Insurance
Settlement Agreement.

       P.      O. Disallowed Claims. On and after the Effective Date, the Debtors and
Reorganized BSA shall be fully and finally discharged of any and all liability or obligation on
any and all Disallowed Claims, and any order Disallowing a Claim that is not a Final Order as of
the Effective Date solely because of a Person’s right to move for reconsideration of such order
pursuant to section 502 of the Bankruptcy Code or Bankruptcy Rule 3008 shall nevertheless
become and be deemed to be a Final Order on the Effective Date.

        Q.      P. No Successor Liability. Except as otherwise expressly provided in the Plan,
Reorganized BSA does not, pursuant to the Plan or otherwise, assume, agree to perform, pay or
indemnify any Person, or otherwise have any responsibility for any liabilities or obligations of the
Debtors relating to or arising out of the operations of or assets of the Debtors, whether arising
prior to, on or after the Effective Date. Neither the Debtors, Reorganized BSA, nor the
Settlement Trust is, or shall be deemed to be, a successor to any of the Debtors by reason of any
theory of law or equity (except as otherwise provided in Article IV.C), and none shall have any
successor or transferee liability of any kind or character; provided, however, that Reorganized
BSA and the Settlement Trust shall assume and remain liable for their respective obligations
specified in the Plan and the Confirmation Order.




                                                102
       R.      Q. Indemnities.

               1.      Prepetition Indemnification and Reimbursement Obligations.             The
       respective obligations of the Debtors to indemnify and reimburse Persons who are or
       were directors, officers or employees of the Debtors on the Petition Date or at any time
       thereafter up to and including the Effective Date, against and for any obligations pursuant
       to the bylaws, applicable state or non-bankruptcy law, or specific agreement or any
       combination of the foregoing, shall, except with respect to any Perpetrator: (a) survive
       Confirmation of the Plan and remain unaffected thereby; (b) be assumed by Reorganized
       BSA as of the Effective Date; and (c) not be discharged under section 1141 of the
       Bankruptcy Code, irrespective of whether indemnification or reimbursement is owed in
       connection with any event occurring before, on or after the Petition Date. In furtherance
       of, and to implement the foregoing, as of the Effective Date, Reorganized BSA shall
       obtain and maintain in full force insurance for the benefit of each and all of the
       above-indemnified directors, officers and employees, at levels no less favorable than
       those existing as of the date of entry of the Confirmation Order, and for a period of no
       less than three (3) years following the Effective Date.

               2.     Plan Indemnity. In addition to the matters set forth above and not by way
       of limitation thereof, Reorganized BSA shall indemnify and hold harmless all Persons
       who are or were officers or directors of the Debtors on the Petition Date or at any time
       thereafter up to and including the Effective Date on account of and with respect to any
       claim, cause of action, liability, judgment, settlement, cost or expense (including
       attorneys’ fees) on account of claims or Causes of Action threatened or asserted by any
       third party against such officers or directors that seek contribution, indemnity, equitable
       indemnity, or any similar claim, based upon or as the result of the assertion of primary
       claims against such third party by any representative of the Debtors’ Estates.

                3.     Limitation on Indemnification. Notwithstanding anything to the contrary
       set forth in the Plan or elsewhere, neither the Debtors, Reorganized BSA, the Local
       Councils, nor the Contributing Chartered Organizations, as applicable, shall be obligated
       to indemnify or hold harmless any Person for any claim, cause of action, liability,
       judgment, settlement, cost or expense that results primarily from (i) such Person’s bad
       faith, gross negligence or willful misconduct or (ii) an Abuse Claim.

        S.     R. The Official Committees and the Future Claimants’ Representative. Except as
otherwise described in the Settlement Trust Documents with respect to the Future Claimants’
Representative (if the Plan is Confirmed as a Global Resolution Plan), the Official Committees
and the Future Claimants’ Representative shall continue in existence until the Effective Date, and
after the Effective Date for the limited purposes of prosecuting requests for payment of
Professional Fee Claims for services rendered and reimbursement of expenses incurred prior to
the Effective Date. The Debtors shall pay the reasonable fees and actual and necessary expenses
incurred by the Official Committees and the Future Claimants’ Representative up to the Effective
Date, and after the Effective Date solely for the purposes set forth in the preceding sentence, in
accordance with the Compensation Procedures Order, the Fee Examiner Order, and the terms of
the Plan, including Article II. As of the Effective Date, the members of the Creditors’
Committee shall be released and discharged from all further authority, duties, responsibilities,


                                               103
liabilities, and obligations involving the Chapter 11 Cases. Upon the closing of the Chapter 11
Cases, the Official Committees shall be dissolved. Neither the Debtors nor Reorganized BSA
have any obligation to pay fees or expenses of any Professional retained by the Official
Committees or the Future Claimants’ Representative that are earned or incurred before the
Effective Date to the extent such fees or expenses (or any portion thereof) qualify as Settlement
Trust Expenses, in which case such fees and expenses (or the applicable portion thereof) shall be
paid by the Settlement Trust in accordance with the Settlement Trust Documents.

                                         ARTICLE XI.

                             RETENTION OF JURISDICTION

        A.      Jurisdiction. Until the Chapter 11 Cases are closed, the Bankruptcy Court shall
retain the fullest and most extensive jurisdiction that is permissible, including the jurisdiction
necessary to ensure that the purposes and intent of the Plan are carried out. Except as otherwise
provided in the Plan or the Settlement Trust Agreement, the Bankruptcy Court shall retain
jurisdiction to hear and determine all Claims against and Interests in the Debtors, and to
adjudicate and enforce the Insurance Actions, the Settlement Trust Causes of Action, and all
other Causes of Action which may exist on behalf of the Debtors. Nothing contained herein shall
prevent Reorganized BSA or the Settlement Trust, as applicable, from taking such action as may
be necessary in the enforcement of any Estate Cause of Action, Insurance Action, Settlement
Trust Cause of Action, or other Cause of Action which the Debtors have or may have and which
may not have been enforced or prosecuted by the Debtors, which actions or other Causes of
Action shall survive Confirmation of the Plan and shall not be affected thereby except as
specifically provided herein. Nothing contained herein concerning the retention of jurisdiction
by the Bankruptcy Court shall be deemed to be a finding or conclusion that (1) the Bankruptcy
Court in fact has jurisdiction with respect to any Insurance Action, (2) any such jurisdiction is
exclusive with respect to any Insurance Action, or (3) abstention or dismissal of any Insurance
Action pending in the Bankruptcy Court or the District Court as an adversary proceeding is or is
not advisable or warranted, so that another court can hear and determine such Insurance
Action(s). Any court other than the Bankruptcy Court that has jurisdiction over an Insurance
Action shall have the right to exercise such jurisdiction.

        B.      General Retention. Following Confirmation of the Plan, the administration of the
Chapter 11 Cases will continue until the Chapter 11 Cases are closed by a Final Order of the
Bankruptcy Court. The Bankruptcy Court shall also retain jurisdiction for the purpose of
classification of any Claims and the re-examination of Claims which have been Allowed for
purposes of voting, and the determination of such objections as may be filed with the Bankruptcy
Court with respect to any Claims. The failure by the Debtors or Reorganized BSA to object to,
or examine, any Claim for the purposes of voting, shall not be deemed a waiver of the rights of
the Debtors, Reorganized BSA, or the Settlement Trust, as the case may be, to object to or
reexamine such Claim in whole or part.




                                               104
        C.     Specific Purposes. In addition to the foregoing, the Bankruptcy Court shall retain
jurisdiction over all matters arising out of, or relating to, the Chapter 11 Cases and the Plan,
including jurisdiction to:

             1.     modify the Plan after Confirmation pursuant to the provisions of the
Bankruptcy Code and the Bankruptcy Rules;
               2.     correct any defect, cure any omission, reconcile any inconsistency or make
any other necessary changes or modifications in or to the Plan, the Trust Documents or the
Confirmation Order as may be necessary to carry out the purposes and intent of the Plan,
including the adjustment of the date(s) of performance in the Plan in the event the Effective Date
does not occur as provided herein so that the intended effect of the Plan may be substantially
realized thereby;
                3.     assure performance by the Settlement Trust and the Disbursing Agent of
their respective obligations to make distributions under the Plan;
             4.      enforce and interpret the terms and conditions of the Plan, the Plan
Documents, the Settlement Trust Documents, and any Insurance Settlement Agreements;
                5.     enter such orders or judgments, including injunctions (a) as are necessary
to enforce the title, rights and powers of Reorganized BSA and the Settlement Trust, (b) to
execute, implement, or consummate the provisions of the Plan, the Confirmation Order, and all
contracts, instruments, releases and other agreements or documents created in connection with
the Plan or the Confirmation Order, and (bc) as are necessary to enable holders of Claims to
pursue their rights against any Person that may be liable therefor pursuant to applicable law or
otherwise;
              6.       hear and determine any and all motions, adversary proceedings, contested
or litigated matters, and any other matters and grant or deny any applications involving the
Debtors that may be pending on the Effective Date (which jurisdiction shall be non-exclusive as
to any such non-core matters);
               7.      hear and determine any motions or contested matters involving taxes, tax
refunds, tax attributes, tax benefits and similar or related matters, including without limitation
contested matters arising on account of transactions contemplated by the Plan, or relating to the
period of administration of the Chapter 11 Cases;
             8.      hear and determine all applications for compensation of Professionals and
reimbursement of expenses under sections 328, 330, 331, or 503(b) of the Bankruptcy Code;
              9.      hear and determine any Causes of Action arising during the period from
the Petition Date to the Effective Date, or in any way related to the Plan or the transactions
contemplated hereby, against the Debtors, Reorganized BSA, the Settlement Trust, and their
respective Representatives;
                10.  hear and determine any and all motions for the rejection, assumption or
assignment of Executory Contracts or Unexpired Leases and the Allowance of any Claims
resulting therefrom;



                                               105
               11.    hear and determine such other matters and for such other purposes as may
be provided in the Confirmation Order;
              12.     hear and determine the Allowance and/or Disallowance of any Claims,
including Administrative Expense Claims, against or Interests in the Debtors or their Estates,
including any objections to any such Claims or Interests, and the compromise and settlement of
any Claim, including Administrative Expense Claims, against or Interest in the Debtors or their
Estates;
               13.     hear and resolve disputes concerning any reserves under the Plan or the
administration thereof;
               14.     hear and determine all questions and disputes regarding title to the assets
of the Debtors, their Estates or the Settlement Trust;
               15.     enter and implement such orders as are necessary or appropriate if the
Confirmation Order is for any reason or in any respect modified, stayed, reversed, revoked or
vacated, or if distributions pursuant to the Plan or under the Settlement Trust Documents are
enjoined or stayed;
              16.    hear and determine all questions and disputes regarding, and to enforce,
the Abuse Claims Settlement;
               17.     hear and determine the Insurance Actions, any Settlement Trust Cause of
Action and any similar claims, Causes of Action or rights of the Settlement Trust to construe and
take any action to enforce any Insurance Policy, and to issue such orders as may be necessary for
the execution, consummation and implementation of any Insurance Policy, and to determine all
questions and issues arising thereunder; provided, that such retention of jurisdiction shall not
constitute a waiver of any right of a Non-Settling Insurance Company to seek to remove or
withdraw the reference of any Insurance Action filed after the Effective Date;
             18.     hear and determine any other matters related hereto, including the
implementation and enforcement of all orders entered by the Bankruptcy Court in the Chapter 11
Cases;
               19.      resolve any disputes concerning whether a Person had sufficient notice of
the Chapter 11 Cases, the Disclosure Statement, any solicitation conducted in connection with
the Chapter 11 Cases, the Bar Date established in the Chapter 11 Cases, or any deadline for
responding or objecting to a Cure Amount, in each case, for the purpose of determining whether
a Claim or Interest is discharged hereunder or for any other purpose;
               20.    enter in aid of implementation of the Plan such orders as are necessary,
including, but not limited to, the implementation and enforcement of the Injunctions, Releases,
and Discharges described herein, including the Channeling Injunction;
               21.    if the Plan is Confirmed as a Global Resolution Plan, hear and determine
any questions and disputes pertaining to, and to enforce, the Abuse Claims Settlement, including
the Contributing Chartered Organization Settlement Contribution, the Local Council Settlement
Contribution and the Hartford Settlement Contribution;



                                               106
               22.    hear and determine any questions and disputes pertaining to, and to
enforce, the JPM / Creditors’ Committee Settlement;
               23.     enter a Final Order or decree concluding or closing the Chapter 11 Cases;
and
                24.      Toto enter and implement such orders as may be necessary or appropriate
if any aspect of the Plan, the Settlement Trust, or the Confirmation Order is, for any reason or in
any respect, determined by a court to be inconsistent with, to violate, or insufficient to satisfy any
of the terms, conditions, or other duties associated with any Insurance Policies; provided,
however, that (a) such orders shall not impair the Insurance Coverage Defenses or the rights,
claims, or defenses, if any, of any Insurance Company that are set forth or provided for in the
Plan, the Plan Documents, the Confirmation Order, or any other Final Orders entered in the
Debtors’ Chapter 11 Cases, (b) this provision does not, in and of itself, grant this Court
jurisdiction to hear and decide disputes arising out of or relating to the Insurance Policies, and (c)
all interested parties, including any Insurance Company, reserve the right to oppose or object to
any such motion or order seeking such relief.
        As of the Effective Date, notwithstanding anything in this Article XI to the contrary, the
Restated Debt and Security Documents and any documents related thereto shall be governed by
the jurisdictional provisions thereof and the Bankruptcy Court shall not retain jurisdiction with
respect thereto.
        D.      Courts of Competent Jurisdiction. To the extent that the Bankruptcy Court is not
permitted under applicable law to preside over any of the foregoing matters, the reference to the
“Bankruptcy Court” in this Article XI shall be deemed to be replaced by the “District Court.” If
the Bankruptcy Court abstains from exercising, or declines to exercise, jurisdiction or is
otherwise without jurisdiction over any matter arising out of the Plan, such abstention, refusal, or
failure of jurisdiction shall have no effect upon and shall not control, prohibit, or limit the
exercise of jurisdiction by any other court having competent jurisdiction with respect to such
matter.

                                          ARTICLE XII.

                               MISCELLANEOUS PROVISIONS

       A.     Closing of Chapter 11 Cases. After each Chapter 11 Case has been fully
administered, Reorganized BSA shall file with the Bankruptcy Court all documents required by
Bankruptcy Rule 3022 and any applicable order of the Bankruptcy Court to close such Chapter
11 Case.

       B.      Amendment or Modification of the Plan.

              1.     Plan Modifications. The Debtors reserve the right, in accordance with the
       Bankruptcy Code and the Bankruptcy Rules, to amend or modify the Plan prior to the
       entry of the Confirmation Order, including amendments or modifications to satisfy
       section 1129(b) of the Bankruptcy Code, and after entry of the Confirmation Order, the
       Debtors may, upon order of the Bankruptcy Court, amend, modify or supplement the Plan


                                                 107
       in the manner provided for by section 1127 of the Bankruptcy Code or as otherwise
       permitted by law, in each case without additional disclosure pursuant to section 1125 of
       the Bankruptcy Code unless section 1127 of the Bankruptcy Code requires additional
       disclosure. In addition, after the Confirmation Date, so long as such action does not
       materially and adversely affect the treatment of holders of Allowed Claims pursuant to
       the Plan, the Debtors may remedy any defect or omission or reconcile any inconsistencies
       in the Plan or the Confirmation Order with respect to such matters as may be necessary to
       carry out the purposes or effects of the Plan, and any holder of a Claim that has accepted
       the Plan shall be deemed to have accepted the Plan as amended, modified, or
       supplemented. All amendments to the Plan (a) must be reasonably acceptable to JPM and
       the Creditors’ Committee to the extent they pertain to the treatment of the 2010 Credit
       Facility Claims, the 2019 RCF Claims, the 2010 Bond Claims, or the 2012 Bond Claims
       (in the case of JPM) or Convenience Claims, General Unsecured Claims, or Non-Abuse
       Litigation Claims (in the case of the Creditors’ Committee) and (b) shall not be
       inconsistent with the terms of the Hartford Insurance Settlement Agreement (except as
       provided in Section III.I of such agreement).

              2.      Other Amendments. Before the Effective Date, the Debtors may make
       appropriate technical adjustments and modifications to the Plan and the documents
       contained in the Plan Supplement without further order or approval of the Bankruptcy
       Court.

         C.      Revocation or Withdrawal of Plan. The Debtors reserve the right to revoke or
withdraw the Plan prior to the Effective Date. If the Plan has been revoked or withdrawn prior to
the Effective Date, or if Confirmation of the Plan or the occurrence of the Effective Date does
not occur, then: (1) the Plan shall be null and void in all respects; (2) any settlement or
compromise embodied in the Plan (including the fixing or limiting to an amount any Claim or
Interest or Class of Claims or Interests), assumption of executory contracts or unexpired leases
affected by the Plan, and any document or agreement executed pursuant to the Plan, including the
Settlement Trust Documents, shall be deemed null and void; and (3) nothing contained in the
Plan shall (i) constitute a waiver or release of any Claim against, or any Interest in, the Debtors or
any other Person; (ii) prejudice in any manner the rights of the Debtors or any other Person; or
(iii) constitute an admission of any sort by the Debtors or any other Person.

       D.      Request for Expedited Determination of Taxes. The Debtors and Reorganized
BSA, as applicable, shall have the right to request an expedited determination under section
505(b) of the Bankruptcy Code with respect to tax returns filed, or to be filed, for any and all
taxable periods ending after the Petition Date to and including the Effective Date.

        E.     Non-Severability of Plan Provisions. If, before the entry of the Confirmation
Order, any term or provision of the Plan is held by the Bankruptcy Court to be invalid, void, or
unenforceable, the Bankruptcy Court, at the request of the Debtors, shall have the power to alter
and interpret such term or provision to make it valid or enforceable to the maximum extent
practicable, consistent with the original purpose of the term or provision held to be invalid, void,
or unenforceable, and such term or provision shall then be applicable as altered or interpreted.
Notwithstanding any such holding, alteration, or interpretation, the remainder of the terms and
provisions of the Plan will remain in full force and effect and will in no way be affected,


                                                 108
impaired or invalidated by such holding, alteration, or interpretation. The Confirmation Order
shall constitute a judicial determination and shall provide that each term and provision of the
Plan, as it may have been altered or interpreted in accordance with the foregoing, is (1) valid and
enforceable pursuant to its terms, (2) integral to the Plan and may not be deleted or modified
without the consent of the Debtors or Reorganized BSA (as the case may be), and (3)
nonseverable and mutually dependent.

       F.     Notices. All notices, requests, and demands to or upon the Debtors or
Reorganized BSA to be effective shall be in writing (including by email transmission) and,
unless otherwise expressly provided herein, shall be deemed to have been duly given or made
when actually delivered, addressed as follows:

                      Boy Scouts of America
                      1325 W. Walnut Hill Lane
                      Irving, Texas 75015
                      Attn: Steven McGowan, General Counsel
                      Email: Steve.McGowan@scouting.org

                      with copies to:

                      White & Case LLP
                      1221 Avenue of the Americas
                      New York, New York 10020
                      Attn: Jessica C. Lauria
                      Email: jessica.lauria@whitecase.com

                      – and –

                      White & Case LLP
                      111 South Wacker Drive, Suite 5100
                      Chicago, Illinois 60606
                      Attn: Michael C. Andolina
                            Matthew E. Linder
                      Email: mandolina@whitecase.com
                             mlinder@whitecase.com

                      – and –

                      Morris, Nichols, Arsht & Tunnell LLP
                      1201 North Market Street, 16th Floor
                      P.O. Box 1347
                      Wilmington, Delaware 19899-1347
                      Attn: Derek C. Abbott
                      Email: dabbott@morrisnichols.com

        G.   Notices to Other Persons. After the occurrence of the Effective Date,
Reorganized BSA has authority to send a notice to any Person providing that to continue to
receive documents pursuant to Bankruptcy Rule 2002, such Person must file a renewed request to

                                               109
receive documents pursuant to Bankruptcy Rule 2002; provided, however, that the U.S. Trustee
need not file such a renewed request and shall continue to receive documents without any further
action being necessary. After the occurrence of the Effective Date, Reorganized BSA is
authorized to limit the list of Persons receiving documents pursuant to Bankruptcy Rule 2002 to
the U.S. Trustee and those Persons that have filed such renewed requests:

        H.      Governing Law. Except to the extent that the Bankruptcy Code or other federal
law is applicable, or to the extent an exhibit hereto or a schedule in the Plan Supplement or any
other Plan Document provides otherwise, the rights, duties, and obligations arising under the
Plan shall be governed by, and construed and enforced in accordance with, the laws of the State
of Delaware, without giving effect to the principles of conflict of laws thereof; provided,
however, that governance matters relating to Reorganized BSA shall be governed by the laws of
the District of Columbia.

       I.      Immediate Binding Effect. Notwithstanding Bankruptcy Rules 3020(e), 6004(h),
7062, or otherwise, upon the occurrence of the Effective Date, the terms of the Plan (including
the Plan Supplement) shall be immediately effective and enforceable and deemed binding upon
and inure to the benefit of any Person named or referred to in the Plan and the successors and
assigns of such Person.

        J.     Timing of Distributions or Actions. In the event that any payment, Distribution,
act or deadline under the Plan is required to be made or performed or occurs on a day that is not a
Business Day, then such payment, Distribution, act or deadline shall be deemed to occur on the
next succeeding Business Day, but if so made, performed or completed by such next succeeding
Business Day, shall be deemed to have been completed or to have occurred as of the required
date.

        K.      Deemed Acts. Whenever an act or event is expressed under the Plan to have been
deemed done or to have occurred, it shall be deemed to have been done or to have occurred by
virtue of the Plan or the Confirmation Order without any further act by any Person.

        L.     Entire Agreement. The Plan Documents set forth the entire agreement and
undertakings relating to the subject matter thereof and supersede all prior discussions,
negotiations, understandings and documents. No Person shall be bound by any terms, conditions,
definitions, warranties, understandings, or representations with respect to the subject matter
hereof, other than as expressly provided for in the Plan or the other Plan Documents or as may
hereafter be agreed to by the affected parties in writing.

         M.     Plan Supplement. Any and all exhibits, lists, or schedules referred to herein but
not filed with the Plan shall be contained in the Plan Supplement to be filed with the Clerk of the
Bankruptcy Court prior to the Confirmation Hearing on the Plan, and such Plan Supplement is
incorporated into and is part of the Plan as if set forth in full herein. The Plan Supplement will
be available for inspection in the office of the Clerk of the Bankruptcy Court during normal court
hours,     at    the   website      maintained     by     the     Notice   and    Claims     Agent
(https://cases.omniagentsolutions.com/BSA), and at the Bankruptcy Court’s website
(ecf.deb.uscourts.gov).



                                               110
        N.      Withholding of Taxes. The Disbursing Agent, the Settlement Trust or any other
applicable withholding agent, as applicable, shall withhold from any assets or property
distributed under the Plan any assets or property which must be withheld for foreign, federal,
state and local taxes payable with respect thereto or payable by the Person entitled to such assets
to the extent required by applicable law.

        O.      Payment of Quarterly Fees. All Quarterly Fees due and payable prior to the
Effective Date shall be paid on or before the Effective Date. The Reorganized Debtors shall pay
all such fees that arise after the Effective Date, but before the closing of the Chapter 11 Cases,
and shall comply with all applicable statutory reporting requirements.

        P.      Duty to Cooperate. Nothing in the Plan, the other Plan Documents or the
Confirmation Order shall relieve (by way of injunction or otherwise) any Person that is or claims
to be entitled to indemnity under an Insurance Policy from any duty to cooperate that may be
required by any such Insurance Policy or under applicable law with respect to the defense and/or
settlement of any Claim for which coverage is sought under such Insurance Policy. To the extent
that any Person incurs costs in satisfying such duty to cooperate with respect to Abuse Claims,
the Settlement Trust shall reimburse Person for all such reasonable out-of-pocket expenses.

        Q.      Effective Date Actions Simultaneous. Unless the Plan or the Confirmation Order
provides otherwise, actions required to be taken on the Effective Date shall take place and be
deemed to have occurred simultaneously, and no such action shall be deemed to have occurred
prior to the taking of any other such action.

        R.     Consent to Jurisdiction. Upon default under the Plan, Reorganized BSA, the
Settlement Trust, the Settlement Trustee, the Official Committees, the Future Claimants’
Representative, and the Protected Parties, or any successor thereto, respectively, consent to the
jurisdiction of the Bankruptcy Court, and agree that it shall be the preferred forum for all
proceedings relating to any such default.




                          [Remainder of Page Intentionally Left Blank]




                                               111
Dated: May 16June 17, 2021   Boy Scouts of America
                             Delaware BSA, LLC

                             /s/ DRAFTRoger C. Mosby
                             Roger C. Mosby
                             Chief Executive Officer and President
        EXHIBIT A-1

GLOBAL RESOLUTION PLAN TDP
                    TRUST DISTRIBUTION PROCEDURES OF THE
           BOY SCOUTS OF AMERICA SETTLEMENT TRUST FOR THE GLOBAL
                              RESOLUTION PLAN




                                                          1
5/16/2021 14:33                                       1
AMERICAS 107404092 v6 [BSA - Global Plan TDPs.DOCX]
                                                      Table of Contents


                                                                                Pages
Article I Definitions                                                              1
            1.1         Capitalized Terms                                          1
Article II Rules of Interpretation and General Guidelines                          1
            2.1         Purpose                                                    1
            2.2         General Principles                                         1
            2.3         Sole and Exclusive Method                                  2
            2.4         Interpretation                                             2
            2.5         Confidentiality and Privilege                              2
Article III General Trust Procedures                                               3
            3.1         Expedited Distributions                                    3
            3.2         Trust Claim Submission                                     3
            3.3         Cooperation                                                4
            3.4         Deceased Abuse Survivor                                    4
Article IV Trust Evaluation Procedures                                             5
            4.1         General                                                    5
            4.2         Claims Evaluation                                          5
            4.3         Invalid Abuse Claims                                       6
            4.4         Valid Abuse Claims                                         6
            4.5         Treatment of Valid Abuse Claims                            7
            4.6         Reconsideration of Settlement Trustee’s Determination      7
Article V Claims Matrix and Points Scaling Factors                                 9
            5.1         Points System                                              9
            5.2         Conversion of Points to Cash Payments                      9
            5.3         Claims Matrix                                             10
            5.4         Points Scaling Factors                                    11
            5.5         Claims Calculus                                           15
Article VI Payment of Settled Claims                                              16
            6.1         Settled Claim Payments                                    16
            6.2         Initial Distribution Payment Scaling Factor               16

                                                                2
5/16/2021 14:33                                             2
AMERICAS 107404092 v6 [BSA - Global Plan TDPs.DOCX]
            6.3         Payment of Initial Distribution                                       17
            6.4         Subsequent Payments                                                   17
            6.5         Release                                                               18
Article VII Tender of Insured Abuse Claims and Coverage Litigation with Insurers              18
            7.1         Rights of Settlement Trust Against Non-Settling Insurance Companies   18
            7.2         Treatment of Insured Abuse Claims                                     19
            7.3         Reimbursement of Insured Abuse Claims                                 19
            7.4         Coverage Disputes                                                     20
            7.5         No Direct Action Right                                                20
            7.6         Rights of Non-Settling Insurance Companies                            20
            7.7         Results of Negotiation or Litigation                                  21
Article VIII Indirect Claims                                                                  21
            8.1         Indirect Abuse Claims                                                 21
            8.2         Offset                                                                22
Article IX Tort System Alternative                                                            22
            9.1         Exhaustion of Trust Distribution and Reconsideration Procedures       22
            9.2         Tender to Non-Settling Insurance Company                              22
            9.3         Acceptance of Tender                                                  23
            9.4         Limit on Settlement Trust Liability                                   23
            9.5         Parties to Lawsuit                                                    23
            9.6         Defenses                                                              23
            9.7         Costs                                                                 24
            9.8         Settlement or Final Judgment                                          24
            9.9         Payment of Judgments by the Settlement Trust                          24
Article X Miscellaneous Provisions                                                            25
            10.1        Non-Binding Effect of Settlement Trust and/or Litigation Outcome      25
            10.2        Amendments                                                            25
            10.3        Severability                                                          25
            10.4        Governing Law                                                         26




                                                              3
5/16/2021 14:33                                           3
AMERICAS 107404092 v6 [BSA - Global Plan TDPs.DOCX]
                              BOY SCOUTS OF AMERICA SETTLEMENT TRUST


    TRUST DISTRIBUTION PROCEDURES FOR THEABUSE CLAIMS FOR GLOBAL
                           RESOLUTION PLAN

                                                          Article I
                                                        DEFINITIONS
            1.1         Capitalized Terms.              Capitalized terms used in these Trust Distribution

Procedures shall have the meanings given them in the Plan, the Trust Agreement, or the

Bankruptcy Code, unless otherwise defined herein, and such definitions are incorporated in these

Trust Distribution Procedures by reference.


                                                    Article II
                                       RULES OF INTERPRETATIONARTICLE I
                                        PURPOSE AND GENERAL GUIDELINES

        A.      2.1 Purpose. The purpose of the Settlement Trust is to, among other things,
assume liability for all Abuse Claims, to hold, preserve, maximize and administer the Settlement
Trust Assets, and to determineemploy procedures to allow valid Abuse Claims against the
Debtors and other Protected Parties in accordance with section 502 of the Bankruptcy Code
and/or applicable law (each, an “Allowed Abuse Claim”), determine an allowed liability amount
for each Allowed Abuse claim (the “Allowed Claim Amount”), determine payment
methodology and direct the processing, liquidation and payment of all validAllowed Abuse
Claims, and obtain insurance coverage for the Allowed Claim Amount of such Allowed Abuse
Claims that are Insured Abuse Claims (as defined below).1 The purpose of theseThese Trust
Distribution Procedures (the “TDP”) isare adopted pursuant to permit the Settlement Trustee to
provideTrust Agreement and have been approved as reasonable by the United States Bankruptcy
Court for the District of Delaware (the “Bankruptcy Court”). These TDP are designed to
provide fair, equitable, and substantially similar treatment for Allowed Abuse Claims. These
TDP provide the means for resolving all Abuse Claims for which the Protected Parties have or
are alleged to have legal responsibility as provided in and required by the Plan, the Confirmation
Order, and the Settlement Trust Agreement. The Settlement Trustee shall implement and
administer these TDP in consultation with the Claims Administrator, Future Claimants’
Representative, and Trust Professionals with the goals of securing the just, speedy, and
cost-efficient determination of every Abuse Claim, providing substantially similar treatment to
holders of similar, legally valid and supported Allowed Abuse Claims according toin accordance
with the procedures set forth herein, and obtaining and maximizing the benefits of the Settlement
Trust Assets.

1
    For purposes of these Trust Distribution Procedures, the terms “Settlement Trust” and “Settlement Trustee” shall include
        references to any litigation sub-trust and related litigation sub-trust trustee established pursuant to the Trust Agreement.
                                                                     4
5/16/2021 14:33                                                  4
AMERICAS 107404092 v6 [BSA - Global Plan TDPs.DOCX]
        B.      2.2 General Principles. To achieve maximum fairness and efficiency, and
recoveries for holders of Allowed Abuse Claims, these TDP are founded on the following
principles:. As a general principle, these TDP are intended to set out procedures that provide
substantially the same treatment to holders of similar Abuse Claims. The procedures described
herein including, without limitation, the Base Points and Maximum Points (each as defined
below) values set forth in the Claims Matrix and the discretion given to the Settlement Trustee to
determine and to adjust the points value to be assigned to a particular Submitted Abuse Claim
through application of the Points Scaling Factors (each as defined below), are intended to reflect
the relative values of valid Submitted Abuse Claims.
                1.      objective Claim eligibility criteria;
                2.      clear and reliable proof requirements;
                3.      administrative transparency;
                4.      a rigorous review and evidentiary process that requires the Settlement
                        Trustee to determine Allowed Claim Amounts in accordance with
                        applicable law;
                5.      prevention and detection of any fraud; and
                6.      independence of the Settlement Trust and Settlement Trustee.
        C.      Payment of Allowed Abuse Claims and Insurance Recoveries. Pursuant to the
terms of the Plan, the Settlement Trust has assumed the Debtors’ legal liability for, and
obligation to pay, Allowed Abuse Claims. The Settlement Trust Assets, including the proceeds
of the assigned insurance rights, shall be used to fund distributions to Abuse Claimants under
these TDP. The amounts that Abuse Claimants will ultimately be paid on account of their
Allowed Abuse Claims will depend on, among other things, the Settlement Trust’s ability to
liquidate and recover the proceeds of the assigned insurance rights. The amount of any
installment payments, initial payments, or payment percentages established under these TDP or
the Settlement Trust Agreement are not the equivalent of (i) any Abuse Claimant’s Allowed
Claim Amount or (ii) the right to payment that the holder of an Allowed Abuse Claim has against
the Debtors and/or Protected Parties, as assumed by the Settlement Trust.
        D.      2.3 Sole and Exclusive Method. These TDP and any procedures designated in
these TDP shall be the sole and exclusive methodmethods by which a holder of an Abuse Claim
(an “Abuse Claimant” or “Claimant”) may seek allowance and distribution on suchan Abuse
Claim with respect to the Protected Parties and Non-Settling Insurance Companies.
        E.      2.4 Interpretation. The terms of the Plan and Confirmation Order shall prevail if
there is any discrepancy between the terms of the Plan or Confirmation Order and the terms of
these TDP.
        F.      2.5 Confidentiality and Privilege. All submissions to the Settlement Trust by an
Abuse Claimant shall be treated as made in the course of settlement discussions between the
Claimant and the Settlement Trust and intended by the parties to be confidential and toshall be
protected by all applicable state and federal privileges, including, but not limited to, those
directly applicable to settlement discussions. The Settlement Trust will preserve the
confidentiality of such submissions, and shall disclose the contents thereof only to such persons
as authorized by the Abuse Claimant, or in response to a valid subpoena of such materials issued
by the Bankruptcy Court, a Delaware state court, the United States District Court for the District
of Delaware or any other court of competent jurisdiction. Notwithstanding anything in the
foregoing to the contrary, with the consent of the Settlement Trust Advisory Committee
(“STAC”), the Settlement Trust may disclose information, documents, or other materials
                                                          5
5/16/2021 14:33                                       5
AMERICAS 107404092 v6 [BSA - Global Plan TDPs.DOCX]
reasonably necessary in the Settlement Trust’s judgment to preserve, obtain, litigate, resolve, or
settle insurance coverage, or to comply with an applicable obligation under an Insurance Policy,
indemnity, or settlement agreement; provided, however, that the Settlement Trust shall take any
and all steps reasonably feasible in its judgment to preserve the further confidentiality of such
information, documents, and materials. Nothing in these TDP shall be construed to authorize the
Settlement Trustee to waive privilege toor disseminate documents to any Abuse Claimant
orClaimants of their respective counsel, except as provided for in the Document Agreement.

                                              ARTICLE II
                               DEFINITIONS AND RULES OF INTERPRETATION

       A.      Incorporation of Plan Definitions. Capitalized terms used but not defined in
these TDP have the meanings ascribed to them in the Plan or the Settlement Trust Agreement
and such definitions are incorporated in these TDP by reference. To the extent that a term is
defined in these TDP and the Plan and/or the Settlement Trust Agreement, the definition
contained in these TDP controls.

            B.          Definitions. The following terms have the respective meanings set forth below:

                    1.      “Abuse Claims” shall mean Direct Abuse Claims, Indirect Abuse Claims,
            and Future Abuse Claims.
                    2.      “Abuse Claimants” shall mean the holder of a Direct Abuse Claim, an
            Indirect Abuse Claim, or a Future Abuse Claim.
                    3.      “Base Matrix Value” shall mean the base case value for each tier of
            Abuse Type (labeled as such in the Claims Matrix and more specifically defined and
            described in Article VIII.C) to be used to value Abuse Claims and that may be identified
            in connection with the description of the Scaling Factors in Article VIII.C.
                    4.      “Claims Matrix” shall mean (as specifically defined and described in
            Article VIII.B) a table scheduling the six tiers of Abuse Types, and identifying the Base
            Matrix Value, and Maximum Matrix Value for each tier.
                    5.      “CPI-U” shall mean the Consumer Price Index For All Urban Consumers:
            All Items Less Food & Energy, published by the United States Department of Labor,
            Bureau of Labor Statistics.
                    6.      “Direct Abuse Claimant” or “Survivor” shall mean the holder of a
            Direct Abuse Claim or a Future Abuse Claim.
                    7.      “Indirect Abuse Claimant” shall mean the holder of an Indirect Abuse
            Claim.
                    8.      “Exigent Health Claims” shall mean a Direct Abuse Claim for which the
            Direct Abuse Claimant has provided a declaration under penalty of perjury from a
            physician who has examined the Direct Abuse Claimant within one hundred and twenty
            (120) days of the declaration in which the physician states that there is substantial medical
            doubt that the Direct Abuse Claimant will survive beyond six (6) months from the date of
            the declaration.
                    9.      “FIFO” shall mean “first-in-first-out” and refers to the impartial basis for
            establishing a sequence pursuant to which Abuse Claims shall be determined and paid by
            the Settlement Trust.

                                                          6
5/16/2021 14:33                                       6
AMERICAS 107404092 v6 [BSA - Global Plan TDPs.DOCX]
                    10.     “FIFO Processing Queue” shall mean the FIFO line-up on which the
            Settlement Trust reviews Trust Claims Submissions.
                    11.     “Maximum Matrix Values” shall mean the value for each tier of Abuse
            Type (labeled as such in the Claims Matrix and more specifically defined and described
            in Article VIII.B) that represents the maximum Allowed Claim Amount achievable for an
            Allowed Abuse Claim assigned to a given tier after application of the Scaling Factors
            described in Article VIII.C.
                    12.     “Non-BSA Sourced Assets” shall mean Settlement Trust Assets that
            represent assets received as a result of or in connection with a global settlement between
            the Debtors or the Settlement Trust, on the one hand, and a Chartered Organization that is
            or becomes a Protected Party, on the other hand. For the avoidance of doubt, Non-BSA
            Sourced Assets shall not include any assets received from the Debtors, the Local
            Councils, or any Settling Insurance Companies.
                    13.     “Scaling Factors” shall mean (as specifically defined and described in
            Article VIII.C) the factors identified to consider with respect to each Abuse Claim and to
            apply to the Base Matrix Value for the applicable tier of Abuse Type for such Abuse
            Claim to arrive at its Proposed Allowed Claim Amount.

        C.      Interpretation; Application of Definitions and Rules of Construction. For
purposes of these TDP, unless otherwise provided herein: (1) whenever from the context it is
appropriate, each term, whether stated in the singular or the plural, will include both the singular
and the plural, and pronouns stated in the masculine, feminine, or neuter gender shall include the
masculine, feminine, and the neuter gender; (2) any reference to a person as a holder of a Claim
includes that person’s successors and assigns; (3) the words “herein,” “hereof,” “hereto,”
“hereunder,” and other words of similar import refer to these TDP as a whole and not to any
particular article, section, subsection, or clause; (4) the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation and shall be deemed to be
followed by the words “without limitation;” (5) any effectuating provisions of these TDP may be
interpreted by the Settlement Trustee in such a manner that is consistent with the overall purpose
and intent of these TDP without further notice to or action, order, or approval of the Bankruptcy
Court; (6) the headings in these TDP are for convenience of reference only and shall not limit or
otherwise affect the provisions hereof; (7) in computing any period of time prescribed or allowed
by these TDP, unless otherwise expressly provided herein, the provisions of Bankruptcy Rule
9006(a) shall apply; and (8) all provisions requiring the consent of a person shall be deemed to
mean that such consent shall not be unreasonably withheld.

                                                           ARTICLE III
                                                      TDP ADMINISTRATION

        A.     Administration. Pursuant to the Plan and the Settlement Trust Agreement, the
Settlement Trust and these TDP shall be administered by the Settlement Trustee in consultation
with the STAC, which represents the interests of holders of present Abuse Claims in the
administration of the Settlement Trust, and the Future Claimants’ Representative, who represents
the interests of holders of Future Abuse Claims. The Claims Administrator shall assist the
Settlement Trustee in the resolution of Abuse Claims in accordance with these TDP and provide
information necessary for the Settlement Trustee to implement these TDP.

                                                                 7
5/16/2021 14:33                                              7
AMERICAS 107404092 v6 [BSA - Global Plan TDPs.DOCX]
        B.     Powers and Obligations. The powers and obligations of the Settlement Trustee,
the STAC, the Future Claimants’ Representative, and the Claims Administrator are set forth in
the Settlement Trust Agreement. The STAC and the Future Claimants’ Representative shall have
no authority or ability to modify, reject, or influence any claim allowance or Allowed Claim
Amount determination under these TDP.
        C.     Consent Procedures. The Settlement Trustee shall obtain the consent of the
STAC and the Future Claimants’ Representative on any amendments to these TDP pursuant to
Article XII.B below, and on such matters as are otherwise required below and in Article 1.6 of
the Settlement Trust Agreement. Such consent shall not be unreasonably withheld.
                                          ARTICLE IV
                                  CLAIMANT ELIGIBILITY
        A.     Direct Abuse Claims. To be eligible to potentially receive compensation from
the Settlement Trust on account of a Direct Abuse Claim, a Direct Abuse Claimant must:
               (1)     have a Direct Abuse Claim;
               (3)     have timely submitted an Abuse Claim Proof of Claim to the Settlement
                       Trust as provided below; and
               (4)     submit supporting documentation and evidence to the Settlement Trust as
                       provided below.

       A Direct Abuse Claim for which a Proof of Claim was filed in the Chapter 11 Cases
before the Bar Date or if determined timely by the Bankruptcy Court (each a “Chapter 11
POC”) shall, without any further action by the Abuse Claimant, be deemed a timely submitted
Abuse Proof of Claim to the Settlement Trust.

       A Direct Abuse Claim alleging abuse against a Local Council (but not the BSA) (a) for
which a state court action was timely filed under state law naming the Local Council (but not the
BSA) as a defendant or (b) which is submitted to the Settlement Trust and would be timely under
applicable state law if such state court action were filed against the Local Council on the date on
which the Direct Abuse Claim is submitted to the Settlement Trust, shall be deemed a timely
submitted Abuse Proof of Claim to the Settlement Trust.

        A Direct Abuse Claim alleging abuse against any Protected Party other than a Local
Council (but not the BSA) (a) for which a state court action was timely filed under state law
naming the Protected Party (but not the BSA) as a defendant, (b) which is submitted to the
Settlement Trust and would be (x) timely under applicable state law if such state court action
were filed against the Protected Party on the date on which the Direct Abuse Claim is submitted
to the Settlement Trust and (y) meets any applicable deadline that may be set by the Bankruptcy
Court in connection with such Protected Party becoming a Protected Party in accordance with the
Plan and Confirmation Order, shall be deemed a submitted Abuse Proof of Claim to the
Settlement Trust.

      Any Direct Abuse Claim that is not timely submitted based on the foregoing shall be
deemed untimely.

       B.     Indirect Abuse Claims. To be eligible to receive compensation from the
Settlement Trust, an Indirect Abuse Claimant:

                                                          8
5/16/2021 14:33                                       8
AMERICAS 107404092 v6 [BSA - Global Plan TDPs.DOCX]
                        (1)
                        must have an Indirect Abuse Claim that satisfies the requirements of the
                        Bar Date Order;
                (2)     must establish to the satisfaction of the Settlement Trustee that the claim is
                        not of a nature that it would be otherwise subject to disallowance under
                        section 502 of the Bankruptcy Code, including subsection (e) thereof
                        (subject to the right of the holder of the Indirect Abuse Claim to seek
                        reconsideration by the Settlement Trustee under section 502(j) of the
                        Bankruptcy Code), or subordination under section 509(c) of the
                        Bankruptcy Code; and
                (3)     must establish to the satisfaction of the Settlement Trustee that:
                        (a)     such Indirect Abuse Claimant has paid in full the liability and/or
                                obligation of the Settlement Trust to a Direct Abuse Claimant to
                                whom the Settlement Trust would otherwise have had a liability or
                                obligation under these TDP (and which has not been paid by the
                                Settlement Trust); for the avoidance of doubt, this would include
                                but not be limited to claims for the payment of defense costs,
                                deductibles, or indemnification obligations;
                        (b)     the Indirect Abuse Claimant and the person(s) to whose claim(s)
                                the Indirect Abuse Claim relates, have forever and fully released
                                the Settlement Trust and the Protected Parties from all liability for
                                or related to the subject Direct Abuse Claim (other than the
                                Indirect Abuse Claimant’s assertion of its Indirect Abuse Claim);
                        (c)     the Indirect Abuse Claim is not otherwise barred by a statute of
                                limitations or repose or by other applicable law; and
                        (d)     the Indirect Abuse Claimant does not owe the Debtors,
                                Reorganized Debtors, or the Settlement Trust an obligation to
                                indemnify the liability so satisfied.
In no event shall any Indirect Abuse Claimant have any rights against the Settlement Trust
superior to the rights that the Direct Abuse Claimant to whose claim the Indirect Abuse Claim
relates, would have against the Settlement Trust, including any rights with respect to timing,
amount, percentage, priority, or manner of payment. In addition, no Indirect Abuse Claim may
be liquidated and paid in an amount that exceeds what the Indirect Abuse Claimant has paid to
the related Direct Claimant in respect of such claim for which the Settlement Trust would have
liability. Further, in no event shall any Indirect Abuse Claim exceed the Allowed Claim Amount
of the related Direct Abuse Claim.
         C.     Future Abuse Claims. To be eligible to potentially receive compensation from
the Settlement Trust on account of a Future Abuse Claim, a Future Abuse Claimant must:
                (1)     have a Direct Abuse Claim that arises from Abuse that occurred prior to
                        the Petition Date; and
                (2)     as of the date immediately preceding the Petition Date, had not attained
                        eighteen (18) years of age or was not aware of such Direct Abuse Claim as
                        a result of “repressed memory,” to the extent the concept of repressed
                        memory is recognized by the highest appellate court of the state or
                        territory where the claim arose.
Future Abuse Claims that meet the foregoing eligibility criteria shall be treated as Direct Abuse
Claims hereunder.
                                                          9
5/16/2021 14:33                                       9
AMERICAS 107404092 v6 [BSA - Global Plan TDPs.DOCX]
                                                   Article IIIARTICLE V
                                               GENERAL TRUST PROCEDURES

            3.1         Expedited Distributions. As set forth in the Plan and Confirmation Order, a


         A.      Document Agreement. As more fully described in the Document Agreement, the
Settlement Trust may (1) require other parties to the Document Agreement to provide the
Settlement Trust with documents, witnesses, or other information as provided therein (the
“Document Obligations”), and (2) afford, or require such other parties to the Document
Agreement to afford, solely through provisions of such documents to the Settlement Trust, access
for Direct Abuse Claimants to relevant, otherwise discoverable non-privileged documents to
facilitate their submissions with respect to their Direct Abuse Claims, including access to IV files
(the Volunteer Screening Database) and to all Troop Rosters in the possession, custody or control
of the Debtors, each Protected Party or the Settlement Trust. The Settlement Trust also may
perform any and all obligations necessary to recover assigned proceeds under the assigned
insurance rights in connection with the administration of these TDP.
         B.      Assignment of Insurance Rights. The Bankruptcy Court has authorized the
Insurance Assignment pursuant to the Plan and the Confirmation Order, and the Settlement Trust
has received the assignment and transfer of the Insurance Actions, the Insurance Action
Recoveries, the Insurance Settlement Agreements (if applicable), the Insurance Coverage, and all
other rights or obligations under or with respect to the Insurance Policies (but not the policies
themselves) in accordance with the Bankruptcy Code. Nothing in these TDP shall modify,
amend, or supplement, or be interpreted as modifying, amending, or supplementing, the terms of
any Insurance Policy or rights and obligations under an Insurance Policy assigned to the
Settlement Trust to the extent such rights and obligations are otherwise available under
applicable law and subject to the Plan and Confirmation Order. The rights and obligations, if
any, of any Non-Settling Insurance Company relating to or arising out of these TDP, or any
provision hereof, shall be determined pursuant to the terms and provisions of the Insurance
Policies and applicable law.
         C.      Deceased Abuse Survivor. The Settlement Trustee shall consider, and if an
Allowed Claim Amount is determined, pay under these TDP, the claim of a deceased Direct
Abuse Claimant without regard to the Direct Abuse Claimant’s death, except that the Settlement
Trustee may require evidence that the person submitting the claim on behalf of the decedent is
authorized to do so.
         D.      Statute of Limitations or Repose. The statute of limitations, statute of repose,
and the choice of law determination applicable to a Direct Abuse Claim against the Settlement
Trust shall be determined by reference to the tort system where such claim was pending on the
Petition Date (so long as the Protected Party was subject to personal jurisdiction in that location),
or where such claim could have been timely and properly filed as asserted by the Abuse Claimant
under applicable law.

                                                        ARTICLE VI
                                                  EXPEDITED DISTRIBUTIONS

       A.      Minimum Payment Criteria. A Direct Abuse Claimant who properly completes
a non-duplicative proof of claimmeets the following criteria may elect to resolve his or her Direct
                                                            10
5/16/2021 14:33                                            10
AMERICAS 107404092 v6 [BSA - Global Plan TDPs.DOCX]
Abuse Claim for an Expedited Distributionexpedited distribution of $1,500. The Settlement
Trust shall make (the “Expedited Distributions to Abuse Claimants who have properly elected to
receive the Expedited Distribution, and who have executed an appropriate release, on or as soon
as practicable after the Effective DateDistribution”): (i) the Direct Abuse Claimant has timely
submitted to the Settlement Trust a properly and substantially completed, non-duplicative Abuse
Claim Proof of Claim; and (ii) the Direct Abuse Claimant has personally signed his or her Proof
of Claim attesting to the truth of its contents under penalty of perjury, or supplements his or her
Abuse Claim Proof of Claim to so provide such verification. Direct Abuse Claimants that elect
to receive the Expedited Distribution will not have to submit any additional information to the
Settlement Trust in order to receive payment of the Expedited Distribution from the Settlement
Trust.
        B.      AnProcess and Payment of Expedited Distributions. Direct Abuse Claimants
who have properly elected to receive the Expedited Distribution in accordance with the Plan and
Confirmation Order (the “Expedited Distribution Election”) and who met the criteria set forth
in Article VI.A above, shall be entitled to receive their Expedited Payment upon executing an
appropriate release, which shall include a release of the Settlement Trust, the Protected Parties,
and all Chartered Organizations. The form of release agreement that a Direct Abuse Claimant
who takes the Expedited Distribution Election must execute is attached as Exhibit A. A Direct
Abuse Claimant who does not elect to receive the Expedited Distribution in accordance with the
Plan and Confirmation Order may not later elect to receive the Expedited Distribution. A Direct
Abuse Claimant who elects to receive the Expedited Distribution shall have no other remedies
with respect to his or her Direct Abuse Claim against the Settlement Trust, Protected Parties,
Chartered Organizations, or any Non-Settling Insurance Company. An Abuse Claimant who
does not properly elect to receive the Expedited Distribution may not later elect to receive the
Expedited Distribution. Direct Abuse Claimants that elect to receive an Expedited Distribution
will not be eligible to receive any further distribution on account of their Direct Abuse Claim
pursuant to these TDP.
                                           ARTICLE VII
                              CLAIMS ALLOWANCE PROCESS
        A.      3.2 Trust Claim SubmissionSubmissions. Each Abuse Claimant that does not
make the Expedited Distribution Election and instead elects to pursue recovery from the
Settlement Trust pursuant to these TDP must submit his or her claimAbuse Claim for allowance
and potential valuation and determination of validity, insuredinsurance status, and potential
valuation by the Settlement Trustee pursuant to the requirements set forth herein (each, a “Trust
Claim Submission”). In order to properly make a Trust Claim Submission, each submitting
Abuse Claimant must (ai) complete under oath a questionnaire to be developed by the Settlement
Trustee in consultation with Reorganized BSAand submitted to the STAC and the Future
Claimants’ Representative for approval; (bii) produce all records and documents requested by the
Settlement Trustee, including all documents pertaining to all settlements, awards, or
contributions already received, or that are expected to be received, from BSA or other sources;
(ciii) consent to and cooperate in any examinations requested by the Settlement Trustee
(including by healthcare professionals selected by the Settlement Trustee) (a “Trustee
Interview”); and (div) consent to and cooperate in a written and/or oral examination under oath
if requested to do so by the Settlement Trustee. To complete the evaluation of each Abuse Claim
submitted through a Trust Claim Submission (each a “Submitted Abuse Claim”), the Settlement
Trustee also may, but is not required to, obtain additional evidence from the Abuse Claimant or
                                                       11
5/16/2021 14:33                                       11
AMERICAS 107404092 v6 [BSA - Global Plan TDPs.DOCX]
from other parties pursuant to the Cooperation AgreementDocument Obligations (as defined
below).

            3.3         Cooperation.                  The Settlement Trust shall perform all obligations under the

Insurance Policies issued by the Non-Settling Insurance Companies in order to maintain coverage

and obtain the benefit of coverage under such policies. Such obligations shall include any

requirement to share documents, witnesses, or other information with the Non-Settling Insurance

Companies, to the extent required under the relevant insurance policies (the “Trust Cooperation

Obligations”).               In addition, the parties to the Cooperation Agreement shall provide the

Settlement Trust with documents, witnesses, or other information as provided therein (the

“Cooperation Agreement Obligations” and together with the Trust Cooperation Obligations,

the “Cooperation Obligations”). Other than their Cooperation Agreement Obligations owed to

the Settlement Trust, the Settlement Trust’s counterparties thereto shall have no obligation to act

in any capacity in the claims resolution process under these TDP.Non-material changes to the

claims questionnaire may be made by the Settlement Trustee with the consent of the STAC and

the Future Claimants’ Representative.


            3.4         Deceased Abuse Survivor. The Settlement Trustee shall review the claim of a

deceased Abuse Claimant without regard to the Abuse Claimant’s death, except that the

Settlement Trustee may require evidence that the person submitting the claim on behalf of the

decedent is authorized to do so.


                                                     Article IV
                                           TRUST EVALUATION PROCEDURES
            4.1         General. The claims review and validation procedures set forth in this Article IV

will apply to all Submitted Abuse Claims.


                                                                    12
5/16/2021 14:33                                                    12
AMERICAS 107404092 v6 [BSA - Global Plan TDPs.DOCX]
        B.      4.2 Claims Evaluation. The Settlement Trustee shall evaluate each Submitted
Trust Claim Submission individually, and shallwill follow the uniform procedures and guidelines
outlinedset forth below in order to provide substantially the same treatment to holders of
similardetermine, based on the evidence obtained by the Settlement Trust, whether or not a
Submitted Abuse ClaimsClaim should be allowed. After a review of the documentation
provided by the Abuse Claimant in his or her Proof of Claim, Trust Claim Submission, materials
received pursuant to the Cooperation AgreementDocument Obligations, and any follow-up
materials or examinations (including, without limitation, any Trustee Interview), the Settlement
Trustee will either find the Abuse Claim to be legally valid and an Allowed Abuse Claim, or
legally invalid. In order to make this determination, among other things, the and a Disallowed
Claim.
        C.      Settlement Trustee Review Procedures. The Settlement Trustee must evaluate
each Submitted Abuse Claim to determine whether the evidence viably supports a finding that,
including the underlying Proof of Claim, the Trust Claim Submission and/or the Trustee
Interview or any other follow-up, and documents obtained through the Document Obligations,
and determine whether such Claim is a legally valid Allowed Abuse Claim, based on the
following criteria:

            (i)         the Abuse Claimant timely filed a proper Proof of Claim in the Chapter 11 Cases
                        prior to the Bar Date and the Claim is not barred by any statute of limitations,
                        repose, or by other applicable law, or—if the Proof of Claim is defective or
                        untimely, or the Claim is barred by a statute of limitations, repose, or other
                        applicable law—the strength of the evidence supporting the Submitted Abuse
                        Claim warrants making a distribution from the Settlement Trust to the holder of
                        such Claim;
                        1.          Initial Evaluation Criteria. The Settlement Trustee shall perform an
                                    initial evaluation (the “Initial Evaluation”) of a Submitted Abuse Claim
                                    to determine whether:
                                    (a)      the Abuse Claimant’s Proof of Claim, Trust Claim Submission or
                                             complaint against a Protected Party other than the Debtors (where
                                             applicable) was free from material defects;
                                    (b)      such Proof of Claim was timely filed under Article IV.A; or
                                    (ii) (d) the Submitted Abuse Claim had not been previously been resolved
                                             by litigation and/or settlement withinvolving a Protected Party or
                                             through the tort system; and.

            (iii)       the Abuse Claimant at issue in the Submitted Abuse Claim
                                    If any of these criteria are not met, then the Submitted Abuse Claim shall
                                    be a Disallowed Claim.
                        2.          General Criteria for Evaluating Submitted Abuse Claims. To the
                                    extent a Submitted Abuse Claim is not disallowed based on the Initial
                                    Evaluation, then the Settlement Trustee will evaluate whether the Abuse
                                    Claimant has provided the following required evidence for such Claim (the
                                    “General Criteria”):

                                                             13
5/16/2021 14:33                                            13
AMERICAS 107404092 v6 [BSA - Global Plan TDPs.DOCX]
                                    (a)     Alleged Abuse. The Abuse Claimant must allege that he or she
                                            suffered Abuse.
                                    (b)     Alleged Abuser Identification. The Abuse Claimant must either:
                                            (i) identify his or her alleged abuser by the full name or last name,
                                            or (ii) provide additional facts (e.g., a physical description of
                                            alleged abuser combined with the name or location of the Abuse
                                            Claimant’s troop) sufficient for the Settlement Trustee to identify
                                            an alleged abuser;
                                    (c)     Connection to Scouting. The Abuse Claimant must provide
                                            information that: (i) he or she was abused by an employee or
                                            volunteer of a Protected Party or by a registered Scout participant,
                                            and (ii) that such alleged abuse occurred during a Scouting activity
                                            or directly resulted from a Scouting activity;
                                    (d)     Location of Abuse. The Abuse Claimant must identify: (i) the
                                            venue or location of the alleged abuse, and (ii) the Scouting
                                            activity that he or she was involved in that directly resulted in the
                                            alleged abuse; and
                                    (e)     Date and Age. The Abuse Claimant must either: (i) identify the
                                            date of the alleged abuse and/or his or her age at the time of the
                                            alleged abuse, or (ii) provide additional facts (e.g., the approximate
                                            date and/or age at the time of alleged abuse coupled with the names
                                            of additional scouts or leaders in the troop) sufficient for the
                                            Settlement Trustee to determine the date of the alleged abuse and
                                            age of the Abuse Claimant at the time of such alleged abuse.
                        3.          Submitted Abuse Claims That Satisfy the General Criteria. To the
                                    extent that a Submitted Abuse Claim meets the evidentiary requirements
                                    set forth in the General Criteria and the Settlement Trustee has verified
                                    such information and determined that no materials submitted or
                                    information received in connection with the Submitted Abuse Claim are
                                    deceptive or fraudulent, the Submitted Abuse Claim will be, and will be
                                    deemed to be, an Allowed Abuse Claim.
                        4.          Submitted Abuse Claims That Do Not Satisfy the General Criteria. If
                                    the Settlement Trustee determines that any Submitted Abuse Claim
                                    materials provided by an Abuse Claimant include fraudulent and/or
                                    deceptive information, the Submitted Abuse Claim will be, and will be
                                    deemed to be, a Disallowed Claim. To the extent that a Submitted Abuse
                                    Claim does not meet all of the evidentiary requirements set forth in the
                                    General Criteria, the Settlement Trustee can disallow such Claim, or
                                    request further information from the Abuse Claimant in question necessary
                                    to satisfy the General Criteria requirements; provided, however, that if the
                                    Protected Party referenced in this subsection is a Contributing Chartered
                                    Organization, the Abuse asserted in the Submitted Abuse Claim occurred
                                    in connection with the Contributing Chartered Organization’s sponsorship
                                    of one or more Scouting units.Settlement Trustee finds that any of
                                    following requirements with respect to any Submitted Abuse Claim are not

                                                              14
5/16/2021 14:33                                             14
AMERICAS 107404092 v6 [BSA - Global Plan TDPs.DOCX]
                       satisfied, the Claim will be per se disallowed and will be, and will be
                       deemed to be, a Disallowed Claim:
                       (a)     The Abuse Claimant fails to identify the alleged abuser and/or fails
                               to provide a description of the alleged abuser such that the
                               Settlement Trustee cannot determine whether the alleged abuser
                               was an employee or volunteer of a Protected Party or was a
                               registered Scout, and that the abuse occurred during a Scouting
                               activity or directly resulted from a Scouting activity;
                       (b)     The Abuse Claimant fails to provide the date and/or his or her age
                               at the time of the alleged abuse, and/or sufficient information for
                               the Settlement Trustee to determine the approximate date and/or
                               the Abuse Claimant’s age at the time of the alleged abuse;
                       (c)     The Abuse Claimant fails to identify the alleged acts of abuse; or
                       (d)     The Abuse Claimant fails to demonstrate that he or she was
                               involved in Scouting.
        D.     4.3 Invalid AbuseDisallowed Claims. Except as otherwise provided herein, ifIf
the Settlement Trustee finds that, pursuant to the evidence submitted by the Abuse Claimant in a
Trust Claim Submission does not support a viable claim against a Protected Party in the tort
systemprocedures set forth in Article VII.C above, that a Submitted Abuse Claim is a Disallowed
Claim, the Settlement Trustee shall make a determination that the Submitted Abuse Claim is
invalid and provide written notice of its determination to the relevant Abuse Claimant (ana
“InvalidDisallowed Claim Notice”).
        Such determination may be based on a conclusion that the information provided in the
Trust Claim Submission is fraudulent or insufficient to demonstrate a viable claim against a
Protected Party, that the Abuse Claim is time-barred or procedurally deficient, or any other
grounds that the Settlement Trustee in her discretion may find appropriate. The Settlement
Trustee shall have discretion to determine whether a defect in the Abuse Claimant’s Proof of
Claim or Trust Claim Submission should invalidate a Submitted Abuse Claim. For example, if
the Settlement Trustee finds that a Submitted Abuse Claim (including the related Proof of Claim,
if any) is strong enough to warrant distribution on the Claim from the Settlement Trust, the
Settlement Trustee may find that the Submitted Claim is valid despite the defect or untimeliness
of the Claim and assign points to such Claim pursuant to Article V below.           If the Settlement
Trustee finds that a Submitted Abuse Claim is invalida Disallowed Claim, the Settlement Trustee
will not conduct aperform the Allowed Abuse Claim valuation analysis described below in
Article VVIII. Abuse Claimants shall have the ability to seek reconsideration of the Settlement
Trustee’s determination set forth in the InvalidDisallowed Claim Notice as described in section
4.6Article VII.G below.
        E.     4.4 ValidAllowed Abuse Claims. If the Settlement Trustee finds that a
Submitted Abuse Claim is validan Allowed Abuse Claim, the Settlement Trustee shall utilize the
Claims Matrix and Points Scaling Factorsprocedures described below in Article VVIII to assign
adetermine the proposed Claims Matrix tier and Points Scaling Factors tofor such Abuse Claim
(the “Proposed Allowed Claim ValuationAmount”) as well as the amount if the Abuse
Claimant       voluntarily      releases      chartered       organizations     (the       “Proposed
Chartered-Organization-Release Allowed Claim Amount”), and provide written notice of
validity,allowance and the Proposed Allowed Claim Valuation,Amount and the Initial Settlement
Trust Corpus Scaling Factor (as defined below) and any Subsequent Trust Corpus Scaling
                                                       15
5/16/2021 14:33                                       15
AMERICAS 107404092 v6 [BSA - Global Plan TDPs.DOCX]
Factor(s) (to the extent they have been determined)Proposed Chartered-Organization-Release
Allowed Claim Amount to the Abuse Claimant (aan “ValidAllowed Claim Notice” and together
with the InvalidDisallowed Claim Notice, a “Claim Notice”) as set forth in section 4.5Article
VII.F below.
        F.      4.5 Treatment of Valid Abuse Claims. The Settlement Trustee provides a Valid
Claim Notice for any Submitted Abuse Claim that the Settlement Trustee determines to be valid
under sections 4.2 and 4.4 to the relevant Abuse Claimant Determination. The Abuse Claimant
shall have the ability to seek reconsideration of the Proposed Claim Valuation set forth in the
Valid Claim Notice as described in section 4.6be able to select between the Proposed Allowed
Claim Amount and the Proposed Chartered-Organization-Release Allowed Claim Amount;
provided that, if the Abuse Claimant selects the Proposed Chartered-Organization-Release
Allowed Claim Amount, then the Abuse Claimant must execute a release, the form of which is
attached as Exhibit B, releasing all claims against all Chartered Organizations. If the Abuse
Claimant accepts the Settlement Trustee’s Proposed Allowed Claim Amount or the Proposed
Chartered-Organization-Release Allowed Claim Amount in the Allowed Claim ValuationNotice
or the reconsideration process set forth below in section 4.6Article VII.G has been exhausted
(and no further action has been taken by the Abuse Claimant in the tort system pursuant to
Article IXXII below), the subject SubmittedProposed Allowed Claim Amount or the Proposed
Chartered-Organization-Release Allowed Claim among, depending on which is selected by the
Abuse ClaimClaimant, shall become a settled claim at the ProposedAllowed Claim Valuation
amount (a “SettledAmount for such Claim (a “Final Determination”), and the holder of such
Allowed Abuse Claim shall receive treatmentpayment in accordance with Article VIIX, subject
to the Abuse Claimant executing the form of release set forth in section 6.5Article IX.D. The
Abuse Claimant shall only be eligible to receive the Proposed Chartered-Organization-Release
Allowed Claim Amount if the Abuse Claimant executes the release attached as Exhibit B.
        G.      4.6 Reconsideration of Settlement Trustee’s Determination. An Abuse
Claimant may make a request for reconsideration of (i) the validitydisallowance of his or her
Submitted Abuse Claim, or (ii) the Proposed Allowed Claim ValuationAmount or the Proposed
Chartered-Organization-Release Allowed Claim Amount (a “Reconsideration Request”), within
30 days of receiving a Claim Notice from the Settlement Trust. Each Reconsideration Request
must be accompanied by a check or money order for $5002,500 as an administrative fee for
reconsideration. The Abuse Claimant may submit further evidence in support of the Submitted
Abuse Claim with the Reconsideration Request. The Settlement Trustee will have sole
discretion whether to grant the Reconsideration Request. The decision to grant the
Reconsideration Request does not guarantee that the Settlement Trustee will reach a different
result after reconsideration.
        If the Reconsideration Request is denied, the administrative fee will not be returned, and
the Settlement Trustee will notify the Abuse Claimant within thirty (30) days of receiving the
request that it will not reconsider the Abuse Claimant’s Submitted Abuse Claim. The Abuse
Claimant shall retain the ability to pursue the Settlement Trust in the tort system as described in
Article IXXII below.
        If the Reconsideration Request is granted, the Settlement Trustee will provide the Abuse
Claimant written notice within 30 days of receiving the Reconsideration Request that it is
reconsidering the Abuse Claimant’s Submitted Abuse Claim. The Settlement Trustee will then
reconsider the Submitted Abuse Claim (in consultation with a Non-Settling Insurance Company
if the Abuse Claim is an Insured Abuse Claim)—including all new information provided by the
                                                       16
5/16/2021 14:33                                       16
AMERICAS 107404092 v6 [BSA - Global Plan TDPs.DOCX]
Abuse Claimant in the Reconsideration Request and any additional Trustee Interview—and will
have the discretion to maintain the prior determination or find that the Submitted Abuse Claim in
question is valid and/an Allowed Abuse Claim or should receive a new Proposed Allowed Claim
ValuationAmount and/or Proposed Chartered-Organization-Release Allowed Claim Amount.
         If the Settlement Trustee determines upon reconsideration that a Submitted Abuse Claim
is validan Allowed Abuse Claim and/or should receive a new Proposed Allowed Claim
ValuationAmount or Proposed Chartered-Organization-Release Allowed Claim Amount, the
Settlement Trustee will deliver a Validan Allowed Claim Notice and return the administrative fee
to the relevant Abuse Claimant. If the Settlement Trustee determines upon reconsideration that
the totality of the evidence submitted by the Abuse Claimant does not support changing the
earlier finding that the Submitted Abuse Claim is invalid ora Disallowed Claim, or that the Claim
in question is not deserving of a new Proposed Allowed Claim ValuationAmount or Proposed
Chartered-Organization-Release Allowed Claim Amount, the Settlement Trustee’s earlier
determinations as to validityallowance determination and/or Proposed Allowed Claim
ValuationAmount and/or Proposed Chartered-Organization-Release Allowed Claim Amount
shall stand and the Settlement Trustee will provide a Claim Notice to the Abuse Claimant of
either result within ninety (90) days of delivering notice of accepted reconsideration to the Abuse
Claimant. The Abuse Claimant shall retain the ability to pursue the Settlement Trust for
reconsideration of its claim determinationSubmitted Abuse Claim in the tort system as described
below in Article IXXII.

        Any Submitted Abuse Claim that is disallowed based on the application of a statute of
limitations, repose, or other similar time-based defense that becomes the subject of statute of
limitations revival legislation in the applicable location may be reconsidered hereunder at the
sole discretion of the Settlement Trustee without the Abuse Claimant having to pay the
administrative fee for such reconsideration or submit new information in connection with such
reconsideration (unless new information is requested by the Settlement Trustee as part of such
reconsideration).

        H.     Prevention and Detection of Fraud. The Settlement Trustee shall work with the
Claims Administrator to institute auditing and other procedures to detect and prevent the
allowance of Abuse Claims based on fraudulent Trust Claim Submissions. Among other things,
such procedures will permit the Settlement Trustee or Claims Auditor to conduct random audits
to verify supporting documentation submitted in randomly selected Trust Claim Submissions, as
well as targeted audits of individual Trust Claim Submissions or groups of Trust Claim
Submissions. Trust Claim Submissions must be signed under the pains and penalties of perjury
and to the extent of applicable law, the submission of a fraudulent Trust Claim Submission may
violate the criminal laws of the United States, including the criminal provisions applicable to
Bankruptcy Crimes, 18 U.S.C. § 152, and may subject those responsible to criminal prosecution
in the Federal Courts.
                                    Article VARTICLE VIII
                  CLAIMS MATRIX AND POINTS SCALING FACTORS

            5.1         Points System.



                                                       17
5/16/2021 14:33                                       17
AMERICAS 107404092 v6 [BSA - Global Plan TDPs.DOCX]
        A.     Claims Matrix and Scaling Factors. These TDP establish certain criteria for
unliquidated claims seeking compensation from the Settlement Trust, a claims matrix below (the
“Claims Matrix”) that schedules six types of Abuse (the “Abuse Types”) and designates for
each Abuse Type a Base Matrix Value, and Maximum Matrix Value, and certain scaling factors
(the “Scaling Factors”) identified below to apply to the Base Matrix Values to determine the
liquidated values for certain unliquidated Abuse Claims. The Abuse Types, Scaling Factors,
Base Matrix Values, and Maximum Matrix Values that are set forth in the Matrix have all been
selected and derived with the intention of achieving a fair and reasonable Abuse Claim valuation
range in light of the best available information, considering the settlement, verdict and/or
judgments that Abuse Claimants would receive in the tort system against the Protected Parties
absent the bankruptcy. The Settlement Trustee shall utilize the claims matrix (the “Claims
Matrix”) and points scaling factors (“Points Scaling Factors”) set forth below in sections 5.3
and 5.4 as the basis to determine a Proposed Claim Valuation for each valid Submitted Abuse
Claim.

            5.2         Conversion of Points to Cash Payments. Points assigned to a valid Submitted

Abuse Claim will be converted to a recovery dollar amount to be determined by an aggregate

scaling factor consisting of the Initial Settlement Trust Corpus Scaling Factor and any

Subsequent Settlement Trust Scaling Factor(s) (each as defined below) (the “Settlement Trust

Corpus Scaling Factor”), which is the ratio of the expected size of the Settlement Trust corpus

(allowing for a reserve for Settlement Trust operating expenses and Abuse Claims litigated in the

tort system) to the expected total points assigned to all Submitted Abuse Claims evaluated by the

Settlement Trustee (including Future Abuse Claims). By way of example, if the Settlement Trust

corpus is expected to be valued at net $1.5 billion and the Settlement Trustee expects the total

points assigned to all Submitted Abuse Claims evaluated by the Settlement Trustee (including

Future Abuse Claims) to be 4.5 billion, the Settlement Trust Corpus Scaling Factor will be one

third, meaning that the cash payment value of a point is $1 to 3 points, and consequently, a

Settled Claim assigned 300,000 points would receive $100,000.              In contrast, as a further

example, if the Settlement Trust corpus is expected to be $4.5 billion, the Settlement Trust

Corpus Scaling Factor will be one, meaning the cash payment value of a point would instead be

$1 to 1 point, and in that circumstance, a Settled Claim assigned 300,000 points would instead
                                                       18
5/16/2021 14:33                                       18
AMERICAS 107404092 v6 [BSA - Global Plan TDPs.DOCX]
receive $300,000. As set forth in sections 6.2, 6.3, and 6.4 below, the Settlement Trustee (with

the approval of the STAC) will set an initial scaling factor and then, if the Settlement Trust

corpus is larger, will increase the Settlement Trust Corpus Scaling Factor by subsequent scaling

factor increases proportionate to the increased size of the Settlement Trust corpus.Claims Matrix

and Scaling Factors as the basis to determine a Proposed Allowed Claim Amount for each

Allowed Abuse Claim.                           The Proposed Allowed Claim Amount (and/or the Proposed

Chartered-Organization-Release Allowed Claim Amount, as applicable) agreed to by the Direct

Abuse Claimant as the Allowed Claim Amount for an Allowed Abuse Claim shall be deemed to

be the Protected Parties’ liability for such Direct Abuse Claim (i.e., the claimant’s right to

payment for his or her Direct Abuse Claim), irrespective of how much the holder of such Abuse

Claim actually receives from the Settlement Trust pursuant to the payment provisions set forth in

Article IX. In no circumstance shall the amount of a Protected Party’s legal obligation to pay any

Direct Abuse Claim be determined to be any payment percentages hereunder or under the

Settlement Trust Agreement (rather than the liquidated value of such Direct Abuse Claim as

determined under the TDP).


        B.     5.3 Claims Matrix. The Claims Matrix establishes fivesix tiers of types of
abuseAbuse Types, and provides rangesthe range of pointspotential Allowed Claim Amounts
assignable to a Submittedan Allowed Abuse Claim in each tier. The first two columns of the
Claims Matrix delineate the fivesix possible tiers to which a Submittedan Allowed Abuse Claim
can be assigned based on the nature of the abuse. The base pointsBase Matrix value column for
each tier represents the default point valueAllowed Claim Amount for a Submittedan Allowed
Abuse Claim assigned to a given tier, in each case based on historical settlements and litigation
outcomes which included release for all BSA-related parties, including the BSA and all other
putative Protected Parties to such actions, prior to application of the Point Scaling Factors
described in section 5.4Article VIII.D (the “Base PointsMatrix Value”). The maximum
pointsMatrix value column for each tier represents the maximum point values a
SubmittedAllowed Claim Amount for an Allowed Abuse Claim assigned to a given tier can
receive based onafter application of the Point Scaling Factors described in section 5.4Article
VIII.C (the “Maximum PointsMatrix Value”). The ultimate recoverydistribution(s) to athe
holder of a Settledan Allowed Abuse Claim that has received a Final Determination may vary

                                                             19
5/16/2021 14:33                                             19
AMERICAS 107404092 v6 [BSA - Global Plan TDPs.DOCX]
upward (in the case of a larger-than-expected Settlement Trust corpus) or downward (in the case
of a smaller-than-expected Settlement Trust corpus) from the Base Points and Maximum Points
values in the Claims Matrixholder’s Allowed Claim Amount based on the Trust Corpus Scaling
Factorpayment percentages determined by the Settlement Trustee. If a Submittedan Allowed
Abuse Claim would fall into more than one tier, the Submitted Abuse Claimit will be placed in
the highest applicable tier. An Abuse Claimant cannot have multiple SubmittedAllowed Abuse
Claims assigned to different tiers.2 Commencing on the second anniversary of the Effective
Date, the Settlement Trust shall adjust the valuation amounts for yearly inflation based on the
CPI-U. The CPI-U adjustment may not exceed 3% annually, and the first adjustment shall not be
cumulative.

Tier           Type of Abuse                                                    Base       Maximum
                                                                                PointsMa PointsMatrix Value
                                                                                trix Value
1              Anal or Vaginal Penetration by Adult                             $600,000         $2,700,000
               Perpetrator
2              Oral or Digital Penetration by Adult Perpetrator                 $450,000         $2,025,000
               Anal or Vaginal Penetration by a Youth
               Perpetrator
3              Masturbation by Adult Perpetrator                                $300,000         $1,350,000
               Oral or Digital Penetration by a Youth
               Perpetrator
4              Touching of the Sexual or Other Intimate Parts                   $150,000         $675,000
               (unclothed) by Adult Perpetrator
5              Touching of the Sexual or Other Intimate Parts                   $75,000          $337,500
               (clothed)
               Touching of the Sexual or Other Intimate Parts
               (clothed or unclothed) by a Youth Perpetrator
               Sexual Abuse-No Touching
               Other Abuse-Not Sexual
               Exploitation for child pornography
6              Sexual Abuse-No Touching; Adult Abuse                            $2,000           $8,500

2
    The proposed Maximum Points values in the Claims Matrix demonstrates the anticipated maximum dollar values for
        Submitted Abuse Claims in tiers 1–5 when the Trust Corpus Scaling Factor is one. However, the value of the total
        Settlement Trust corpus may result in a higher or lower Trust Corpus Scaling Factor depending on the amounts of
        recoveries from Non-Settling Insurance Companies, and total points awarded. The Settlement Trust Corpus Scaling
        Factor accommodates the potential variances in the Settlement Trust corpus size by scaling the point values assigned to
        Submitted Abuse Claims based on the size of the Settlement Trust corpus.
                                                               20
5/16/2021 14:33                                               20
AMERICAS 107404092 v6 [BSA - Global Plan TDPs.DOCX]
               Claims.


        5.4     Points C. Scaling Factors. After the Settlement Trustee has assigned a valid
Submittedan Allowed Abuse Claim to one of the fivesix tiers in the Claims Matrix, the
Settlement Trustee will utilize the Points Scaling Factors described below to setdetermine the
points attributable toProposed Allowed Claim Amount for each SubmittedAllowed Abuse Claim.
The Scaling Factors are based on evidence regarding the BSA’s and other putative Protected
Parties’ historical abuse settlements, litigation outcomes, and other evidence supporting the
Scaling Factors. Each Allowed Abuse Claim will be evaluated for each factor by the Settlement
Trustee through his or her review of the evidence obtained through the relevant Proof of Claim,
Trust Claim Submission and any related or follow-up materials, interviews or examinations, as
well as materials obtained by the Settlement Trust through the Document Obligations. These
scaling factors can increase or decrease the number of points assigned to a SubmittedProposed
Allowed Claim Amount for an Allowed Abuse Claim depending on the severity of the facts
underlying the Claim. By default, the value of each scaling factor is one (1), meaning that in the
absence of the application of the scaling factor, the Base PointsMatrix Value assigned to a Claim
areis not affected by that factor. In contrast, if the Settlement Trustee determines that a particular
scaling factor as applied to a given SubmittedAllowed Abuse Claim is 1.5, the number of points
assignedProposed Allowed Claim Amount for the SubmittedAllowed Abuse Claim arewill be
increased by 50%, the result of multiplying the Base PointsMatrix Value of the
SubmittedAllowed Abuse Claim by 1.5. The combined effect of all scaling factors is determined
by multiplying the scaling factors together then multiplying the result by the Base PointsMatrix
Value of the SubmittedAllowed Abuse Claim.
        Aggravating Factors: The Settlement Trustee may assign upward Point Scaling Factors
to each SubmittedAllowed Abuse Claim based on the following categories:
        (i)     Nature of Abuse and Circumstances. To account for particularly severe abuse
                or aggravating circumstances, the Settlement Trustee may assign an upward Point
                Scaling Factor of up to 1.5 to each SubmittedAllowed Abuse Claim. The
                hypothetical base case scenario for this scaling factor would involve a single
                incident of abuse during a BSA sponsored event with a single perpetrator held in
                high regard bywith such perpetrator having accessed the victim and in a position
                of trust within BSA as an employee or volunteer within BSA-sponsored scouting.
                The hypothetical base case is incorporated into the Base PointsMatrix Value in the
                Claims Matrix’ tiers and would not receive an increase on account of this factor.
                By way of example, aggravating factors that can give rise to a higher scaling
                factor include, but are not limited to, the following factors:
                a.      1. UnusualExtended duration and/or multiple circumstancefrequency of
                        the abuse;
                b.      2. Repeated targeting and grooming behaviors including but not limited to
                        special privileges, special activities, and attention, social relationship with
                        parents, personal relationship with Claimant, opportunity to experience
                        sports or activities, isolation from others,or use of alcohol or illicit drugs
                        by abuser or Abuse Claimant, or use of or exposure to;



                                                       21
5/16/2021 14:33                                       21
AMERICAS 107404092 v6 [BSA - Global Plan TDPs.DOCX]
                     c.      Exploitation of the Abuse Claimant for child pornography;
                     d.      3. coercionCoercion or threat or use of force or violence, stalking; and
                     e.      4. multipleMultiple perpetrators involved in sexual misconduct.
            (ii) (ii) Abuser Profile. To account for the alleged abuser’s profile, the Settlement
                     Trustee may assign an upward Point Scaling Factor of up to 2.0 to a Submittedan
                     Allowed Abuse Claim. This factor is to be evaluated relative to a hypothetical
                     base case scenario of an unknown abuser who is only accusedinvolving a
                     perpetrator as to whom there is no other known allegations of sexual abuse by one
                     Abuse Claimant. The hypothetical base case is incorporated into the Base
                     PointsMatrix Value in the Claims Matrix’ tiers and would not receive an increase
                     on account of this factor. An upward Point Scaling Factor may be applied for this
                     category as follows (the Settlement Trustee may only apply the scaling factor of
                     the single highest applicable category listed below):
                     1. a. 1.25 if the abuser was accused by at least one (1) other Abuse
                             Claimantalleged victim of sexual abuse;
                     2. b. 1.5 if the abuser was accused by five (5) or more other Abuse
                             Claimantsalleged victims of sexual abuse; and
                     3. c. 2.0 if there is evidence of prior notice to the Protected Party (e.g., the
                             inclusion of the perpetrator in the IV files (Volunteer Screening Database)
                             for abuse reasons) or if the abuser was accused by ten (10) or more other
                             Abuse Claimantsalleged victims of sexual abuse.

                        In addition, an upward Point Scaling Factor may also be applied for this category
                        if the Protected Party(ies) knew, or had reason to know, that the alleged
                        perpetrator was likely to commit acts of Abuse against individuals involved in
                        Scouting.
            (iii) (iii) Impact of the Abuse. To account for the impact of the alleged abuse on the
                      Abuse Claimant’s mental health, physical health, inter-personal relationships,
                      vocational capacity or success, academic capacity or success, and whether the
                      alleged abuse at issue resulted in legal difficulties for the Abuse Claimant, the
                      Settlement Trustee may assign an upward Point Scaling Factor of up to 1.5. This
                      factor is to be evaluated relative to a hypothetical base case scenario of a victim of
                      abuse who suffered the typical level of abuse-related distress within the tier to
                      which the SubmittedAllowed Abuse Claim was assigned. The hypothetical base
                      case is incorporated into the base pointsBase Matrix Values in the Claims Matrix’
                      tiers and would not receive an increase on account of this factor. The Settlement
                      Trustee will consider, along with any and all other relevant factors, whether the
                      abuse at issue manifested or otherwise led the Abuse Claimant to experience or
                      engage in behaviors resulting from:
                      1. a. Mental Health Issues: This includes but is not limited to anxiety, depression,
                              post-traumatic stress disorder, substance abuse, addiction, embarrassment,
                              fear, flashbacks, nightmares, sleep issues, sleep disturbances, exaggerated
                              startle response, boundary issues, self-destructive behaviors, guilt, grief,
                              homophobia, hostility, humiliation, anger, isolation, hollowness, regret,
                              shame, isolation, sexual addiction, sexual problems, sexual identity

                                                       22
5/16/2021 14:33                                       22
AMERICAS 107404092 v6 [BSA - Global Plan TDPs.DOCX]
                        confusion, low self-esteem or self-image, bitterness, suicidal ideation and,
                        suicide attempts, and hospitalization or receipt of treatment for any of the
                        foregoing.
                2. b. Physical Health Issues: This includes but is not limited to physical
                        manifestations of emotional distress, gastrointestinal issues, headaches,
                        high blood pressure, physical manifestations of anxiety, erectile
                        dysfunction, heart palpitations, sexually-transmitted diseases, physical
                        damage caused by acts of abuse, reproductive damage, self-cutting and,
                        other self-injurious behavior, and hospitalization or receipt of treatment
                        for any of the foregoing.
                3. c. Interpersonal Relationships: This includes but is not limited to problems
                        with authority figures, hypervigilance, sexual problems, marital
                        difficulties, problems with intimacy, lack of trust, isolation, betrayal,
                        impaired relations, secrecy, social discreditation and isolation, damage to
                        family relationships, and fear of children or parenting.
                4. d. Vocational Capacity: This includes but is not limited to under- and
                        un-employment, difficulty with authority figures, difficulty changing and
                        maintaining employment, feelings of unworthiness, or guilt related to
                        financial success.
                5. e. Academic Capacity: This includes but is not limited to school behavior
                        problems.
                6. f. Legal Difficulties: This includes but is not limited to criminal difficulties,
                        bankruptcy, and fraud.
        Potential Mitigating Factors. The Settlement Trustee may assign a Point Scaling Factor
in the range of 00.01 to 1.0 to each SubmittedAllowed Abuse Claim to decrease the points
awarded toProposed Allowed Claim Amount for such Claim. This factor is to be evaluated
relative to a hypothetical base case scenario of an abuse claim with solidly credible evidence of
abuse that occurred during a BSA sponsored event involving aand perpetrator held in high regard
and in a position of trust within BSAthat accessed the victim as an employee or volunteer within
BSA-sponsored scouting. The hypothetical base case is incorporated into the base pointsBase
Matrix Values in the Claims Matrix’ tiers and would not receive a decrease on account of this
factor. Such factors may include but are not limited to the following:
        (i)     i. Absence of Protected Party Relationship or Presence of Another
                (Non-Protected Party) Responsible Party.
                a. In certain circumstances, a Protected Party’s responsibility for a perpetrator
                    may be factually or legally attenuated, or mitigated, or non-existent. For
                    example, the perpetrator may have also maintained a relationship with the
                    Abuse Claimant through a separate affiliation, such as a school, religious
                    organization, or as a family member of the Abuse Claimant; or the abuse
                    occurred in settings unrelated to Scouting or where a Protected Party did not
                    have the ability or responsibility to exercise control.            By way of
                    non-exhaustive example, familial abuse—even if the perpetrator was also a
                    Protected Party employee and the abuse occurred on a Scouting
                    activity—should result in a significant reduction or wholesale elimination, of
                    pointsof the Proposed Allowed Claim Amount.

                                                       23
5/16/2021 14:33                                       23
AMERICAS 107404092 v6 [BSA - Global Plan TDPs.DOCX]
                     b. If an Abuse Claimant did not file a Chapter 11 POC for his or her Direct
                         Abuse Claim but is otherwise deemed to have timely submitted an Abuse
                         Claim Proof of Claim to the Settlement Trust as set forth in Article IV.A
                         above, the Settlement Trustee shall establish and apply a mitigating Scaling
                         Factor that accounts for the lack of inclusion of the BSA in such Direct Abuse
                         Claim.
                     c. If there is a Chartered Organization that is not a Protected Party that shares
                         responsibility for the abuse alleged in a Direct Abuse Claim or Future Abuse
                         Claim, the Settlement Trustee shall determine and apply a mitigating Scaling
                         Factor that accounts for the Chartered Organization’s share of the total
                         Proposed Allowed Claim Amount after applying all other Scaling Factors.
                         The Abuse Claimant may have a cause of action against a Chartered
                         Organization under applicable law for a portion of its Direct Abuse Claim. By
                         way of example, if the Settlement Trustee determines after evaluation of an
                         Allowed Abuse Claim and application of all of the other Scaling Factors that
                         the Proposed Allowed Claim Amount for such Claim is $1,800,000, but that a
                         Chartered Organization that is not a Protected Party is one-third responsible
                         for the Allowed Abuse Claim, the Settlement Trustee will – as a final Scaling
                         Factor – apply a Scaling Factor of 0.66 to reduce the Proposed Allowed Claim
                         Amount to $1,200,000.
            ii. (ii) Other Settlements, Awards, Contributions, or Limitations. The Settlement
                     Trustee should consider the amounts of any settlements or awards already
                     received by the Abuse Claimant from other, non-Protected Party sources as well
                     as expected contributions from other, non-Protected Party sources that are related
                     to the abuse. The Settlement Trustee may consider any further limitations on the
                     Abuse Claimant’s recovery in the tort system. By way of example, the Settlement
                     Trustee should assign an appropriate Point Scaling Factor to SubmittedAllowed
                     Abuse Claims capped by charitable immunity under the laws of the jurisdiction
                     where the abuse occurred.
            iii.     Defectiveness(iii)      Statute of Limitations or Repose. If the Abuse Claimant
                     filed a defective Proof of Claim or filed its Proof of Claim after the Bar Date, or if
                     the evidence providedpresented by the Abuse Claimant indicatesresults in the
                     Settlement Trustee concluding that the Submittedsubject Abuse Claim is time
                     barred based on prevailing law in the jurisdictions in which the abuse
                     occurredcould be dismissed or denied in the tort system due to the passage of a
                     statute of limitations or due to a statute of repose, the Settlement Trustee may
                     reduce the points assigned to such Claim by assigningshall apply a Point Scaling
                     Factor of less than one. The.01; provided, however, the Settlement Trustee
                     shouldwill weigh the strength of theany relevant evidence supportingsubmitted by
                     the Submitted Abuse ClaimClaimant to determine whether such Claim should
                     receive mitigation on account of its defectiveness or untimeliness. The Settlement
                     Trustee may assign a mitigating factor of zero (0) in cases where the Settlement
                     Trustee determines that the Submitted Abuse Claim is fully barred, but may,
                     however, assign a factor of up to one (1) if the Settlement Trustee determines that
                     the evidence supporting the Submitted Abuse Claim warrants distribution from
                     the Settlement Trust despite its defectiveness or untimeliness.
                                                       24
5/16/2021 14:33                                       24
AMERICAS 107404092 v6 [BSA - Global Plan TDPs.DOCX]
                        iv.         Incomplete or Suspicious Evidence of Abuse. If the evidence provided
                                    by the Abuse Claimant does not establish by a preponderance of the
                                    evidence that the abuse occurred, the identity of the abuser, the location of
                                    the abuse, or when the abuse occurred, the Settlement Trustee shall reduce
                                    the points of the Submitted Abuse Claim by assigning a Point Scaling
                                    Factor of less than one. If the Settlement Trustee believes the evidence
                                    provided is deliberately false or misleading, the Settlement Trustee will
                                    assign a Point Scaling Factor of zero (0).
            v. Absence of Notice. If the evidence provided by the Abuse Claimant does not
               establish by a preponderance of the evidence that the Protected Party(ies) knew, or
               had reason to know, that the alleged perpetrator was likely to commit acts of
               Abuse against individuals involved in Scouting, the Settlement Trustee shall
               reduce the points assigned to such Claim by assigning a Point Scaling Factor of
               less than one. The Settlement Trustee should weigh the strength of the evidence
               demonstrating knowledge of the risk of potential abuse by the perpetrator to
               determine the appropriate factor of mitigation.the statute of limitations could be
               tolled under applicable law based on a Protected Party’s conduct, and may apply a
               higher Scaling Factor if such evidence demonstrates to the Settlement Trustee that
               tolling would be appropriate under applicable state law; provided, further, any
               Direct Abuse Claim that is substantially reduced pursuant to this mitigating
               Scaling Factor that becomes the subject of statute of limitations revival legislation
               may be re-determined in the sole discretion of the Settlement Trustee.
        5.5    ClaimsD.        Allowed Abuse Claim Calculus. After the Settlement Trustee has
assigned a Submittedassigns an Allowed Abuse Claim to a claimClaims Matrix tier and
determineddetermines the appropriate Point Scaling Factors tothat apply to the Claim, the total
points to be assigned toProposed Allowed Claim Amount for the SubmittedAllowed Abuse
Claim are to be determined asis the product of the Base PointsMatrix Value of the Claim and the
Point Scaling Factors applied to the Claim. In no event can a Submittedan Allowed Abuse
Claim’s point valueProposed Allowed Claim Amount (or Allowed Claim Amount) exceed the
Maximum Points valueMatrix Value for the Claim’s assigned Claims Matrix tier. By way of
example, if a Submittedan Allowed Abuse Claim is determined by the Settlement Trustee to be a
tier 1 claim with a (Base Point valueMatrix Value of $600,000,) with a Point Scaling Factor of
1.5 for the nature and circumstances of the abuse, and a mitigating point scaling factorScaling
Factor of 0.75, and no other Point Scaling Factors, the number of points assigned to the Claim
(the Proposed Allowed Claim Valuation)Amount for the Allowed Abuse Claim would be
$675,000 points, calculated as $600,000 x 1.5 x 0.75 = $675,000. As a further example, if, in
addition to the above Point Scaling Factors, the same SubmittedAllowed Abuse Claim had an
additional aggravating Point Scaling Factor of 2.0 on account of the alleged abuser’s profile, the
points assigned toProposed Allowed Claim Amount for the Allowed Abuse Claim (the Proposed
Claim Valuation) would be twice as much, namely $1,350,000 (calculated as $600,000 x 1.5 x
.75 x 2.0). If, on the other hand, for example the Settlement Trustee believes the evidence
provided for the Submitted Abuse Claim was deliberately false or misleading, the Settlement
Trustee will assign a mitigating Point Scaling Factor of zero, in which case the Claim would be
assigned a point value (the Proposed Claim Valuation) of zero.


                                                             25
5/16/2021 14:33                                             25
AMERICAS 107404092 v6 [BSA - Global Plan TDPs.DOCX]
            To determine the dollar value for each Submitted Abuse Claim, the Settlement Trustee

will multiply the point value of the Claim by the Trust Corpus Scaling Factor. In the above

example of a Submitted Abuse Claim assigned a point value of 1,350,000, if the Trust Corpus

Scaling Factor is 1/3, the Submitted Abuse Claim would be valued at $450,000 (1,350,000 x

1/3). If instead the Trust Corpus Scaling Factor is one, the Submitted Abuse Claim would be

valued at $1,350,000. If the Settlement Trust corpus exceeds its expected value and the Trust

Corpus Scaling Factor is 1.5, except as otherwise provided herein with respect to Submitted

Abuse Claims litigated to final judgement in the tort system, the Submitted Abuse Claim would

be valued at $2,025,000 (1,350,000 x 1.5). In the other example above of a Submitted Abuse

Claim assigned a point value of zero, the Claim’s dollar value would be $0.

       E.       Proposed Chartered-Organization-Release Allowed Claim Amount. After
determining the Proposed Allowed Claim Amount for an Allowed Abuse Claim, the Settlement
Trustee shall calculate the Proposed Chartered-Organization-Release Allowed Claim Amount, if
any. The Proposed Chartered-Organization-Release Allowed Claim Amount shall be determined
by re-calculating the Proposed Allowed Claim Amount by removing the applicable mitigating
Scaling Factor adjustment reflecting the absence of the Chartered Organization as another
potentially responsible party as set forth in Article VIII above. For the avoidance of doubt, in no
event shall the Proposed Chartered-Organization Release Allowed Claim Amount be more than
the Maximum Matrix Value in the applicable tier for such Allowed Abuse Claim.
                                      Article VIARTICLE IX
   PAYMENT OF SETTLED CLAIMSFINAL DETERMINATION ALLOWED ABUSE
                                              CLAIM

            6.1         Settled Claim Payments. After a Submitted Abuse Claim becomes a Settled

Claim, as described above in Article IV


        A.      Payment Upon Final Determination. Only after the Settlement Trustee has
established an Initial Payment Percentage in accordance with Section 4.1 of the Settlement Trust
Agreement, then once there is a Final Determination of an Abuse Claim pursuant to Article
VII.F, the Claimant will receive a payment of such Final Determination based on the Payment
Percentage then in effect as described in Article IX.B and IX.C. For the purpose of payment by
the Settlement Trust, a Final Judicial Determination (as defined in Article XII.H hereof) shall
constitute a Final Determination.


                                                       26
5/16/2021 14:33                                       26
AMERICAS 107404092 v6 [BSA - Global Plan TDPs.DOCX]
        B.     Initial Payment Percentage. After the Claimant accepts the Proposed Allowed
Claim Amount and there is a Final Determination of the Abuse Claim, the Settlement Trust shall
pay an initial distribution (“Initial Distribution”) tobased on the holder of such Settled Claim
within 30 days of the Claim becoming a Settled Claim and the Settlement Trust establishing the
Initial Payment Percentage established by the Settlement Trustee in accordance with the
Settlement Trust Corpus Scaling Factor (as defined below)Agreement.

            6.2         Initial Distribution Payment Scaling Factor. After analyzing the Submitted

Abuse Claims and determining the number of Submitted Abuse Claims and the likely, aggregate

Proposed Claim Valuations for all Settled Claims and value of the Settlement Trust Assets at that

time, the Settlement Trustee and the STAC shall determine, pursuant to the terms and conditions

set forth in the Trust Agreement, the appropriate initial Settlement Trust corpus scaling factor

(the “Initial Settlement Trust Corpus Scaling Factor”). For this purpose, the Settlement

Trustee will calculate the Initial Settlement Trust Corpus Scaling Factor as the ratio of the then

available Settlement Trust Assets (accounting for future Settlement Trust operating expenses and

Submitted Abuse Claims litigated in the tort system pursuant to Article IX) to the total points

assigned to all Submitted Abuse Claims (accounting for Future Abuse Claims). By way of

example, if the available Settlement Trust Assets are $1.5 billion and the Settlement Trustee

calculates the total points assigned to all Submitted Abuse Claims to be 4.5 billion, the Initial

Settlement Trust Corpus Scaling Factor would be one third, meaning that the cash payment value

of a point for initial payment purposes is $1.00 for every 3 points.


            6.3         Payment of Initial Distribution. The Settlement Trust will make an Initial

Distribution to each holder of a Settled Claim based on the Initial Settlement Trust Corpus

Scaling Factor while at the same time maintaining sufficient assets in the Settlement Trust for

payment of operating expenses, additional Settled Claims and lawsuits against the Settlement

Trust. With respect to Settled Claims that are Insured Abuse Claims (as defined below), the


                                                       27
5/16/2021 14:33                                       27
AMERICAS 107404092 v6 [BSA - Global Plan TDPs.DOCX]
Settlement Trustee shall make such Initial Distribution (and any further distributions) regardless

of the status of any litigation seeking coverage from any Insurance Companies.


            6.4         Subsequent Payments. As the Settlement Trust obtains additional assets through

indemnity payments and recoveries from coverage litigation or settlements with Non-Settling

Insurance Companies (or otherwise), or determines that amounts reserved for operating expenses

can be reduced, the Settlement Trust’s corpus will increase and more funds will become available

for distribution to Abuse Claimants on account of Settled Claims. Consequently, every six

months after the payment of the Initial Distribution, the Settlement Trustee shall conduct an

evaluation of the total value of the Settlement Trust Assets then available for distribution, and the

aggregate points value of Settled Claims. In consultation with the STAC, the Settlement Trustee

will then determine when subsequent distributions (each a “Subsequent Distribution”) should

be made to Abuse Claimants on account of Settled Claims and at what additional factor, by

updating the Settlement Trust Corpus Scaling Factor (each additional factor, a “Subsequent

Settlement Trust Corpus Scaling Factor”).                   Holders of Settled Claims that have not yet

received an Initial Distribution prior to the Settlement Trustee’s determination to make a

Subsequent Distribution shall receive as an Initial Distribution the points value of their Claim

multiplied by the Initial Settlement Trust Corpus Scaling Factor plus any Subsequent Settlement

Trust Corpus Scaling Factor(s). By way of example, if a Settled Claim is assigned 900,000

points, and the Settlement Trust has established an Initial Settlement Trust Corpus Scaling Factor

of one third and a Subsequent Settlement Trust Corpus Scaling Factor of one sixth before the

Claim becomes a Settled Claim, the Abuse Claimant holding such Claim will receive an initial

payment of $450,000, or the sum of the product of 900,000 x 1/3 ($300,000) plus the product of

900,000 x 1/6 ($150,000).
                                                       28
5/16/2021 14:33                                       28
AMERICAS 107404092 v6 [BSA - Global Plan TDPs.DOCX]
            Payments will be made to holders of Insured Abuse Claims and uninsured Abuse Claims

using the same Settlement Trust Corpus Scaling Factor and in the same manner as described in

this Article VI.

        C.     Supplemental Payment Percentage. When the Settlement Trustee determines
that the then-current estimates of the Settlement Trust’s assets and its liabilities, as well as
then-estimated value of then-pending Abuse Claims, warrant additional distributions on account
of the Final Determinations, the Settlement Trustee shall set a Supplemental Payment Percentage
in accordance with the Settlement Trust Agreement. Such Supplemental Payment Percentages
shall be applied to all Final Determinations that became final prior to the establishment of such
Supplemental Payment Percentage.          Claimants whose Abuse Claim becomes a Final
Determination after a Supplemental Payment Percentage is set shall receive an Initial
Distribution equal to the aggregate of the Initial Payment Percentage and all prior Supplemental
Payment Percentages set by the Settlement Trustee. For the avoidance of doubt, the Allowed
Claim Amount of each Allowed Abuse Claim after Final Determination shall be deemed to be
the Protected Parties’ liability for such Allowed Abuse Claim irrespective of how much the
holder of such Abuse Claim actually receives from the Settlement Trust pursuant to the payment
provisions set forth in this Article IX. For example if the Allowed Claim Amount for an
Allowed Abuse Claim that has received a Final Determination is $1,350,000, even if the
Settlement Trust distributes less than $1,350,000 to the Abuse Claimant on account of such
Allowed Abuse Claim based on application of the Initial Payment Percentage and any
Subsequent Payment Percentage(s), the Allowed Claim Amount for the Abuse Claim is still
$1,350,000.
        D.     6.5 Release. In order for a Submittedan Allowed Abuse Claim to becomereceive
a Settled ClaimFinal Determination and for the relevant Abuse Claimant to receive any payment
from the Settlement Trust, the Abuse Claimant must submit an executed form of release to be
developed by the Settlement Trustee in consultation with Reorganized BSA. Payments made by
the Settlement Trust to the holder of a Settledan Allowed Abuse Claim pursuant to the process
and procedures described herein shall be in full and complete satisfaction of the Abuse
Claimant’s Allowed Abuse Claim.

                               Article VII
     TENDER OF INSURED ABUSE CLAIMS AND COVERAGE LITIGATION WITH
                               INSURERS
            7.1         Rights of Settlement Trust Against Non-Settling Insurance Companies. The

form of release agreement that a Direct Abuse Claimant who takes the Expedited Distribution

Election must execute is attached as Exhibit A. The form of release applicable to an Abuse

Claimant            who         has       selected    a   Final        Determination   based   on   the   Proposed

Chartered-Organization-Release Allowed Claim Amount shall execute a release in favor of the

                                                                  29
5/16/2021 14:33                                               29
AMERICAS 107404092 v6 [BSA - Global Plan TDPs.DOCX]
Settlement Trust, the Protected Parties, and all Chartered Organizations, the form of which shall

be substantially in the form of Exhibit B hereto. The form of release applicable to an Abuse

Claimant who has selected a Final Determination based on the Proposed Allowed Claim Amount

shall execute a release in favor of the Settlement Trust and the Protected Parties, the form of

which shall be substantially in the form of Exhibit C hereto. The forms of release attached

hereto shall be determined by the the Settlement Trustee and BSA or Reorganized BSA.


        E.       FIFO Claims Process Queuing and Exigent Health Claims. The Settlement
Trust shall review all Trust Claim Submissions for processing purposes on a FIFO basis as set
forth below, except as otherwise provided herein with respect to Expedited Distributions or
Exigent Health Claims. An Abuse Claimant’s position in the FIFO Processing Queue shall be
determined as of the date of receipt of the Abuse Claimant’s Trust Claim Submission. If any
Trust Claim Submissions are filed on the same date, an Abuse Claimant’s position in the
applicable FIFO Processing Queue vis-à-vis such other same-day claims shall be determined by
the claimant’s date of birth, with older Abuse Claimants given priority over younger Abuse
Claimants. An Abuse Claimant that elects expedited review on account of an Exigent Health
Claim shall be moved in front of the FIFO Processing Queue no matter what the order of
processing otherwise would have been under these TDP. Following receipt of a Final
Determination on account of an Exigent Health Claim, the holder of an Exigent Health Claim
shall receive an Initial Distribution from the Settlement Trust (subject to the payment percentages
then in effect), within thirty (30) days of executing the release as set forth in Article IX.D above.
        F.       Source Affected Weighting. Notwithstanding the Initial Payment Percentage
and the Supplemental Payment Percentages applied hereunder, Non-BSA Sourced Assets shall be
allocated (after deducting applicable expenses) only among the Allowed Abuse Claims that could
have been satisfied from that source absent the Plan’s Discharge and Channeling Injunction. The
Settlement Trustee shall establish separate payment percentages in accordance with the
Settlement Trust Agreement to effectuate the distribution of any Non-BSA Sourced Assets. For
the avoidance of doubt, irrespective of the establishment of any increased payment percentage
under this Article IX.F and the Settlement Trust Agreement that allocates Non-BSA Sourced
Assets to holders of certain eligible Allowed Abuse Claims, the maximum payment that an
Abuse Claimant can recover from the Settlement Trust before all other Allowed Abuse Claims
are paid in full is the Final Determination Allowed Abuse Claim Amount for his or her Claim.
                                             ARTICLE X
                               RIGHTS OF SETTLEMENT TRUST
                    AGAINST NON-SETTLING INSURANCE COMPANIES
        Pursuant to the Plan, the Settlement Trust will takehas taken an assignment of BSA’s and
any other Protected Party’s (to the extent provided for in the Plan) rights and obligations under
the BSA Insurance Policies. For any Abuse Claim that the Settlement Trustee determines is a
validan Allowed Abuse Claim pursuant to Article IVVII above, the Settlement Trustee will
determine, based on the relevant Trust Claim Submission and any other information submitted in
                                                       30
5/16/2021 14:33                                       30
AMERICAS 107404092 v6 [BSA - Global Plan TDPs.DOCX]
connection with that submission and in the materials obtained through the CooperationDocument
Obligations, whether any Non-Settling Insurance Company issued coverage that is available to
respond to such Claim (an “Insured Abuse Claim”). The Settlement Trustee may determine
that multiple Non-SettledSettling Insurance Companies have responsibility for an Insured Abuse
Claim. The Settlement Trustee shall seek reimbursement for each Insured Abuse Claim that is an
Insured Abuse Claim, including the Proposed Allowed Claim Amount, from the applicable
Non-Settling Insurance Company(ies) pursuant to the Insurance Policies and applicable law. The
Settlement Trustee shall have the ability to exercise all of the rights and interests in the Insurance
Policies assigned to the Settlement Trust as set forth in the Plan, including the right to resolve
any disputes with a Non-Settling Insurance Company regarding their obligation to pay some or
all of an Insured Abuse Claim. The Settlement Trustee will exercise those rights consistent with
their duty to preserve and maximize the assets of the Settlement Trust. The Settlement Trustee
will have the ability to request further information from Abuse Claimants in connection with
seeking reimbursement for Insured Abuse Claims.

            7.2         Treatment of Insured Abuse Claims. The Settlement Trustee shall tender each

Insured Abuse Claim (including the Proposed Claim Valuation)—along with all information

related to the subject Insured Abuse Claim gathered pursuant to these TDP—to the applicable

Non-Settling Insurance Company(ies) for review and coverage determination prior to sending the

relevant Abuse Claimant his or her Valid Claim Notice. The applicable Non-Settling Insurance

Company will have 60 days to review each Insured Abuse Claim tendered to it by the Settlement

Trust and provide written notice to the Settlement Trust of whether it will cover, in whole or in

part, the Proposed Claim Valuation of a particular Insured Settled Claim or decline to provide

coverage of such Insured Settled Claim (a “Coverage Determination Notice”).                    If the

Non-Settling Insurance Company denies coverage, the Coverage Determination Notice must

provide an explanation of the reason for the denial.


            7.3         Reimbursement of Insured Abuse Claims. For Insured Abuse Claims that a

Non-Settling Insurance Company agrees to cover pursuant to a Coverage Determination Notice,

the Non-Settling Insurance Company shall reimburse the Settlement Trust for its share of the

amount of the Proposed Claim Valuation for such claim, applying an assumed Settlement Trust


                                                       31
5/16/2021 14:33                                       31
AMERICAS 107404092 v6 [BSA - Global Plan TDPs.DOCX]
Corpus Scaling Factor of one (1), within 30 days of such claim becoming a Settled Claim. The

decision by a Non-Settling Insurance Company to cover its share of an Insured Abuse Claim

shall be deemed to be a compromise of a disputed claim and shall not have any collateral

estoppel or res judicata effect for any future claim, nor shall it be deemed to be an admission

with respect to coverage.


            7.4         Coverage Disputes. For Insured Abuse Claims where a Non-Settling Insurance

Company declines to cover pursuant to a Coverage Determination Notice, the Settlement Trust

will have the right to pursue the Non-Settling Insurance Company in coverage litigation for the

Non-Settling Insurance Company’s share of the Proposed Claim Valuation or judgment or

settlement amount, as applicable.                     The Settlement Trust will have the right to bring such

coverage actions in one or more consolidated actions. For purposes of this section, the dollar

value of an Insured Abuse Claim shall be calculated based on an assumed Trust Corpus Scaling

Factor of one (1). The Settlement Trust shall also have the option to negotiate a settlement of

coverage issues with each Non-Settling Insurance Company to obtain the benefit of insurance

coverage under any Non-Settling Insurance Policy. All amounts recovered by the Settlement

Trust through coverage litigation or settlements shall flow into the corpus of the Settlement Trust

for distribution or payment of Settlement Trust operating expenses, including payment of Abuse

Claims, in accordance with the Trust Agreement and these TDP.


            7.5         No Direct Action Right.             Abuse Claimants shall have no rights against the

Non-Settling Insurance Companies.


            7.6         Rights of Non-Settling Insurance Companies. Nothing in these TDP (a) shall

affect, impair, or prejudice the rights and defenses of the Non- Settling Insurance Companies in

                                                              32
5/16/2021 14:33                                              32
AMERICAS 107404092 v6 [BSA - Global Plan TDPs.DOCX]
any manner; (b) shall in any way operate to, or have the effect of, impairing or having any res

judicata, collateral estoppel, or other preclusive effect on any party’s legal, equitable, or

contractual rights or obligations under any Non-Settling Insurance Policy in any respect; or (c)

shall otherwise determine the applicability or non-applicability of any provision of any

Non-Settling Insurance Policy and any such rights and obligations shall be determined under

Non-Settling Insurance Policies and applicable law. Additionally, any action by the Settlement

Trust against any Non-Settling Insurance Company may be brought in a court of competent

jurisdiction other than the Bankruptcy Court; provided, however, that nothing herein waives any

right of the Settlement Trust to elect arbitration to the extent the relevant Non-Settling Insurance

Policy provides for such.


            7.7         Results of Negotiation or Litigation.   If the Settlement Trustee obtains a

settlement or final judgment against a Non-Settling Insurance Company, the proceeds from such

judgment or settlement will flow into the Settlement Trust corpus. To the extent a deductible is

owed to the Non-Settling Insurance Company in order for the Settlement Trust to obtain the

insurance proceeds from a final judgment or settlement, any such deductible shall be submitted to

the Settlement Trust as an Indirect Abuse Claim.


                                   Article VIIIARTICLE XI
                                 INDIRECT ABUSE CLAIMS
        8.1    Indirect Abuse ClaimsA. Indirect Abuse Claims. To be eligible to receive
compensation from the Settlement Trust, the holder of an Indirect Abuse Claim must satisfy
Article IV.B hereof. Indirect Abuse Claims that become Allowed Indirect Abuse Claims shall
receive distributions in accordance with Article IX hereof, provided, however, that any Indirect
Abuse Claim shall be subordinate and junior in right to the prior payment in full of all Allowed
Abuse Claims that are Direct Abuse Claims as liquidated under these TDP.. An Indirect Abuse
Claim asserted against the Settlement Trust shall be reviewed by the Settlement Trustee and
treated as valid and paid by the Settlement Trust pursuant to the distribution methodology set
forth in these TDP if (a) such Indirect Abuse Claim satisfied the requirements of the Bar Date,
and is not otherwise disallowed by section 502(e) of the Bankruptcy Code (subject to the right of
the holder of the Indirect Abuse Claim to seek reconsideration under section 502(j) of the
                                                       33
5/16/2021 14:33                                       33
AMERICAS 107404092 v6 [BSA - Global Plan TDPs.DOCX]
Bankruptcy Code) or subordinated under section 509(c) of the Bankruptcy Code, and (b) the
holder of the Indirect Abuse Claim establishes to the satisfaction of the Settlement Trustee that
(i) the holder has paid the liability and obligation of the Settlement Trust to the individual
claimant to whom the Settlement Trust would otherwise have had a liability or obligation under
these TDP (and which has not been paid by the Settlement Trust), (ii) the Settlement Trust and
Protected Parties are forever and fully released from all liability related thereto, and (iii) the
Indirect Abuse Claim is not otherwise barred by a statute of limitations or repose or by other
applicable law.
         8.2 B. Offset. The liquidated value of any Indirect Abuse Claim paid by the Settlement
Trust shall be treated as an offset to or reduction of the full liquidated value of any Direct Abuse
Claim that might be subsequently asserted against the Settlement Trust.
                                      Article IXARTICLE XII
                                TORT SYSTEM ALTERNATIVE
         A.      9.1 Exhaustion of Trust DistributionClaims Allowance and Reconsideration
Procedures. If an Abuse Claimant has appealed a Claim Notice through the reconsideration
process described above in section 4.6Article VII.G and the Abuse Claimant disagrees with the
Settlement Trustee’s final determination regarding the validity or valuationallowance or allowed
amount of the subject Submitted Abuse Claim, the Abuse Claimant may file a lawsuit against the
Settlement Trust for reconsideration of his or her Submitted Abuse Claim in any court of
competent jurisdiction (a “Tort Election Claim”). An Abuse Claimant that elects to file a
lawsuit under this provision forfeits any Proposed Allowed Claim ValuationAmount offered by
the Settlement Trust, and recovery, if any, isshall be limited to settlement or judgment from such
lawsuit as provided herein. An Abuse Claimant that asserts a Tort Election Claim may not seek
costs or expenses in the lawsuit filed against the Settlement Trust. Each party’s costs of
litigation shall be borne by that party.
         B.      Authorization of Settlement Trustee and Settlement Trust Advisory
Committee. The Settlement Trustee, with the approval of the STAC and the Future Claimants’
Representative, may authorize the commencement or continuation of a lawsuit by a Direct Abuse
Claimant against the Settlement Trust to obtain the Allowed Claim Amount of a Direct Abuse
Claim (a “STAC Tort Election Claim”). STAC Tort Election Claims shall not be required to
exhaust any remedies under these TDP before commencing or continuing such lawsuit. No
Abuse Claimant may pursue a STAC Tort Election Claim without the prior written approval of
the Settlement Trustee, which approval may be withheld for any reason notwithstanding Article
II.C.
         C.      9.2 Tender to Non-Settling Insurance Company. If an Abuse Claimant electsis
authorized to file suit against the Settlement Trust as provided herein, the Settlement Trustee
shall determine, based on the Trust Claim Submission and any other information obtained in
connection with that submission and materials received in connection with the
CooperationDocument Obligations, whether any Non-Settling Insurance Company issued
coverage that is available to respond to the lawsuit (an “Insured Lawsuit”). The Settlement
Trustee may determine that there are multiple Non-SettledSettling Insurance Companies that
have responsibility forto defend an Insured Lawsuit. The Settlement Trustee shall tenderprovide
notice, and if applicable, seek defense, of any Insured Lawsuit to each Non-Settling Insurance
Company from whom the Settlement Trustee determines insurance coverage may be available in
accordance with the terms of each applicable Insurance Policy.

                                                       34
5/16/2021 14:33                                       34
AMERICAS 107404092 v6 [BSA - Global Plan TDPs.DOCX]
            9.3         Acceptance of Tender. A Non-Settling Insurance Company shall have 60 days

to determine whether to accept an Insured Lawsuit that is tendered to it.


            9.4         Limit on Settlement Trust Liability. An Abuse Claimant who pursues the

Settlement Trust in the tort system shall not be able to receive from the Settlement Trust more

than the dollar value of a Settled Claim that is assigned the Maximum Points in the applicable

tier set forth in the Claims Matrix assuming a Settlement Trust Corpus Scaling Factor of one (1).

By way of example, for an Abuse Claimant asserting tier one abuse, the maximum damages

amount that Abuse Claimant is allowed to sue the Settlement Trust for in the relevant tort system

is $2,700,000, or 2,700,000 points (the Maximum Points in tier one) multiplied by an assumed

Settlement Trust Corpus Scaling Factor of one (1).


        D.     9.5 Parties to Lawsuit. Any lawsuit commenced under section 9.1Article XII of
these TDP must be filed by the Abuse Claimant in his or her own right and name and not as a
member or representative of a class, and no such lawsuit may be consolidated with any other
lawsuit. The potential parties that may be defendants in the lawsuit shall be limited toAbuse
Claimant may assert its Abuse Claim against the Settlement Trust; an as if the Abuse Claimant
may not sue any ofwere asserting such claim against either the Debtors or another Protected
Parties or Non-Settling Insurance CompaniesParty and the discharge and injunctions in the Plan
had not been issued.
        E.     9.6 Defenses. All defenses (including, with respect to the Settlement Trust, all
defenses that could have been asserted by the Debtors or Protected Parties, except as otherwise
provided in the Plan) shall be available to both sides at trial; however, for any uninsured Abuse
Claim or Insured Abuse Claim where no Insurance Company has agreed to provide a defense, the
Settlement Trust may waive any defense and/or concede any issue of fact or law. In cases where
a(which may include any Non-Settling Insurance Company has agreed to provide a defense, such
Insurance Company retains all liability defenses) at trial.

            9.7         Costs. Each party’s costs of litigation shall be borne by that party. An Abuse

Claimant may not seek costs or expenses in the lawsuit filed against the Settlement Trust.


            9.8         Settlement or Final Judgment. The defending Non-Settling Insurance Company

or, if no Insurance Company is defending, the Settlement Trust, is authorized to settle any lawsuit

                                                       35
5/16/2021 14:33                                       35
AMERICAS 107404092 v6 [BSA - Global Plan TDPs.DOCX]
by an Abuse Claimant for an amount it determines appropriate in light of the circumstances of

the case, subject to the limitations that the Settlement Trust or defending Non-Settling Insurance

Company may not settle any claim for an amount that exceeds the amount that exceeds its

potential liability for that Abuse Claim pursuant to section 9.4.


        F.       Settlement Trust Liability for Tort Election Claims. An Abuse Claimant who
pursues a Tort Election Claim shall have an Allowed Claim Amount against the Settlement Trust
equal to the settlement or final judgment obtained in the tort system, if any, less any payments
actually received and retained by the Abuse Claimant, provided that, any amount of such
Allowed Claim Amount in excess of the Maximum Matrix Value in the applicable tier set forth
in the Claims Matrix shall be subordinate and junior in right to the prior payment in full of all
Direct Abuse Claims that are Allowed Abuse Claims as liquidated under these TDP (excluding
this Article XII). By way of example, for an Abuse Claimant asserting tier one abuse, the
maximum payment that Abuse Claimant can recover from the Settlement Trust before all other
Direct Abuse Claims that are Allowed Abuse Claims are paid in full is $2,700,000 (the
Maximum Matrix Value in tier one). For the avoidance of doubt, the limit on the Settlement
Trust liability under this Article XII.F shall not apply or inure to the benefit of any Non-Settling
Insurance Company, and the Settlement Trust shall be able to obtain coverage, subject to Article
X hereof, for the full Allowed Claim Amount obtained by the Abuse Claimant through a Tort
Election Claim.
        G.       9.9 Payment of Judgments by the Settlement Trust. IfSubject to Article XII.F
hereof, if and when an Abuse Claimant obtains a final judgment or settlement against the
Settlement Trust or defending Non-Settling Insurance Company in the tort system (a “Final
Judicial Determination”), such judgment or settlement amount shall be treated for purposes of
distribution under these TDP as the Abuse Claimant’s Proposed Valuation AmountFinal
Determination, and such Allowed Claim Amount shall also constitute the applicable Protected
Parties’ liability for such Abuse Claim. Within thirty (30) days of executing the release as set
forth in section 6.5Article IX.E above, the Abuse Claim in question shall become a Settlement
Claim and the Abuse Claimant shall receive an Initial Distribution (based on the Initial
Settlement Trust Corpus Scaling Factor and any Subsequent Settlement Trust Corpus Scaling
Factor in effect at such time) from the Settlement Trust (assuming an Initial Payment Percentage
has been established by the Settlement Trust at that time). Thereafter, the Abuse Claimant shall
receive any Subsequent Distributionssubsequent distributions based on any Subsequent
Settlement Trust Corpus Scaling Factor(s)Supplemental Payment Percentage as determined by
the Settlement Trust. Under no circumstances shall the Settlement Trust pay interest under any
statute on any judgments obtained by an Abuse Claimant in the tort system. Non-Settling
Insurance Companies that choose to defend a lawsuit against the Settlement Trust under this
Article IX shall pay the full amount of any judgment or settlement achieved by the Abuse
Claimant to the Settlement Trust for distribution through these TDP.




                                                       36
5/16/2021 14:33                                       36
AMERICAS 107404092 v6 [BSA - Global Plan TDPs.DOCX]
                                     Article XARTICLE XIII
                               MISCELLANEOUS PROVISIONS
        A.     10.1 Non-Binding Effect of Settlement Trust and/or Litigation Outcome.
Notwithstanding any other provision of these TDP, a decision by the Settlement Trust to pay or
not to pay any Submitted Abuse Claim shall not be used in, be admissible as evidence in, binding
in, or have any res judicata, collateral estoppel, or other preclusive effect in any lawsuit or other
proceeding against any other entity other than the Settlement Trust. Notwithstanding any other
provision of these TDP, the outcome of litigation against the Debtors by the holder of an Indirect
Abuse Claim shall not be used in, be admissible as evidence in, binding in or have any other
preclusive effect in connection with the Settlement Trust’s resolution or valuation of an Indirect
Abuse Claim.
        B.     10.2 Amendments. Except as otherwise provided herein, the Settlement Trustee
may not amend, modify, delete, or add to any provisions of these TDP, without the written
consent of the STAC and the Future Claimants’ Representative, as provided in the Settlement
Trust Agreement, including amendments to preserve the value of assets of the Settlement Trust.
Nothing herein is intended to preclude the STAC from proposing to the Settlement Trustee, in
writing, amendments to these TDP. Notwithstanding the foregoing, neither the Settlement
Trustee nor the STAC may amend these TDP to provide for materially different treatment for
Abuse Claims including the Claims Matrix and Scaling Factors set forth in Article VIII.
Notwithstanding the foregoing, neither the Settlement Trustee nor the STAC may amend the
form of release without the consent of Reorganized BSA or remove the requirement of a release
in connection with an Expedited Determination.
        C.     10.3 Severability. Should any provision contained in these TDP be determined to
be unenforceable, such determination shall in no way limit or affect the enforceability and
operative effect of any and all other provisions of these TDP. Should any provision contained in
these TDP be determined to be inconsistent with or contrary to Debtors’ obligations to any
Insurance Company providing Insurance Coverage to the Debtors in respect of claims for
personal injury for which the Debtors have legal responsibility, the Settlement Trustee, with the
consent of the STAC, may amend these TDP and/or the Trust Agreement to make the provisions
of either or both documents consistent with the duties and obligations of the Debtors to said
Insurance Company.
        D.     Offsets. The Settlement Trust shall have the right to offset or reduce of the
Allowed Claim Amount of any Allowed Abuse Claim on a dollar for dollar basis based on any
amounts paid or reasonably likely to be paid to the holder of such Claim on account of such
Claim from any source other than the Settlement Trust.
        E.     10.4 Governing Law. Administration of these TDP shall be governed by, and
construed in accordance with, the laws of the State of Delaware. The law governing litigation in
the tort system shall be the law of the jurisdiction in which the Abuse Claimant files the lawsuit
as described in Article IXXII.




                                                       37
5/16/2021 14:33                                       37
AMERICAS 107404092 v6 [BSA - Global Plan TDPs.DOCX]
    EXHIBIT A-2

BSA TOGGLE PLAN TDP

CHANGED PAGES ONLY
             TRUST DISTRIBUTION PROCEDURES OF THE
BOY SCOUTS OF AMERICA SETTLEMENT TRUST FOR THE BSA TOGGLE PLAN
complete the evaluation of each Abuse Claim submitted through a Trust Claim Submission (each

a “Submitted Abuse Claim”), the Settlement Trustee also may, but is not required to, obtain

additional evidence from the Abuse Claimant or from other parties pursuant to the

CooperationDocument Agreement Obligations (as defined below).


       3.3     Cooperation. The Settlement Trust shall perform all obligations under the BSA

Insurance Policies issued by the Insurance Companies in order to maintain coverage and obtain

the benefit of coverage under such policies. Such obligations shall include any requirement to

share documents, witnesses, or other information with the Insurance Companies, to the extent

required under the relevant insurance policies (the “Trust Cooperation Obligations”).            In

addition, the parties to the CooperationDocument Agreement shall provide the Settlement Trust

with    documents,     witnesses,    or    other     information   as   provided     therein    (the

“CooperationDocument Agreement Obligations” and together with the Trust Cooperation

Obligations, the “Cooperation Obligations”).            Other than their CooperationDocument

Agreement Obligations owed to the Settlement Trust, the Settlement Trust’s counterparties

thereto shall have no obligation to act in any capacity in the claims resolution process under these

TDP.


       3.4     Deceased Abuse Claim Holders. The Settlement Trustee shall review the Abuse

Claim of a deceased Abuse Claimant without regard to the Abuse Claimant’s death, except that

the Settlement Trustee may require evidence that the person submitting the Abuse Claim on

behalf of the decedent is authorized to do so.


       3.5     Insured Status of Abuse Claims.           The Settlement Trustee shall determine

whether each Submitted Abuse Claim is potentially covered by a collectible Insurance Policy



                                                 4
Submission, materials received pursuant to the CooperationDocument Agreement Obligations,

and any follow-up materials or examinations (including, without limitation, any Trustee

Interview), the Settlement Trustee will either find the Abuse Claim to be legally valid or invalid.

In order to make this determination, among other things, the Settlement Trustee must evaluate

each Submitted Abuse Claim to determine whether the evidence viably supports a finding that:


       (i)     the Abuse Claimant timely filed a proper Proof of Claim in the Chapter 11 Cases
               prior to the Bar Date and the Claim is not barred by any statute of limitations,
               repose, or by other applicable law, or—if the Proof of Claim is defective or
               untimely, or the Claim is barred by a statute of limitations, repose, or other
               applicable law—the strength of the evidence supporting the Submitted Abuse
               Claim warrants making a distribution from the Settlement Trust to the holder of
               such Claim;
       (ii)    the Submitted Abuse Claim had not been previously resolved by litigation and/or
               settlement with a Protected Party or through the tort system; and
       (iii)   the Abuse Claimant at issue in the Submitted Abuse Claim was abused by an
               employee or volunteer of a Protected Party or by a Scout participant.
       5.3     Invalid Abuse Claims.        If the Settlement Trustee finds that the evidence

submitted by the Abuse Claimant in a Trust Claim Submission does not support a viable claim

against a Protected Party in the tort system, the Settlement Trustee shall make a determination

that the Submitted Abuse Claim is invalid and provide written notice of its determination to the

relevant Abuse Claimant (an “Invalid Claim Notice”).


       Such determination may be based on a conclusion that the information provided in the

Trust Claim Submission is fraudulent or insufficient to demonstrate a viable claim against a

Protected Party, that the Abuse Claim is time-barred or procedurally deficient, or any other

grounds that the Settlement Trustee in her discretion may find appropriate. The Settlement

Trustee shall have discretion to determine whether a defect in the Abuse Claimant’s Proof of

Claim, other than the filing of a Proof of Claim after the Bar Date and/or application of relevant


                                               8
                       EXHIBIT B-1

SETTLEMENT TRUST AGREEMENT FOR THE GLOBAL RESOLUTION PLAN
                                  BOYS SCOUTS OF AMERICA
                               SETTLEMENT TRUST AGREEMENT

       This SETTLEMENT TRUST AGREEMENT is made and entered in In re Boy Scouts of America
and Delaware BSA, LLC, Case No. 20-10343 (Bankr. D. Del. 2020), by and between Boy Scouts of
America (“BSA” or the “Debtor”), and [●] (the “Settlement Trustee”). This Settlement Trust Agreement
is entered into pursuant to the Debtor’s Third Amended Chapter 11 Plan of Reorganization for Boy
Scouts of America and Delaware BSA, LLC, dated [●]June 17, 2021 [D.I. [●]] (as amended,
supplemented, or modified, the “Plan”). Unless otherwise specifically defined herein, capitalized terms
used in this Settlement Trust Agreement shall have the meanings assigned to them in the Plan. Terms
defined in the Bankruptcy Code, and not otherwise specifically defined in the Plan or herein, when used
herein, have the meanings attributed to them in the Bankruptcy Code.
                                              RECITALS
         A.      On the Petition Date, the BSA filed a voluntary petition under chapter 11 of the
Bankruptcy Code. BSA continued in possession of its property and has continued to operate and manage
its business as debtor in possession pursuant to Sections 1107(a) and 1108 of the Bankruptcy Code.
        B.      It is anticipated that in 2021, the Bankruptcy Court will enter an order confirming the
Plan (the “Confirmation Order”).
       C.       The Plan anticipates the existence of the Settlement Trust and the transfer and
assignment to the Settlement Trust of the Settlement Trust Assets.
        D.    Pursuant to the Plan, the Settlement Trust is to use the Settlement Trust Assets to pay the
compensable Abuse Claims, and meet indemnity and other obligations in accordance with the provisions
of the Plan.
        E.       The Settlement Trust is established for the benefit of the Beneficiaries (as defined
herein) and is intended to qualify as a “qualified settlement fund” for federal income tax purposes and
within the meaning of Treasury Regulations issued under section 468B of the Internal Revenue Code of
1986, as amended (the “Tax Code”). The Settlement Trustee shall administer and maintain the
Settlement Trust in compliance with all relevant guidelines for maintaining the Settlement Trust’s status
as a “qualified settlement fund” issued by the Internal Revenue Service (the “IRS”).
        F.      Pursuant to the Plan and the Confirmation Order, the Settlement Trustee shall be duly
appointed as a representative of the Estate pursuant to Sections 1123(a)(5), (a)(7), and (b)(3)(B) of the
Bankruptcy Code.
         NOW, THEREFORE, pursuant to the Plan and the Confirmation Order, in consideration of the
premises and the provisions in the Plan, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and affirmed, it is agreed as follows:
                                           Article I
                                     AGREEMENT OF TRUST
       1.1     CREATION AND NAME. The Debtor hereby creates a trust known as “Boy Scouts of
America Settlement Trust,” which is the Settlement Trust provided for in the Plan.

        1.2     PURPOSE. The purpose of the Settlement Trust is to assume any liability for all Abuse
Claims; to hold, preserve, maximize and administer the Settlement Trust Assets; and to direct the
processing, liquidation, and payment of all compensable Abuse Claims. The Settlement Trust will


AMERICAS 107111196
resolve Abuse Claims in accordance with the Settlement Trust Documents in such a way that the holders
of similar Abuse Claims are treated equitably and in substantially the same manner.

         1.3      TRANSFER OF ASSETS. Pursuant to the Plan and on the Effective Date, all right,
title, and interest in and to the Settlement Trust Assets and any proceeds thereof shall be automatically,
and without further act or deed, transferred to, vested in, and assumed by the Settlement Trust free and
clear of all Encumbrances or Claims or other interests of any Person. The Settlement Trustee hereby
agrees to accept and hold the Settlement Trust Assets in trust for the Beneficiaries (as defined herein)
subject to the terms of this Settlement Trust Agreement and the Plan. The Settlement Trustee is hereby
authorized to file with governmental authorities any documents necessary or helpful to establish the
Settlement Trust.

        1.4     IRREVOCABILITY. From and after the Effective Date, the Settlement Trust shall be
irrevocable. Neither the Debtors nor Reorganized BSA, nor any other Protected Party (or any other,
except as expressly set forth herein. No party except the Settlement Trustee or STAC (as contemplated
in the Settlement Trust Agreementdefined herein) may alter, amend, revoke, or terminate the Settlement
Trust. No party shall have any power or authority to direct the Settlement Trustee to return any of the
Settlement Trust Assets.

       1.5    BENEFICIARIES. The “Beneficiaries” of the Settlement Trust will be the holders of
any compensable Abuse Claims (including holders of Future Abuse Claims) and the Protected Parties.

    1.6  SETTLEMENT                    TRUSTEE        AND      SETTLEMENT          TRUST       ADVISORY
COMMITTEE.

                 (a)     There will be one initial Settlement Trustee appointed to administer the
Settlement Trust. The Settlement Trustee will be considered a “party in interest” within the meaning of
section 1109(b) of the Bankruptcy Code, and will be the “administrator” of the Settlement Trust as such
term is used in Treas. Reg. Section 1.468B-2(k)(3).

                (b)      A Settlement Trust Advisory Committee (“STAC”) will be appointed in a
manner to be specified in the Plan Supplement and consist of threeseven (7) members. The STAC
members shall be reasonably acceptable to the Debtors. The STAC will serve in a fiduciary capacity,
representing the interests of all holders of Abuse Claims.

               (c)     The Settlement Trustee will be required to consult withobtain the STAC’s and
Future Claimants’ Representative’s consent (which consent shall not be unreasonably withheld) on:

                         (i)     the questionnaire to be developed for distribution to holders of Abuse
          Claims (“Abuse Claimants”) and submission to the Settlement Trust by Abuse Claimants seeking
          payment from the Settlement Trust;

                           (ii)   the accurate factor for scaling Abuse Claim values based on the size of
          the Settlement Trust Corpus (as defined herein) and total aggregate Abuse Claim values, as
          described in the Trust Distribution Procedures (“TDP”);

                            (ii)     (iii) determination of the total value of Settlement Trust Assets at the
          intervals set forth in the Trust Distribution Procedures (“TDP”);




                                                     2
AMERICAS 107111196
                           (iii)   (iv) the appropriate percentage of compensable Abuse Claim values to
           distribute as initial distributions (the “Initial Payment Percentage”) and any subsequent
           distribution under the TDP;

                             (iv)    (v) entry into any material settlements with insurers or commencement
           of material litigation against insurers;

                          (v)      commencement or continuation of lawsuits asserting STAC Tort
           Election Claims (as defined in the TDP);

                              (vi)    any amendments or modifications to this Trust Agreement or the TDP;
           and1

                              (vii)   the termination of the Settlement Trust or Litigation Trust; and

                           (viii) any other matters that the Plan provides require consultation with and
           consent of the STAC and Future Claimants’ Representative.

                     (d)      The STAC and the Future Claimants’ Representative shall have no authority or
ability to:

                          (i)      modify, reject, or influence any claim allowance or Allowed Claim
           Amount (as defined in the TDP) under the TDP; and

                          (ii)    amend the TDP to provide for materially different treatment for Abuse
           Claims including the Claims Matrix and Scaling Factors (as defined and set forth in Article VIII
           of the TDP).

           1.7       ACCEPTANCE OF ASSETS AND ASSUMPTION OF LIABILITIES.

                (a)      In furtherance of the purposes of the Settlement Trust, the Settlement Trustee
hereby accepts the trusteeship of the Settlement Trust created by this Settlement Trust Agreement and the
grant, assignment, transfer, conveyance and delivery of Settlement Trust Assets to the Settlement Trust,
subject to the terms and conditions set forth in this Settlement Trust Agreement, the Plan and the
Confirmation Order.

                 (b)     The Settlement Trust will assume all liabilities, obligations, and responsibilities
of the Protected Parties for all Abuse Claims (including any Future Abuse Claims). In furtherance of the
purposes of the Settlement Trust, the Settlement Trustee, on behalf of the Settlement Trust, hereby
expressly assumes all responsibility for preserving, managing and distributing the Settlement Trust
Corpus to the Beneficiaries. The Abuse Claims will be evaluated by the Settlement Trustee in
accordance with the TDP. Except as otherwise provided in this Settlement Trust Agreement, the TDP or
the Plan, the Settlement Trustee shall have all defenses, cross-claims, offsets and recoupments, as well as
rights of indemnification, contribution, subrogation, and similar rights, regarding Abuse Claims that the
Debtor has or would have had under applicable law.

                 (c)     The Settlement Trustee shall have all the rights, powers and duties set forth in
this Settlement Trust Agreement, the TDP (as defined herein) and the Plan, and available under
applicable law, for accomplishing the purposes of the Settlement Trust. The Settlement Trustee’s powers
are exercisable solely in a fiduciary capacity consistent with, and in furtherance of, the purpose of the
1
    See also Article 4.2 herein.

                                                         3
AMERICAS 107111196
Settlement Trust and in accordance with applicable law. The Settlement Trustee shall have the authority
to bind the Settlement Trust within the limitations set forth herein but shall for all purposes hereunder be
acting in the capacity as Settlement Trustee, and not individually.

                (d)      In furtherance of the purposes of the Settlement Trust, the Settlement Trustee
assumes responsibility for: (a) making payments to Beneficiaries; (b) receiving, collecting, liquidating,
maintaining and distributing the Settlement Trust Assets; and (c) fulfilling all other obligations of the
Settlement Trust under this Settlement Trust Agreement and the Plan. The Settlement Trust will be
administered consistent with the purpose of the Settlement Trust and with no objective to continue or to
engage in the conduct of a trade or business, except to the extent reasonably necessary to preserve the
liquidation value of the Settlement Trust Assets or as otherwise provided in the Plan.

                (e)     Source of Payments. All Settlement Trust expenses and all liabilities of the
Settlement Trust with respect to Abuse Claims shall be payable solely by the Settlement Trustee out of
the Settlement Trust Corpus (as defined herein).

       1.8     COOPERATIONDOCUMENT AGREEMENT. The Settlement Trust will enter into
the CooperationDocument Agreement.

                                               Article II
                                          LITIGATION TRUST
         2.1     LITIGATION TRUST. The Settlement Trustee and STAC will jointly decide whether
a sub-trust is required by applicable law to carry forth the litigation-related objectives of this Settlement
Trust. If the Settlement Trustee and STAC decide that applicable law so requires a litigation sub-trust,
the Settlement Trustee shall create a sub-trust pursuant to this Settlement Trust Agreement (the
“Litigation Trust”) known as the “Boy Scouts of America Litigation Trust” and governed by the terms set
forth in this Article 2.1 and Settlement Trust Agreement. The Litigation Trust is to be organized and
established as a trust for the purpose of monetizing litigation or Claims of the Settlement Trust,
including, without limitation, the Settlement Trust Causes of Action, the Insurance Actions and the
Insurance Coverage Actions (collectively, the “Actions”), and making distributions of such assets to the
Settlement Trust in a manner consistent with “liquidating trust” status under Treasury Regulation Section
301.7701-4(d). The Litigation Trust shall serve as a mechanism for investigating, prosecuting, settling,
resolving, and otherwise monetizing all Actions and distributing proceeds of such Actions to the
Settlement Trust in a timely fashion in accordance with the Plan, the Confirmation Order, the TDP, this
Article 2.1, and this Settlement Trust Agreement. If created, the Litigation Trust shall have the sole
responsibility for the pursuit and settlement of the Actions, and the sole power and authority to allow or
settle and compromise any Actions. For the avoidance of doubt, if created, the Litigation Trust, pursuant
to section 1123(b)(3)(B) of the Bankruptcy Code and applicable state trust law, is to be appointed as the
successor-in-interest to, and representative of, the Debtor and its Estate for the retention, enforcement,
settlement, and adjustment of all Actions.

                (a)    There will be one Litigation Trustee appointed to administer the Litigation Trust.
The Litigation Trustee will be considered a “party in interest” within the meaning of section 1109(b) of
the Bankruptcy Code. The Settlement Trustee shall initially act as the Litigation Trustee.

               (b)     On or as soon as practicable after the Effective Date, the Settlement Trust shall
automatically and irrevocably transfer, assign, and deliver, and shall be deemed to have transferred,
assigned, and delivered, all Actions and associated privileges to the Litigation Trust (the “Litigation
Trust Assets”). For purposes of the transfer of documents, the Litigation Trust is an assignee and
successor to the Debtor in respect of the Actions and shall be treated as such in any review of

                                                     4
AMERICAS 107111196
confidentiality restrictions in requested documents. For the avoidance of doubt, following the Effective
Date, the Litigation Trustee shall have the power to waive the privileges being so assigned and
transferred.

                (c)     Until the Litigation Trust terminates pursuant to the terms hereof, legal title to
the Actions shall be vested at all times in the Litigation Trust as a separate legal entity, except where
applicable law in any jurisdiction requires title to any part of the Actions to be vested in the Litigation
Trustee, in which case title shall be deemed to be vested in the Litigation Trustee, solely in his capacity
as Litigation Trustee. For purposes of such jurisdictions, the term Litigation Trust, as used herein, shall
be read to mean the Litigation Trustee.

                (d)      In accordance with section 1123(d) of the Bankruptcy Code, the Litigation
Trustee may enforce all rights to commence and pursue, as appropriate, any and all Actions after the
Effective Date. No Person or entity may rely on the absence of a specific reference in the Plan to any
Action against them as any indication that the Litigation Trustee will not pursue any and all available
Actions or objections against them. Unless any Action against a Person or Entity is expressly waived,
relinquished, exculpated, released, compromised, or settled in the Plan or an order of the Bankruptcy
Court, the Litigation Trustee expressly reserves all Actions for later adjudication, and, therefore, no
preclusion doctrine including the doctrine of res judicata, collateral, estoppel, issue preclusion, claim
preclusion, estoppel (judicial, equitable, or otherwise), or laches, shall apply to such Actions upon, after,
or as a consequence of the Confirmation Order.

                 (e)      Acceptance. The Litigation Trustee accepts the Litigation Trust imposed by this
Article 2.1 and agrees to observe and perform that Litigation Trust, on and subject to the terms and
conditions set forth in this Article 2.1 and in the Plan.

               (f)      Litigation Trust Beneficiary. The beneficiary of the Litigation Trust shall be the
Settlement Trust (the “Litigation Trust Beneficiary”).

                     (g)   Authority. The Litigation Trustee shall have the power to:

                           (i)     prosecute Actions on behalf of the Settlement Trust as contemplated in
          the TDP;

                          (ii)   hold legal title to any and all rights in or arising from the Litigation
          Trust Assets, including, but not limited to, the right to collect any and all money and other
          property belonging to the Litigation Trust (including any proceeds of the Litigation Trust
          Assets);

                          (iii)    perform the duties, exercise the powers, and asserts the rights of a
          trustee under sections 1123(b)(3)(B) of the Bankruptcy Code with respect to the Litigation Trust
          Assets, including the right to assert claims, defenses, offsets, and privileges;

                          (iv)    protect and enforce the rights of the Litigation Trust with respect to any
          Litigation Trust Assets by any method deemed appropriate, including, without limitation, by
          judicial proceeds, or pursuant to any applicable bankruptcy, insolvency, moratorium, or similar
          law and general principles of equity;

                           (v)     determine and satisfy any and all liabilities created, incurred, or assumed
          by the Litigation Trust;


                                                      5
AMERICAS 107111196
                           (vi)    make all payments relating to the Litigation Trust Assets;

                           (vii)    assess, enforce, release, or waive any privilege or defense on behalf of
          the Litigation Trust, the Litigation Trust Assets, or the Litigation Trust Beneficiary, if applicable;

                           (viii) prepare, or have prepared, and file, if necessary, with the appropriate
          taxing authority any and all tax returns, information returns, and other required documents with
          respect to the Litigation Trust, and pay taxes properly payable by the Litigation Trust;

                           (ix)     without further order of the Bankruptcy Court, but subject to the terms
          of this Settlement Trust Agreement, employ various consultants, third-party service providers,
          and other professionals, including counsel, tax advisors, consultants, brokers, investment
          bankers, valuation counselors, and financial advisors, as the Litigation Trustee deems necessary
          to aid him in fulfilling his obligations under this Article 2.1; such consultants, third-party service
          providers, and other professionals shall be retained pursuant to whatever fee arrangement the
          Litigation Trustee deems appropriate, including contingency fee arrangements and any fees and
          expenses incurred by such professionals engaged by the Litigation Trustee shall be Litigation
          Trust Expenses and paid by the Litigation Trustee from the Litigation Trust Expense Cash
          Reserve;

                          (x)     take all steps and execute all instruments and documents necessary to
          effectuate the purpose of the Litigation Trust and the activities contemplated herein and in the
          TDP, the Confirmation Order and the Plan, and take all actions necessary to comply with the
          TDP, the Confirmation Order, the Plan, and this Article 2.1 and the obligations there and
          hereunder; and

                           (xi)    exercise such other powers and authority as may be vested in or assumed
          by the Litigation Trustee by any Final Order (the foregoing subparagraphs (i)-(x) being
          collectively, the “Authorized Acts”).

                (h)     The Litigation Trustee has the power and authority to act as trustee of the
Litigation Trust and perform the Authorized Acts through the date such Litigation Trustee resigns, is
removed, or is otherwise unable to serve for any reason.

                (i)     Notwithstanding anything herein to the contrary, the Litigation Trust and the
Litigation Trustee shall not (i) be authorized to engage in any trade or business, (ii) take any actions
inconsistent with the management of the Actions as required or contemplated by applicable law, the
TDP, the Confirmation Order, the Plan, and this Article 2.1, or (iii) take any action in contravention of
the Confirmation Order, the Plan, or this Article 2.1.

                  (j)     Distributions. The Litigation Trustee shall distribute Cash proceeds of the
Actions to the Settlement Trust within 30 days of receipt of such Cash proceeds, net of any amounts that
(a) are reasonably necessary to maintain the value of the Litigation Trust Assets pending their
monetization or other disposition during the term of the Litigation Trust, (b) are necessary to pay or
reserve for reasonably incurred or anticipated Litigation Trust Expenses and any other expenses incurred
by the Litigation Trust (including, but not limited to, any taxes imposed on or payable by the Litigation
Trustee with respect to the Litigation Trust Assets), and (c) are necessary to satisfy or reserve for other
liabilities incurred or anticipated by the Litigation Trustee in accordance with the Plan and this Article
2.1 (including, but not limited to, indemnification obligations and similar expenses).




                                                       6
AMERICAS 107111196
                 (k)     Manner of Payment or Distribution. All distributions made by the Litigation
Trustee on behalf of the Litigation Trust to the Litigation Trust Beneficiary shall be payable by the
Litigation Trustee directly to the Settlement Trust, as sole Litigation Trust Beneficiary, on the date
scheduled for the distribution, unless such day is not a Business Day, then such date or the distribution
shall be the following Business Day, but such distribution shall be deemed to have been completed as of
the required date.

                  (l)    Tax Treatment and Tax Return. It is intended for the initial transfer of the
Litigation Trust Assets to the Litigation Trust to be treated for federal income tax purposes (and foreign,
state, local tax purposes where applicable) as if the Debtor transferred the Litigation Trust Assets to the
Litigation Trust Beneficiary and then, immediately thereafter, the Litigation Trust Beneficiary transferred
the Litigation Trust Assets to the Litigation Trust. Consistent with such treatment, (i) it is intended that
the Litigation Trust will be treated as a grantor trust for federal income tax purposes (and foreign, state,
and local income tax purposes where applicable), (ii) it is intended that the Litigation Trust Beneficiary
will be treated as the grantor of the Litigation Trust and owner of the Litigation Trust Assets for federal
income tax purposes (and foreign, state, and local income tax purposes where applicable), and (iii) the
Litigation Trustee shall file all federal income tax returns (and foreign, state, and local income tax returns
where applicable) for the Litigation Trust Beneficiary as a grantor trust pursuant to Treasury Regulation
Section 1.671-4(a). The Litigation Trustee also will annually prepare for the Litigation Trust Beneficiary,
in accordance with the tax laws, a separate statement setting forth such holder's interest in the Litigation
Trust and share of items of income, gain, loss, deduction or credit as relevant for U.S. federal income tax
purposes for such Litigation Trust Beneficiary to use in preparing their U.S. federal income tax returns.

                (m)     The Litigation Trustee shall determine the fair market value of the Litigation
Trust Assets as of the Effective Date, and such valuation shall be used consistently by all parties for all
federal income tax purposes.

                 (n)    Withholding. The Litigation Trustee may withhold from any amount distributed
from the Litigation Trust to the Litigation Trust Beneficiary such sum or sums as are required to be
withheld under the income tax laws of the United States or of any state or political subdivision thereof.
Any amounts withheld pursuant hereto shall be deemed to have been distributed to and received by the
Litigation Trust Beneficiary. As a condition to receiving any distribution from the Litigation Trust, the
Litigation Trustee may require that the Litigation Trust Beneficiary provide such holder’s taxpayer
identification number and such other information and certification as may be deemed necessary for the
Litigation Trustee to comply with applicable tax reporting and withholding laws.

                 (o)     Termination. The Litigation Trustee and the Litigation Trust shall be discharged
or dissolved, as the case may be, at such time as the Litigation Trustee determines, in consultation with
the Settlement Trustee (to the extent the Settlement Trustee is a different Person) and STAC, that the
Actions are not likely to yield sufficient additional proceeds to justify further pursuit of such Estate, and
all Distributions required to be made by the Litigation Trustee to the Litigation Trust Beneficiary under
the Plan and this Settlement Trust Agreement have been made, but in no event shall the Litigation Trust
be dissolved later than fifteen (15) years from the Effective Date unless the Bankruptcy Court, upon
motion made within the six-month period before such tenth anniversary (and, in the event of further
extension, by order of the Bankruptcy Court, upon motion made at least six months before the end of the
preceding extension), determines that a fixed period extension (not to exceed two years, together with
any prior extensions, without a favorable letter ruling from the Internal Revenue Service or an opinion of
counsel that any further extension would not adversely affect the status of the Litigation Trust as a
liquidating trust for federal income tax purposes) is necessary to facilitate or complete the recovery on,
and liquidation of, the Litigation Trust Assets; provided, however, that each extension must be approved,
upon a finding that the extension is necessary to facilitate or complete the recovery on, and liquidation of

                                                     7
AMERICAS 107111196
the Litigation Trust Assets, by the Bankruptcy Court within six months of the beginning of the extended
term and no extension, together with any prior extensions, shall exceed three years without a favorable
letter ruling from the Internal Revenue Service or an opinion of counsel that any further extension would
not adversely affect the status of the Litigation Trust as a liquidating trust for federal income tax
purposes.

                 (p)     Continuance of the Litigation Trustee for Winding Up. After dissolution of the
Litigation Trust and for purpose of liquidating and winding up the affairs of the Litigation Trust, the
Litigation Trustee shall continue to act as such until the Litigation Trustee’s duties have been fully
performed. Prior to the final distribution of all remaining Litigation Trust Assets, the Litigation Trustee
shall be entitled to reserve from such assets any and all amounts required to provide for the Litigation
Trustee’s own costs and expenses, including a reserve to fund any potential indemnification or similar
obligations of the Litigation Trust, until such time as the winding up of the Litigation Trust is completed.
Upon the dissolution of the Litigation Trust and completion of the winding up of the assets, liabilities
and affairs of the Litigation Trust pursuant to the Delaware Statutory Trust Act, the Litigation Trustee
shall file a certificate of cancellation with the State of Delaware to terminate the Litigation Trust
pursuant to Section 3810 of the Delaware Statutory Trust Act (such date upon which the certificate of
cancellation is filed shall be referred to as the “Termination Date”). Upon the Termination date, the
Litigation Trustee shall retain for a period of two (2) years, as an expense of the Litigation Trust, the
books, records, and certificated and other documents and files that have been delivered to or created by
the Litigation Trustee. At the Litigation Trustee’s discretion, all of such records and documents may, but
need not, be destroyed at any time after two (2) years from the Termination Date.

                 (q)      Except as otherwise specifically provided herein, upon the Termination Date of
the Litigation Trust, the Litigation Trustee shall have no further duties or obligations hereunder.

                 (r)     Articles 4, 5, 6, 7, 8 and 9 of this Settlement Trust Agreement are incorporated
by reference with regard to the Litigation Trust and Litigation Trustee, such that any mention of the
Settlement Trust and Settlement Trustee within those Articles shall be interpreted to include the
Litigation Trust and Litigation Trustee.

                                          Article III
                              CORPUS OF THE SETTLEMENT TRUST
        3.1      SETTLEMENT TRUST COMPOSITION. The Settlement Trust will be funded
through the transfer of the Settlement Trust Assets, any other contributions dictated by the Plan, and any
income, profits, and proceeds realized, received or derived from such assets subsequent to the transfer of
such assets to the Settlement Trust. The Settlement Trust shall be liable for interest payable on any
contributions made in the form of notes payable, as contemplated by the Plan.

The proceeds of any recoveries from any litigation or Claims of the Settlement Trust or Litigation Trust,
including, without limitation, the Actions, will be deposited in the Settlement Trust’s accounts and
become the property of the Settlement Trust. The Settlement Trust shall have the right to enforce the
Plan and any of the other Plan Documents (including, among others, the CooperationDocument
Agreement) according to their respective terms, including the right to receive the Settlement Trust Assets
as provided in the Plan.

        3.2     TRANSFER TO SETTLEMENT TRUSTEE. On the Effective Date, pursuant to, and
at such times set forth in the Plan, all right, title, and interest in and to the Settlement Trust Assets and
any proceeds thereof shall be automatically, and without further act or deed, transferred to, vested in, and
assumed by the Settlement Trust free and clear of all Encumbrances or Claims or other interests of any

                                                     8
AMERICAS 107111196
Person in accordance with Sections 1123, 1141 and 1146(a) of the Bankruptcy Code, except as otherwise
expressly provided for in the Plan. The Settlement Trustee, on behalf of the Settlement Trust, shall
receive the Settlement Trust Assets when they are transferred to the Settlement Trust.

         3.3     SETTLEMENT TRUSTEE’S RIGHT TO AND TITLE AND INTEREST IN
SETTLEMENT TRUST ASSETS. Upon the transfer of the Settlement Trust Assets, the Settlement
Trustee succeeds to all of the Debtor’s, and Reorganized BSA’s, the Estate’s, and any other Protected
Party’s right to and title and Interest in the Settlement Trust Assets, and the Debtor, and Reorganized
BSA, and the Estate, and any other Protected Party will have no further right to or title or interest in or
with respect to the Settlement Trust Assets or this Settlement Trust, except as provided herein, in the
Plan or the Confirmation Order.

        3.4      NO TAX ON TRANSFERS TO SETTLEMENT TRUST. Pursuant to Section
1146(a) of the Bankruptcy Code, the delivery of any deed or other instrument of transfer under, in
furtherance of, or in connection with this Settlement Trust or Litigation Trust, including any deeds, bills
of sale or assignments executed in connection with any transfer to the Settlement Trust, or receipt, or
disposition/sale of assets by the Settlement Trust contemplated by the Plan, shall not be subject to any
stamp tax, real estate transfer tax, excise tax, sales tax, use tax or other similar tax.

         3.5     SPENDTHRIFT PROVISION. To the fullest extent permitted by law, neither the
principal nor income of the Settlement Trust or Litigation Trust, in whole or part, shall be subject to any
legal or equitable claims of creditors of any Beneficiary or others, nor to legal process, nor be voluntarily
or involuntarily transferred, assigned, anticipated, pledged or otherwise alienated or encumbered except
as may be ordered by the Bankruptcy Court or other competent court of jurisdiction.

         3.6     SETTLEMENT TRUST CORPUS. The entirety of the Settlement Trust’s corpus (the
(“Settlement Trust Corpus”) shall be available to pay eligibleAllowed Abuse Claims (as defined in the
TDP) and Settlement Trust and Litigation Trust expenses authorized by this Settlement Trust Agreement
and the Settlement Trust Documents. The Settlement Trust Corpus shall be allocated, administered, and
distributed as provided in the Plan, Confirmation Order and the TDP.

       3.7    FUTURE TORT CLAIM RESERVE FUND. The Settlement Trustee, in consultation
with the Future Claimants’ Representative, shall establish a reserve, subject to approval by the
Bankruptcy Court.

        3.8      PRIVILEGED AND CONFIDENTIAL INFORMATION.                                 The transfer or
assignment of any Privileged Information to the Settlement Trustee or Litigation Trustee shall not result
in the destruction or waiver of any applicable privileges pertaining thereto. Further, with respect to any
such privileges: (a) they are transferred to or contributed for the sole purpose of enabling the Settlement
Trustee to perform his or her duties to administer the Settlement Trust and for no other purpose; (b) they
are vested solely in the Settlement Trustee and not in the Settlement Trust, the STAC, or any other
Person, committee or subcomponent of the Settlement Trust, or any other Person (including counsel and
other professionals) who has been engaged by, represents, or has represented any holder of an Abuse
Claim; (c) they shall be preserved and not waived; and (d) no Privileged Information shall be publicly
disclosed by the Settlement Trustee or the Settlement Trust or communicated to any Person not entitled
to receive such information or in a manner that would diminish the protected status of any such
information. Notwithstanding the foregoing, nothing shall preclude the Settlement Trustee from
providing Privileged Information to any Insurance Company as necessary to preserve, secure, or obtain
the benefit of any rights under any Insurance Policy. Additionally, the Settlement Trustee will treat and
maintain as confidential all information designated confidential by the BSA or Reorganized BSA,
including, without limitation, rosters, personnel files and other business confidential materials.

                                                     9
AMERICAS 107111196
                                           Article IV
                           POWERS AND DUTIES OF SETTLEMENT TRUSTEE
        4.1     POWERS AND DUTIES. The Settlement Trustee shall have, in addition to any other
powers and discretions conferred on the Settlement Trustee by applicable trust law (to the extent not
inconsistent with applicable Bankruptcy law, this Settlement Trust Agreement and/or the Plan), the Plan
and other provisions in this Settlement Trust Agreement, the following powers and discretions:

                     (a)    to establish an Initial Payment Percentage and any subsequent distribution
percentage(s);

             (b)     (a) to distribute the Settlement Trust Corpus to Abuse Claimants pursuant to the
terms and conditions and the procedures for distributions established in the Trust Distribution
Procedures;

                (c)      (b) to assist the Litigation Trustee to initiate, prosecute, defend, settle, maintain,
administer, preserve, pursue, and resolve, pursuant to section 1123(b)(3)(B) of the Bankruptcy Code, all
legal actions and other proceedings related to any asset, liability, or responsibility of the Settlement
Trust, including the Actions;

              (d)     (c) to assist the Litigation Trustee to prosecute claims against Non-Settling
Insurance Companies on behalf of holders of Abuse Claims as contemplated in the TDP;

                (e)     (d) to enforce the Settlement Trust’s rights in the Settlement Trust Assets,
including through judicial proceedings or bankruptcy/insolvency proceedings;

               (f)    (e) to assist the Litigation Trustee to maintain, administer, preserve, or pursue
Insurance Coverage and the Insurance Action Recoveries on behalf of the Settlement Trust;

                (g)     (f) to make, sign, execute, acknowledge, and deliver any documents that may be
necessary or appropriate to effectuate the purposes of the Settlement Trust or to maintain and administer
the Settlement Trust;

                     (h)    (g) to open and maintain bank accounts for the Settlement Trust;

                     (i)    (h) to seek enforcement of the Plan Documents;

                (j)     (i) to retain professionals, advisors and other agents to assist in the
administration of the Settlement Trust and to advise on any matter pertinent to the Plan or Settlement
Trust Documents (the “Settlement Trust Professionals”);

                (k)      (j) to file (or cause to be filed) statements, returns, or disclosures relating to the
Settlement Trust that are required by any Governmental Unit;

                     (l)    (k) to comply with all requirements imposed by applicable law, rule or
regulation;

                (m)     (l) to comply with Bankruptcy Code section 345 with regard to investment of
Settlement Trust Assets;

                 (n)     to work with the Claims Administrator to institute auditing and other procedures
to detect and prevent the allowance of Abuse Claims based on fraud, as contemplated by the TDP;

                                                      10
AMERICAS 107111196
                     (o)   to execute any other actions contemplated by the TDP.

        4.2     LIMITATIONS ON THE SETTLEMENT TRUSTEE. Notwithstanding anything in
this Settlement Trust Agreement or the Plan to the contrary, the Settlement Trustee shall not do or
undertake any of the following:

                     (a)   to guaranty any debt;

                     (b)   to make or enter into any loan of Settlement Trust Assets;

                (c)     to make any transfer or distribution of Settlement Trust Assets other than those
authorized by the Settlement Trust Documents;

                (d)     to engage in any trade or business with respect to the Settlement Trust Assets or
proceeds therefrom, other than managing such assets;

                 (e)     to engage in any investment of the Settlement Trust Assets, other than as
explicitly authorized by this Settlement Trust Agreement;

                 (f)    to engage in any activities inconsistent with the treatment of the Settlement Trust
as a “qualified settlement fund” within the meaning of Treasury Regulations issued under section 468B
of the Tax Code;

                (g)    amend the TDP to provide for materially different treatment for Abuse Claims
including the Claims Matrix and Scaling Factors (as defined and set forth in Article VIII of the TDP).

                (h)    amend, modify, delete, or add to the provisions of the TDP without the written
consent of both the STAC and the Future Claimants’ Representative.

                                         Article V
                           TERMINATION OF THE SETTLEMENT TRUST
         5.1    WHEN TERMINATION SHALL OCCUR. The Settlement Trustee shall terminate
the Settlement Trust after:

                 (a)    the completion of the Settlement Trustee’s administration (including the
recovery of all expected Settlement Trust Assets) and distribution of the Settlement Trust Assets, and the
Settlement Trustee’s full performance of all duties set forth in the Settlement Trust Documents; and

               (b)         the Bankruptcy Court’s entry of a final order approving the termination of the
Settlement Trust.

Notwithstanding any other provision of this Settlement Trust Agreement, the Settlement Trust shall
terminate no later than the tenth (10th) anniversary of the Effective Date.

         5.2     TERMINATION PROCEDURES. After termination of the Settlement Trust and
solely for the purpose of liquidating and winding up its affairs, the Settlement Trustee shall continue to
act as Settlement Trustee until its duties hereunder have been fully performed. The Settlement Trustee
shall retain the books, records, documents and files that shall have been delivered to or created by the
Settlement Trustee until distribution of all the Settlement Trust Assets. For purposes of this provision,
Settlement Trust Assets will be deemed distributed when the total amount remaining in the Settlement
Trust is less than $50,000 and no further Actions are pending or have yet to be brought by the Litigation

                                                     11
AMERICAS 107111196
Trustee. At the Settlement Trustee’s discretion, all of such books, records, documents and files may be
destroyed at any time following the later of: (a) the first anniversary of the final distribution of the
Settlement Trust Assets; and (b) the date until which the Settlement Trustee is required by applicable law
to retain such books, records, documents and files; provided, however, that, notwithstanding the
foregoing, the Settlement Trustee shall not destroy or discard any books, records, documents or files
relating to the Settlement Trust without giving the Reorganized BSA.

        5.3      TERMINATION DISTRIBUTION. Upon termination of the Settlement Trust, the
Settlement Trustee will pay all fees and expenses of the Settlement Trust, after which, the Settlement
Trustee will distribute all remaining assets to charity to be chosen by the BSA.

        5.4      DISCHARGE, EXCULPATION AND EXONERATION. Upon termination of the
Settlement Trust and accomplishment of all activities described in this Article 5, the Settlement Trustee
and its Settlement Trust Professionals shall be discharged and exculpated from liability (except for acts
or omissions resulting from the recklessness, gross negligence, willful misconduct, knowing and material
violation of law or fraud of the Settlement Trustee or his agents or representatives). The Settlement
Trustee may, at the expense of the Settlement Trust, seek an Order of the Bankruptcy Court confirming
the discharges, exculpations and exoneration referenced in the preceding sentence.

                                        Article VI
                        IMMUNITY, LIABILITY AND INDEMNIFICATION
        6.1      LIMITATIONS ON LIABILITY. Neither the Settlement Trustee nor any of its duly
designated agents, representatives or Settlement Trust Professionals shall be liable for any act or
omission taken or omitted to be taken by the Settlement Trustee in good faith, other than acts or
omissions resulting from the recklessness, gross negligence, willful misconduct, knowing and material
violation of law, or fraud of the Settlement Trustee or its agents or representatives. The Settlement
Trustee may, in connection with the performance of its functions, and in its sole and absolute discretion,
consult with its attorneys-at-law, accountants, financial advisors and agents and shall not be liable for any
act taken, omitted to be taken, or suffered to be done in accordance with advice or opinions rendered by
such Persons. Notwithstanding such authority, the Settlement Trustee shall be under no obligation to
consult with its attorneys-at-law, accountants, financial advisors or agents, and its good faith
determination not to do so shall not result in the imposition of liability on the Trustee, unless such
determination is based on the Settlement Trustee’s recklessness, gross negligence, willful misconduct,
knowing and material violation of law, or fraud.

         6.2     NO RECOURSE AGAINST SETTLEMENT TRUSTEE PERSONALLY. No
recourse shall ever be had, directly or indirectly, against the Settlement Trustee personally, or against any
employee, contractor, agent, representative, attorney-at-law, accountant or other Settlement Trust
Professional retained in accordance with the terms of this Settlement Trust Agreement or the Plan by the
Settlement Trustee, by legal or equitable proceedings or by virtue of any statute or otherwise, nor upon
any promise, contract, instrument, undertaking, obligation, covenant or trust agreement whatsoever
executed by the Settlement Trustee in implementation of this Settlement Trust Agreement or the Plan, or
by reason of the creation of any indebtedness by the Settlement Trustee under the Plan for any purpose
authorized by this Settlement Trust Agreement or the Plan, it being expressly understood and agreed that
any such promise, contract, instrument, undertaking, obligation, covenant or trust agreement entered into
by the Settlement Trustee, whether in writing or otherwise, shall be enforceable only against and be
satisfied only out of the Settlement Trust Assets and shall be evidence only of a right of payment out of
the Settlement Trust Assets. Notwithstanding the foregoing, the Settlement Trustee may be held liable
for its recklessness, gross negligence, willful misconduct, knowing and material violation of law, or


                                                    12
AMERICAS 107111196
fraud; and if liability on such grounds is established, recourse may be had directly against the Settlement
Trustee. The Settlement Trust will not be covered by a bond.

          6.3        INDEMNIFICATION.

                 (a)      From and after the Effective Date, the Settlement Trust will indemnify the
Settlement Trustee and his or her duly designated agents and representatives to the fullest extent lawful,
from and against any and all claims, liabilities, losses, actions, suits, proceedings, third-party subpoenas,
damages, costs and expenses (including full reimbursement of all fees and expenses of counsel), as
incurred, related to, arising out of, or in connection with the Settlement Trustee’s and his or her agents’
performance of their duties under the Settlement Trust Documents.

                (b)      From and after the Effective Date, the Settlement Trust shall indemnify each of
the Protected Parties to the fullest extent lawful, from and against any and all claims, liabilities, losses,
actions, suits, proceedings, third-party subpoenas, damages, costs and expenses (including full
reimbursement of all fees and expenses of counsel), as incurred, related to, arising out of, or in
connection with any Abuse Claim.

        6.4     OTHER DUTIES, OBLIGATIONS, INDEMNIFICATION. The Settlement Trust
will also assume all duties, obligations and indemnification responsibilities outlined in the Plan and
Insurance Settlement Agreements.

                               Article VII
  COMPENSATION AND EXPENSE REIMBURSEMENT OF SETTLEMENT TRUSTEE AND
                              ITS AGENTS
         7.1     SETTLEMENT TRUSTEE COMPENSATION. The Settlement Trustee will be
entitled to receive compensation from the Settlement Trust and from the Settlement Trust Assets as
provided in the Settlement Trust Documents.

         7.2     COMPENSATION OF SETTLEMENT TRUSTEE’S AGENTS. Any Person duly
retained by the Settlement Trustee pursuant to this Settlement Trust Agreement or the Plan will be
entitled to reasonable compensation for services rendered.

          7.3        REIMBURSEMENT OF EXPENSES.

                 (a)     All reasonable and necessary Settlement Trust Expenses incurred by the
Settlement Trustee and any person retained by the Settlement Trustee in performing their duties under
the Settlement Trust Documents will be reimbursed by the Settlement Trust from the Settlement Trust
Assets. Settlement Trust Expenses will expressly include any and all liabilities, costs, and expenses
incurred subsequent to the Effective Date in connection with the Settlement Trust Assets (including,
without limitation, the prosecution of any Actions), in each case whether or not any such action results in
a recovery for the Settlement Trust.

                (b)       The Settlement Trust will pay all reasonable and documented Settlement Trust
Expenses incurred by any Protected Party in taking any action on behalf of or at the direction of the
Settlement Trust, if any.




                                                    13
AMERICAS 107111196
                                         Article VIII
                              SUCCESSOR SETTLEMENT TRUSTEES
    8.1              VACANCY CAUSED BY SETTLEMENT TRUSTEE RESIGNATION OR
REMOVAL.

                 (a)     The Settlement Trustee may resign at any time upon thirty (30) days’ written
notice to be filed with the Bankruptcy Court. The Settlement Trustee shall, within thirty (30) days after
such resignation takes effect, deliver to the successor Settlement Trustee all of the Settlement Trust
Assets which were in the possession of the Settlement Trustee along with a complete list of Settlement
Trust Assets and a complete accounting of all transactions engaged by the Settlement Trustee while
serving as such.

                (b)     The Bankruptcy Court may remove a Settlement Trustee upon finding that the
Settlement Trustee has engaged in a breach of fiduciary duty. The removal will take effect upon the date
the Bankruptcy Court specifies. In the event of removal, the Settlement Trustee shall, within thirty (30)
days after such removal takes effect, deliver to the successor Settlement Trustee all of the Settlement
Trust Assets which were in the possession of the Settlement Trustee along with a complete list of
Settlement Trust Assets and a complete accounting of all transactions engaged in by the Settlement
Trustee while serving as such.

        8.2      OUTGOING SETTLEMENT TRUSTEE OBLIGATIONS. In the event of the
resignation or removal of the Settlement Trustee, the resigning or removed Settlement Trustee shall:

                (a)      Execute and deliver by the effective date of resignation or removal such
documents, instruments, records and other writings as may be reasonably requested by the successor
Settlement Trustee to effect such resignation or removal and the conveyance of the Settlement Trust
Assets then held by the resigning or removed Settlement Trustee to the successor Settlement Trustee;

                 (b)     Deliver to the successor Settlement Trustee all documents, instruments, records
and other writings relating to the Settlement Trust Assets as may be in the possession or under the control
of the resigning or removed Settlement Trustee;

               (c)    Otherwise assist and cooperate in effecting the assumption of the resigning or
removed Settlement Trustee’s obligations and functions by the successor Settlement Trustee; and

                  (d)     irrevocably appoint the successor Settlement Trustee (and any interim trustee) as
its attorney-in-fact and agent with full power of substitution for it and its name, place and stead to do any
and all acts that such resigning or removed Settlement Trustee is obligated to perform under this
Settlement Trust Agreement. Such appointment shall not be affected by the subsequent disability or
incompetence of the Settlement Trustee making such appointment. The Bankruptcy Court also may enter
such orders as are necessary to effect the termination of the appointment of the Settlement Trustee and
the appointment of the successor Settlement Trustee.

         8.3     APPOINTMENT OF SUCCESSOR SETTLEMENT TRUSTEE. Any vacancy in the
office of Settlement Trustee shall be filled by the nomination of a majority of the members of the STAC,
subject to the approval of the Bankruptcy Court, after notice and a hearing.

        8.4      PRESERVATION OF RECORD OF CHANGES IN SETTLEMENT TRUSTEES.
A copy of each instrument of resignation, removal, appointment and acceptance of appointment shall be
attached to an executed counterpart of this Settlement Trust Agreement.


                                                    14
AMERICAS 107111196
                                       Article IX
                      SETTLEMENT TRUSTEE REPORTING AND DISCHARGE
        9.1    ANNUAL ACCOUNTINGS. The Settlement Trustee shall prepare, at least annually,
and upon termination of the Settlement Trust, a written accounting of the administration of the
Settlement Trust listing the current assets (with fair market values) and detailing all transactions that
occurred during the period covered by such accounting. Each such accounting shall be filed with the
Bankruptcy Court.

        9.2     APPROVAL OF ACCOUNTINGS AND DISCHARGE OF THE SETTLEMENT
TRUSTEE. The Settlement Trustee may file with the Bankruptcy Court a motion for approval of any
accounting described in Section 8.1. Upon the entry of an order of the Bankruptcy Court approving any
such accounting, the Settlement Trustee shall be discharged from all liability, with respect to all assets
listed and transactions detailed in such accounting, to the Settlement Trust, any Beneficiary or any
Person who or which has had or may then or thereafter have a claim against the Settlement Trust for acts
or omissions in the Settlement Trustee’s capacity as the Settlement Trustee or in any other capacity
contemplated by this Settlement Trust Agreement or the Plan.

                                           Article X
                                SECTION 468B SETTLEMENT FUND
          10.1       GENERALLY.

                 (a)     In accordance with the Plan, the Settlement Trustee will take all reasonable steps
to ensure that the Settlement Trust will qualify as, and remain, a “qualified settlement fund” within the
meaning of § 468B of the Tax Code, and the regulations promulgated pursuant thereto. The Debtor is the
“transferor” within the meaning of Treasury Regulation Section 1.468B-1(d)(1). The Settlement Trustee
shall be classified as the “administrator” within the meaning of Treasury Regulation Section
1.468B-2(k)(3).

                (b)    It is further intended that the transfers to the Settlement Trust will satisfy the “all
events test” and the “economic performance” requirement of Section 461(h)(1) of the Tax Code and
Treasury Regulation Section 1.461- 1 (a)(2).

         10.2    EMPLOYER IDENTIFICATION NUMBER. Upon establishment of the Settlement
Trust, the Settlement Trustee shall apply for an employer identification number for the Settlement Trust
in accordance with Treasury Regulation Section 1.468B-2(k)(4).

          10.3    RELATION-BACK ELECTION. If applicable, the Settlement Trustee and the Debtor
shall fully cooperate in filing a relation-back election under Treasury Regulation Section 1.468B-1(j)(2),
to treat the Settlement Trust as coming into existence as a settlement fund as of the earliest possible date.

         10.4    FILING REQUIREMENTS. The Settlement Trustee shall cause to be filed, on behalf
of the Settlement Trust, all required federal, state, and local tax returns in accordance with the provisions
of Treasury Regulation Section 1.468B-2(k)(1). The Debtor or Reorganized BSA shall file an election
statement(s) satisfying the requirements of Treasury Regulation Section 1.468B- 1(k)(2)(ii) so that the
Settlement Trust is treated as a grantor trust under Section 671 of the Tax Code and the regulations
promulgated thereunder. The election statement shall be included with the Settlement Trust’s first timely
filed trust income tax return. The Debtor or Reorganized BSA shall supply to the Settlement Trustee and
to the Internal Revenue Service the statement described in Treasury Regulation Section 1.468B-3(e)(2)
no later than February 15th of the year following each calendar year in which the Debtor or Reorganized
BSA makes a transfer to the Settlement Trust.

                                                     15
AMERICAS 107111196
        10.5    BROAD POWERS OF THE SETTLEMENT TRUSTEE. The Settlement Trustee is
empowered to take all actions, including such actions as may be consistent with those expressly set forth
above, as the Settlement Trustee deems necessary to reasonably ensure that the Settlement Trust is
treated as a “qualified settlement fund” under Section 468B of the Tax Code and the regulations
promulgated pursuant thereto. Further, the Settlement Trustee may, unilaterally and without court order,
amend, either in whole or in part, any administrative provision of this Settlement Trust Agreement which
causes unanticipated tax consequences or liabilities inconsistent with the foregoing.

                                                   Article XI
                                                BENEFICIARIES
        11.1    NAMES AND ADDRESSES. The Settlement Trustee shall keep a register (the
“Register”) in which the Settlement Trustee shall at all times maintain the names and addresses of the
Beneficiaries and the awards made to the Beneficiaries pursuant to the Plan, Confirmation Order and
TDP. The Settlement Trustee may rely upon this Register for the purposes of delivering distributions or
notices. In preparing and maintaining this Register, the Settlement Trustee may rely on the name and
address of each Abuse Claim holder as set forth in a proof of claim filed by such holder, or proper notice
of a name or address change, which has been delivered by such Beneficiary to the Settlement Trustee.
The Settlement Trustee may deliver distributions and notices to counsel for any Beneficiary identified in
such Beneficiary’s proof of claim or proper notice of a name or address change.

        11.2     RIGHTS OF BENEFICIARIES. The rights of a Beneficiary under this Settlement
Trust Agreement shall, upon the death or incapacity of an individual Beneficiary, pass to the legal
representative of such Beneficiary. A Beneficiary shall have no title to, right to, possession of,
management of, or control of the Settlement Trust Assets, or any right to call for a partition or division of
the Settlement Trust Assets. Title to all the Settlement Trust Assets shall be vested in the Settlement
Trustee, and the sole interest of the Beneficiaries shall be the rights and benefits given to such Persons
under this Settlement Trust Agreement, the Plan and the TDP.

         11.3    TAX IDENTIFICATION NUMBERS. The Settlement Trustee may require any
Beneficiary to furnish to the Settlement Trustee the Beneficiary’s employer or taxpayer identification
number or social security number as assigned by the IRS, and such other records or documents necessary
to satisfy the Settlement Trustee’s tax reporting obligations (including, but not limited to, certificates of
non-foreign status). The Settlement Trustee may condition the payment of any distribution to any
Beneficiary upon receipt of such number and records or documents.

                                              Article XII
                                      MISCELLANEOUS PROVISIONS
         12.1    PLAN INCORPORATION. The Plan and the Confirmation Order are incorporated
into this Settlement Trust Agreement.

        12.2     NOTICES. All notices or deliveries required or permitted hereunder shall be given as
directed in the Plan, to the following:

                     If to the Settlement Trust or Settlement Trustee:

                     [● ]




                                                        16
AMERICAS 107111196
                     If to a Beneficiary:
                     Counsel who signed the Beneficiary’s Proof of Claim or, for an unrepresented Abuse
                     Claimant, to the address for the claimant provided in the Proof of Claim or trust
                     submission submitted pursuant to the terms and conditions of the TDP.
        12.3    WAIVER. Except as expressly provided in the Plan or this Settlement Trust Agreement,
no failure or delay of any party to exercise any right or remedy pursuant to this Settlement Trust
Agreement shall affect such right or remedy or constitute a waiver by such party of any right or remedy
pursuant thereto. Resort to one form of remedy shall not constitute a waiver of alternative remedies.

        12.4    MODIFICATION OF SETTLEMENT TRUST AGREEMENT.                                     Material
modifications to the Settlement Trust Agreement may be made only with the approval of a majority of
the STAC and only to the extent that such modification does not change, frustrate or inhibit the purpose
of the Settlement Trust.

         12.5    REIMBURSEMENT OF COSTS. If the Settlement Trustee or the Settlement Trust, as
the case may be, is the prevailing party in a dispute regarding the provisions of this Settlement Trust
Agreement or the enforcement thereof, the Settlement Trustee or the Settlement Trust, as the case may
be, shall be entitled to pursue and collect from the non-prevailing party any and all costs, reasonable and
documented out-of-pocket expenses and fees, including attorneys’ fees, incurred by the Settlement
Trustee or the Settlement Trust, as the case may be, in connection with such dispute or enforcement
action.

        12.6    ENTIRETY OF SETTLEMENT TRUST AGREEMENT. This Settlement Trust
Agreement supersedes any and all prior oral and written discussions and agreements with respect to the
subject matter hereof. This Settlement Trust Agreement is the sole and entire Settlement Trust
Agreement, and this Settlement Trust Agreement, together with the Exhibits hereto, the Plan, the TDP
and the Confirmation Order, contain the sole and entire agreement and understanding with respect to the
matters addressed therein.

        12.7    COUNTERPARTS. This Settlement Trust Agreement may be executed in two or more
counterparts, with the same effect as if all signatures on such counterparts appeared on one document,
each of which shall be deemed an original, but all of which together shall constitute one and the same
instrument.

        12.8     CAPTIONS. The captions of Articles and Sections are included for convenience only
and are to be disregarded in interpreting this Settlement Trust Agreement.

        12.9     INDEPENDENT LEGAL AND TAX COUNSEL. All parties to this Settlement Trust
Agreement have been represented by counsel and advisors (collectively referred to as “Counsel”) of their
own selection in this matter. Consequently, the parties agree that the language in all parts of this
Settlement Trust Agreement shall in all cases be construed as a whole according to its fair meaning and
shall not be construed either strictly for or against any party. It is specifically acknowledged and
understood that this Settlement Trust Agreement has not been submitted to, nor reviewed or approved by,
the IRS or the taxing authorities of any state or territory of the United States of America.

        12.10 APPLICABLE LAW. This Settlement Trust Agreement shall be administered under,
governed by, and enforced according to the laws of the State of Delaware applicable to contracts and
trust agreements made and to be performed therein, except that all matters of federal tax law and the
Settlement Trust’s compliance with Section 468B of the Tax Code and Treasury Regulations thereunder


                                                      17
AMERICAS 107111196
shall be governed by federal tax law, and all matters of federal bankruptcy law shall be governed by
federal bankruptcy law.

        12.11 TERMINATION. This Settlement Trust Agreement shall terminate and be deemed
void ab initio if a Confirmation Order is not entered consistent with the Plan.




                                                18
AMERICAS 107111196
      IN WITNESS WHEREOF, the BSA and the Settlement Trustee execute this Settlement Trust
Agreement as of the date set forth in the opening paragraph.




                                          Settlement Trustee:



                                          By:
                                          Printed Name:
                                          Title:



                                          Boy Scouts of America



                                          By:
                                          Printed Name:
                                          Title:




                                           19
AMERICAS 107111196
                    EXHIBIT B-2

SETTLEMENT TRUST AGREEMENT FOR THE BSA TOGGLE PLAN
                                  BOYS SCOUTS OF AMERICA
                               SETTLEMENT TRUST AGREEMENT

       This SETTLEMENT TRUST AGREEMENT is made and entered in In re Boy Scouts of America
and Delaware BSA, LLC, Case No. 20-10343 (Bankr. D. Del. 2020), by and between Boy Scouts of
America (“BSA” or the “Debtor”), and [●] (the “Settlement Trustee”). This Settlement Trust Agreement
is entered into pursuant to the Debtor’s Third Amended Chapter 11 Plan of Reorganization for Boy
Scouts of America and Delaware BSA, LLC, dated [●]June 17, 2021 [D.I. [●]] (as amended,
supplemented, or modified, the “Plan”). Unless otherwise specifically defined herein, capitalized terms
used in this Settlement Trust Agreement shall have the meanings assigned to them in the Plan. Terms
defined in the Bankruptcy Code, and not otherwise specifically defined in the Plan or herein, when used
herein, have the meanings attributed to them in the Bankruptcy Code.
                                              RECITALS
         A.      On the Petition Date, the BSA filed a voluntary petition under chapter 11 of the
Bankruptcy Code. BSA continued in possession of its property and has continued to operate and manage
its business as debtor in possession pursuant to Sections 1107(a) and 1108 of the Bankruptcy Code.
        B.      It is anticipated that in 2021, the Bankruptcy Court will enter an order confirming the
Plan (the “Confirmation Order”).
       C.       The Plan anticipates the existence of the Settlement Trust and the transfer and
assignment to the Settlement Trust of the Settlement Trust Assets.
        D.    Pursuant to the Plan, the Settlement Trust is to use the Settlement Trust Assets to pay the
compensable Abuse Claims, and meet indemnity and other obligations in accordance with the provisions
of the Plan.
        E.       The Settlement Trust is established for the benefit of the Beneficiaries (as defined
herein) and is intended to qualify as a “qualified settlement fund” for federal income tax purposes and
within the meaning of Treasury Regulations issued under section 468B of the Internal Revenue Code of
1986, as amended (the “Tax Code”). The Settlement Trustee shall administer and maintain the
Settlement Trust in compliance with all relevant guidelines for maintaining the Settlement Trust’s status
as a “qualified settlement fund” issued by the Internal Revenue Service (the “IRS”).
        F.      Pursuant to the Plan and the Confirmation Order, the Settlement Trustee shall be duly
appointed as a representative of the Estate pursuant to Sections 1123(a)(5), (a)(7), and (b)(3)(B) of the
Bankruptcy Code.
         NOW, THEREFORE, pursuant to the Plan and the Confirmation Order, in consideration of the
premises and the provisions in the Plan, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and affirmed, it is agreed as follows:
                                           Article I
                                     AGREEMENT OF TRUST
       1.1     CREATION AND NAME. The Debtor hereby creates a trust known as “Boy Scouts of
America Settlement Trust,” which is the Settlement Trust provided for in the Plan.

        1.2     PURPOSE. The purpose of the Settlement Trust is to assume any liability for all Abuse
Claims; to hold, preserve, maximize and administer the Settlement Trust Assets; and to direct the
processing, liquidation, and payment of all compensable Abuse Claims. The Settlement Trust will


AMERICAS 107111196
resolve Abuse Claims in accordance with the Settlement Trust Documents in such a way that the holders
of similar Abuse Claims are treated equitably and in substantially the same manner.

         1.3      TRANSFER OF ASSETS. Pursuant to the Plan and on the Effective Date, all right,
title, and interest in and to the Settlement Trust Assets and any proceeds thereof shall be automatically,
and without further act or deed, transferred to, vested in, and assumed by the Settlement Trust free and
clear of all Encumbrances or Claims or other interests of any Person. The Settlement Trustee hereby
agrees to accept and hold the Settlement Trust Assets in trust for the Beneficiaries (as defined herein)
subject to the terms of this Settlement Trust Agreement and the Plan. The Settlement Trustee is hereby
authorized to file with governmental authorities any documents necessary or helpful to establish the
Settlement Trust.

        1.4     IRREVOCABILITY. From and after the Effective Date, the Settlement Trust shall be
irrevocable. Neither the Debtors nor Reorganized BSA, nor any other Protected Party (or any other
except as expressly set forth herein. No party except the Settlement Trustee or STAC (as contemplated
in the Settlement Trust Agreementdefined herein) may alter, amend, revoke, or terminate the Settlement
Trust. No party shall have any power or authority to direct the Settlement Trustee to return any of the
Settlement Trust Assets.

       1.5    BENEFICIARIES. The “Beneficiaries” of the Settlement Trust will be the holders of
any compensable Abuse Claims (including holders of Future Abuse Claims) and the Protected Parties.

    1.6  SETTLEMENT                    TRUSTEE       AND      SETTLEMENT         TRUST       ADVISORY
COMMITTEE.

                 (a)     There will be one initial Settlement Trustee appointed to administer the
Settlement Trust. The Settlement Trustee will be considered a “party in interest” within the meaning of
section 1109(b) of the Bankruptcy Code, and will be the “administrator” of the Settlement Trust as such
term is used in Treas. Reg. Section 1.468B-2(k)(3).

                  (b)     A Settlement Trust Advisory Committee (“STAC”) will be appointed in a
manner to be specified in the Plan Supplement and consist of three members. The STAC members shall
be reasonably acceptable to the Debtors. The STAC will serve in a fiduciary capacity, representing the
interests of all holders of Abuse Claims.

                     (c)   The Settlement Trustee will be required to consult with the STAC on:

                         (i)     the questionnaire to be developed for distribution to holders of Abuse
          Claims (“Abuse Claimants”) and submission to the Settlement Trust by Abuse Claimants seeking
          payment from the Settlement Trust;

                           (ii)   the accurate factor for scaling Abuse Claim values based on the size of
          the Settlement Trust Corpus (as defined herein) and total aggregate Abuse Claim values, as
          described in the Trust Distribution Procedures (“TDP”);

                            (iii)    determination of the total value of Settlement Trust Assets at the
          intervals set forth in the TDP;

                          (iv)    the appropriate percentage of compensable Abuse Claim values to
          distribute as initial distributions (the “Initial Payment Percentage”) and any subsequent
          distribution under the TDP;


                                                     2
AMERICAS 107111196
                            (v)    entry into any material settlements with insurers or commencement of
          material litigation against insurers;

                          (vi)    any amendments or modifications to this Trust Agreement or the TDP;
          and

                          (vii)   the termination of the Settlement Trust or Litigation Trust.

          1.7        ACCEPTANCE OF ASSETS AND ASSUMPTION OF LIABILITIES.

                (a)      In furtherance of the purposes of the Settlement Trust, the Settlement Trustee
hereby accepts the trusteeship of the Settlement Trust created by this Settlement Trust Agreement and the
grant, assignment, transfer, conveyance and delivery of Settlement Trust Assets to the Settlement Trust,
subject to the terms and conditions set forth in this Settlement Trust Agreement, the Plan and the
Confirmation Order.

                 (b)     The Settlement Trust will assume all liabilities, obligations, and responsibilities
of the Protected Parties for all Abuse Claims (including any Future Abuse Claims). In furtherance of the
purposes of the Settlement Trust, the Settlement Trustee, on behalf of the Settlement Trust, hereby
expressly assumes all responsibility for preserving, managing and distributing the Settlement Trust
Corpus to the Beneficiaries. The Abuse Claims will be evaluated by the Settlement Trustee in
accordance with the TDP. Except as otherwise provided in this Settlement Trust Agreement, the TDP or
the Plan, the Settlement Trustee shall have all defenses, cross-claims, offsets and recoupments, as well as
rights of indemnification, contribution, subrogation, and similar rights, regarding Abuse Claims that the
Debtor has or would have had under applicable law.

                 (c)      The Settlement Trustee shall have all the rights, powers and duties set forth in
this Settlement Trust Agreement, the TDP (as defined herein) and the Plan, and available under
applicable law, for accomplishing the purposes of the Settlement Trust. The Settlement Trustee’s powers
are exercisable solely in a fiduciary capacity consistent with, and in furtherance of, the purpose of the
Settlement Trust and in accordance with applicable law. The Settlement Trustee shall have the authority
to bind the Settlement Trust within the limitations set forth herein but shall for all purposes hereunder be
acting in the capacity as Settlement Trustee, and not individually.

                (d)      In furtherance of the purposes of the Settlement Trust, the Settlement Trustee
assumes responsibility for: (a) making payments to Beneficiaries; (b) receiving, collecting, liquidating,
maintaining and distributing the Settlement Trust Assets; and (c) fulfilling all other obligations of the
Settlement Trust under this Settlement Trust Agreement and the Plan. The Settlement Trust will be
administered consistent with the purpose of the Settlement Trust and with no objective to continue or to
engage in the conduct of a trade or business, except to the extent reasonably necessary to preserve the
liquidation value of the Settlement Trust Assets or as otherwise provided in the Plan.

                (e)     Source of Payments. All Settlement Trust expenses and all liabilities of the
Settlement Trust with respect to Abuse Claims shall be payable solely by the Settlement Trustee out of
the Settlement Trust Corpus (as defined herein).

       1.8     COOPERATIONDOCUMENT AGREEMENT. The Settlement Trust will enter into
the CooperationDocument Agreement.




                                                     3
AMERICAS 107111196
                                               Article II
                                          LITIGATION TRUST
         2.1     LITIGATION TRUST. The Settlement Trustee and STAC will jointly decide whether
a sub-trust is required by applicable law to carry forth the litigation-related objectives of this Settlement
Trust. If the Settlement Trustee and STAC decide that applicable law so requires a litigation sub-trust,
the Settlement Trustee shall create a sub-trust pursuant to this Settlement Trust Agreement (the
“Litigation Trust”) known as the “Boy Scouts of America Litigation Trust” and governed by the terms set
forth in this Article 2.1 and Settlement Trust Agreement. The Litigation Trust is to be organized and
established as a trust for the purpose of monetizing litigation or Claims of the Settlement Trust,
including, without limitation, the Settlement Trust Causes of Action, the Insurance Actions and the
Insurance Coverage Actions (collectively, the “Actions”), and making distributions of such assets to the
Settlement Trust in a manner consistent with “liquidating trust” status under Treasury Regulation Section
301.7701-4(d). The Litigation Trust shall serve as a mechanism for investigating, prosecuting, settling,
resolving, and otherwise monetizing all Actions and distributing proceeds of such Actions to the
Settlement Trust in a timely fashion in accordance with the Plan, the Confirmation Order, the TDP, this
Article 2.1, and this Settlement Trust Agreement. If created, the Litigation Trust shall have the sole
responsibility for the pursuit and settlement of the Actions, and the sole power and authority to allow or
settle and compromise any Actions. For the avoidance of doubt, if created, the Litigation Trust, pursuant
to section 1123(b)(3)(B) of the Bankruptcy Code and applicable state trust law, is to be appointed as the
successor-in-interest to, and representative of, the Debtor and its Estate for the retention, enforcement,
settlement, and adjustment of all Actions.

                (a)    There will be one Litigation Trustee appointed to administer the Litigation Trust.
The Litigation Trustee will be considered a “party in interest” within the meaning of section 1109(b) of
the Bankruptcy Code. The Settlement Trustee shall initially act as the Litigation Trustee.

                 (b)      On or as soon as practicable after the Effective Date, the Settlement Trust shall
automatically and irrevocably transfer, assign, and deliver, and shall be deemed to have transferred,
assigned, and delivered, all Actions and associated privileges to the Litigation Trust (the “Litigation
Trust Assets”). For purposes of the transfer of documents, the Litigation Trust is an assignee and
successor to the Debtor in respect of the Actions and shall be treated as such in any review of
confidentiality restrictions in requested documents. For the avoidance of doubt, following the Effective
Date, the Litigation Trustee shall have the power to waive the privileges being so assigned and
transferred.

                (c)     Until the Litigation Trust terminates pursuant to the terms hereof, legal title to
the Actions shall be vested at all times in the Litigation Trust as a separate legal entity, except where
applicable law in any jurisdiction requires title to any part of the Actions to be vested in the Litigation
Trustee, in which case title shall be deemed to be vested in the Litigation Trustee, solely in his capacity
as Litigation Trustee. For purposes of such jurisdictions, the term Litigation Trust, as used herein, shall
be read to mean the Litigation Trustee.

                (d)     In accordance with section 1123(d) of the Bankruptcy Code, the Litigation
Trustee may enforce all rights to commence and pursue, as appropriate, any and all Actions after the
Effective Date. No Person or entity may rely on the absence of a specific reference in the Plan to any
Action against them as any indication that the Litigation Trustee will not pursue any and all available
Actions or objections against them. Unless any Action against a Person or Entity is expressly waived,
relinquished, exculpated, released, compromised, or settled in the Plan or an order of the Bankruptcy
Court, the Litigation Trustee expressly reserves all Actions for later adjudication, and, therefore, no
preclusion doctrine including the doctrine of res judicata, collateral, estoppel, issue preclusion, claim


                                                     4
AMERICAS 107111196
preclusion, estoppel (judicial, equitable, or otherwise), or laches, shall apply to such Actions upon, after,
or as a consequence of the Confirmation Order.

                 (e)      Acceptance. The Litigation Trustee accepts the Litigation Trust imposed by this
Article 2.1 and agrees to observe and perform that Litigation Trust, on and subject to the terms and
conditions set forth in this Article 2.1 and in the Plan.

               (f)      Litigation Trust Beneficiary. The beneficiary of the Litigation Trust shall be the
Settlement Trust (the “Litigation Trust Beneficiary”).

                     (g)   Authority. The Litigation Trustee shall have the power to:

                           (i)     prosecute Actions on behalf of the Settlement Trust as contemplated in
          the TDP;

                          (ii)   hold legal title to any and all rights in or arising from the Litigation
          Trust Assets, including, but not limited to, the right to collect any and all money and other
          property belonging to the Litigation Trust (including any proceeds of the Litigation Trust
          Assets);

                          (iii)    perform the duties, exercise the powers, and asserts the rights of a
          trustee under sections 1123(b)(3)(B) of the Bankruptcy Code with respect to the Litigation Trust
          Assets, including the right to assert claims, defenses, offsets, and privileges;

                          (iv)    protect and enforce the rights of the Litigation Trust with respect to any
          Litigation Trust Assets by any method deemed appropriate, including, without limitation, by
          judicial proceeds, or pursuant to any applicable bankruptcy, insolvency, moratorium, or similar
          law and general principles of equity;

                           (v)     determine and satisfy any and all liabilities created, incurred, or assumed
          by the Litigation Trust;

                           (vi)    make all payments relating to the Litigation Trust Assets;

                           (vii)    assess, enforce, release, or waive any privilege or defense on behalf of
          the Litigation Trust, the Litigation Trust Assets, or the Litigation Trust Beneficiary, if applicable;

                           (viii) prepare, or have prepared, and file, if necessary, with the appropriate
          taxing authority any and all tax returns, information returns, and other required documents with
          respect to the Litigation Trust, and pay taxes properly payable by the Litigation Trust;

                           (ix)     without further order of the Bankruptcy Court, but subject to the terms
          of this Settlement Trust Agreement, employ various consultants, third-party service providers,
          and other professionals, including counsel, tax advisors, consultants, brokers, investment
          bankers, valuation counselors, and financial advisors, as the Litigation Trustee deems necessary
          to aid him in fulfilling his obligations under this Article 2.1; such consultants, third-party service
          providers, and other professionals shall be retained pursuant to whatever fee arrangement the
          Litigation Trustee deems appropriate, including contingency fee arrangements and any fees and
          expenses incurred by such professionals engaged by the Litigation Trustee shall be Litigation
          Trust Expenses and paid by the Litigation Trustee from the Litigation Trust Expense Cash
          Reserve;


                                                       5
AMERICAS 107111196
                          (x)     take all steps and execute all instruments and documents necessary to
          effectuate the purpose of the Litigation Trust and the activities contemplated herein and in the
          TDP, the Confirmation Order and the Plan, and take all actions necessary to comply with the
          TDP, the Confirmation Order, the Plan, and this Article 2.1 and the obligations there and
          hereunder; and

                           (xi)    exercise such other powers and authority as may be vested in or assumed
          by the Litigation Trustee by any Final Order (the foregoing subparagraphs (i)-(x) being
          collectively, the “Authorized Acts”).

                (h)     The Litigation Trustee has the power and authority to act as trustee of the
Litigation Trust and perform the Authorized Acts through the date such Litigation Trustee resigns, is
removed, or is otherwise unable to serve for any reason.

                (i)     Notwithstanding anything herein to the contrary, the Litigation Trust and the
Litigation Trustee shall not (i) be authorized to engage in any trade or business, (ii) take any actions
inconsistent with the management of the Actions as required or contemplated by applicable law, the
TDP, the Confirmation Order, the Plan, and this Article 2.1, or (iii) take any action in contravention of
the Confirmation Order, the Plan, or this Article 2.1.

                  (j)     Distributions. The Litigation Trustee shall distribute Cash proceeds of the
Actions to the Settlement Trust within 30 days of receipt of such Cash proceeds, net of any amounts that
(a) are reasonably necessary to maintain the value of the Litigation Trust Assets pending their
monetization or other disposition during the term of the Litigation Trust, (b) are necessary to pay or
reserve for reasonably incurred or anticipated Litigation Trust Expenses and any other expenses incurred
by the Litigation Trust (including, but not limited to, any taxes imposed on or payable by the Litigation
Trustee with respect to the Litigation Trust Assets), and (c) are necessary to satisfy or reserve for other
liabilities incurred or anticipated by the Litigation Trustee in accordance with the Plan and this Article
2.1 (including, but not limited to, indemnification obligations and similar expenses).

                 (k)     Manner of Payment or Distribution. All distributions made by the Litigation
Trustee on behalf of the Litigation Trust to the Litigation Trust Beneficiary shall be payable by the
Litigation Trustee directly to the Settlement Trust, as sole Litigation Trust Beneficiary, on the date
scheduled for the distribution, unless such day is not a Business Day, then such date or the distribution
shall be the following Business Day, but such distribution shall be deemed to have been completed as of
the required date.

                  (l)    Tax Treatment and Tax Return. It is intended for the initial transfer of the
Litigation Trust Assets to the Litigation Trust to be treated for federal income tax purposes (and foreign,
state, local tax purposes where applicable) as if the Debtor transferred the Litigation Trust Assets to the
Litigation Trust Beneficiary and then, immediately thereafter, the Litigation Trust Beneficiary transferred
the Litigation Trust Assets to the Litigation Trust. Consistent with such treatment, (i) it is intended that
the Litigation Trust will be treated as a grantor trust for federal income tax purposes (and foreign, state,
and local income tax purposes where applicable), (ii) it is intended that the Litigation Trust Beneficiary
will be treated as the grantor of the Litigation Trust and owner of the Litigation Trust Assets for federal
income tax purposes (and foreign, state, and local income tax purposes where applicable), and (iii) the
Litigation Trustee shall file all federal income tax returns (and foreign, state, and local income tax returns
where applicable) for the Litigation Trust Beneficiary as a grantor trust pursuant to Treasury Regulation
Section 1.671-4(a). The Litigation Trustee also will annually prepare for the Litigation Trust Beneficiary,
in accordance with the tax laws, a separate statement setting forth such holder's interest in the Litigation



                                                     6
AMERICAS 107111196
Trust and share of items of income, gain, loss, deduction or credit as relevant for U.S. federal income tax
purposes for such Litigation Trust Beneficiary to use in preparing their U.S. federal income tax returns.

                (m)     The Litigation Trustee shall determine the fair market value of the Litigation
Trust Assets as of the Effective Date, and such valuation shall be used consistently by all parties for all
federal income tax purposes.

                 (n)    Withholding. The Litigation Trustee may withhold from any amount distributed
from the Litigation Trust to the Litigation Trust Beneficiary such sum or sums as are required to be
withheld under the income tax laws of the United States or of any state or political subdivision thereof.
Any amounts withheld pursuant hereto shall be deemed to have been distributed to and received by the
Litigation Trust Beneficiary. As a condition to receiving any distribution from the Litigation Trust, the
Litigation Trustee may require that the Litigation Trust Beneficiary provide such holder’s taxpayer
identification number and such other information and certification as may be deemed necessary for the
Litigation Trustee to comply with applicable tax reporting and withholding laws.

                 (o)      Termination. The Litigation Trustee and the Litigation Trust shall be discharged
or dissolved, as the case may be, at such time as the Litigation Trustee determines, in consultation with
the Settlement Trustee (to the extent the Settlement Trustee is a different Person) and STAC, that the
Actions are not likely to yield sufficient additional proceeds to justify further pursuit of such Estate, and
all Distributions required to be made by the Litigation Trustee to the Litigation Trust Beneficiary under
the Plan and this Settlement Trust Agreement have been made, but in no event shall the Litigation Trust
be dissolved later than fifteen (15) years from the Effective Date unless the Bankruptcy Court, upon
motion made within the six-month period before such tenth anniversary (and, in the event of further
extension, by order of the Bankruptcy Court, upon motion made at least six months before the end of the
preceding extension), determines that a fixed period extension (not to exceed two years, together with
any prior extensions, without a favorable letter ruling from the Internal Revenue Service or an opinion of
counsel that any further extension would not adversely affect the status of the Litigation Trust as a
liquidating trust for federal income tax purposes) is necessary to facilitate or complete the recovery on,
and liquidation of, the Litigation Trust Assets; provided, however, that each extension must be approved,
upon a finding that the extension is necessary to facilitate or complete the recovery on, and liquidation of
the Litigation Trust Assets, by the Bankruptcy Court within six months of the beginning of the extended
term and no extension, together with any prior extensions, shall exceed three years without a favorable
letter ruling from the Internal Revenue Service or an opinion of counsel that any further extension would
not adversely affect the status of the Litigation Trust as a liquidating trust for federal income tax
purposes.

                 (p)     Continuance of the Litigation Trustee for Winding Up. After dissolution of the
Litigation Trust and for purpose of liquidating and winding up the affairs of the Litigation Trust, the
Litigation Trustee shall continue to act as such until the Litigation Trustee’s duties have been fully
performed. Prior to the final distribution of all remaining Litigation Trust Assets, the Litigation Trustee
shall be entitled to reserve from such assets any and all amounts required to provide for the Litigation
Trustee’s own costs and expenses, including a reserve to fund any potential indemnification or similar
obligations of the Litigation Trust, until such time as the winding up of the Litigation Trust is completed.
Upon the dissolution of the Litigation Trust and completion of the winding up of the assets, liabilities
and affairs of the Litigation Trust pursuant to the Delaware Statutory Trust Act, the Litigation Trustee
shall file a certificate of cancellation with the State of Delaware to terminate the Litigation Trust
pursuant to Section 3810 of the Delaware Statutory Trust Act (such date upon which the certificate of
cancellation is filed shall be referred to as the “Termination Date”). Upon the Termination date, the
Litigation Trustee shall retain for a period of two (2) years, as an expense of the Litigation Trust, the
books, records, and certificated and other documents and files that have been delivered to or created by

                                                     7
AMERICAS 107111196
the Litigation Trustee. At the Litigation Trustee’s discretion, all of such records and documents may, but
need not, be destroyed at any time after two (2) years from the Termination Date.

                 (q)      Except as otherwise specifically provided herein, upon the Termination Date of
the Litigation Trust, the Litigation Trustee shall have no further duties or obligations hereunder.

                 (r)     Articles 4, 5, 6, 7, 8 and 9 of this Settlement Trust Agreement are incorporated
by reference with regard to the Litigation Trust and Litigation Trustee, such that any mention of the
Settlement Trust and Settlement Trustee within those Articles shall be interpreted to include the
Litigation Trust and Litigation Trustee.

                                          Article III
                              CORPUS OF THE SETTLEMENT TRUST
        3.1     SETTLEMENT TRUST COMPOSITION. The Settlement Trust will be funded
through the transfer of the Settlement Trust Assets and any income, profits, and proceeds realized,
received or derived from such assets subsequent to the transfer of such assets to the Settlement Trust.

The proceeds of any recoveries from any litigation or Claims of the Settlement Trust or Litigation Trust,
including, without limitation, the Actions, will be deposited in the Settlement Trust’s accounts and
become the property of the Settlement Trust. The Settlement Trust shall have the right to enforce the
Plan and any of the other Plan Documents (including, among others, the CooperationDocument
Agreement) according to their respective terms, including the right to receive the Settlement Trust Assets
as provided in the Plan.

        3.2      TRANSFER TO SETTLEMENT TRUSTEE. On the Effective Date, pursuant to, and
at such times set forth in the Plan, all right, title, and interest in and to the Settlement Trust Assets and
any proceeds thereof shall be automatically, and without further act or deed, transferred to, vested in, and
assumed by the Settlement Trust free and clear of all Encumbrances or Claims or other interests of any
Person in accordance with Sections 1123, 1141 and 1146(a) of the Bankruptcy Code, except as otherwise
expressly provided for in the Plan. The Settlement Trustee, on behalf of the Settlement Trust, shall
receive the Settlement Trust Assets when they are transferred to the Settlement Trust.

         3.3     SETTLEMENT TRUSTEE’S RIGHT TO AND TITLE AND INTEREST IN
SETTLEMENT TRUST ASSETS. Upon the transfer of the Settlement Trust Assets, the Settlement
Trustee succeeds to all of the Debtor’s, and Reorganized BSA’s, the Estate’s, and any other Protected
Party’s right to and title and Interest in the Settlement Trust Assets, and the Debtor, and Reorganized
BSA, and the Estate, and any other Protected Party will have no further right to or title or interest in or
with respect to the Settlement Trust Assets or this Settlement Trust, except as provided herein, in the
Plan or the Confirmation Order.

        3.4      NO TAX ON TRANSFERS TO SETTLEMENT TRUST. Pursuant to Section
1146(a) of the Bankruptcy Code, the delivery of any deed or other instrument of transfer under, in
furtherance of, or in connection with this Settlement Trust or Litigation Trust, including any deeds, bills
of sale or assignments executed in connection with any transfer to the Settlement Trust, or receipt, or
disposition/sale of assets by the Settlement Trust contemplated by the Plan, shall not be subject to any
stamp tax, real estate transfer tax, excise tax, sales tax, use tax or other similar tax.

         3.5     SPENDTHRIFT PROVISION. To the fullest extent permitted by law, neither the
principal nor income of the Settlement Trust or Litigation Trust, in whole or part, shall be subject to any
legal or equitable claims of creditors of any Beneficiary or others, nor to legal process, nor be voluntarily


                                                     8
AMERICAS 107111196
or involuntarily transferred, assigned, anticipated, pledged or otherwise alienated or encumbered except
as may be ordered by the Bankruptcy Court or other competent court of jurisdiction.

         3.6    SETTLEMENT TRUST CORPUS. The entirety of the Settlement Trust’s corpus (the
(“Settlement Trust Corpus”) shall be available to pay eligible Abuse Claims and Settlement Trust and
Litigation Trust expenses authorized by this Settlement Trust Agreement and the Settlement Trust
Documents. The Settlement Trust Corpus shall be allocated, administered, and distributed as provided in
the Plan, Confirmation Order and the TDP.

       3.7    FUTURE TORT CLAIM RESERVE FUND. The Settlement Trustee, in consultation
with the Future Claimants’ Representative, shall establish a reserve, subject to approval by the
Bankruptcy Court.

        3.8      PRIVILEGED AND CONFIDENTIAL INFORMATION.                                 The transfer or
assignment of any Privileged Information to the Settlement Trustee or Litigation Trustee shall not result
in the destruction or waiver of any applicable privileges pertaining thereto. Further, with respect to any
such privileges: (a) they are transferred to or contributed for the sole purpose of enabling the Settlement
Trustee to perform his or her duties to administer the Settlement Trust and for no other purpose; (b) they
are vested solely in the Settlement Trustee and not in the Settlement Trust, the STAC, or any other
Person, committee or subcomponent of the Settlement Trust, or any other Person (including counsel and
other professionals) who has been engaged by, represents, or has represented any holder of an Abuse
Claim; (c) they shall be preserved and not waived; and (d) no Privileged Information shall be publicly
disclosed by the Settlement Trustee or the Settlement Trust or communicated to any Person not entitled
to receive such information or in a manner that would diminish the protected status of any such
information. Notwithstanding the foregoing, nothing shall preclude the Settlement Trustee from
providing Privileged Information to any Insurance Company as necessary to preserve, secure, or obtain
the benefit of any rights under any Insurance Policy. Additionally, the Settlement Trustee will treat and
maintain as confidential all information designated confidential by the BSA or Reorganized BSA,
including, without limitation, rosters, personnel files and other business confidential materials.

                                           Article IV
                           POWERS AND DUTIES OF SETTLEMENT TRUSTEE
        4.1     POWERS AND DUTIES. The Settlement Trustee shall have, in addition to any other
powers and discretions conferred on the Settlement Trustee by applicable trust law (to the extent not
inconsistent with applicable Bankruptcy law, this Settlement Trust Agreement and/or the Plan), the Plan
and other provisions in this Settlement Trust Agreement, the following powers and discretions:

                     (a)    to establish an Initial Payment Percentage and any subsequent distribution
percentage(s);

             (b)     (a) to distribute the Settlement Trust Corpus to Abuse Claimants pursuant to the
terms and conditions and the procedures for distributions established in the Trust Distribution
Procedures;

                (c)      (b) to assist the Litigation Trustee to initiate, prosecute, defend, settle, maintain,
administer, preserve, pursue, and resolve, pursuant to section 1123(b)(3)(B) of the Bankruptcy Code, all
legal actions and other proceedings related to any asset, liability, or responsibility of the Settlement
Trust, including the Actions;




                                                      9
AMERICAS 107111196
              (d)     (c) to assist the Litigation Trustee to prosecute claims against Non-Settling
Insurance Companies on behalf of holders of Abuse Claims as contemplated in the TDP;

                (e)     (d) to enforce the Settlement Trust’s rights in the Settlement Trust Assets,
including through judicial proceedings or bankruptcy/insolvency proceedings;

               (f)    (e) to assist the Litigation Trustee to maintain, administer, preserve, or pursue
Insurance Coverage and the Insurance Action Recoveries on behalf of the Settlement Trust;

                (g)     (f) to make, sign, execute, acknowledge, and deliver any documents that may be
necessary or appropriate to effectuate the purposes of the Settlement Trust or to maintain and administer
the Settlement Trust;

                     (h)   (g) to open and maintain bank accounts for the Settlement Trust;

                     (i)   (h) to seek enforcement of the Plan Documents;

                (j)     (i) to retain professionals, advisors and other agents to assist in the
administration of the Settlement Trust and to advise on any matter pertinent to the Plan or Settlement
Trust Documents (the “Settlement Trust Professionals”);

                (k)      (j) to file (or cause to be filed) statements, returns, or disclosures relating to the
Settlement Trust that are required by any Governmental Unit;

                     (l)   (k) to comply with all requirements imposed by applicable law, rule or
regulation;

                (m)      (l) to comply with Bankruptcy Code section 345 with regard to investment of
Settlement Trust Assets.

                     (n)   to execute any other actions contemplated by the TDP.

        4.2     LIMITATIONS ON THE SETTLEMENT TRUSTEE. Notwithstanding anything in
this Settlement Trust Agreement or the Plan to the contrary, the Settlement Trustee shall not do or
undertake any of the following:

                     (a)   to guaranty any debt;

                     (b)   to make or enter into any loan of Settlement Trust Assets;

                (c)     to make any transfer or distribution of Settlement Trust Assets other than those
authorized by the Settlement Trust Documents;

                (d)     to engage in any trade or business with respect to the Settlement Trust Assets or
proceeds therefrom, other than managing such assets;

                 (e)     to engage in any investment of the Settlement Trust Assets, other than as
explicitly authorized by this Settlement Trust Agreement;

                 (f)    to engage in any activities inconsistent with the treatment of the Settlement Trust
as a “qualified settlement fund” within the meaning of Treasury Regulations issued under section 468B
of the Tax Code.

                                                     10
AMERICAS 107111196
                (g)    amend the TDP to provide for materially different treatment for Abuse Claims
including the Claims Matrix and Scaling Factors (as defined and set forth in Article VI of the TDP).

                                       Article V
                         TERMINATION OF THE SETTLEMENT TRUST
         5.1    WHEN TERMINATION SHALL OCCUR. The Settlement Trustee shall terminate
the Settlement Trust after:

                 (a)    the completion of the Settlement Trustee’s administration (including the
recovery of all expected Settlement Trust Assets) and distribution of the Settlement Trust Assets, and the
Settlement Trustee’s full performance of all duties set forth in the Settlement Trust Documents; and

               (b)      the Bankruptcy Court’s entry of a final order approving the termination of the
Settlement Trust.

Notwithstanding any other provision of this Settlement Trust Agreement, the Settlement Trust shall
terminate no later than the tenth (10th) anniversary of the Effective Date.

         5.2     TERMINATION PROCEDURES. After termination of the Settlement Trust and
solely for the purpose of liquidating and winding up its affairs, the Settlement Trustee shall continue to
act as Settlement Trustee until its duties hereunder have been fully performed. The Settlement Trustee
shall retain the books, records, documents and files that shall have been delivered to or created by the
Settlement Trustee until distribution of all the Settlement Trust Assets. For purposes of this provision,
Settlement Trust Assets will be deemed distributed when the total amount remaining in the Settlement
Trust is less than $50,000 and no further Actions are pending or have yet to be brought by the Litigation
Trustee. At the Settlement Trustee’s discretion, all of such books, records, documents and files may be
destroyed at any time following the later of: (a) the first anniversary of the final distribution of the
Settlement Trust Assets; and (b) the date until which the Settlement Trustee is required by applicable law
to retain such books, records, documents and files; provided, however, that, notwithstanding the
foregoing, the Settlement Trustee shall not destroy or discard any books, records, documents or files
relating to the Settlement Trust without giving the Reorganized BSA.

        5.3      TERMINATION DISTRIBUTION. Upon termination of the Settlement Trust, the
Settlement Trustee will pay all fees and expenses of the Settlement Trust, after which, the Settlement
Trustee will distribute all remaining assets to charity to be chosen by the BSA.

        5.4      DISCHARGE, EXCULPATION AND EXONERATION. Upon termination of the
Settlement Trust and accomplishment of all activities described in this Article 5, the Settlement Trustee
and its Settlement Trust Professionals shall be discharged and exculpated from liability (except for acts
or omissions resulting from the recklessness, gross negligence, willful misconduct, knowing and material
violation of law or fraud of the Settlement Trustee or his agents or representatives). The Settlement
Trustee may, at the expense of the Settlement Trust, seek an Order of the Bankruptcy Court confirming
the discharges, exculpations and exoneration referenced in the preceding sentence.

                                       Article VI
                       IMMUNITY, LIABILITY AND INDEMNIFICATION
        6.1     LIMITATIONS ON LIABILITY. Neither the Settlement Trustee nor any of its duly
designated agents, representatives or Settlement Trust Professionals shall be liable for any act or
omission taken or omitted to be taken by the Settlement Trustee in good faith, other than acts or
omissions resulting from the recklessness, gross negligence, willful misconduct, knowing and material

                                                   11
AMERICAS 107111196
violation of law, or fraud of the Settlement Trustee or its agents or representatives. The Settlement
Trustee may, in connection with the performance of its functions, and in its sole and absolute discretion,
consult with its attorneys-at-law, accountants, financial advisors and agents and shall not be liable for any
act taken, omitted to be taken, or suffered to be done in accordance with advice or opinions rendered by
such Persons. Notwithstanding such authority, the Settlement Trustee shall be under no obligation to
consult with its attorneys-at-law, accountants, financial advisors or agents, and its good faith
determination not to do so shall not result in the imposition of liability on the Trustee, unless such
determination is based on the Settlement Trustee’s recklessness, gross negligence, willful misconduct,
knowing and material violation of law, or fraud.

         6.2     NO RECOURSE AGAINST SETTLEMENT TRUSTEE PERSONALLY. No
recourse shall ever be had, directly or indirectly, against the Settlement Trustee personally, or against any
employee, contractor, agent, representative, attorney-at-law, accountant or other Settlement Trust
Professional retained in accordance with the terms of this Settlement Trust Agreement or the Plan by the
Settlement Trustee, by legal or equitable proceedings or by virtue of any statute or otherwise, nor upon
any promise, contract, instrument, undertaking, obligation, covenant or trust agreement whatsoever
executed by the Settlement Trustee in implementation of this Settlement Trust Agreement or the Plan, or
by reason of the creation of any indebtedness by the Settlement Trustee under the Plan for any purpose
authorized by this Settlement Trust Agreement or the Plan, it being expressly understood and agreed that
any such promise, contract, instrument, undertaking, obligation, covenant or trust agreement entered into
by the Settlement Trustee, whether in writing or otherwise, shall be enforceable only against and be
satisfied only out of the Settlement Trust Assets and shall be evidence only of a right of payment out of
the Settlement Trust Assets. Notwithstanding the foregoing, the Settlement Trustee may be held liable
for its recklessness, gross negligence, willful misconduct, knowing and material violation of law, or
fraud; and if liability on such grounds is established, recourse may be had directly against the Settlement
Trustee. The Settlement Trust will not be covered by a bond.

          6.3        INDEMNIFICATION.

                 (a)      From and after the Effective Date, the Settlement Trust will indemnify the
Settlement Trustee and his or her duly designated agents and representatives to the fullest extent lawful,
from and against any and all claims, liabilities, losses, actions, suits, proceedings, third-party subpoenas,
damages, costs and expenses (including full reimbursement of all fees and expenses of counsel), as
incurred, related to, arising out of, or in connection with the Settlement Trustee’s and his or her agents’
performance of their duties under the Settlement Trust Documents.

                (b)      From and after the Effective Date, the Settlement Trust shall indemnify each of
the Protected Parties to the fullest extent lawful, from and against any and all claims, liabilities, losses,
actions, suits, proceedings, third-party subpoenas, damages, costs and expenses (including full
reimbursement of all fees and expenses of counsel), as incurred, related to, arising out of, or in
connection with any Abuse Claim.

        6.4     OTHER DUTIES, OBLIGATIONS, INDEMNIFICATION. The Settlement Trust
will also assume all duties, obligations and indemnification responsibilities outlined in the Plan and
Insurance Settlement Agreements.




                                                    12
AMERICAS 107111196
                               Article VII
  COMPENSATION AND EXPENSE REIMBURSEMENT OF SETTLEMENT TRUSTEE AND
                              ITS AGENTS
         7.1     SETTLEMENT TRUSTEE COMPENSATION. The Settlement Trustee will be
entitled to receive compensation from the Settlement Trust and from the Settlement Trust Assets as
provided in the Settlement Trust Documents.

         7.2     COMPENSATION OF SETTLEMENT TRUSTEE’S AGENTS. Any Person duly
retained by the Settlement Trustee pursuant to this Settlement Trust Agreement or the Plan will be
entitled to reasonable compensation for services rendered.

          7.3        REIMBURSEMENT OF EXPENSES.

                 (a)     All reasonable and necessary Settlement Trust Expenses incurred by the
Settlement Trustee and any person retained by the Settlement Trustee in performing their duties under
the Settlement Trust Documents will be reimbursed by the Settlement Trust from the Settlement Trust
Assets. Settlement Trust Expenses will expressly include any and all liabilities, costs, and expenses
incurred subsequent to the Effective Date in connection with the Settlement Trust Assets (including,
without limitation, the prosecution of any Actions), in each case whether or not any such action results in
a recovery for the Settlement Trust.

                (b)       The Settlement Trust will pay all reasonable and documented Settlement Trust
Expenses incurred by any Protected Party in taking any action on behalf of or at the direction of the
Settlement Trust, if any.

                                         Article VIII
                              SUCCESSOR SETTLEMENT TRUSTEES
    8.1              VACANCY CAUSED BY SETTLEMENT TRUSTEE RESIGNATION OR
REMOVAL.

                 (a)     The Settlement Trustee may resign at any time upon thirty (30) days’ written
notice to be filed with the Bankruptcy Court. The Settlement Trustee shall, within thirty (30) days after
such resignation takes effect, deliver to the successor Settlement Trustee all of the Settlement Trust
Assets which were in the possession of the Settlement Trustee along with a complete list of Settlement
Trust Assets and a complete accounting of all transactions engaged by the Settlement Trustee while
serving as such.

                (b)     The Bankruptcy Court may remove a Settlement Trustee upon finding that the
Settlement Trustee has engaged in a breach of fiduciary duty. The removal will take effect upon the date
the Bankruptcy Court specifies. In the event of removal, the Settlement Trustee shall, within thirty (30)
days after such removal takes effect, deliver to the successor Settlement Trustee all of the Settlement
Trust Assets which were in the possession of the Settlement Trustee along with a complete list of
Settlement Trust Assets and a complete accounting of all transactions engaged in by the Settlement
Trustee while serving as such.

        8.2      OUTGOING SETTLEMENT TRUSTEE OBLIGATIONS. In the event of the
resignation or removal of the Settlement Trustee, the resigning or removed Settlement Trustee shall:

               (a)    Execute and deliver by the effective date of resignation or removal such
documents, instruments, records and other writings as may be reasonably requested by the successor

                                                   13
AMERICAS 107111196
Settlement Trustee to effect such resignation or removal and the conveyance of the Settlement Trust
Assets then held by the resigning or removed Settlement Trustee to the successor Settlement Trustee;

                 (b)     Deliver to the successor Settlement Trustee all documents, instruments, records
and other writings relating to the Settlement Trust Assets as may be in the possession or under the control
of the resigning or removed Settlement Trustee;

               (c)    Otherwise assist and cooperate in effecting the assumption of the resigning or
removed Settlement Trustee’s obligations and functions by the successor Settlement Trustee; and

                  (d)     irrevocably appoint the successor Settlement Trustee (and any interim trustee) as
its attorney-in-fact and agent with full power of substitution for it and its name, place and stead to do any
and all acts that such resigning or removed Settlement Trustee is obligated to perform under this
Settlement Trust Agreement. Such appointment shall not be affected by the subsequent disability or
incompetence of the Settlement Trustee making such appointment. The Bankruptcy Court also may enter
such orders as are necessary to effect the termination of the appointment of the Settlement Trustee and
the appointment of the successor Settlement Trustee.

         8.3     APPOINTMENT OF SUCCESSOR SETTLEMENT TRUSTEE. Any vacancy in the
office of Settlement Trustee shall be filled by the nomination of a majority of the members of the STAC,
subject to the approval of the Bankruptcy Court, after notice and a hearing.

        8.4      PRESERVATION OF RECORD OF CHANGES IN SETTLEMENT TRUSTEES.
A copy of each instrument of resignation, removal, appointment and acceptance of appointment shall be
attached to an executed counterpart of this Settlement Trust Agreement.

                                       Article IX
                      SETTLEMENT TRUSTEE REPORTING AND DISCHARGE
        9.1    ANNUAL ACCOUNTINGS. The Settlement Trustee shall prepare, at least annually,
and upon termination of the Settlement Trust, a written accounting of the administration of the
Settlement Trust listing the current assets (with fair market values) and detailing all transactions that
occurred during the period covered by such accounting. Each such accounting shall be filed with the
Bankruptcy Court.

        9.2     APPROVAL OF ACCOUNTINGS AND DISCHARGE OF THE SETTLEMENT
TRUSTEE. The Settlement Trustee may file with the Bankruptcy Court a motion for approval of any
accounting described in Section 8.1. Upon the entry of an order of the Bankruptcy Court approving any
such accounting, the Settlement Trustee shall be discharged from all liability, with respect to all assets
listed and transactions detailed in such accounting, to the Settlement Trust, any Beneficiary or any
Person who or which has had or may then or thereafter have a claim against the Settlement Trust for acts
or omissions in the Settlement Trustee’s capacity as the Settlement Trustee or in any other capacity
contemplated by this Settlement Trust Agreement or the Plan.

                                           Article X
                                SECTION 468B SETTLEMENT FUND
          10.1       GENERALLY.

                 (a)     In accordance with the Plan, the Settlement Trustee will take all reasonable steps
to ensure that the Settlement Trust will qualify as, and remain, a “qualified settlement fund” within the
meaning of § 468B of the Tax Code, and the regulations promulgated pursuant thereto. The Debtor is the

                                                    14
AMERICAS 107111196
“transferor” within the meaning of Treasury Regulation Section 1.468B-1(d)(1). The Settlement Trustee
shall be classified as the “administrator” within the meaning of Treasury Regulation Section
1.468B-2(k)(3).

                (b)    It is further intended that the transfers to the Settlement Trust will satisfy the “all
events test” and the “economic performance” requirement of Section 461(h)(1) of the Tax Code and
Treasury Regulation Section 1.461- 1 (a)(2).

         10.2    EMPLOYER IDENTIFICATION NUMBER. Upon establishment of the Settlement
Trust, the Settlement Trustee shall apply for an employer identification number for the Settlement Trust
in accordance with Treasury Regulation Section 1.468B-2(k)(4).

          10.3    RELATION-BACK ELECTION. If applicable, the Settlement Trustee and the Debtor
shall fully cooperate in filing a relation-back election under Treasury Regulation Section 1.468B-1(j)(2),
to treat the Settlement Trust as coming into existence as a settlement fund as of the earliest possible date.

         10.4    FILING REQUIREMENTS. The Settlement Trustee shall cause to be filed, on behalf
of the Settlement Trust, all required federal, state, and local tax returns in accordance with the provisions
of Treasury Regulation Section 1.468B-2(k)(1). The Debtor or Reorganized BSA shall file an election
statement(s) satisfying the requirements of Treasury Regulation Section 1.468B- 1(k)(2)(ii) so that the
Settlement Trust is treated as a grantor trust under Section 671 of the Tax Code and the regulations
promulgated thereunder. The election statement shall be included with the Settlement Trust’s first timely
filed trust income tax return. The Debtor or Reorganized BSA shall supply to the Settlement Trustee and
to the Internal Revenue Service the statement described in Treasury Regulation Section 1.468B-3(e)(2)
no later than February 15th of the year following each calendar year in which the Debtor or Reorganized
BSA makes a transfer to the Settlement Trust.

        10.5    BROAD POWERS OF THE SETTLEMENT TRUSTEE. The Settlement Trustee is
empowered to take all actions, including such actions as may be consistent with those expressly set forth
above, as the Settlement Trustee deems necessary to reasonably ensure that the Settlement Trust is
treated as a “qualified settlement fund” under Section 468B of the Tax Code and the regulations
promulgated pursuant thereto. Further, the Settlement Trustee may, unilaterally and without court order,
amend, either in whole or in part, any administrative provision of this Settlement Trust Agreement which
causes unanticipated tax consequences or liabilities inconsistent with the foregoing.

                                               Article XI
                                            BENEFICIARIES
        11.1    NAMES AND ADDRESSES. The Settlement Trustee shall keep a register (the
“Register”) in which the Settlement Trustee shall at all times maintain the names and addresses of the
Beneficiaries and the awards made to the Beneficiaries pursuant to the Plan, Confirmation Order and
TDP. The Settlement Trustee may rely upon this Register for the purposes of delivering distributions or
notices. In preparing and maintaining this Register, the Settlement Trustee may rely on the name and
address of each Abuse Claim holder as set forth in a proof of claim filed by such holder, or proper notice
of a name or address change, which has been delivered by such Beneficiary to the Settlement Trustee.
The Settlement Trustee may deliver distributions and notices to counsel for any Beneficiary identified in
such Beneficiary’s proof of claim or proper notice of a name or address change.

        11.2    RIGHTS OF BENEFICIARIES. The rights of a Beneficiary under this Settlement
Trust Agreement shall, upon the death or incapacity of an individual Beneficiary, pass to the legal
representative of such Beneficiary. A Beneficiary shall have no title to, right to, possession of,


                                                     15
AMERICAS 107111196
management of, or control of the Settlement Trust Assets, or any right to call for a partition or division of
the Settlement Trust Assets. Title to all the Settlement Trust Assets shall be vested in the Settlement
Trustee, and the sole interest of the Beneficiaries shall be the rights and benefits given to such Persons
under this Settlement Trust Agreement, the Plan and the TDP.

         11.3    TAX IDENTIFICATION NUMBERS. The Settlement Trustee may require any
Beneficiary to furnish to the Settlement Trustee the Beneficiary’s employer or taxpayer identification
number or social security number as assigned by the IRS, and such other records or documents necessary
to satisfy the Settlement Trustee’s tax reporting obligations (including, but not limited to, certificates of
non-foreign status). The Settlement Trustee may condition the payment of any distribution to any
Beneficiary upon receipt of such number and records or documents.

                                               Article XII
                                       MISCELLANEOUS PROVISIONS
         12.1    PLAN INCORPORATION. The Plan and the Confirmation Order are incorporated
into this Settlement Trust Agreement.

        12.2     NOTICES. All notices or deliveries required or permitted hereunder shall be given as
directed in the Plan, to the following:

                     If to the Settlement Trust or Settlement Trustee:

                     [● ]
                     If to a Beneficiary:
                     Counsel who signed the Beneficiary’s Proof of Claim or, for an unrepresented Abuse
                     Claimant, to the address for the claimant provided in the Proof of Claim or trust
                     submission submitted pursuant to the terms and conditions of the TDP.
        12.3    WAIVER. Except as expressly provided in the Plan or this Settlement Trust Agreement,
no failure or delay of any party to exercise any right or remedy pursuant to this Settlement Trust
Agreement shall affect such right or remedy or constitute a waiver by such party of any right or remedy
pursuant thereto. Resort to one form of remedy shall not constitute a waiver of alternative remedies.

        12.4    MODIFICATION OF SETTLEMENT TRUST AGREEMENT.                                     Material
modifications to the Settlement Trust Agreement may be made only with the approval of a majority of
the STAC and only to the extent that such modification does not change, frustrate or inhibit the purpose
of the Settlement Trust.

         12.5    REIMBURSEMENT OF COSTS. If the Settlement Trustee or the Settlement Trust, as
the case may be, is the prevailing party in a dispute regarding the provisions of this Settlement Trust
Agreement or the enforcement thereof, the Settlement Trustee or the Settlement Trust, as the case may
be, shall be entitled to pursue and collect from the non-prevailing party any and all costs, reasonable and
documented out-of-pocket expenses and fees, including attorneys’ fees, incurred by the Settlement
Trustee or the Settlement Trust, as the case may be, in connection with such dispute or enforcement
action.

        12.6   ENTIRETY OF SETTLEMENT TRUST AGREEMENT. This Settlement Trust
Agreement supersedes any and all prior oral and written discussions and agreements with respect to the
subject matter hereof. This Settlement Trust Agreement is the sole and entire Settlement Trust


                                                        16
AMERICAS 107111196
Agreement, and this Settlement Trust Agreement, together with the Exhibits hereto, the Plan, the TDP
and the Confirmation Order, contain the sole and entire agreement and understanding with respect to the
matters addressed therein.

        12.7    COUNTERPARTS. This Settlement Trust Agreement may be executed in two or more
counterparts, with the same effect as if all signatures on such counterparts appeared on one document,
each of which shall be deemed an original, but all of which together shall constitute one and the same
instrument.

        12.8     CAPTIONS. The captions of Articles and Sections are included for convenience only
and are to be disregarded in interpreting this Settlement Trust Agreement.

        12.9     INDEPENDENT LEGAL AND TAX COUNSEL. All parties to this Settlement Trust
Agreement have been represented by counsel and advisors (collectively referred to as “Counsel”) of their
own selection in this matter. Consequently, the parties agree that the language in all parts of this
Settlement Trust Agreement shall in all cases be construed as a whole according to its fair meaning and
shall not be construed either strictly for or against any party. It is specifically acknowledged and
understood that this Settlement Trust Agreement has not been submitted to, nor reviewed or approved by,
the IRS or the taxing authorities of any state or territory of the United States of America.

        12.10 APPLICABLE LAW. This Settlement Trust Agreement shall be administered under,
governed by, and enforced according to the laws of the State of Delaware applicable to contracts and
trust agreements made and to be performed therein, except that all matters of federal tax law and the
Settlement Trust’s compliance with Section 468B of the Tax Code and Treasury Regulations thereunder
shall be governed by federal tax law, and all matters of federal bankruptcy law shall be governed by
federal bankruptcy law.

        12.11 TERMINATION. This Settlement Trust Agreement shall terminate and be deemed
void ab initio if a Confirmation Order is not entered consistent with the Plan.




                                                  17
AMERICAS 107111196
      IN WITNESS WHEREOF, the BSA and the Settlement Trustee execute this Settlement Trust
Agreement as of the date set forth in the opening paragraph.
                                          Settlement Trustee:



                                          By:
                                          Printed Name:
                                          Title:



                                          Boy Scouts of America



                                          By:
                                          Printed Name:
                                          Title:




                                           18
AMERICAS 107111196
             EXHIBIT C

CONTRIBUTING CHARTERED ORGANIZATION
      SETTLEMENT CONTRIBUTION

          (to be supplemented)
              EXHIBIT D

CONTRIBUTING CHARTERED ORGANIZATIONS

           (to be supplemented)
        EXHIBIT E

FOUNDATION LOAN TERM SHEET
              EXHIBIT F

LOCAL COUNCIL SETTLEMENT CONTRIBUTION
        The Debtors and the Ad Hoc Committee of Local Councils are committed to ensuring
that the aggregate value of the Local Council Settlement Contribution under the Global
Resolution Plan is not less than $425,000,000500,000,000, exclusive of insurance rights
proposed to be contributed to the Settlement Trust. The Debtors intend to request the voluntary
commitments of Local Councils to make their respective contributions, which contributions shall
be set forth in commitment agreements executed by each Local Council. By no later than June
15, 2021, the Debtors shallshall, concurrently with the filing of the Plan Supplement, file a report
with the Bankruptcy Court concerning the status of the Debtorsparties’ efforts to obtain
contribution commitments from the Local Councils. Such status report shall contain information
concerning the form of contributions by the Local Councils (i.e., cash, real property, or other
assets) and the timing of such contributions. In addition, the status report will set forth any
required amendments the Debtors may propose to the Plan to facilitate the Local Council
Settlement Contribution. The Local Council Settlement Contribution shall consist of:



                           [Remainder of Page Intentionally Left Blank]




       (1)     at least $300 million of Cash to be paid on the Effective Date; and

       (2)     properties with a combined Appraised Value (as defined below) of $200 million
               as described below (the “Property Contribution”) (provided that this $200 million
               aggregate amount shall be reduced on a dollar-for-dollar basis by any Cash
               payment amount in excess of $300 million).

The Property Contribution shall be structured as follows. The relevant Local Council shall agree
to (a) retain title to the property, subject to, at the election, cost, and expense of the Settlement
Trust, a mortgage in favor of the Settlement Trust, (b) post the property for sale within thirty (30)
days following the Effective Date, (c) present any written sale offer to the Settlement Trust for
approval, and (d) remit the net proceeds of the sale to the Settlement Trust at closing. If there is
a shortfall or surplus of net proceeds as compared to Appraised Value, the Settlement Trust shall
bear the risk of the shortfall and keep the surplus. If the property is not sold on or before the
third anniversary of the Effective Date, the Local Council shall have the right to transfer the
property to the Settlement Trust by quitclaim deed. If the Local Council receives an offer for the
property that is at least equal to its Appraised Value, the Settlement Trust shall accept the offer if
no superior offer is made within thirty (30) days, or accept a quitclaim deed for the property. The
Debtors shall include appropriate provisions in the Plan to eliminate any transfer tax liabilities of
the Settlement Trust per section 1146(a) of the Bankruptcy Code.

The “Appraised Value” shall be the higher of (i) the appraised value (or per-acre amount if a
portion of the property is contributed) (average of high and low values, if applicable) set forth in
the desktop appraisals or broker opinions of value conducted by JLL, CBRE, Keen, or other
appraiser in connection the BSA’s chapter 11 case prior to June 10, 2021, as set forth on Exhibit
2 to the Disclosure Statement, as such exhibit may be amended from time to time, and (ii) the
per-acre amount (average of high and low values, if applicable) established by a qualified on-site
appraisal, if any, commissioned by a Local Council since the commencement of the Chapter 11
Cases.

For the avoidance of doubt, if the aggregate of the Local Council Settlement Contribution is not
contributed to the Settlement Trust as set forth above, then no Local Council shall be treated as a
Protected Party under the Plan. The Debtors and the Local Councils shall establish an
appropriate escrow mechanism to ensure that the Cash to be paid on the Effective Date can be
paid in a timely manner and that Local Councils are able to recoup their portions of the Local
Council Settlement Contribution if the Effective Date does not occur.




                                               124
  EXHIBIT G

LOCAL COUNCILS
Abraham Lincoln            Choctaw Area
Alabama-Florida            Cimarron
Alamo Area                 Circle Ten
Allegheny Highlands        Coastal Carolina
Aloha                      Coastal Georgia
Andrew Jackson             Colonial Virginia
Anthony Wayne Area         Columbia-Montour
Arbuckle Area              Connecticut Rivers
Atlanta Area               Connecticut Yankee
Baden-Powell               Conquistador
Baltimore Area             Cornhusker
Bay Area                   Coronado Area
Bay-Lakes                  Cradle of Liberty
Black Hills Area           Crater Lake
Black Swamp Area           Crossroads of America
Black Warrior              Crossroads of the West
Blackhawk Area             Dan Beard
Blue Grass                 Daniel Boone
Blue Mountain              Daniel Webster
Blue Ridge                 De Soto Area
Blue Ridge Mountains       Del-Mar-Va
Buckeye                    Denver Area
Buckskin                   East Carolina
Bucktail                   East Texas Area
Buffalo Trace              Erie Shores
Buffalo Trail              Evangeline Area
Caddo Area                 Far East
Calcasieu Area             Five Rivers
California Inland Empire   Flint River
Cape Cod and Islands       French Creek
Cape Fear                  Gamehaven
Capitol Area               Garden State
Cascade Pacific            Gateway Area
Catalina                   Georgia-Carolina
Central Florida            Glacier's Edge
Central Georgia            Golden Empire
Central Minnesota          Golden Gate Area
Central North Carolina     Golden Spread
Chattahoochee              Grand Canyon
Cherokee Area              Grand Columbia
Cherokee Area              Grand Teton
Chester County             Great Alaska
Chickasaw                  Great Rivers
Chief Cornplanter          Great Salt Lake
Chief Seattle              Great Smoky Mountain
Chippewa Valley            Great Southwest
Great Trail                    Mayflower
Greater Alabama                Mecklenburg County
Greater Hudson Valley          Miami Valley
Greater Los Angeles Area       Michigan Crossroads
Greater New York               Mid-America
Greater Niagara Frontier       Middle Tennessee
Greater St. Louis Area         Mid-Iowa
Greater Tampa Bay Area         Midnight Sun
Greater Wyoming                Minsi Trails
Greater Yosemite               Mississippi Valley
Green Mountain                 Mobile Area
Greenwich                      Monmouth
Gulf Coast                     Montana
Gulf Stream                    Moraine Trails
Hawk Mountain                  Mount Baker
Hawkeye Area                   Mount Diablo Silverado
Heart of America               Mountain West
Heart of New England           Mountaineer Area
Heart of Virginia              Muskingum Valley
Hoosier Trails                 Narragansett
Housatonic                     National Capital Area
Illowa                         Nevada Area
Indian Nations                 New Birth of Freedom
Indian Waters                  North Florida
Inland Northwest               Northeast Georgia
Iroquois Trail                 Northeast Illinois
Istrouma Area                  Northeast Iowa
Jayhawk Area                   Northeastern Pennsylvania
Jersey Shore                   Northern Lights
Juniata Valley                 Northern New Jersey
Katahdin Area                  Northern Star
Lake Erie                      Northwest Georgia
Las Vegas Area                 Northwest Texas
LaSalle                        Norwela
Last Frontier                  Occoneechee
Laurel Highlands               Ohio River Valley
Leatherstocking                Old Hickory
Lincoln Heritage               Old North State
Long Beach Area                Orange County
Longhorn                       Oregon Trail
Longhouse                      Ore-Ida
Longs Peak                     Overland Trails
Los Padres                     Ozark Trails
Louisiana Purchase             Pacific Harbors
Marin                          Pacific Skyline
Mason-Dixon                    Palmetto


                           2
Pathway to Adventure              South Plains
Patriots’ Path                    South Texas
Pee Dee Area                      Southeast Louisiana
Pennsylvania Dutch                Southern Sierra
Piedmont                          Southwest Florida
Piedmont                          Spirit of Adventure
Pikes Peak                        Suffolk County
Pine Burr Area                    Susquehanna
Pine Tree                         Suwannee River Area
Pony Express                      Tecumseh
Potawatomi Area                   Texas Southwest
Prairielands                      Texas Trails
Puerto Rico                       Theodore Roosevelt
Pushmataha Area                   Three Fires
Quapaw Area                       Three Harbors
Quivira                           Three Rivers
Rainbow                           Tidewater
Redwood Empire                    Transatlantic
Rio Grande                        Trapper Trails
Rip Van Winkle                    Tukabatchee Area
Rocky Mountain                    Tuscarora
Sagamore                          Twin Rivers
Sam Houston Area                  Twin Valley
Samoset                           Ventura County
San Diego-Imperial                Verdugo Hills
San Francisco Bay Area            Virginia Headwaters
Santa Fe Trail                    Voyageurs Area
Seneca Waterways                  W.D. Boyce
Sequoia                           Washington Crossing
Sequoyah                          West Tennessee Area
Shenandoah Area                   Westark Area
Silicon Valley Monterey Bay       Western Los Angeles County
Simon Kenton                      Western Massachusetts
Sioux                             Westmoreland-Fayette
Snake River                       Winnebago
South Florida                     Yocona Area
South Georgia                     Yucca




                              3
         EXHIBIT H

RELATED NON-DEBTOR ENTITIES
Arrow WV, Inc.
Atikaki Youth Ventures Inc.
Atikokan Youth Ventures Inc.
BSA Asset Management, LLC
BSA Endowment Master Trust
Learning for Life
National Boy Scouts of America Foundation
               EXHIBIT I

HARTFORD INSURANCE SETTLEMENT AGREEMENT
                                        EXHIBIT J

                          NON-MONETARY COMMITMENTS

(to be supplemented after consultation with representatives of holders of Direct Abuse Claims)
SCHEDULE 1

ARTWORK
     SCHEDULE 2

BSA INSURANCE POLICIES
          SCHEDULE 3

LOCAL COUNCIL INSURANCE POLICIES
     SCHEDULE 4

OIL AND GAS INTERESTS
